       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 1 of 362

    ___..__
    !! '
    �           U S Department of the Interior
                Bureau of Land Management




  News Release
NEVADA STATE OFFICE NO. 2016-23
FOR RELEASE: July 1, 2016
CONTACT: Rudy Evenson, 775-861-6411, revenson@blm.gov

   BLM Issues Temporary Closure As Organizers Prepare for Burning Man

Winnemucca, Nev. -The Bureau of Land Management (BLM) Winnemucca District Office
announced in the Federal Register on Friday, July 1, 2016 a temporary closure and temporary
restrictions on certain activities on public lands immediately surrounding the physical site of the
2016 Burning Man event. The temporary closure and temporary restrictions provide for public
safety and protect public resources, and will be in effect from Aug. 1 through Sept. 21.

Burning Man is a festival held from Aug. 28 through Sept. 5 on BLM public lands in Nevada's
Black Rock Desert where nearly 70,000 people are expected to congregate and build a temporary
city to celebrate art and self-expression. The temporary closure will remain in effect three weeks
prior to and three weeks following the Burning Man event in order to facilitate set up and
preparation for the event, including fencing the site perimeter prior to the event, and completing
site cleanup following the event.

The temporary closure affects 14,153 acres, or about 13 percent, of the Black Rock playa within
the Black Rock Desert-High Rock Canyon Emigrant Trails National Conservation Area (NCA).
The temporary closure reserves the 8-Mile entrance to the Black Rock Desert playa solely for
Burning Man ticket holders, but all other playa access points and nearly 87 percent of the playa
remains open to public use.

Similar temporary closures have been in effect in past years for the Burning Man event and have
been implemented with minimal disruption to other public uses and access points within the area.

Temporary restrictions are in effect to underscore that certain activities remain prohibited during
the festival. Prohibited activities include disorderly conduct, driving under the influence, under
age use of alcohol, possession of weapons, fires, and discharge of waste water within the closure
area.

The BLM will post information signs and make maps available to the public that provide
detailed information about the temporary closure and temporary restrictions. This information
will be available at main entry points around the playa, at the BLM Winnemucca District Office,
at the Black Rock Visitor Center, and on the BLM's website. The full text of the Federal
Register notice can be viewed at http://l .usa.gov/29hx3fC.

                                                                                            AR00762
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 2 of 362


                                                  -BLM-

The BLM manages more than 245 million acres of public land, the most of any Federal agency. This land,
known as the National System of Public Lands, is primarily located in 12 Western states, including Alaska. The
BLM also administers 700 million acres of sub-surface mineral estate throughout the nation. The BLM's mission
is to sustain the health, diversity, and productivity of America's public lands for the use and enjoyment of
present and future generations. In Fiscal Year 2015, the BLM generated $4. 1 billion in receipts from activities
occurring on public lands.




                                                                                                       AR00763
                                Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 3 of 362
                                                                                                                            Winnemucca District Office
2016 Burning Man                                                                                                           Bureau of Land Management
                                                                                                                         U.S. Department of the Interior
Closure Area
                                                                                               34




                                                                                                                                                 35N2�E
                                                                                                              I                       �


                                                                                                              -,
                                                                                               03
                                                                                                                    O,

                               +-                                                                                               33

                                                                                                                                      I     3l




                                                                                                        11         '2
                                                                                                                                Black Rock Desert/ High



                                                                                                              r
                              l------
                                                                                                                                 Rock Canyon National
                                                                                                                                   Conservation Area
                                                                        17




                                                           II
                                                           l
                                                                                                        l'-        13
                          34N2SE
                                                                                                                                                               1l            ,l


                                                                      20                 21


                                                           J_                                                                              34N25E              14




                                                                                                                                                                    t
                                                                                                                                                                         ?

                   '.l5




          }                                    -- ----                                                                                                     Z6



                                                                                                                                                                    f
                                                 30                    al



         I
                                    O'
                                                            33.5N
                                                      31        24E




                                                                                                                   1l
                                                                                                                                                          11
                   33N-Z�E




                                                                                                                                                                        ,.
                                                                                                                                                 +-I
                                                                                     8                  4                                  15
                                                                                                                                                          14
                                                                                                                                          33N 25E
                                                                                  --»N-24E

                                                                      2l            �,                                                                    �
   @     Black Rock City Polnt1

-- State Route

         Roads

CZ] Bum Ing Man Closure Area                                                                  Selenite Mountains WS
         Black Rock City Boundary

         BLM National Conservation Area

         BLM Wilderness Study Area

         Bureau of Land M anagement
                                                                                 32N24E
         Private


Date: 5/20/2016
No W1rr1nty le m1de by the Bureau of Lend
M1n1gement H to the accuracy, rellablllty,                                   0                      2                    4
ar completeness of these data for lndlVldual                                                                                                                         NORTH
use or aggregate use with other data.
                                                                                                MIies                                             AR00764           1:100,000
                   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 4 of 362
43228                          Federal Register/Vol. 81, No. 127 /Friday, July 1, 2016/Notices

NCA Proposed RMP/Final EIS and at 43          DEPARTMENT OF THE INTERIOR                        Sec. 10,N½;
CFR 1610.5-2. All protests must be in                                                           Sec. 1 1,that portion of the Nl/:z. lying
                                              Bureau of Land Management                           northwesterly of East Playa Road.
writing and mailed to the appropriate                                                         T. 33½ N., R. 24 E., unsurveyed,
address, as set forth in the ADDRESSES        [LLNVW03500.L51050000.EAOO00.                     Secs. 25, 26,and 27;
section above. Emailed protests will not      LVRCF1604630 241A; MO#]                           Sec. 28,that portion lying easterly of
be accepted as valid protests unless the                                                          Washoe County Road 34;
protesting party also provides the            Notice of Temporary Closure and                   Sec. 33,that portion lying easterly of
original letter by either regular or          Temporary Restrictions of Specific                  Washoe County Road 34;
                                              Uses on Public Lands for the Burning              Secs. 34,35,and 36.
overnight mail postmarked by the close                                                        T. 34 N., R. 24 E., pertly unsurveyed,
of the protest period. Under these            Man Event (Permitted Event), Pershing
                                                                                                Sec. 23,S½;
conditions, the BLM will consider the         County, NV                                        Sec. 24,S½;
emailed protest as an advance copy and        AGENCY:   Bureau of Land Management,              Secs. 25 and 26;
it will receive full consideration. If you    Interior.                                         Sec. 27, E½NE¼,E½SW¼,SE1/-1;
                                                                                                Sec. 33,NE1/4NE¼,S1/zNE1/-1,that portion
wish to provide the BLM with such             ACTION: Notice.                                     of the swv  .. lying northeasterly of
advance notification, please direct                                                               Washoe County Road 34,SE¼;
emails to protest@blm.gov.                    SUMMARY:   Notice is hereby given that            Secs. 34,35,and 36.
                                              under the authority of the Federal Land         T. 33 N.,R. 25 E.,
   Unlike land use planning decisions,        Policy and Management Act of 1976, as             Sec. 4,that portion lying northwesterly of
implementation decisions included in          amended (FLPMA), the Bureau of Land                 East Playa Road.
this Proposed RMP/Final EIS are not           Management (BLM) Winnemucca                     T. 34 N.,R. 25 E.,unsurveyed,
subject to protest under the BLM              District, Black Rock Field Office, will           Sec.16, S½;
planning regulations, but are subject to      implement a temporary closure and                 Sec. 21;
an administrative review process              temporary restrictions to protect public          Sec. 22,W½NW¼,SW¼;
through appeals to the Office of                                                                Sec. 27, W½;
                                              safety and resources on public lands              Sec. 28;
Hearings and Appeals, Interior Board of       within and adjacent to the Burning Man            Sec. 33,that portion lying northwesterly of
Land Appeals, pursuant to 43 CFR part         event on the Black Rock Desert playa.               East Playa Road;
4 Subpart E. Implementation decisions         DATES: The temporary closure and                  Sec. 34,that portion of the W½ lying
generally constitute the BLM's final          temporary restrictions will be in effect            northwesterly of East Playa Road.
approval allowing on-the-ground               from August 1 to September 21, 2016.            The temporary closure area comprises
actions to proceed. Where                     FOR FURTHER INFORMATION CONTACT: Mr.            approximately 14,153 acres in Pershing
implementation decisions are made as                                                          County, Nevada.
                                              William Mack, Jr., Black Rock Field
part of the land use planning process,        Office Manager, Winnemucca District,               The public closure is necessary for the
they are subject to the appeals process       5100 E. Winnemucca Blvd.,                       period of time from August 1 through
or other administrative review as             Winnemucca, NV 89445-2921,                      September 21,2016, because of the
prescribed by specific resource program       telephone: 775-623-1500, email:                 Burning Man event activities in the area,
regulations once the BLM resolves the         wmack@blm.gov. Persons who use a                starting with fencing the site perimeter,
protests to land use planning decisions       telecommunications device for the deaf          final setup, the actual event (August 28
and issues an Approved RMP and ROD.           (TDD) may call the Federal Information          through September 5), initial phases of
The Approved RMP and ROD will,                Relay Service (FIRS) at 1-800-877-8339          cleanup, and concluding with final site
therefore, identify the implementation        to contact the above individual during          cleanup.
decisions made in the plan that may be        normal business hours. The FIRS is                 The public closure area comprises
                                              available 24 hours a day, 7 days a week,        about 13 percent of the Black Rock
appealed to the Office of Hearing and                                                         Desert playa. Public access to other
Appeals.                                      to leave a message or question with the
                                              above individual. You will receive a            areas of the playa will remain open and
   Before including your phone number,        reply during normal hours.                      the other 87 percent of the playa outside
email address, or other personal              SUPPLEMENTARY INFORMATION: The                  the temporary closure area will remain
identifying information in your protest,      temporary closure and temporary                 open to dispersed casual use.
you should be aware that your entire          restrictions affect public lands within            The event area is contained within the
protest-including your personal               and adjacent to the Burning Man event           temporary closure area. The event area
identifying information-may be made           permitted on the Black Rock Desert              is defined as the portion of the
publicly available at any time. While         playa within the Black Rock Desert-High         temporary closure area (1) entirely
you can ask us in your protest to             Rock Canyon Emigrant Trails National            contained within the event perimeter
withhold your personal identifying            Conservation Area in Pershing County,           fence, including 50 feet from the outside
information from public review, we            Nevada. The legal description of the            of the event perimeter fence; and (2)
cannot guarantee that we will be able to      affected public lands in the temporary          within 25 feet from the outside edge of
do so.                                        public closure area is:                         the event access road; and includes the
                                                                                              entirety of the aircraft parking area
  Authority: 40 CFR 1506.6, 40 CFR 1506.10,   Mount Diablo Meridian, Nevada                   outside the event perimeter fence.
43 CFR 1610.2, 43 CFR 1610.5.                 T. 33 N., R. 24 E., unsurveyed,                    The temporary closure and temporary
Ruth Welch,
                                                Sec. 1, that portion lying northwesterly of   restrictions are necessary to provide a
                                                  East Playa Road;                            safe environment for the participants of
BIM Colorado State Director.                    Sec. 2, that portion lying northwesterly of   the permitted event and for members of
(FR Doc. 2016-15526 Filed 6-30-16; 8:45 am)       East Playa Road;                            the public visiting the Black Rock
                                                Sec. 3;
BILLING CODE 4310..JB-P
                                                Sec. 4, that portion lying southeasterly of
                                                                                              Desert, and to protect public land
                                                  Washoe County Road 34;                      resources by addressing law
                                                Sec. 5;                                       enforcement and public safety concerns
                                                Sec. 8, NE¼;                                  associated with the event. The event is
                                                Sec. 9, N½;                                   expected to attract approximately

                                                                                                                          AR00765
               Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 5 of 362
                           Federal Register/Vol. 81, No. 127 /Friday,          July 1, 2016/Notices                         43229

70,000 paid participants to a remote          of fire debris falling onto the playa/      areas, or onto camp electric systems in
rural area, more than 90 miles from          ground surface. Plastic and other            a manner that creates a hazard or
urban infrastructure and support,            nonflammable materials may not be            nuisance is prohibited. This provision
including public safety, transportation,     burned in campfires. The ignition of         does not prohibit the use of water trucks
and communication services. During the       fires other than a campfire is prohibited.   contracted by the event organizer to
event, Black Rock City, the temporary        This restriction does not apply to event­    provide dust abatement measures.
city associated with the event, becomes      sanctioned and regulated art burns
                                             during the event.                            (b) Commercial Activities
one of the largest population areas in
Nevada. This event is authorized on             (3) Fireworks: The use, sale, or             In accordance with Handbook H-
public land under Special Recreation         possession of personal fireworks is          2930-1 Chapter 1-C. Vending and the
Permit #NVW03500-16-01.                      prohibited except for uses of fireworks      2016 Special Recreation Permit
   The permitted event takes place           approved by the permit holder and used       Stipulation for the permitted event, ALL
within Pershing County, a rural county       as part of a Burning Man-sanctioned art      venders and air carrier services must
with a small population and a small          burn event.                                  provide proof of authorization to
Sheriffs Department. The temporary              (4) Grey and Black Water Discharge:       operate at the event issued by the
closure and temporary restrictions are       The discharge and dumping of grey            permitting agency and/or the permit
necessary to enable BLM law                  water and black water onto the playa/        holder upon request. Failure to provide
enforcement personnel to provide for         ground surface is prohibited. Grey water     such authorization would potentially
public safety and to protect the public      is defined as water that has been used       result in eviction from the event.
lands, as well as to support and assist      for cooking, washing, dishwashing, or
                                             bathing and/or contains soap, detergent,     (c) Aircraft Landing
state and local agencies with
enforcement of existing laws.                food scraps, or food residue, regardless       The public closure area is closed to
   A temporary closure and temporary         of whether such products are                 aircraft landing, taking off, and taxiing.
restrictions order, under the authority of   biodegradable or have been filtered or       Aircraft is defined in Title 18, U.S.C.,
43 CFR 8364.1, is appropriate for a          disinfected. Black water is defined as       section 31(a)(l) and includes lighter­
single event. A temporary closure and        waste water containing feces, urine,         than-air craft and ultra-light craft. The
temporary restrictions order is              and/or flush water.                          following exceptions apply:
specifically tailored to the timeframe          (5) Human Waste: The depositing of           (1) All aircraft operations, including
that is necessary to provide a safe          human waste (liquid and/or solid) on         ultra-light and helicopter landings and
environment for the public and for           the playa/_ground surface is prohibited.     takeoffs will occur at the designated
participants at the Burning Man event,          (6} Trash: The discharge of any and all   88NV Black Rock City Airport landing
                                             trash/litter (Matter Out Of Place            strips and areas defined by airport
and to protect public land resources         (MOOP)) onto the playa/ground surface
while avoiding imposing restrictions                                                      management. All takeoffs and landings
                                             is prohibited. All event participants        will occur only during the hours of
that may not be necessary in the area        must pack out and properly dispose of
during the remainder of the year.                                                         operation of the airport as described in
   The BLM will post information signs       all trash at an appropriate disposal         the Burning Man Operating Plan. All
and maps about the temporary closure         facility off the playa.                      pilots that use the Black Rock City
                                                (7) Hazardous Materials: The              Airport must agree to and abide by the
and temporary restrictions at main entry     dumping or discharge of vehicle oil,
points around the playa, at the BLM                                                       published airport rules and regulations;
                                             petroleum products, or other hazardous          (2) Only helicopters providing
Winnemucca District Office, at the           household, commercial, or industrial
Nevada State Office, at the Black Rock                                                    emergency medical services may land at
                                             refuse or waste onto the playa/ground        the designated Emergency Medical
Visitor Center and on the BLM's Web          surface is prohibited. This applies to all
site: www.blm.gov/nvlstlen/fo/wfo.html.                                                   Services helicopter pad or at other
                                             recreational vehicles, trailers,             locations when required for medical
   In addition to the Nevada Collateral      motorhomes, port-a-potties, generators,
Forfeiture and Bail Schedule as                                                           incidents. The BLM authorized officer
                                             and other camp infrastructure.               or his/her delegated representative may
authorized by the United States District        (8) Fuel Storage: All fuel must be
Court, District of Nevada and under the                                                   approve other helicopter landings and
                                             stored in a designated fuel storage area     takeoffs when deemed necessary for the
authority of Section 303(a) of FLPMA,        located at least ten feet away from any
43 CFR 8360.0-7, and 43 CFR 8364.1,                                                       benefit of the law enforcement
                                             flammable materials, including vehicles      operation; and
the BLM will enforce a temporary             and camping trailers. Fuel storage areas
public closure and the following                                                            (3) Landings or takeoffs of lighter­
                                             must be provided with shade to prevent       than-air craft previously approved by
temporary restrictions will apply within     fuel containers from bloating, leaking, or
and adjacent to the Burning Man event                                                     the BLM authorized officer may occur.
                                             spilling. The storage of more than 110
on the Black Rock Desert playa from          gallons of fuel in a single camp is          (d) Alcohol/Prohibited Substance
August 1 through September 21, 2016:         prohibited. Storage areas for over 20           (1) Possession of an open container of
Temporary Restrictions                       gallons of fuel must include a secondary     an alcoholic beverage by the driver or
                                             containment measure capable of holding       operator of any motorized vehicle,
(a) Environmental Resource                   110 percent of the fuel being stored to
Management and Protection                                                                 whether or not the vehicle is in motion,
                                             prevent leaks and spills onto the playa/     is prohibited.
   (1) No person may deface, disturb,        ground surface. Storage areas for less          (2) Possession of alcohol by minors:
remove, or destroy any natural object.       than 20 gallons of fuel must include a          The following are prohibited:
   (2) Fires/Campfires: The ignition of      tarp, plywood, or other measure to              (i) Consumption or possession of any
fires on the surface of the Black Rock       prevent leaks and spills onto the playa/     alcoholic beverage by a person under 21
playa without a burn blanket or burn         ground surface.                              years of age on public lands; and
pan is prohibited. Campfires may only           (9) Water Discharge: The                     (ii) Selling, offering to sell, or
be burned in containers that are stably      unauthorized dumping or discharge of         otherwise furnishing or supplying any
elevated above the playa/ground surface      water onto the playa/ground surface,         alcoholic beverage to a person under 21
and in a manner that do not pose a risk      onto city streets and/or other public        years of age on public lands.

                                                                                                                    AR00766
                 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 6 of 362
43230                       Federal Register / Vol. 81, No. 127 / Friday, July 1, 2016 / Notices

   (3) Operation of a motor vehicle while      determined by and administered at the        violation of any state or Federal law, or
under the influence of alcohol,                direction of an authorized law               regulation issued pursuant to law.
narcotics, or dangerous drugs:                 enforcement officer.
   (i) Title 43 CFR 8341.1(f)(3) prohibits        (D) Any test shall be conducted using     (f) Disorderly Conduct
the operation of an off-road motor             accepted scientific methods and                 (1) Disorderly conduct is prohibited.
vehicle on public land while under the         equipment of proven accuracy and             Disorderly conduct means that an
influence of alcohol, narcotics, or            reliability operated by personnel            individual, with the intent of recklessly
dangerous drugs.                               certified in its use.                        causing public alarm, nuisance,
    (ii) In addition to the prohibition           (iiii) Presumptive levels:                jeopardy, or violence, or recklessly
found at 43 CFR 8341.1(f)(3), it is               (A) The results of chemical or other      creating a risk thereof:
prohibited for any person to operate or        quantitative tests are intended to              (i) Engages in fighting or violent
be in actual physical control of a motor       supplement the elements of probable          behavior;
 vehicle while:                                cause used as the basis for the arrest of       (ii) Uses language, an utterance, or
   (A) The operator is under the               an operator charged with a violation of      gesture, or engages in a display or act
combined influence of alcohol, a drug,         paragraph (i) of this section. If the        that is physically threatening or
or drugs to a degree that renders the          alcohol concentration in the operator's      menacing, or done in a manner that is
operator incapable of safe operation of        blood or breath at the time of testing is    likely to inflict injury or incite an
that vehicle; or                               less than alcohol concentrations             immediate breach of the peace.
   (B) The alcohol concentration in the        specified in paragraph (ii)(B) of this          (iii) Obstructs, resists, or attempts to
operator's blood or breath is 0.08 grams       section, this fact does not give rise to     elude a law enforcement officer, or fails
or more of alcohol per 100 milliliters of      any presumption that the operator is or      to follow their orders or directions.
blood or 0.08 grams or more of alcohol         is not under the influence of alcohol.       (g) Eviction of Persons
per 210 liters of breath.                         (B) The provisions of paragraph
    (C) The amount of a prohibited             (iv)(A) of this section are not intended        (1) The public closure area is closed
substance in the operator's urine or           to limit the introduction of any other       to any person who:
blood is equal to or greater than the          competent evidence bearing upon the             (i) Has been evicted from the event by
following nanograms per milliliter (ng/        question of whether the operator, at the     the permit holder, whether or not the
ml):                                           time of the alleged violation, was under     eviction was requested by the BLM;
   (1) Amphetamine: Urine, 500 ng/ml;          the influence of alcohol, a drug or             (ii) Has been evicted from the event
blood, 100 ng/ml;                              multiple drugs, or any combination           by the BLM; or
   (2) Cocaine: Urine, 150 ng/ml; blood,       thereof.                                        (iii) Has been ordered by a law
50 ng/ml;                                                                                   enforcement officer to leave the area of
   (3) Cocaine metabolite: Urine,150 ng/       iv. Definitions                              the permitted event.
ml; blood, 50 ng/ml;                              (A) Open container: Any bottle, can,         (2} Any person evicted from the event
   (4) Heroin: Urine, 2,000 ng/ml; blood,      or other container which contains an         forfeits all privileges to be present
50 ng/ml;                                      alcoholic beverage, if that container        within the perimeter fence or anywhere
   (5) Heroin metabolite:                      does not have a closed top or lid for        else within the public closure area even
   (i) Morphine: Urine, 2,000 ng/ml;           which the seal has not been broken. If       if they possess a ticket to attend the
blood, 50 ng/ml;                               the container has been opened one or         event.
   (ii) 6-monoacetyl morphine: Urine, 10       more times, and the lid or top has been
ng/ml; blood, 10 ng/ml;                        replaced, that container is an open        (h) Motor Vehicles
   (6) Lysergic acid diethylamide: Urine,      container.                                    (1) Motor vehicles must comply with
25 ng/ml; blood, 10 ng/ml;                        (B) Possession of an open container     the following requirements:
   (7) Marijuana: Urine, 10 ng/ml; blood,      includes any open container that is           (i) The operator of a motor vehicle
2 ng/ml;                                       physically possessed by the driver or      must possess a valid driver's license.
   (8) Marijuana metabolite: Urine, 15         operator, or is adjacent to and reachable     (ii) Motor vehicles and trailers must
ng/ml; blood, 5 ng/ml;                         by that driver or operator. This includes, possess evidence of valid registration,
   (9) Methamphetamine: Urine, 500 ng/         but is not limited to, containers in a cup except for mutant vehicles, or other
ml; blood, 100 ng/ml;                          holder or rack adjacent to the driver or   vehicles registered with the permitted
   (10) Phencyclidine: Urine, 25 ng/ml;        operator, containers on a vehicle floor    event organizers and operated within
blood,10 ng/ml;                                next to the driver or operator, and        the scope of that registration.
   (iii) Tests:                                containers on a seat or console area next     (iii) Motor vehicles must possess
   (A) At the request or direction of any      to a driver or operator.                   evidence of valid insurance, except for
law enforcement officer authorized by                                                     mutant vehicles, or other vehicles
the Department of the Interior to enforce      (e) Drug Paraphernalia                     registered with the permitted event
this closure and restriction order, who           (1) The possession of drug              organizers and operated within the
has probable cause to believe that an          paraphernalia is prohibited.               scope of that registration.
operator of a motor vehicle has violated          (2) Definition: Drug paraphernalia         (iv) Motor vehicles and trailers must
a provision of paragraph (i) or (ii) of this   means all equipment, products and          not block a street used for vehicular
section, the operator shall submit to one      materials of any kind which are used,      travel or a pedestrian pathway.
or more tests of the blood, breath, saliva,    intended for use, or designed for use in      (v) Motor vehicles must not exceed
or urine for the purpose of determining        planting, propagating, cultivating,        the posted speed limit.
blood alcohol and drug content.                growing, harvesting, manufacturing,           (vi) No person shall occupy a trailer
   (B) Refusal by an operator to submit        compounding, converting, producing,        while the motor vehicle is in transit
to a test is prohibited, and proof of          preparing, testing, analyzing, packaging, upon a roadway, except for mutant
refusal may be admissible in any related       repackaging, storing, containing,          vehicles, or other vehicles registered
judicial proceeding.                           concealing, injecting, ingesting, inhaling with the permitted event organizers and
   (C) Any test or tests for the presence      or otherwise introducing into the          operated within the scope of that
of alcohol and drugs shall be                  human body a controlled substance in       registration.

                                                                                                                       AR00767
                 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 7 of 362
                            Federal Register/ Vol. 81, No. 127 / Friday, July 1 , 2016 / Notices                             43231

   (vii) Motor vehicles, other than a           land and which is self-propelled by a         (2) Definitions:
motorcycle or golf cart, must be                motor, but does not include any vehicle       (i) Unmanned aircraft means an
equipped with at least two working              operated on rails or any motorized         aircraft operated without the possibility
headlamps, at least two functioning tail        wheelchair.                                of direct human intervention from
lamps and at least two functioning brake           (ii) Motorized wheelchair means a       within or on the aircraft.
lights, except for mutant vehicles, or          self-propelled wheeled device, designed       (ii) An UAS is the unmanned aircraft
other vehicles registered with the              solely for and used by a mobility­         and all of the associated support
permitted event organizers and operated         impaired person for locomotion.            equipment, control station, data links,
within the scope of that registration, so          (iii) "Trailer" means every vehicle     telemetry, communications and
long as they are adequately lit according       without motive power designed to carry     navigation equipment, etc., necessary to
to Black Rock City, LLC Department of           property or passengers wholly on its       operate the unmanned aircraft.
Mutant Vehicle requirements.                    own structure and to be drawn by a
   (viii) Trailers pulled by motor              motor vehicle. This includes a U-Haul,     (l) Lasers
vehicles must be equipped with at least         Camp trailer, pop-up trailer, 4' x 7' or      (1) The possession and/or use of
two functioning tail lamps and at least         larger flatbed trailer, enclosed cargo     handhold lasers are prohibited. A laser
two functioning brake lights.                   trailer, or RV style trailer.              means any hand held laser beam device
   (ix) Motor vehicles must display an          (i) Public Camping                         or demonstration laser product that
unobstructed rear license plate that is in                                                 emits a single point of light amplified by
a place and position to be clearly                 The public closure area is closed to
                                                public camping with the following          the stimulated emission of radiation that
visible, maintained free from foreign                                                      is visible to the human eye.
materials, and in a condition to be             exceptions:
clearly legible, except for mutant                 (1) The permitted event's ticket        (m) Weapons
vehicles, or other vehicles registered          holders, who are camped in designated
                                                event areas provided by the permit           (1) The possession of any weapon is
with the permitted event organizers and                                                   prohibited except weapons within
operated within the scope of that               holder;
                                                   (2) Ticket holders who are camped in   motor vehicles passing, without
registration.                                                                             stopping, through the public closure
   (2) The public closure area is closed        the authorized pilot camp;
                                                   (3) The permit holder's authorized     area on the west or east playa roads.
to motor vehicle use, except as provided
below. Motor vehicles may be operated           staff, contractors, and BLM authorized       (2) The discharge of any weapon is
within the public closure area under the        event managers.                           prohibited.
circumstances listed below:                     (j) Public Use                               (3) The prohibitions above shall not
   (i) Participant arrival and departure                                                  apply to county, state, tribal and Federal
on designated routes;                              The public closure area is closed to   law enforcement personnel who are
   (ii) BLM, medical, law enforcement,          use by members of the public, unless      working in their official capacity at the
and firefighting vehicles are authorized        that person is traveling through, without event.
at all times;                                   stopping, the public closure area on the     (4) "Art projects" that include
   (iii) Vehicles, mutant vehicles, or art      west or east playa roads; possesses a     weapons and are sanctioned by the
cars operated by the permit holder's            valid ticket to attend the event; is an   permit holder will be permitted after
staff or contractors and service                employee or authorized volunteer with     obtaining authorization from the BLM
providers on behalf of the permit holder        the BLM, a law enforcement officer,       authorized officer.
are authorized at all times. These              emergency medical service provider,          (5) Definitions:
vehicles must display evidence of event         fire protection provider, or another
                                                public agency employee working at the        (i) Weapon means a firearm,
registration at all times in such manner
that it is visible to the rear of the vehicle   event and that individual is assigned to compressed gas, or spring powered
                                                the event; is a person working at or      pistol or rifle, bow and arrow, cross
while the vehicle is in motion;                                                           bow, blowgun, spear gun, hand-thrown
   (iv) Vehicles used by disabled drivers       attending the event on behalf of the
                                                permit holder; or is authorized by the    spear, sling shot, irritant gas device,
and displaying official state disabled                                                    electric stunning or immobilization
driver license plates or placards are           permit holder to be onsite prior to the
                                                commencement of the event for the         device, explosive device, any
authorized at all times;                                                                  implement designed to expel a
   (v) Motorized skateboards, electric          primary purpose of constructing,
                                                creating, designing or installing art,    projectile, switch-blade knife, any blade
assist bicycles, or Go-Peds with or                                                       which is greater than 10 inches in
without handlebars;                             displays, buildings, facilities or other
   (vi) Participant drop-off of approved        items and structures in connection with length from the tip of the blade to the
                                                the event; or is a commercial operation   edge of the hilt or finger guard nearest
burnable(s) and wood to the Burn                                                          the  blade (e.g., swords, dirks, daggers,
Garden/Wood Reclamation Stations                to provide services to the event
                                                organizers and/or participants            machetes), or any other weapon the
(located on open playa at 3:00, 6:00,
9:00 Promenades and the Man base)               authorized by the permit holder through possession of which is prohibited by
                                                a contract or agreement and authorized    state law. Exception: This rule does not
from 10:00 a.m. Sunday through the end
of day Tuesday, post event; and                 by BLM through a Special Recreation       apply    in a kitchen or cooking
   (vii) Passage through, without               Permit.                                   environment or where an event worker
stopping, the public closure area on the                                                  is wearing or utilizing a construction
                                                (k) Unmanned Aircraft Systems             knife for their duties at the event.
west or east playa roads.
   (viii) Support vehicles for art vehicles,       (1) The use of unmanned aircraft          (ii) Firearm means any pistol,
mutant vehicles and theme camps will            systems (UAS) is prohibited, unless the revolver, rifle, shotgun, or other device
be allowed to drive to and from fueling         operator is registered through and        which is designed to, or may be readily
stations.                                       complies with the Remote Control BRC      converted to, expel a projectile by the
   (3) Definitions:                             program (RCBRC) and operates the UAS ignition of a propellant.
   (i) A motor vehicle is any device            in accordance with Federal laws and          (iii) Discharge means the expelling of
designed for and capable of travel over         regulations.                              a projectile from a weapon.

                                                                                                                     AR00768
                  Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 8 of 362
43232                         Federal Register / Vol. 81, No. 1 2 7 / Friday, July 1, 2016 /Notices

(n) Penalties                                          205-1810. Persons with mobility              absence of like, most similar in
   Any person who violates the above                   impairments who will need special            characteristics and uses with, the
rules and restrictions may be tried                    assistance in gaining access to the          Subject Merchandise. In its original
before a United States Magistrate and                  Commission should contact the Office         determination, its full first five-year
fined in accordance with 18 U.S.C.                     of the Secretary at 202-205-2000.            review determination, and its expedited
3571, imprisoned no more than 12                       General information concerning the           second five-year review, the
months under 43 U.S.C. 1733(a) and 43                  Commission may also be obtained by           Commission defined the Domestic Like
CFR 8360.0-7, or both.                                 accessing its internet server (http:/I       Product as all ammonium nitrate
   In accordance with 43 CFR 8365.1-7,                  www.usitc.gov). The public record for       corresponding to Commerce's scope.
State or local officials may also impose               this proceeding may be viewed on the            (4) The Domestic Industry is the U.S.
penalties for violations of Nevada law.                Commission's electronic docket (EDIS)        producers as a whole of the Domestic
                                                       at http://edis.usitc.gov.                    Like Product, or those producers whose
    Authority: 43 CFR 8364.1.
                                                       SUPPLEMENTARY INFORMATION:                   collective output of the Domestic Like
William Mack, Jr.,                                     Background.-On May 19, 2000, the             Product constitutes a major proportion
Black Rock Field Office Manager,                       Department of Commerce suspended an          of the total domestic production of the
 Winnemucca District.                                  antidumping duty investigation on            product. In its original determination,
 [FR Doc. 2016-15681 Filed 6-30-16; 8:45 em)           imports of ammonium nitrate from             its full first five-year review
                                                       Russia (65 FR 37759, June 16, 2000).         determination, and its expedited second
BIWNG CODE 431o-HC-P
                                                       Following five-year reviews by               five-year review determination, the
                                                       Commerce and the Commission,                 Commission defined the Domestic
                                                       effective April 5, 2006, Commerce            Industry as all domestic producers of
INTERNATIONAL TRADE                                                                                 the Domestic Like Product.
COMMISSION                                             issued a continuation of the suspended          (5) An Importer is any person or firm
                                                       investigation on imports of ammonium         engaged, either directly or through a
[Investigation No. 731-TA-856 (Third                   nitrate from Russia (71 FR 17080).
 Review)]                                                                                           parent company or subsidiary, in
                                                       Effective May 2, 2011, Commerce              importing the Subject Merchandise into
Ammonium Nitrate From Russia;                          terminated the suspension agreement          the United States from a foreign
Institution of a Five-Year Review                      and issued an antidumping duty order         manufacturer or through its selling
                                                       (76 FR 23569, April 27, 2011).               agent.
AGENCY: United States International                    Following the second five-year reviews          Participation in the proceeding and
 Trade Commission.                                     by Commerce and the Commission,              public service list.-Persons, including
ACTION: Notice.                                        effective August 10, 2011, Commerce          industrial users of the Subject
                                                       issued a continuation of the                 Merchandise and, if the merchandise is
SUMMARY: The Commission hereby gives antidumping duty order on imports of
notice that it has instituted a review                                                              sold at the retail level, representative
                                                       ammonium nitrate from Russia (76 FR          consumer organizations, wishing to
pursuant to the Tariff Act of 1930 ("the               49449). The Commission is now                participate in the proceeding as parties
Act"), as amended, to determine                        conducting a third review pursuant to        must file an entry of appearance with
whether revocation of the antidumping section 751(c) of the Act, as amended                         the Secretary to the Commission, as
duty order on ammonium nitrate from                    (19 U.S.C. 1675(c)), to determine            provided in section 201.1 l(b)(4) of the
Russia would be likely to lead to                      whether revocation of the order would        Commission's rules, no later than 21
continuation or recurrence of material                 be likely to lead to continuation or         days after publication of this notice in
injury. Pursuant to the Act, interested                recurrence of material injury to the         the Federal Register. The Secretary will
parties are requested to respond to this               domestic industry within a reasonably        maintain a public service list containing
notice by submitting the information                   foreseeable  time. Provisions concerning     the names and addresses of all persons,
specified below to the Commission; 1 to the conduct of this proceeding may be                       or their representatives, who are parties
be assured of consideration, the                       found in the Commission's Rules of           to the proceed.in�.
deadline for responses is August 1,                    Practice and Procedure at 19 CFR parts          Former C0Inm1ssion employees who
2016. Comments on the adequacy of                      201, Subparts A and B and 19 CFR part        are seeking to appear in Commission
responses may be filed with the                        207, subparts A and F. The Commission        five-year reviews are advised that they
Commission by September 14, 2016.                      will assess the adequacy of interested       may appear in a review even if they
DATES: Effective Date: July 1, 2016.                   party responses to this notice of            participated personally and
FOR FURTHER INFORMATION CONTACT:                       institution to determine whether to          substantially in the corresponding
Mary Messer (202-205-3193), Office of                  conduct a full review or an expedited        underlying original investigation or an
Investigations, U.S. International Trade review. The Commission's                                   earlier review of the same underlying
Commission, 500 E Street SW.,                          determination in any expedited review        investigation. The Commission's
Washington, DC 20436. Hearing­                         will be based on the facts available,        designated agency ethics official has
impaired persons can obtain                            which may include information                advised that a five-year review is not the
information on this matter by contacting provided in response to this notice.                       same particular matter as the underlying
the Commission's TDD terminal on 202-                     Definitions.-The following                original investigation, and a five-year
                                                       definitions apply to this review:            review is not the same particular matter
   1 No responae to this request for information is       (1) Subject Merchandise is the class or   as an earlier review of the same
required If a currently valid Office of Management     kind of merchandise that is within the       underlying investigation for purposes of
and Budget (0MB) number is not displayed; the
0MB number is 3117-0016/USITC No. 16-5-359,            scope of the five-year review, as defined    18 U.S.C. 207, the post employment
expiration date June 30, 2017. Public reporting        by the Department of Commerce.               statute for Federal employees, and
burden for the request ls estimated to average 15         (2) The Subject Country in this review    Commission rule 201.15(b) (19 CFR
hours per response. Please send comments               is Russia.                                   201.15(b)), 79 FR 3246 (Jan. 17, 2014),
regarding the accuracy of this burden estimate to
the Office of Investigations, U.S. International Trade    (3) The Domestic Like Product is the      73 FR 24609 (May 5, 2008).
Commission, 500 E Streel SW., Washington, DC           domestically produced product or             Consequently, former employees are not
20436.                                                 products which are like, or in the           required to seek Commission approval

                                                                                                                              AR00769
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 9 of 362




     CLEMENTINE JOSEPHSON
     Regional Solicitor
 2   JANELL M. BOGUE
     Assistant Regional Solicitor
 3   U.S. Department ofthe Interior
     Office ofthe Regional Solicitor
 4   Pacific Southwest Region
     2800 Cottage Way, Room E-1712
5    Sacramento, CA 95825
     Telephone:    (916) 978-5690
 6   Facsimile:    (916) 978-5694
     janell.bogue@s 1.doi.gov
     Attorneys for the Bureau ofLand Management
 8

 9                         UNITED STATES DEPARTMENT OF THE INTERIOR
                                OFFICE OF HEARINGS AND APPEALS
                                INTERIOR BOARD OF LAND APPEALS
11   BLACK ROCK CITY LLC,                                     IBLA 2017-126
                                                          �
12                    Appellant,
13           V.                                               Appeal from Cost Recovery Decision for
                                                          ) Burning Man 2016 Special Recreation Permit
14   BUREAU OF LAND MANAGEMENT,
15                    Respondent.

     ________________)
                                                          )
16

17                           BLM ANSWER TO STATEMENT OF REASONS
18           The United States ofAmerica, Department ofthe Interior, Bureau ofLand Management
19   ("BLM"), by and through its attorney ofrecord, does hereby submit the BLM's answer to Black
20   Rock City LLC's ("BRC's") statement ofreasons ("Appeal") to the Interior Board ofLand
21   Appeals ("Board"). The BLM hereby requests that the Board affirm the BLM' s above-captioned
22   decision.
23   I.      BACKGROUND
24           A.      Event history
25           Burning Man is a combination art festival, social event, and experiment in community
26   living. Administrative Record ("AR") Doc. 144 at 1-1. 1 Burning Man was first held on the
27
     1
      Much of this background is also laid out in the BLM's Answer in BRC's appeal of the 2015 Burning Man event
28
     cost recovery decision docketed as IBLA 2016-115.


                                    BLM ANSWER TO STATEMENT OF REASONS - I
                                                                                                         AR07608
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 10 of 362




     Black Rock Desert in 1990 and has continued on an annual basis. Id. Attendance at Burning
 2   Man has generally grown steadily on an annual basis, although the population limit has remained
 3   at 70,000 for the past two years. Id.; AR Docs. 18, 30, 96.
 4          The organization that puts on Burning Man, BRC, applied for and received a multi-year
 5   special recreation permit ("SRP") from the BLM to conduct the event for the years of 1992 to
 6   1995. Id. Due to the increasing size of the event and issues associated with that growth, the
 7   BLM completed additional environmental analysis and BRC applied for and received a second
 8   SRP from the BLM in 1996. See Coalition for the High Rock/Black Rock Emigrant Trail
 9   National Conservation Area, 147 IBLA 92 (1998). In 1997, Burning Man was held on private
10   land on Hualapai Flat in Washoe County, Nevada. AR Doc. 144 at 1-1. In 1998 and 1999,
11   Burning Man was moved back onto public lands at the southern end of the Black Rock Desert
12   playa, about four miles north of Gerlach, Nevada. Id. The BLM completed an Environmental
13   Assessment ("EA") under the National Environmental Policy Act and issued an SRP for these
14   years. Id. From 2000 to 2011, the event was held approximately 8.5 miles northeast of Gerlach
15   after the preparation of four EAs and the issuance of an SRP for each year. Id. In 2011, the
16   event sold out for the first time. Id. In 2012, the BLM prepared an EA that analyzed Burning
17   Man for the years 2012 through 2016. As the Proposed Action, the EA analyzed a Burning Man
18   event with a maximum population of 58,000 to 70,000 people, with the BLM authorized officer
19   determining the maximum population within that range for each year of the permit. For the 2016
20   event, the BLM granted an SRP to BRC on August 2, 2016 and it allowed a maximum
21   population of 70,000. AR Docs. 29, 30.
22          B.      Cost recovery
23          From at least 2000 through 2006, BRC paid a permit fee for its SRP based upon "per
24   person per day" use. See Black Rock City LLC, 173 IBLA 49, 51 (2007). A portion of that fee
25   covered the BLM's costs of processing and administering the permit. Id. at 52. That fee grew as
26   the event's population and the participants' length of stay grew. For example, the fee paid by
27   BRC went from approximately $484,000 in 2000 to $710,000 in 2005. Id. Starting in 2007, the
28


                                 BLM ANSWER TO STATEMENT OF REASONS - 2
                                                                                              AR07609
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 11 of 362




     BLM determined that the Burning Man event required cost recovery under the BLM's SRP
 2   regulations. See 43 C.F.R. § 2932.30.
 3           Relevant to this appeal, the BLM determined that more than 50 hours of staff time would
 4   be required to process the SRP for the 2016 Burning Man event and thus cost recovery of direct
 5   and indirect expenses related to issuing and administering the permit must be charged under the
 6   BLM's regulations. Id.; AR Docs. 58, 69. The BLM calculated an estimate of the direct and
 7   indirect costs for its administration of the 2016 Burning Man SRP.2 The estimated planning
 8   portion was $184,224 (AR Doc. 68) and the estimated labor and operations costs were
 9   $2,015,735, making the total estimate for the BLM's costs to administer the special recreation
10   permit equal $2,199,959. AR Doc. 39. The cost recovery estimate was signed on August 2,
11   2016. AR Doc. 32 ("Estimate Decision"). Along with the Estimate Decision, the BLM
12   transmitted an unsigned copy of the cost recovery agreement ("CRA") for BRC to execute. BRC
13   executed the CRA and did not appeal the Estimate Decision. BRC began making payments on
14   the estimated costs and paid the full amount prior to the beginning of the 2016 Burning Man
15   event, in accordance with the CRA and BLM's regulations. AR Doc. 26; see also 43 C.F.R. §
16   2932.32.
17           After the event was complete and the BLM compiled its total actual costs for
18   administering the SRP and the 2016 Burning Man event, it issued a decision transmitting those
19   costs to BRC. AR Docs. 1-7 ("Closeout Decision"). The Closeout Decision dated January 31,
20   2017 explained that based upon the Estimate Decision and the actual costs incurred by the BLM,
21   BRC was owed a refund of $33,831.59 due to overpayment. AR Doc. 1 at 1. BRC timely filed
22   its appeal from the Closeout Decision.
23

24   2
       BRC complains about the increases in costs for previous years' Burning Man events. See Appeal at 5-12. None of
25
     those previous years' costs are included in the decision under appeal and in some cases, BRC complains about costs
     that were never actually included in the relevant years' cost recovery decisions. See Appeal at 10. IfBRC wished to
26
     appeal those BLM decisions, it should have done so, but the time for such appeals has long since passed. 43 C.F.R.
     § 4.411. For the 2015 Burning Man event, BRC did in fact appeal (IBLA 2016-115). Likewise, BRC's background
27
     section includes numerous unsupported assertions about BLM's administration of previous years' Burning Man
     event SRPs, which are not at issue in this appeal. Id. Accordingly, BRC's complaints about past BLM actions are
28
     not relevant to this appeal and the Board should not give any weight to BRC's unsubstantiated assertions ofBLM
     error in past years.


                                      BLM ANSWER TO STA TEMENT OF REASONS - 3
                                                                                                             AR07610
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 12 of 362




     II.    STATUTE, REGULATION, AND POLICY
 2          A.      FLPMA
3           SRPs are issued under the general authority of the Secretary of the Interior to administer
4    use of the public lands, pursuant to section 310 of the Federal Land Policy and Management Act
5    (FLPMA). 43 U.S.C. § 1740; see also Michael Voegele, 174 IBLA 313, 318 (2008). Section
6    304(a) of FLPMA authorizes the Department of the Interior to establish reasonable charges with
7    respect to applications for use of the public lands. 43 U.S.C. § 1734(a). The Secretary of the
 8   Interior may "require a deposit of any payments intended to reimburse the United States for
 9   reasonable costs with respect to applications . .. relating to such lands." Id. Section 304(b) of
10   FLPMA states that reasonable costs include, but are not limited to the costs of "monitoring
11   construction, operation, maintenance and termination of any authorized facility; or other special
12   activities." 43 U.S.C. § 1734(b). That section further provides:
13          In determining whether costs are reasonable under this section, the Secretary may
            take into consideration actual costs (exclusive of management overhead), the
14          monetary value of the rights or privileges sought by the applicant, the efficiency
            to the government processing involved, that po1tion of the cost incwTed for the
15          benefit of the general public interest rather than for the exclusive benefit of the
            applicant, the public service provided, and other factors relevant to determining
16          the reasonableness of the costs.
17   Id.; see also Michael Voegele, 174 IBLA at 318 (emphasis added). Section 303 grants the
18   Secretary of the Interior the authority to enforce Federal law on public lands. 43 U.S.C. §
19   1733(a); see also Black Rock City LLC, 173 IBLA 49 at fn.11-12 (2007).
20          B.      FLREA
21          The Federal Lands Recreation Enhancement Act of 2004 (FLREA) (16 U.S.C. § 6801-
22   6813) repealed the relevant provisions of the Land and Water Conservation Fund Act and
23   authorized the Secretary of the Interior to issue SRPs and charge fees for specialized recreation
24   uses of Federal recreation lands and waters such as group activities, recreation events, and
25   motorized recreational vehicle use. 16 U.S.C. § 6802(h). The FLREA states that any recreation
26   fee must be consistent with the following six criteria:
27          (1) The amount of the recreation fee shall be commensurate with the benefits and
            services provided to the visitor.
28



                                  BLM ANSWER TO STATEMENT OF REASONS - 4
                                                                                                 AR07611
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 13 of 362




              (2) The Secretary shall consider the aggregate effect of recreation fees on
              recreation users and recreation service providers.
 2            (3) The Secretary shall consider comparable fees charged elsewhere and by other
              public agencies and by nearby private sector operators.
 3            (4) The Secretary shall consider the public policy or management objectives
              served by the recreation fee.
 4            (5) The Secretary shalJ obtain input from the appropriate Recreation Resow-ce
              Advisory Committee, as provided in section 4(d) (16 USCS § 6803(d)J.
 5            (6) The ecretary shalJ consider such other factors or cxiteria as determined
              appropriate by the Secretary.
 6

 7   16 U.S.C. § 6802(b). Recreation fee is defined as " ... an entrance fee, standard amenity
 8   recreation fee, expanded amenity recreation fee, or special recreation permit fee." 16 U.S.C. §
 9   6801(8). While FLREA is the sole authority for recreation fees, other federal and state laws are
10   unaffected. 16 U.S.C. § 6813(a), (d).
11            C.      SRP Regulations
12            The SRP regulations were promulgated by the Department of the Interior and became
13   effective in 2002. 3 43 C.F.R. § 2930; 67 Fed. Reg. 61732 (October 1, 2002). The Burning Man
14   has been classified by the BLM as a commercial use event, since BRC's use of the public lands
15   is for business or financial gain. See 43 C.F.R. § 2932.5. The BLM is authorized to charge a fee
16   for commercial use of the public lands under an SRP in an amount set by the BLM Director.4 43
17   C.F.R. § 2932.3 l(a). The BLM Director may adjust those fees, as necessary, and must publish
18   fees and adjustments in the Federal Register. 5 43 C.F.R. § 2932.3 l(b), (c).
19            In addition to the commercial use fee set by the BLM Director described above, if the
20   BLM anticipates that it will need more than 50 hours of staff time to process an SRP for
21   commercial use in one year, it may charge a fee for recovery of the processing costs. 43 C.F.R. §
22   2932.31(e)(1 ). Cost recovery charges include the BLM's costs of issuing the permit, including
23   necessary environmental documentation, on-site monitoring, and permit enforcement. 43 C.F.R.
24

25
     3
       The Department of the Interior issued a proposed rule to modify the regulations to comply with FLREA on
     November 22, 2005 (70 Fed. Reg. 70570) and issued the final rule on February 21, 2007 (72 Fed. Reg. 7832).
26
     Those changes are not relevant to this appeal. See Black Rock City LLC, 173 IBLA at 58.
     4
      BLM Instruction Memorandum 2014-055 sets forth the national special recreation permit fee schedule and
27
     establishes commercial use fees at 3% of gross revenue for March 1, 2014 - March 1, 2017. AR Docs. 122 and 123.
     5
      Effective October l, 1999, fee adjustments are made every three years using 1984 as the base year and based on the
28
     change in the Implicit Price Deflator Index. The automatic three-year fee adjustment policy and fee calculation
     method were published in the Federal Register in 1989 and 1999. See 54 Fed. Reg. 42998 and 64 Fed. Reg. 41133.


                                      BLM ANSWER TO STATEMENT OF REASONS - 5
                                                                                                              AR07612
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 14 of 362




     § 2932.31 (e)(3). All fees must be paid before the BLM will authorize use and any overpayment
2    may be refunded. 43 C.F.R. § § 2932.32, 2932.33. Fees may be waived on a case-by-case basis
3    for accredited academic, scientific, and research institutions, therapeutic, or administrative uses.
4    43 C.F.R. § 2932.34. In accordance with FLPMA, SRPs must provide for the protection of
5    natural resources and public safety on the public lands. 43 C.F.R. § § 2932.26, 2932.41.
6           D.       1323 Manual
7           The BLM's Manual 1323 - Cost Recovery for Reimbursable Projects/Activities ("1323
 8   Manual") describes its policies and procedures for cost recovery. AR Doc. 150. The 1323
 9   Manual states that the BLM's policy is that applicants " . . . will reimburse the Government for
10   direct and indirect costs involved in processing applications." Id. at .06A. Indirect costs are
11   defined as:
12          .•• costs expressed as a percent of direct costs which are of such a nature that the
            amounts applicable to a specific project cannot be accurately or readily
13          determined. Indirect/overhead costs are incurred either jointly for the benefit of
            more than· one cost reimbursable project, or in units which are so small that they
14          cannot practically be reported separately on Time and Attendance Repo11s or
            other accounting documents. Indirect/overhead costs include any costs which
15          must be coded to the following "overhead" activities: General Administration,
            Data Management, and Equal Employment Opportunity costs relative to BLM
16          employment.
17   Id. at Glossary page 2. The 1323 Manual also describes the accounting procedures for
18   calculating indirect costs.
19           The Bureau's indirect/ overhead costs, exclusive of management overhead, are
             recovered by the application of a single predet rmined indirect cost rate to direct
20           costs incurred. The Bureau has only one indirect cost rate and it is applicable to
             all cost recoverable services. This rate is subject to periodic review and change.
21           These indirect costs are automatically incJuded in the category fee schedule.
22   Id. at .18B4 (emphasis added).
23          E.      SRP Handbook
24           The BLM Recreation Permit Administration Handbook H-2930-l("SRP Handbook") was
25   updated on November 17, 2014 and describes both SRP administration and cost recovery
26   procedures. See AR Doc. 110. "For commercial permits that exceed the 50-hour threshold, the
27   BLM charges cost recovery in addition to fees arising from the national recreation fee schedule."
28   Id. at 1-22. "Cost recovery covers all federal activities that convey special benefits to recipients


                                   BLM ANSWER TO STATEMENT OF REASONS - 6
                                                                                                   AR07613
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 15 of 362




     beyond those accruing to the general public." Id at 1-20. The SRP program uses the same cost
 2   recovery procedures as the BLM's lands and realty program, so the 1323 Manual is applicable to
 3   cost recovery for SRPs. Id. at 1-27. The SRP Handbook defines indirect costs consistent with
 4   the 1323 Manual, but with more detailed examples.
 5           Indirect costs represent those admin istrative and program costs that may be
             attTibuted to processing the application, including a portion of the costs of
 6           equipment space rental, telephone services, postage, personnel transfer costs
             administrative and clerical support, training safety, public information,
 7           cartography and basic series mapping, aviation management telecommunications,
             eq uipment maintenance, and systems design and implementation. xcluded from
 8           indirect costs are management overhead , managerial work, eval uations of office
             activities, program coordination technical program direction, environmental
 9           education and interpretation, interagency planning, studies and research,
             pre_paration of EPA docwnents relating to general program planning, law
10           enforcement, and firefighting . Nominal indirect costs are recovered through the
             indirect cost rate, determined annually by the BLM's budget office in consultation
11           with the Interior Business Center (IBC) (22.9 percent of total direct costs as of
             201 4), as part of the administration of cost recovery accounts.
12

13   Id. at 1-30. The SRP Handbook also requires the BLM to ensure public safety and resource
14   protection. Id. at vii, 1-3. As part of this requirement, law enforcement related to the SRP is
15   described as a direct cost. Id. at 1-28.
16           F.        Office of Management and Budget Circular No. A-25 (Revised)
17           The Office of Management and Budget ("OMB") Circular A-25, released on July 8,
18   1993, establishes Federal policy regarding fees assessed for the use of Government resources.
19   AR Doc. 149.6 0MB developed Circular A-25 in accordance with Title V of the Independent
20   Offices Appropriations Act of 1952 ("IOAA"), codified at 31 U.S.C. § 9701. Id. Circular A-25
21   establishes a policy that "user charges will be sufficient to recover the full cost to the Federal
22   Government. . . " Id. at Section 6.a.2. Section 6.d. l . defines full cost as "all direct and indirect
23   costs to any part of the Federal Government" and includes direct and indirect personnel costs,
24   physical overhead, and other indirect costs such as material and supply costs, utilities, insurance,
25   travel, rents or imputed rents, and management and supervisory costs. Id. at Section 6.d. l .(a)
26   through (e); see also Black Rock City LLC, 173 IBLA at 58, fn.5.
27
     6
       The revised version of OMB Circular A-25 was also published in the Federal Register. 58 FR 3 8 1 42 (July 1 5,
28
     1 993). That version is included in the AR at Doc. 148.


                                      BLM ANSWER TO STATEMENT OF REASONS - 7
                                                                                                                AR07614
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 16 of 362




             G.      BLM Instruction Memorandums
 2           In compliance with its law, regulation, and policy described above, the BLM has issued
 3   Instruction Memorandums ("IMs") outlining SRP administration and cost recovery. See AR
 4   Docs. 124 and 125 (IM 2014-032 - indirect cost recovery rate and waiver), 122 and 123 (IM
 5   2014-055 - adjustment of minimum SRP fees), 112 and 113 (IM 2014-119 - SRP
 6   administration). For example, IM 2014-032 describes how the BLM must engage in cost
 7   recovery.
 8           The BLM incurs administrative costs on all cost-recoverable, reimbursable,
             contributed trust account, and road maintenance projects. As these are real
 9           administrative costs, the BLM should realize full cost recovery unless an
             approved waiver or reduction request of the indirect administrative cost rate can
10           be justified.
11   AR Doc. 124 at 3. That IM also provides examples of indirect costs, including administrative
12   support such as procurement, contracting, finance, office services, and record management,
13   public information, budget development, and training. Id. To implement the 1323 Manual's
14   explanation regarding a single indirect rate, the BLM issued IM 2016-107, which set the indirect
15   cost rate at 23.1 percent of direct costs across the BLM for Fiscal Year 2016. AR Doc. 61.
16   Processing of SRPs for commercial activities or groups is specifically listed as requiring the
17   indirect cost recovery rate. Id. at 2.
18   III.    LEGAL ARGUMENTS
19           A.      Standard of Review
20           SRPs are issued under the general authority of the Secretary of the Interior to administer
21   use of the public lands, in accordance with FLPMA and FLREA. BLM has considerable
22   discretion under section 302(b) of FLPMA in approving and issuing SRPs. See 43 C.F.R. §
23   2932.26; Michael Voegele, 174 IBLA at 318; BookcliffRattlers Motorcycle Club, 171 IBLA 6,
24   13 (2006); Daniel T. Cooper, 150 IBLA 286, 291 (1999). If a BLM decision has any rational
25   basis, it will not be held arbitrary and capricious, or an abuse of discretion. Michael Voegele,
26   174 IBLA at 318; Obsidian Services, Inc. , 155 IBLA 239, 248 (2001). An appellant challenging
27   a decision bears the burden of proof to show by a preponderance of the evidence that a
28   challenged decision is in error. BookcliffRattlers Motorcycle Club, 171 IBLA at 13. To


                                   BLM ANSWER TO STATEMENT OF REASONS - 8
                                                                                                 AR07615
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 17 of 362




     demonstrate error by preponderance of the evidence, an appellant must "prove that something is
 2   more likely so than not so; in other words, the 'preponderance of the evidence' means such
 3   evidence, when considered and compared with that opposed to it, has more convincing force and
 4   produces in your minds belief that what is sought to be proved is more likely to be true than not
 5   true." United States v. Feezor, 130 IBLA 146, 200 (1994). "Statements alleging impropriety
 6   unaccompanied by evidence and supporting documentation or mere differences of opinion are
 7   insufficient to demonstrate error in BLM's decision." Animal Protection Institute ofAmerica,
 8   118 IBLA 63, 66-67 (1991).
 9          B.      The BLM's Closeout Decision is rational and adequately supported
10          BRC first complains that the BLM failed to sufficiently explain its costs for the 2016
11   Burning Man event. Appeal at 15-18. A review of the case file shows differently. The BLM
12   provided ample explanation of its actual costs for administering the SRP along with the Closeout
13   Decision. Those documents included: 1) a summary of the BLM' s total costs, breaking out labor
14   costs, equipment charges, travel costs, and the indirect cost recovery rate; 2) a project log naming
15   each person working on the Burning Man 2016 SRP, the dates they worked, their position,
16   duties, and the amount charged for that work; 3) a summary sheet showing each contract entered
17   into by the BLM for the Burning Man 2016 SRP and the purpose and cost of that contract, as
18   well as copies of the contracts themselves; 4) travel expenses incurred by each person working
19   on the Burning Man 2016 SRP; 5) vehicle utilization for each vehicle used for the Burning Man
20   2016 SRP; and 6) a list of the supplies and equipment used for the Burning Man 2016 SRP, as
21   well as the receipts supporting each expense. See AR Docs. 1-8.
22          The Closeout Decision was compiled from actual expense data which was formatted into
23   user-friendly documents that were provided to BRC. Declaration of Mark Pirtle ("Pirtle Dec.")
24   at iJ4. Rather than rely upon the detailed information provided by the BLM, BRC argues that the
25   BLM must provide "detailed time records" for all staff and "the same information that BLM
26   would itself require to support a claim for reimbursement" for travel. Appeal at 17. BRC further
27   argues that the BLM should use the lowest pay level required for each position it staffs and also
28   must demonstrate to BRC that it engaged in that exercise for each employee that worked on the


                                  BLM ANSWER TO STATEMENT OF REASONS - 9
                                                                                                AR07616
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 18 of 362




     BRC SRP. Id at 16. BRC, however, provides no legal support for such a requirement, likely
 2   because no law, regulation, or policy requires such action. Instead, "[t]he recipient of a BLM
 3   decision is entitled to a reasoned and factual explanation providing a basis for understanding and
 4   accepting the decision or, alternatively, for appealing and disputing it before the Board."
 5   BookcliffRattlers, 171 IBLA at 21. The Closeout Decision, including the explanatory
 6   spreadsheets, copies of receipts and contracts, as well as the documents comprising the
 7   administrative record (which include emails, letters, and memorandums from the BLM to BRC
 8   throughout the processing of the SRP) indeed provide a reasoned and factual explanation of the
 9   total costs charged to BRC through cost recovery for the 2016 Burning Man event. BRC's
10   opinion that more detail should have been provided or that the costs should have been lower does
11   not show error in the Closeout Decision.
12          Under the BLM's SRP regulations, cost recovery charges consist of the BLM's costs of
13   issuing the permit, including necessary environmental documentation, on-site monitoring, and
14   permit enforcement. 43 C.F.R. § 2932.3 l (e)(3); see also BookcliffRattlers, 171 IBLA at 17-18
15   ("We find that the limiting language in 43 C.F.R. § 2932.3 l (e)(3) is consistent with [FLPMA]
16   section 304(b), and that its inclusion in the SRP cost recovery regulation meets the
17   'reasonableness' test set forth by the Court in Nevada Power Co. v. Watt, 711 F.2d at 927.").
18   BRC has provided no evidence to show that the Closeout Decision includes more than those
19   costs incurred by the BLM for the 2016 Burning Man event. The BLM provided BRC with not
20   only a summary of those costs, but the agency also included the detailed contracts, invoices, and
21   pay broken out by each employee who worked to administer the SRP. BRC complains about the
22   specific level of detail provided by the BLM, but this no more than a difference of opinion rather
23   than a demonstration of error. For example, BRC argues that the BLM should provide BRC with
24   information about the tasks performed by each employee charged through the Closeout Decision.
25   See Appeal at 16 (arguing that the BLM should have provided the pay level for each employee)
26   and 17 (stating that the BLM should provide time records for each employee outlining the
27   number of on-duty hours claimed for each calendar day). The BLM did actually provide such
28   detail. See AR Doc. 3 (description of work, total hours worked, and total pay for each employee


                                 BLM ANSWER TO STATEMENT OF REASONS - 1 0
                                                                                                   AR07617
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 19 of 362




     charged to the cost recovery account). This is the underlying data supporting the BLM's
 2   Closeout Decision allowing BRC to ascertain how the BLM's charges were calculated. See
 3   BookcliffRattlers, 171 IBLA at 21. The BLM used a computer spreadsheet to compile the data
 4   upon which the Closeout Decision was based (AR Docs. 11-15), but then also provided the
 5   support underlying that compilation, including the contracts, receipts, and the total hours worked
 6   by each person along with their duties during the BLM' s planning for the event and during the
 7   event itself. This is more than sufficient documentation to show how the BLM arrived at the
 8   amount in the Closeout Decision. Accordingly, the BLM's Closeout Decision is properly
 9   supported, rational, and should be affirmed.
             C.       BLM's designation as an emergency event was not in error
11           Second, BRC objects to the BLM's designation of the 2016 Burning Man event as an
12   emergency event. In support, BRC points to the language of the relevant regulation and offers its
13   opinion that because the event is a planned as a collaborative effort between many agencies that
14   it cannot constitute an emergency. Appeal at 19-21. However, whether an event is planned or
15   not has no bearing on the BLM's designation as an emergency.
16           Under Federal regulation, an emergency is "a temporary condition posing a direct threat
17   t o human life or property, including a forest wildfire emergency." 5 C.F.R. §550.103;
18   Declaration of William Mack ("Mack Dec.") at if6. The BLM has designated Burning Man as an
19   emergency event each year since 2012. AR Docs. 64, 98, 114, 128, 140. The designation was
20   made because of the event's remote location, the substantial and rapid population growth to over
21   70,000 people, and the limited nature of local resources. AR Doc. 57 at 1 ; Mack Dec. at ,r7. 7
22   The designation allows the BLM to prioritize Burning Man in the event of an incident requiring
23   additional resources, especially during the wildfire season. Mack Dec. at ,r,r4,6. In 2016, the
24   emergency designation was recommended by the BLM Nevada State Director with review and
25   final approval by the BLM Assistant Director for Human Capital Management. 5 C.F.R. §
26   550.106(a)(l); AR Doc. 64. The emergency designation further allows the agency to pay the
27
     7
      See also Declaration of Zachary Oper filed in support ofthe BLM's Answer in BRC's appeal of the 20 1 5 Burning
28
     Man Event Closeout Decision (IBLA 20 1 6- 1 1 5).


                                    BLM ANSWER TO STATEMENT OF REASONS - 1 1
                                                                                                           AR07618
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 20 of 362




     overtime rate as a true time-and-a-half rate and it removes the per-period pay cap of paid regular
 2   hours and overtime hours combined. 5 C.F.R. § 550.107; see also AR Doc. 57 at 2.
 3          Prior to its designation of the 2016 Burning Man event as an emergency, the BLM
 4   calculated the estimated costs that would be charged through cost recovery both with and without
 5   the designation. Id. Without the emergency designation, the BLM would potentially need up to
 6   three rotations of employees to work at the event, since some employees at certain General
 7   Schedule ("GS") grade would have their work hours limited. Id. at 2. That would require
 8   additional costs for travel, vehicle use, fuel, and operations equipment for those additional
 9   rotations. Id. Additional rotations of BLM employees would also stretch the agency's overall
10   workforce thin, especially for law enforcement positions. Id. The BLM had already determined
11   that the 2016 Burning Man event was a National Detail, because it exceeded the level of law
12   enforcement support that Nevada BLM could provide. AR Doc. 91. Using three rotations could
13   require the BLM to rely more on law enforcement officers from outside the BLM (via an
14   interagency agreement), if such officers were even available to work at the event. AR Doc. 57.
15   Interagency agreements carry associated contracting and indirect cost recovery rates, also
16   increasing the amount that BRC would be required to pay through cost recovery. Id. Given the
17   BLM' s requirements for administering the Burning Man SRP, it was estimated that the
18   emergency designation actually reduces the overall costs to BRC. Id. Using the same GS grades
19   that were reflected in the Estimate Decision, the BLM projected that there would be 95
20   employees that would be affected by the pay period cap. Designating the event as an emergency
21   and using one rotation fo r those employees would cost $539,550 including labor, travel, and
22   vehicle utilization. Id. at 6. Without the emergency designation, the BLM would have to utilize
23   three rotations and costs would be projected to increase to $642,798. Id. at 11. Thus the BLM
24   estimated that the emergency designation would actually decrease its labor, travel, and vehicle
25   utilization costs by over $100,000. Id.
26          BRC has only shown that it disagrees with the BLM's designation, rather than
27   demonstrating error on the part of the agency. BRC's mere opinion that the BLM should have
28   administered the event differently is insufficient to overturn the decision on appeal.


                                 BLM ANSWER TO STATEMENT OF REASONS - 12
                                                                                                AR07619
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 21 of 362




            This Board has long held that even when an appellant's assertions are neither
            en-oneous nor unreasonable merely Iepresenting a different point of view in the
 2          controvel'sy over what course of action is in the public interest, a BLM decision in
            the exercise of its discretion will ordinarily be affirmed when such judgment has
 3          been exercised by an official duly delegated with the authority to do so.
 4   Arizona Zoological Society, 167 IBLA 347, 356 (2005) (citing Rosita Trujillo, 21 IBLA 289, 291
 5   (1975)).
 6          BRC argues that the emergency designation may only be applied after the emergency
7    condition has started and thus the BLM' s determination prior to the 2016 Burning Man event is
 8   improper. Appeal at 20. But the plain language of the regulation does not actually limit the
 9   agency in that manner and BRC does not cite to any legal authority supporting its interpretation.
10   BRC also attempts to lay error at the feet of prior BLM employees, who were not involved in the
11   planning or decision-making for the 2016 Burning Man event at all. See Appeal at 21. For the
12   2016 event, the emergency designation was made by agency experts familiar with the Burning
13   Man event in order to address public safety and resource protection concerns. "[T]he Board will
14   not substitute its judgment for that of the technical experts employed by the Department acting
15   within their field of expertise in the absence of clear error." Arizona Zoological Society, 167
16   IBLA at 356 (2006). Accordingly, BRC has not supported its burden on appeal and the BLM
17   Closeout Decision should be affirmed.
18          D.      BRC has not shown error in the Closeout Decision regarding the BLM's law
19                  enforcement operations
20          Third, BRC challenges the BLM's Closeout Decision with regard to the agency' s law
21   enforcement operations. BRC specifically disagrees with how the BLM determines the
22   appropriate level of law enforce�ent for the Burning Man event (Appeal at 21-26), argues that
23   the BLM is improperly performing public outreach rather than law enforcement activities
24   (Appeal at 26-28), and challenges the BLM's use of satellite tracking for its law enforcement
25   officers (Appeal at 31-32). However, BRC's mere disagreement with the BLM's law
26   enforcement operations does not show BLM error in the Closeout Decision. See Bookcliff
27   Rattlers Motorcycle Club, 171 IBLA at 13. The BLM has shown that its law enforcement
28   operations are necessary to protect public safety and natural resources, especially considering


                                 BLM ANSWER TO STATEMENT OF REASONS - 13
                                                                                               AR07620
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 22 of 362




     that the Burning Man event temporarily becomes the eighth largest city in Nevada with
 2   approximately 76,000 people on the ELM-administered lands of the Black Rock playa. AR Doc.
 3   19 at 1. Moreover, the record shows that the BLM has provided an adequate explanation for the
 4   necessity of its law enforcement operations at the event. BRC's arguments, therefore, do not
 5   support its burden on appeal.
 6                  1.      Law enforcement staffing level
 7          As an initial matter, the BLM has the authority and discretion to determine the level of
 s   law enforcement necessary on the public lands. See Black Rock City, 173 IBLA at 66, fn. 11; see
 9   also Reed v. US. Department of the Interior, 23 l F.3d 501, 505-506 (2000). Under FLPMA, the
10   BLM is required to ensure resource protection and public safety on the public lands. 43 U.S.C. §
11   1733. Staffing levels are set in order to meet the law enforcement operational objectives, which
12   for the Burning Man event included safeguarding and protecting human life and natural
13   resources, to ensuring that the event occurred without disruption, and maintaining law and order.
14   Declaration of Logan Briscoe ("Briscoe Dec.") at if6. Given the size of the Burning Man event
15   and the number of participants, as well as the rugged terrain, the BLM must be prepared for
16   many different kinds of incidents. The BLM determined that 75 law enforcement officers were
17   needed for the 2016 Burning Man event based upon the projected number of participants.
18   Briscoe Dec. at ,r7. Such a calculation is entirely within the discretion of the agency and here,
19   the BLM's determination is reasonable
20          BRC initially argues that the BLM has never assessed the appropriate number of law
21   enforcement officers needed at the Burning Man event. Appeal at 22. In support of its
22   arguments, BRC attempts to place the responsibility for staffing levels on BLM employees that
23   were not involved with the 2016 Burning Man event. Id. But its unsupported allegations cannot
24   sustain the burden on appeal, especially when the record is clear that the BLM considered all the
25   relevant factors in setting its staffing levels for the 2016 event. The BLM's Law Enforcement
26   Branch Chief for the 2016 Burning Man event describes how the BLM planning team
27   determined the number of law enforcement staff that would be required. Briscoe Dec. at ,r,r7-12.
28   The planning team considered the recommended staffing levels from the International


                                 BLM ANSWER TO STATEMENT OF REASONS - 14
                                                                                                AR07621
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 23 of 362




     Association of Chiefs of Police. Id. It also considered the number of deputies assigned to the
 2   event from the Pershing County Sheriffs Office ("PCSO"). Id. at tj!9. 8 Further, the BLM
 3   planning team considered the after-action reviews ("AAR") and operational assessments
 4   compiled each year by both BLM and BRC. See AR at Docs. 16, 17, 20, 21, 71, 72, 75, 76, 106,
 5   109, 127, 133, 139. Especially relevant to the 2016 Burning Man event, the BLM's 2015 AAR
 6   determined that law enforcement staffing levels were appropriate and should not change. AR
 7   Doc. 75 at 30. Despite this recommendation, law enforcement staffing levels actually decreased
 8   for 2016 versus 2015 and 2014, with no change in participant population. See AR Doc. 18.
 9           Next, BRC argues that the statistics show that the BLM's law enforcement officers are
10   not necessary at the staffing levels implemented for the 2016 Burning Man event. Appeal at 22-
11   25. BRC particularly complains about the BLM' s public contacts and argues that the citations
12   issued by the BLM "hardly pose a serious threat to public safety." Appeal at 23. BRC's
13   unsubstantiated opinion, however, is not sufficient to support its burden on appeal. The BLM
14   has explained how it enforces public land laws, including ensuring public safety and resource
15   protection, by educating public land users. Briscoe Dec. at tj!13. At the Burning Man event, law
16   enforcement officers use proactive contact, generally classified as "public contact" in its
17   computer-aided dispatch ("CAD") system, with participants in order to ensure that they are
18   aware of all the relevant rules. Id. This is especially important for new participants who make
19   up approximately 39% of the total city population. Id. at tj!14. Public contact is done during the
20   officers' patrols and also at the law enforcement substation located along the Esplanade, which is
21   the "main street" of Black Rock City. Id. at tj!15. Contrary to BRC's allegations, statistics alone
22   do not dictate the level of law enforcement needed at the Burning Man event. Id. at tj!l 7. The
23   record demonstrates how BLM's law enforcement officers act as a crime deterrent and work to
24   maintain the safety of the event participants. Id. While BRC may believe that the BLM law
25

26
     8
      After the 2016 Burning Man event, the Pershing County Sheriff noted, "The Burning Man festival has, for several
27
     years, far exceeded the resources of not only Pershing County, but the Law Enforcement resources of Northern
     Nevada as a whole." 2016 Pershing County Post Mission Synopsis at 2 (attached to BRC's Statement of Reasons as
28
     Exhibit B to Declaration of Roger Vind).


                                     BLM ANSWER TO STATEMENT OF REASONS - 15
                                                                                                           AR07622
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 24 of 362




     enforcement staffing levels are too high, BRC provides no legal support for its implication that
 2   the BLM is only allowed to staff the event based upon the number of past incidents.
 3           As described above, the BLM and BRC each compile an AAR yearly to provide post-
 4   operational assessments of the management of the event, including recommendations for future
 5   years. See AR Docs. 16, 17, 20, 21, 71, 72, 75, 76, 106, 109, 127, 133, 139. Those reports have
6    documented incidents including a rainstorm that caused a closure of the entire event for a period
 7   of time, a participant that barricaded himself in a vehicle and threatened harm to himself and
 8   others, and a vehicle-caused fatality. AR Doc. 75 at 3-4. The reports also documented an
 9   incident where a participant battered BRC's own Black Rock Rangers, requiring BLM's law
10   enforcement officers to use force to subdue the assailant. AR Docs. 17 at 29-30, 21 at 14.9 The
11   AARs also document thousands of law enforcement public contact and assistance events, as well
12   as hundreds of BLM citations issued for violations of federal laws or the closure order. AR Doc.
13   20. BLM's law enforcement staffing level for the 2016 Burning Man event is not inconsistent
14   with those reports.
15           BRC further complains about the BLM' s use of an agent from the Office of Law
16   Enforcement and Security, Office of Professional Responsibility ("OPR"). Appeal at 25-26.
17   During the Burning Man event, the BLM uses a supervisory structure to ensure that its law
18   enforcement officers are following all applicable agency protocols and policies. See Briscoe
19   Dec. at if22. The presence of an OPR agent is critical to meeting BLM requirements for
20   reporting and evidence review. Id. Additionally, the OPR agent is on-site and available to
21   investigate any allegations of misconduct against federal personnel assigned to the Burning Man
22   event. Id. at if24. Since Burning Man event participants come from across the country and
23   sometimes the world, investigations would be logistically difficult to conduct after the event.
24   Id. 10 Accordingly, the special challenges presented by the Burning Man event have led the BLM
25

26   9
       As a result, BRC expressed interest in hiring private security personnel for the 2017 Burning Man event. See
27
     Briscoe Dec. at if16. This potentially illustrates the need for more law enforcement at Burning Man, not less.
     10
        In the past, BRC has supported the presence of an QPR agent at the Burning Man event and correctly recognized
     that this serves as a way to be transparent and responsive regarding participant complaints about BLM law
28
     enforcement operations. Briscoe Dec. at if23.


                                     BLM ANSWER TO STATEMENT OF REASONS - 1 6
                                                                                                            AR07623
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 25 of 362




     to determine that the presence of an OPR agent is required and necessary to the administration of
 2   the Burning Man SRP and should therefore be subject to cost recovery under the applicable
3    regulations. Again, BRC provides no evidence of BLM error and while BRC might disagree
4    with the BLM's rationale, such disagreement does not support the burden on appeal.
5           Ultimately, the BLM has the discretion to determine the nature and extent of its law
6    enforcement presence in order to administer the Burning Man SRP. Other than mere
7    disagreement with the BLM's staffing level, BRC points to no error in law, regulation, or policy
 8   on the part of the agency. Accordingly, BRC has not met its burden to overturn the BLM's
 9   Closeout Decision.
10                  2.      Substation
11          BRC next argues that it should not be required to pay for the costs associated with the
12   BLM's law enforcement substation. Appeal at 26-28. However, the BLM has explained and
13   demonstrated the important law enforcement purposes served by the substation and BRC's
14   complaints do not support its burden on appeal.
15          As described above, the BLM's law enforcement substation is centrally located in Black
16   Rock City. Briscoe Dec. at if26. The Joint Operations Center ("JOC"), the main hub for both
17   civilian and law enforcement operations, is located approximately a half-mile outside of Black
18   Rock City and so participant access is somewhat limited. Id. The substation is a central location
19   where Burning Man participants can access law enforcement, in order to do things like report
20   criminal activity and file missing person reports. Id. at ,r,r 26-27; see also Declaration of Jon
21   Young ("Young Dec.") at ifl0. This central location and ready access is especially important
22   given the size and scale of the event.
23          For the 2016 Burning Man event, the BLM assigned one officer to work at the substation.
24   Briscoe Dec. at if28. Patrols were ongoing throughout the event but there were limited
25   uniformed officers on duty at any one time compared to the approximately 76,000 people on the
26   playa at peak population. Id. at ,r,r11-12, 28. Having a location where participants had direct
27   access to law enforcement was determined to be important to public safety. Id. at ifif28-29. The
28   substation also provides a place where officers can interview witnesses or victims without the


                                  BLM ANSWER TO STATEMENT OF REASONS - 17
                                                                                                 AR07624
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 26 of 362




     added stress and time that could result from removing them to the JOC. Id. at 127. For these
 2   reasons, the BLM has determined that the substation is necessary to ensure public safety at the
 3   Burning Man event.
 4          Officers also can utilize the substation to write reports so they don't have to travel back to
 5   the JOC, which creates efficiencies and reduces labor costs. Id. at 127. Given that the trailer that
 6   serves as the substation was purchased by the BLM with its own funds, not via cost recovery, the
 7   substation actually provides a no-cost benefit to BRC. Id. at 127. BRC alleges that the BLM's
 8   purpose for establishing the substation is for public relations. Appeal at 26-27. But as outlined
 9   above, the substation serves an important public safety purpose for the Burning Man event. The
     substation may be incidentally beneficial to the BLM because those Burning Man participants
11   who had a fun and safe experience at the event will have a positive view of public lands in
12   general. The substation's main purpose, though, is as a necessary component of the BLM's
13   overall public safety and resource protection goal for the Burning Man event. 0MB Circular A-
14   25 directs the government to seek full reimbursement for the special benefit provided, even when
15   the public receives an incidental benefit.
16          [W]hen the public obtains benefits as a necessary consequence of an agency's
            provision of special benefits to an identifiable recipient (i.e., the public benefits
17          are not independent of, but merely incidental to, the special benefits), an agency
            need not allocate any costs to the public and should seek to recover from the
18          identifiable recipient either the full cost to the Federal Government of providing
            the special benefit or the market price whichever applies.
19

20   AR Doc.149 at 3 (emphasis added). While BRC may disagree with the BLM's establishment of
21   the law enforcement substation at the 2016 Burning Man event, it has not shown error in the
22   Closeout Decision.
23                  3.      Satellite tracking
24          Next, BRC claims that it should not be charged for satellite tracking services used by the
25   BLM at the Burning Man event. Appeal at 31-32. Since 2013, it is the BLM's established safety
26   practice at Burning Man to use these two-way satellite tracking and communication devices.
27   Briscoe Dec. at 17. The agency has determined that the functions of these devices are necessary
28   to the safety of BLM personnel at the Burning Man event. Id. They track, in near real-time, the


                                 BLM ANSWER TO STATEMENT OF REASONS - 18
                                                                                                    AR07625
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 27 of 362




     location and position of officers and integrate with the CAD system. Id. The trackers also have
 2   an SOS feature that allows officers to send an emergency notification or request for assistance.
 3   Id. The trackers used at the Burning Man event were purchased using cost recovery funds in
 4   previous years and in accordance with BRC's request, are only used for the Burning Man event.
 5   Id. at 19. The costs included in the Closeout Decision are for necessary firmware updates and
 6   service charges for the 2016 Burning Man event. Id.
7           BRC has, in the past and in its Appeal, suggested that other methods would be sufficient
 8   to track BLM's law enforcement officers. Appeal at 31-32; Briscoe Dec. at 18. However, those
 9   suggestions have been determined to be insufficient for the BLM's safety needs. Briscoe Dec. at
10   18. Thus, BRC offers only its mere disagreement with the use of such devices and unsupported
11   speculation that radios would be sufficient for tracking purposes. BRC's opinion is insufficient
12   to support its burden on appeal and accordingly, BRC has not shown error on the part of the
13   BLM.
14          E.      BRC has not shown error in the Closeout Decision for the BLM's
15                  communications and information technology systems
16          BRC also challenges the BLM's Closeout Decision with regard to the costs required to
17   set up and run BLM' s communications and information technology systems at the 2016 Burning
18   Man event. Specifically, BRC objects to the costs involved in: 1) setting up and running the
19   systems (Appeal at 28-29); 2) provisioning radios used by BLM staff (Appeal at 31, 37); 3) IT
20   systems to serve the substation (Appeal at 32-33), and 4) internet to serve the JOC (Appeal at 33-
21   34). Again, BRC only demonstrates its disagreement with the BLM and fails to provide·any
22   objective evidence of BLM error in the Closeout Decision.
23                  1.     Communications and network systems
24          First, BRC claims that the BLM's costs for labor for the communications and network
25   systems were in error. Appeal at 28-29. But other than speculating that BLM employees worked
26   too many hours on setting up the systems, BRC provides no objective evidence of error. For
21   example, BRC complains about the hours logged by the BLM Communications Branch Chief for
28   the 2016 Burning Man event. Id. However, that BLM employee has extensive experience


                                 BLM ANSWER TO STATEMENT OF REASONS - 19
                                                                                              AR07626
                Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 28 of 362




     planning for the Burning Man event and was heavily involved in the communications planning
 2   aspects in 2016. Young Dec. at if3. He helped to develop the Estimate Decision, as well as the
 3   statements of work for communications-related service acquisitions. Id. He also had lead
 4   responsibility for development of the microwave network system, the event dispatch system, and
 5   the CAD system, and was responsible for deploying the satellite trackers used by BLM law
 6   enforcement. Id. For the eight months leading up to the 2016 Burning Man event, a significant
7    portion of his time was spent planning the communications and network systems for the BLM's
 8   operations at the event and all of those hours, plus the hours he worked at the event itself, were
 9   accurately logged. Id. at 4-5 . BRC provides no objective evidence of error. Instead, BRC
10   acknowledges that the BLM requires these critical infrastructure systems but argues, without
11   supporting evidence, that it should take less time to provide them. Appeal at 29. Such an
12   argument does not support BRC's burden on appeal, especially when BLM's own experts have
13   demonstrated that the time and costs were necessary to administer the SRP. See Young Dec. at
14   ,r,r3-6.
15                     2.     Radios
16              Second, BRC argues that BLM has no reasonable basis for the costs of radio encryption
17   and accessories used at the 2016 Burning Man event. Appeal at 31. The radios as well as their
18   associated services and accessories are necessary to the BLM's administration of the SRP and
19   the actual costs are correctly charged to BRC's cost recovery account. In reality, the charges in
20   201 6 represent a cost savings to BRC over the long term, as detailed below.
21              Prior to the 2015 event, the BLM and BRC agreed to create a cache of radios for use at
22   the Burning Man event. Declaration of Dalton Black ("Black Dec.") at ,r4. BRC purchased 60
23   radios in 2015, which were used at the 2015 event and then were utilized by BRC for its own
24   purposes throughout the year. Id. at ,r,r4, 6. BRC planned to purchase another 60 radios in 2016.
25   Id. at ,r4. But before BRC made its purchase in 2016, the BLM was able to acquire, at no cost to
26   BRC, radios that could be used for the cache. Id. at ,r,r7-8. The only costs that were charged to
27   BRC's cost recovery account were the necessary encryption and accessories for the new radios
28   such as microphones, rechargeable batteries, and chargers. Id. at ,r,rs, 11. Those radios remain


                                    BLM ANSWER TO STATEMENT OF REASONS - 20
                                                                                                AR07627
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 29 of 362




     in the cache during the year and are only used for the Burning Man event. Id. at 14. So while
 2   BRC complains about the costs for radio encryption and accessories, the BLM' s acquisition of
 3   the radios at no charge actually saved BRC nearly $100,000. Id. at 18.
4           Contrary to BRC's claim, the BLM never told BRC that the radios purchased in 2015
 5   were unnecessary. Id. at 17. In fact, those radios were used by law enforcement at the 2016
6    Burning Man event. Id. at 19. BRC then sold those radios to PCSO after the 2016 Burning Man
7    event. Id. at 110. Thus while BRC complains about the cost for services to equip the radios used
 8   at the 2016 Burning Man event, it provides no evidence of BLM error in the agency's
 9   calculations. Mere disagreement with a charge included in the Closeout Decision is insufficient
10   to support BRC's burden on appeal.
11                 3.      Substation communications and network system
12          Third, BRC argues that BLM's contracts for services to support the substation including
13   the microwave, internet, and network systems, are unreasonable and not supported. Appeal at
14   32-33. BRC's objections depend upon its characterization of the substation as unnecessary, but
15   the BLM has described why the substation is needed as a central location for law enforcement
16   services within Black Rock City. See III.D.2., above. The BLM's systems actually mirror how
17   BRC provides similar systems to its fire and emergency medical substations throughout Black
18   Rock City. Young Dec. at 1110-11. The record includes the contracts for providing those
19   systems, showing that the Closeout Decision only includes the BLM's actual costs for those
20   services. AR Doc. 34. Again, BRC merely expresses disagreements with the BLM's use of the
21   substation, and its associated communications and network systems at the 2016 Burning Man
22   event, but has not shown error in the Closeout Decision.
23                  4.     JOC microwave internet and communications
24          Fourth, BRC complains that the BLM's contract for microwave internet and other
25   communications for the JOC are unsupported. Appeal at 33-34. BRC argues that the BLM does
26   not need the internet speed required in the scope of work and that it doubled from 15 Mbps in
27   2014 to 30 Mbps in 2016. Id. However, the cost of the microwave internet service is the same
28   regardless whether the contractor provides 15 Mbps or 30 Mbps. Young Dec. at 115. BRC


                                BLM ANSWER TO STATEMENT OF REASONS - 21
                                                                                             AR07628
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 30 of 362




     incurred no additional costs due to the increase in speed. Id. BRC further complains about the
 2   use of the microwave internet to create a "bridge" for the use by PCSO from Lovelock to the
 3   JOC. Appeal at 34. But again, there was no additional cost for this service and it was not
 4   included in the statement of work, so nothing was charged to BRC's cost recovery account for
5    that service. Young Dec. at ,r1 s; AR Doc. 35 at 16-22. BRC argues that the BLM does not need
 6   the required number of VoIP lines or cameras for monitoring the JOC. Appeal at 33. However,
 7   these items have been determined necessary for the BLM's administration of the SRP for the
 8   2016 Burning Man event. See Young Dec. at 12-14. 1 1 Accordingly, BRC has not carried its
 9   burden on appeal to show error in the BLM's Closeout Decision regarding the agency' s
10   communications and network systems necessary for the JOC.
11           F.        BRC has not shown error regarding the BLM Medical Team
12            BRC also complains about the BLM's use of a medical unit for federal employees
13   working at the Burning Man event. Appeal at 29. The agency has explained, however, that its
14   BLM Medical Team is a necessary operational function for the BLM to administer the SRP for
15   Burning Man. Briscoe Dec. at ,r,r30-34. The BLM Medical Team serves as a federal patient
16   advocate, providing personalized medical care for all government employees working at the
17   Burning Man event and maintaining a sealed medical history on each person. Id. at ,r31. The
18   BLM Medical Team is capable of providing federal employees immediate access to critical
19   incident stress management services if needed during the event and initiating necessary
20   workmen's compensation paperwork. Id. In addition, the BLM Medical Team members are
21   trained in tactical medicine and are capable of providing care under fire, tactical first aid in an
22   unsecured trauma scene, and can act as a force multiplier in active shooter and mass casualty
23   environments. Id. at ,r32. These services are invaluable in keeping over 100 federal employees
24   healthy in the austere environment at the Burning Man event. Id. Other the labor of the single
25   BLM employee responsible for pre-event planning and working at the event (AR Doc. 3 at 7),
26   there are minimal costs. See AR Doc. 7 at lines R-8 ($346.92), R-12 ($2,500.00), and R-14
27
     11
       The 1 7 VoIP lines required for 20 1 6 actually represents a decrease from previous years. See AR Docs. 82 at 5 8
28
     (20 lines in 201 5), 102 at 62 (2 1 lines in 20 14).


                                      BLM ANSWER TO STATEMENT OF REASONS - 22
                                                                                                                AR07629
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 31 of 362




     ($47.50). The Department of Health and Human Services, which also provides staff for the
 2   BLM Medical Team, has not traditionally charged for its services at the Burning Man event. See
 3   AR Docs. 2, 80, 103 (showing that HHS has not invoiced the BLM for its services at the Burning
 4   Man events for 2014-2016). The only other cost of the BLM Medical Team is the cost for the
 5   modular building at the JOC, which is described in more detail below. Id.; see also AR Doc. 48.
 6            BRC has instead proposed that federal employees use the first aid stations and the
 7   medical facility that is available to event participants. See Appeal at 29. However, the BLM has
 8   determined that BRC's proposal would not provide for a tactical medical response team, provide
 9   adequate space for uniformed law enforcement to securely receive care, allow for pre-screening
10   of BLM employees, ensure patient confidentiality, provide continuity of care and patient
11   advocacy, or initiate worker's compensation claims. Briscoe Dec. at if33. Federal employees
12   working at the Burning Man event would lose access to secure medical care with trusted
13   providers. Id. Due to the specialized needs of the BLM's operations at the Burning Man event,
14   including care to uniformed law enforcement officers, the BLM has determined that the BLM
15   Medical Team is not a redundant function when compared to the medical services BRC provides
16   for the participants at the Burning Man event. Id. The services provided by the BLM Medical
17   Team are invaluable to the government and integral to employee safety and health while working
18   at the Burning Man event. BRC has only provided its unsubstantiated opinion otherwise. Id. at
19   ,r,r3 0-34.

20            As part of its argument, BRC alleges that the BLM Medical Team provides CPR
21   certification for employees at the Burning Man event and so it should not be included as part of
22   the cost recovery process. Appeal at 29. However, the BLM Law Enforcement Branch Chief
23   confirmed that CPR training and certification is not done at the Burning Man event and is instead
24   provided at the government's expense at each BLM office throughout the year. Briscoe Dec. at
25   if35. Accordingly, Appellant's allegation has no merit.
26            BRC further complains that the BLM Medical Team is unnecessary, so the cost of the
27   modular building that houses it should not be charged through cost recovery. Appeal at 34-35.
28   The BLM determined, however, that medical services for federal employees are necessary at the


                                  BLM ANSWER TO STATEMENT OF REASONS - 23
                                                                                               AR07630
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 32 of 362




     Burning Man event and thus the cost of a modular building at the JOC, totaling $5,401.94, is an
 2   actual cost that must be captured through cost recovery. AR Doc. 48. BRC had the opportunity
 3   to contract for the modular building itself and thus avoid the 23.1 % indirect cost recovery rate
 4   that it would incur if the BLM contracted for the building. See AR Doc. 60; Pirtle Dec. at ifl 1.
 5   However, BRC declined that contract, arguing that the BLM Medical Team is unnecessary and
 6   that federal employees should instead use BRC's medical facilities. Id.
 7           Since the BLM must recover the full costs it incurs to administer the SRP for the Burning
 8   Man event and the BLM Medical Team has been determined to be necessary to the BLM's
 9   administration of the SRP, it was included in cost recovery in accordance with FLPMA, the
10   BLM's SRP regulations, the BLM's cost recovery and recreation policies, and 0MB Circular A-
11   25. BRC has not shown error and accordingly the Closeout Decision should be affirmed.
12           G.       BLM's vendor monitoring is appropriate
13           BRC further complains that it should not be required to pay for the costs of monitoring
14   vendors who serve Burning Man event participants. Appeal at 30. As part of the event, vendors
15   may provide needed services to participants including bus transportation to the event, RV
16   greywater cleaning, or site cleanup post-event. Many of these vendors serve the so-called "plug
17   and play" camps. 1 2 Since these vendors are working on public lands, they are required to obtain
18   a permit. While they could be covered under the main Burning Man SRP, that option would
19   require BRC's oversight because any violation of permit terms by one of those vendors would be
20   a violation of BRC's SRP. Mack Dec. at ,r17. As an alternative, the BLM has allowed each
21   vendor to obtain its own permit, so that compliance with permit terms can be monitored vendor
22   by vendor. Over 75 vendors provided services to participants in 2016 and the labor to ensure
23   they have the required permits is therefore charged to BRC's cost recovery account.
24           BRC essentially argues that the BLM should charge its vendor compliance labor to the
25   individual vendors themselves, or that the fees charged by the BLM for commercial use SRPs are
26   sufficient to reimburse that labor. Appeal at 30. Neither argument has merit here. The vendors
27
     12
28
        More information about plug and play or turnkey camps is available on the Burning Man website at
     hltps://burningman.org/event/camps/turnkey-camping/ (last visited June 26, 2017).


                                     BLM ANSWER TO STATEMENT OF REASONS · 24
                                                                                                           AR07631
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 33 of 362




     are only present to provide services to the participants at the Burning Man event, for which BRC
 2   is responsible, and in fact those vendors cannot provide their services to other public land users
 3   because the area is subject to a closure order. Mack Dec. at ,r14. In some cases, BRC actually
 4   controls which vendors may be present and issues its own authorizations for vendors. See AR
 5   Doc. 30 at Stipulation 1 3 (outlining the process for BRC to recommend/authorize vendors to the
 6   BLM so that the BLM can determine if it will issue an SRP). Indeed, estimates of BLM's labor
 7   costs for vendor compliance were included in the Estimate Decision and BRC did not object at
 8   that time. AR Doc. 32. Additionally, the 3% of gross receipts paid by all commercial SRP
 9   holders does not pay for processing and administration of the permit, as BRC argues. See
10   Appeal at 30. Instead, fees for commercial use permits are intended to provide a fair return to
11   the government for the opportunity to make a profit by using public lands and related waters.
12   AR Doc. 110 at 1-23 through 1-25 (example illustrates that both cost recovery and a commercial
13   use fee are charged for commercial events). Accordingly, it is appropriate and reasonable for the
14   BLM to monitor vendor compliance at the Burning Man event and to include those costs in the
15   Closeout Decision. BRC has not shown BLM error and therefore has not supported its burden
16   on appeal.
17           H.      BLM's purchase of goggles is not in error
18           BRC argues that the BLM's should not charge through cost recovery for the purchase of
19   goggles for employees working at the Burning Man event. Appeal at 36-37. As the BLM
20   explained in BRC's appeal of the 2015 Closeout Decision, goggles are considered necessary for
21   the safety and protection of BLM staff working at the event, due to the harsh conditions on the
22   playa and the frequent dust storms that occur. Pirtle Dec. at ,r12. Goggles are also designated as
23   Personal Protection Equipment ("PPE") by the BLM and once issued, are not thereafter re-issued
24   to other staff. 13 Id. While some BLM staff working at the Burning Man event bring their own
25   goggles, it is unknown ahead of time exactly how many pairs of goggles will be needed and so
26   the BLM orders a sufficient quantity for everyone. Id. Even those employees who have worked
27
     13
28
       The Department of Labor, Occupational Safety and Health Administration ("OSHA") has more information about
     PPE at hllp. ://www.osha.gov/SLTC/personalprolec1iveequipment/ (last visited June 24, 2017).


                                   BLM ANSWER TO STATEMENT OF REASONS - 25
                                                                                                       AR07632
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 34 of 362




     at the event in the past may have lost or damaged the goggles during the prior year's event or
 2   over the intervening time period. BRC provides absolutely no evidence to support its claim that
 3   the BLM allows its employees to "keep such equipment for personal use." Those goggles that
 4   are unused are stored so they can be used at future Burning Man events. Id. Such use of goggles
 5   has been the BLM's standard operating procedure since 1996. Pirtle Dec. at ,r12. Ultimately,
 6   BRC's mere disagreement with the BLM's practice of providing PPE to its employees working
 7   at the Burning Man event is insufficient to show agency error.
 8           I.       The Closeout Decision does not include labor for BLM's interpretive camp
 9           BRC speculates that the BLM used the cost recovery process to pay for labor to set up
10   and operate the BLM's interpretive camp at the 2016 Burning Man event. 14 Appeal at 27-28.
11   The interpretive camp helps introduce Burning Man participants to BLM public land
12   management and the Black Rock Desert National Conservation Area. BRC, however, provides
13   no evidence to support its assumption that the BLM charged costs for the interpretive camp to
14   BRC's cost recovery account. Indeed, the BLM Authorizing Officer for the 2016 Burning Man
15   event confirmed that the costs for setup, labor, and teardown at the interpretive camp were paid
16   by the BLM itself. See Mack Dec. at ifif12-13. While the BLM's AAR describes how several
17   BLM logistics staff set up the interpretive camp, BRC's cost recovery account was not charged
18   for that time. Id. ; A R Doc. 17 at 16. For that reason, BRC' s speculation does not support its
19   burden on appeal.
20           J.       The BLM properly charged the indirect cost recovery rate
21           Finally, BRC challenges the BLM's imposition of the indirect cost recovery rate
22   ("indirect rate") of 23.1% on all direct costs. Appeal at 37-40. BRC alleges both that the BLM's
23   indirect rate duplicates direct costs and also that the BLM should not charge the indirect rate for
24   any direct costs incurred during the Burning Man event. Id. Those arguments, however,
25

26   14
       BRC also argues that it should not have been charged for the costs of the BLM's junior ranger badges and law
     enforcement wristbands, which are handed out to participants. Appeal at 26. Those costs were inadvertently
27
     charged to BRC's cost recovery account. The BLM has requested that the Board allow the agency to amend the
     Closeout Decision in order to refund BRC for the costs of those items. See BLM's Request to Amend the Decision
28
     Under Appeal filed on June 29, 2017.


                                    BLM ANSWER TO STATEMENT OF REASONS - 26
                                                                                                          AR07633
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 35 of 362




     evidence a fundamental misunderstanding of the BLM's cost recovery process and the rationale
 2   behind the indirect rate, which is required by law, regulation, and policy. Such a
3    misunderstanding does not support BRC's burden on appeal.
4            Federal government agencies are obligated to recover the full cost of providing a special
5    benefit from the benefit's recipient. 0MB Circular A-25; see also 31 U.S.C. § 9701 ("It is the
 6   sense of Congress that each service or thing of value provided by an agency. .. to a person . . . is to
7    be self-sustaining to the extent possible.). As applied to the Burning Man SRP, that means that
 8   the BLM must charge BRC for those actual costs incurred for administering the permit. Cost
 9   recovery for SRPs is authorized by the SRP regulations. 43 C.F .R. § 2932.31.
10           Direct costs, as explained by the BLM's cost recovery manual, are those costs which are
11   of such a nature that the amounts applicable to a specific project can b e accurately and readily
12   determined. AR Doc. 150 at Glossary 2. Direct costs are incurred for the benefit of a specific
13   cost reimbursement project which is identified by a project number. Id.
14           In contrast, indirect costs are costs expressed as a percent of direct costs which are of
15   such a nature that the amounts applicable to a specific project cannot be accurately or readily
16   determined. Id. Indirect/overhead costs are incurred either jointly for the benefit of more than
17   one cost reimbursable project, or in units which are so small that they cannot practically be
18   reported separately. Id. In other words, the indirect cost pays for those administrative support
19   activities that support the BLM's overall mission. AR Doc. 124 at 3. "Indirect costs are coded
20   to the subactivities that would be charged if the ROW project did not exist." AR Doc. 150 at
21   .18B2. As described above, the BLM's SRP Handbook says that indirect costs may include
22   "equipment, space rental, telephone services, postage, personnel transfer costs, administrative
23   and clerical support, training, safety, public information, cartogr�phy and basic series mapping,
24   aviation management, telecommunications, equipment maintenance, and systems design and
25   implementation." AR Doc. 110 at 1-29 through 30. Every identifiable recipient of special
26   benefits derived from Federal activities beyond those received by the general public must pay the
27   indirect rate. AR Docs. 148 at 3, 149 at 2.
28



                                  BLM ANSWER TO STATEMENT OF REASONS - 27
                                                                                                    AR07634
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 36 of 362




             BRC's argument that it has been charged twice implies that the indirect rate is the only
 2   way that the BLM may collect for those activities that are listed as examples of potential indirect
 3   costs. For instance, BRC argues that the BLM may not recover as a direct charge the costs for
 4   BLM staff travel expenses because travel is listed as an example of an indirect cost in IM 2014-
5    32. Appeal at 38. However, BRC does not provide any evidence to support its claim that BLM
6    may not recover travel as a direct cost. In making its argument, BRC ignores the fact that federal
 7   employee travel to and from the Burning Man event in order to work as part of the BLM's
8    administration of BRC's SRP is clearly a cost that applicable to a specific project and can be
 9   accurately and readily determined. See AR Doc. 150 at Glossary 2. Nowhere in the BLM's law,
10   regulation, or policy does it specify that the BLM may recover for travel only through the
11   indirect rate, nor does BRC provide support for its interpretation. Since the travel outlined in the
12   Closeout Decision is a direct cost, it is subject to the indirect rate.
13           Similarly, BRC argues that the BLM cannot charge directly for the agency's public
14   information officer working at the 2016 Burning Man event because public information and
15   inquiries are listed as examples of indirect costs. Appeal at 39. BRC also objects to the costs for
16   communications equipment used at the 2016 Burning Man event and a new tire for a BLM
17   vehicle that was damaged at the event, arguing that office supplies and vehicle maintenance are
18   listed as examples of indirect costs. Id. But again, BRC ignores the fact that those staff and that
19   equipment provided an identifiable service that is only attributable to the 2016 Burning Man
20   event. They are necessary for the BLM' s administration of the Burning Man SRP and since it
21   was directly related to the event, it was captured for cost recovery. There is no legal support for
22   BRC's argument that the BLM may only collect for those services or tasks through the indirect
23   rate. As direct costs attributable to the 2016 Burning Man SRP, they are included in the
24   Closeout Decision and are consequently subject to the indirect rate.
25           To follow BRC's argument to its logical end would mean that regardless of how much
26   the BLM spent on administering the 2016 Burning Man SRP, the agency may not be able to
27   recover the full amount of the actual costs, contradicting FLPMA section 304(b) and 0MB
28   Circular A-25, which direct the BLM to recover the full costs of processing permits for the use of


                                   BLM ANSWER TO STATEMENT OF REASONS - 28
                                                                                                AR07635
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 37 of 362




       the public lands. In fact, the Department of the Interior, Office of the Inspector General issued a
 2     survey report in 1999 examining the BLM' s use of the indirect rate. AR Doc. 147. That report
 3     found that the agency's then-common practice of limiting the indirect rate had resulted in a
 4     failure to collect the total reimbursable overhead costs of providing services to organizations and
 5     individuals, in violation of Circular A-25 and FLPMA. Id at 2-3. The report recommended that
 6     the BLM identify management overhead costs and use that data in setting the indirect rate. Id. at
 7     4. As BLM outlines in IM 2016-107, the agency now reviews the indirect rate annually and
8      directs staff to work diligently to recoup indirect costs. AR Doc. 61 at 8.
 9            Additionally, BRC also argues that it provided the infrastructure for BLM's operations at
10     the 2016 Burning Man event and thus it should not be charged an indirect rate. Appeal at 39.
11     While BRC provided some infrastructure such as trailers and other equipment through the
12     BLM/BRC contracting MOU, BRC did not provide all of it and the indirect rate applies to the
13     BLM-provided materials. Pirtle Dec. at ,r,r9-11; AR Docs. 63, 116. BLM's labor costs are also
14     subject to the indirect rate. See AR Doc. 150 at Glossary 2. Moreover, BRC's argument ignores
15     the fact that the BLM's processing and administration of the SRP occurs outside of the actual
16     event itself. BLM works nearly year-round on the Burning Man SRP, so the agency incurs
17     overhead/administration costs that the indirect rate is designed to recover. Mack Dec. at ,r18.
18     The BLM SRP handbook reiterates that cost recovery, which includes BLM' s direct and indirect
19     costs, starts upon receipt of a completed application. AR Doc. 110 at 1-29. Thus, the indirect
20     rate is appropriate for the Burning Man event. See AR Doc. 69 (denying BRC's request for a
21     waiver of the indirect rate in 2016), 129 (2013 denial).
22            It is clear that BRC wants to pay less in cost recovery for its SRP for the Burning Man
23     event. But when granting an SRP, the BLM is charged with ensuring public safety and resource
24     protection on the public lands. 43 C.F.R. § 2932.26. In doing so, the BLM must recover the full,
25     actual costs of processing and administering the SRP. 43 C.F .R. § 2932.31. That includes both
26     direct and indirect agency costs. Id. If BRC feels that those costs are excessive, it may decide to
27     hold the event in someplace other than the public lands. See BookcliffRattlers, 171 IBLA at 19;
28 ·   see also Mack Dec. at if19. In fact, BRC had that opportunity when the BLM provided it with


                                   BLM ANSWER TO STATEMENT OF REASONS - 29
                                                                                                 AR07636
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 38 of 362




     the Estimate Decision. AR Doc. 58. But BRC signed the CRA and paid the full amount of the
 2   Estimate Decision, which included the estimated costs for holding the 2016 Burning Man event
 3   on public lands and the indirect cost recovery rate. In fact, BRC actually received a refund
 4   because the BLM' s costs were less than estimated. See AR Doc. 1. The BLM cannot force the
 5   public to absorb the costs of Burning Man, and to do so would be contrary to law, regulation, and
 6   policy. Accordingly, BRC has not supported, its burden on appeal to show that BLM was in error
 7   when it imposed the indirect cost recovery rate on this commercial event.
 8   IV.    CONCLUSION
 9          Based on the legal arguments above that are supported by evidence in the record, BRC
10   has not met its burden to show BLM error by a preponderance of the evidence. BRC's mere
11   opinion that the BLM should have spent less on administering the 2016 Burning Man SRP is
12   insufficient to overturn the BLM' s Closeout Decision. BRC submitted its SRP application and
13   signed the CRA, which included the Estimate Decision. As the Board has stated, "the entire
14   point of an estimate is to convey general cost information to an applicant so that it can decide
15   whether to proceed." BookcliffRattlers, 171 IBLA at 19. BRC knew about the costs and
16   proceeded with its event. It cannot now shift the BLM's costs to administer the SRP for the
17   20 16 Burning Man event onto the public. The Closeout Decision has a rational basis and is a
18   proper exercise of the BLM's discretion. Since BRC has not demonstrated that the BLM is in
19   error, the Closeout Decision should be affirmed.
20          DATED this 29th day of June 2017.
21                                                 Respectfully submitted,
22                                                        a??::> � a
                                                   Janell M. Bogue Y
                                                                             ,.
23                                                 Attorney for the Bureau of Land Management
24

25

26

27

28



                                 BLM ANSWER TO STATEMENT OF REASONS - 30
                                                                                                AR07637
            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 39 of 362




                                      CERTIFICATE OF SERVICE
 2   Re:    Black Rock City LLC v. Bureau of Land Management; IBLA 2017-126
 3          I, the undersigned, declare that:
 4          I am a citizen, of the United States, over the age of eighteen, and not a part of this
 5   litigation. On June 29, I served the
 6                         BLM ANSWER TO STATEMENT OF REASONS
 1   by placing a true copy enclosed in a sealed envelope via U.S. Postal Service certified mail and
 s   email at Sacramento, California, addressed as follows:
 9                         United States Department of Interior
                           Office of Hearings and Appeals
Io                         Interior Board of Land Appeals
                           801 N. Quincy St., Suite 300
11                         Arlington, VA 22203
                           703-235-3750
12                         ibla@oha.doi.gov
13                         Elizabeth B . Stallard, Esq.
                           Downey Brand LLP
14                         100 West Liberty, Suite 900
                           Reno, NV 89501-1958
15                         775-329-5900
                           estallard@downeybrand.com
16

17          I declare under penalty of perjury that the foregoing is true and correct. Executed on the
18   29th day of June, at Sacramento, California.
19

20

21
                                                    �ca
22                                                  Administrative Assistant
23

24

25

26

27

28




                                                                                                 AR07638
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 40 of 362




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E- 1 7 1 2
Sacramento, CA 95825
Telephone:     (9 16) 978-5690
Facsimile:     (9 1 6) 978-5694
janel l .bogue@s l.doi .gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                                 ) IBLA 20 17-126
                                                     )
                Appellant,                           )
                                                     )
       v.                                            ) DECLARATION OF DALTON BLACK
                                                     )
BUREAU OF LAND MANAGEMENT,                           )
                                                     )
                Respondent.                          )
                                                     )


I, Dalton Black, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.
                              "
1.      I am currently employed as the Nevada State Telecommunications Manager for the
Bureau of Land Management (BLM). I have been employed with the BLM in this position since
February 201 3 . Before this position, I was a Telecommunications Specialist for the BLM for 6
years. I have worked in the Telecommunications department with the BLM for 1 0 years.

2.      I have 6 years of experience working the Burning Man Event (Event), both in planning
the BLM operation and executing the operation at the event site. I have served in two positions. I
was a Communications Technician for 2 years and a Communications Unit Leader for the other
4 years.




                                  IBLA 201 7-126 - Black Declaration - Page I
                                                                                             AR07639
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 41 of 362




3.       My duties during the 201 6 event, as the Communications Unit Leader, included
designing the radio system, installing new dispatch consoles, creating the frequency plan and
installing the radio network.

BLM's Con tract with M id land Radio Corporation

4.      Prior to the 20 1 5 event, the BLM and Black Rock City, LLC (BRC) jointly agreed to
create a radio cache for the Burning Man event. This cache would hold all the radios that would
be needed for each year's Burning Man event for both the BLM and the Pershing County
Sheriffs Office and would be used exclusively for the event. The Pershing County Sheriffs
Office's own radios do not function on the Burning Man event's radio system. 1 20 radios were
planned for purchase in total. 60 radios would be purchased before the 20 1 5 event and 60 radios
would be purchased before the 201 6 event.

5.      BRC and the BLM initially agreed that the radios would be made by Motorola because
the BLM's law enforcement officers were familiar with them, but then determined that Midland
radios were $5,000 less per radio. As agreed, BRC purchased 60 Midland radios prior to the
201 5 event for a cost savings of $300,000 in 2015 over the Motorola radios. Those 60 radios
were used at the 201 5 Burning Man event by Pershing County Sheriffs Office staff as well as
BLM civilian staff members.

6.     After the 201 5 Burning Man event, BRC expressed interest in using those 60 Midland
radios from the cache for other purposes throughout the year. BLM agreed to remove the
encryption and programing from the radios and leave them with the BRC 's radio contractor for
the remainder of the year, with the agreement that BLM would pick the radios up before the
2016 event.

7.      After the 201 5 event, the BLM completed testing with multiple radios of various brands
to determine a standardized radio for its fire program. This testing concluded with a decision to
transition from its existing Midland radios to another brand. This left the BLM with 80 Midland
radios that were no longer needed for the fire program. The BLM communicated to BRC that
those radios could be used for the Burning Man event radio cache, rather than BRC buying
additional radios as had been agreed upon before the 20 1 5 event. The BLM communicated to
BRC that it planned to u�e those 80 radios transferred from the fire program for BLM employees
at the Burning Man event, while the 60 radios purchased before the 20 1 5 event would be used by
the Pershing County Sheriffs Office. The BLM did not determine that any radios were
unnecessary or unneeded.

8.      By acquiring radios for the Burning Man event cache from the fire program, the BLM
saved BRC money that BRC would have spent on purchasing radios as it had agreed to do. BRC
was only financially responsible for covering the costs of having the radios encrypted and buying
the additional accessories needed. That cost was $21 ,976. That cost was actually less than
anticipated, because Midland only charged the BLM for encrypting 50 radios and the BLM had
spare accessories available, so they did not all need to be purchased.

9.     For the 20 1 6 event, the BLM needed 1 20 radios total for its employees. 80 radios were
needed by BLM law enforcement staff and those came from the Burning Man event radio cache,



                                 IBLA 20 1 7- 1 26 - Black Declaration - Page 2

                                                                                         AR07640
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 42 of 362




as transferred from the fire program. The remaining 40 radios were needed by BLM civilian
staff and those came from the BLM's own telecommunications program. The BLM covered the
cost of encrypting and programing these 40 radios and those costs were not charged to BRC. The
BLM determined that those radios would be used for the 20 1 6 Burning Man event and then
would be repurposed within the BLM, so the agency would not shift the financial burden for
these costs to the BRC. The encryption and programming cost to the BLM for these 40 radios
was $12,000. The 60 Midland radios purchased by BRC prior to the 20 1 5 event, and used by
BRC throughout the year, were used by the Pershing County Sheriff' s Office.

1 0.    After the 20 1 6 event, I understand that BRC sold the 60 Midland radios and accessories
directly to the Pershing County Sheriff's Office.

Radio Accessories

1 1.   All accessories and radio equipment purchased by BLM for the 20 1 6 event were for the
80 Midland radios that were contributed to the Burning Man event radio cache through the BLM
fire program. BRC agreed to the purchase of those items, which include microphones,
rechargeable batteries, and battery chargers.

1 2.   The accessories purchased by BRC for the 20 1 5 event were for the 60 Midland radios
purchased by BRC and used by the Pershing County Sheriff's Office and BLM civilian staff.
These same accessories were used by and sold to the Pershing County Sheriff' s Office after the
2016 event.

13.     The four Pelican radio cases purchased before the 20 16 event are used to house the 80
Midland radios that came from the BLM fire program and are now a part of the Burning Man
event radio cache. S ince these 80 radios are only used for the Burning Man event, they must be
stored securely during the rest of the year.

14.    The radio harnesses were purchased for Burning Man event Command Staff that are
required to carry two radios (BLM radios and BRC radios) at the event.

15.     The AA radio batteries were used for the 40 radios provided by the BLM for the its
civilian staff. These batteries were purchased through the Fire Cache in Boise, Idaho. They were
ordered and shipped through the same process the BLM uses for all events.




Signature :_---'-'/s"'"'/D
                         = al=to=n�B
                                   = l a=ck=--______________Date : 6/28/20 1 7




                                 IBLA 2017-126 - Black Declaration - Page 3
                                                                                         AR07641
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 43 of 362




CLEMENTINE JOSEPHSON
Regional Sol icitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E- 1 7 1 2
Sacramento, CA 95825
Telephone:     (91 6) 978-5690
Facsimile: .   (9 1 6) 978-5694
ianell.bogue@sol.doi.goy

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF TH E INTERIOR
                         OFFICE OF H EARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                                  ) IBLA 20 1 7- 1 26
                                                      )
                Appellant,                            )
                                                      )
       v.                                             ) DECLARATION OF LOGAN BRJSCOE
                                                      )
BUREAU OF LAND MANAGEMENT,                            )
                                                      )
                Respondent.                           )
                                                      )


I, Logan Briscoe, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.     I am currently employed as the Bureau of Land Management (BLM), Nevada, Zone 1
Supervisory Ranger (Winnemucca and Carson City Districts). I have been employed with the
BLM in this position since June of 201 4. Prior to this position, I was the Field Staff Law
Enforcement Ranger in the BLM Tres Rios Field Office (Colorado) since 2005.

2.      I have 4 years of experience working at the Burning Man event, both in planning the
BLM operation and executing the operation at the event site. I have served in multiple positions
at the event, to include Patrol Officer, Patrol Commander, Planning Section Operations Chief,
and Law Enforcement Branch Chief.




                                   IBLA 20 1 7-126 - Briscoe Declaration - Page 1
                                                                                                 AR07642
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 44 of 362




3.      The BLM, Winnemucca District manages the Black Rock Desert-High Rock Canyon
Emigrant Trail National Conservation Area (NCA); within this NCA arc the Black Rock Desert
and the 1•ptaya." The playa encompasses about 265 square miles ( 1 69,000 acres) of public and
private lands in the Washoe, Pershing, and Humboldt Counties, Nevada.

4.    The Burning Man Event is a combination art festival, social event, and experiment in
community living. The event is held on public lands administered by the BLM in Pershing
County, Nevada on the playa of the Black Rock Desert, approximately 1 0 miles northeast of the
community of Gerlach, Nevada.

5.     I have reviewed the appeal filed by Black Rock City LLC (BRC), the organizer of
Burning Man and the applicant for the Burning Man Special Recreation Permit. I am personally
familiar with the 201 6 special recreation permit (SRP) and I served as the lead planner for law
enforcement operations for the 20 1 6 event, as well as the Law Enforcement Branch Chief during
the event.

Law enforcement officer staffing levels

6.      It is BLM's responsibility to determine staffing levels and costs associated with the
administering the law enforcement function at the event through the Cost Recovery Agreement
(CRA). As stated in the 20 1 6 Law Enforcement Operations Plan, the overall goal of the
operation is to provide for public safety and resource protection through the enforcement of
federal laws, state laws, county ordinances, regulations, event closure orders, and permit
stipulations. To achieve the goal, the law enforcement operational objectives for the 201 6 event
were: to safeguard and protect human life, to safeguard and protect natural and cultural
resources, to ensure the permitted event occurs without disruption, and to keep costs
commensurate with incident needs.

7.     To ensure these objectives were met, the BLM planning team determined 75 federal law
enforcement officers were needed. Of these 75 officers, I O were assigned administrative support
or oversight roles, leaving 65 officers to patrol and provide investigative support in the city.
Officers were divided into three overlapping shifts (2 1 officers per shift), providing 24 hour
coverage through the city while accounting for travel to and from Gerlach. These officers
conducted high visibility patrols throughout Black Rock City across five patrol sectors through a
combination of vehicle and foot patrols.

8.      Because the event is held on federal public lands administered by the BLM under an
SRP, it is the responsibility of the BLM to ensure effective law enforcement exists during the
event. Federal public lands administered by the BLM fall under proprietary jurisdiction,
meaning state and local law enforcement agencies, in this case the Pershing County SheriWs
Office (PCSO), also have the authority and responsibility for ensuring public safety. At the
event site, PCSO is the only agency with the jurisdiction to investigate person-on-person crime,
which includes domestic violence, assault and battery, theft, sexual assaults, etc. As such, BLM
must ensure affected state and/or local law enforcement agencies have the resources to ensure
response to, and investigation of, person-on-person crimes.




                                  IBLA 2017-126 - Briscoe Declaration - Page 2

                                                                                            AR07643
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 45 of 362




9.      During the 20 1 6 event, PCSO staffed the event with 1 8 patrol deputies and or
investigators. This means there were approximately three times more BLM officers than PCSO
officers assigned to patrol and investigative support during the event. Because of disparity, BLM
officers responded to PCSO calls for service because PCSO patrol officers were not available.
This was problematic because BLM officers have limited training in investigating person--on­
person crimes falling under the Nevada Revised Statutes. Due to the sensitive nature of these
crimes, coupled with the specific skillset and knowledge required to conduct such investigations,
PCSO must be staffed at a level allowing them to investigate all person-on-person crimes
investigations from the onset of the initial report.

1 0,     In accordance with the recommendations of the International Association of Chiefs of
Police (IACP), the ratio of law enforcement officers to population for a population range of
50,000-99,999 people should be 1 .8 officers per 1 ,000 people. The peak population of Black
Rock City is approximately 76,000. According to the PCSO Post Mission Synopsis (PMS)
report from the 201 6 event, PCSO has approximately one deputy for every 400 persons
permanently residing in Pershing County, outside of the event. PCSO explains this level of
staffing is needed to perform all of the duties statutorily mandated for the Sherit'fs Office. In the
20 1 6 PMS report, the Sheriff recommended funding be provided by BRC to allow his office to
staff the event with 40 deputies per shift (or 80 deputies total).

1 1.    Using the IACP recommended staffing ratio, at the highest level of staffing at the 20 1 6
event, during overlapping shifts (representing 1 3 hours during a 24 hour period), BLM had 42
officers (patrol and investigations), and the Pershing County Sherifrs Office (PCSO) had 9,
yielding 1 .8 officers per 2,682 people. During the lowest level of staffing at the 201 6 event, with
a single shift on duty (representing 1 1 hours during a 24 hour period), BLM had 2 1 uniformed
officers (patrol and investigations) and PCSO had 9, yielding 1 .8 officers per 4,560 people. Both
of these ratios arc well above the IACP recommendation.

1 2.     For the BLM only, from the hours of 8:00 AM to 3:00 PM, day shift is the only shift on
playa with a total of 1 7 BLM uniformed officers (patrol) deployed throughout Black Rock City.
At the peak population, approximately 76,000 people were present within the city, which yields
an officer to participant ration of 1 to 4,470. During the hours of 3:00 PM to 5:00 PM, there is
overlap between the day shift and swing shift, resulting in 34 BLM patrol officers, leading to an
officer to participant ratio of 1 to 2,235. From 5:00 PM to 7:00 PM, swing shift is the only shift
on playa, staffed by 1 7 BLM patrol officers, leading to an officer to participant ratio of 1 to
4,470. From 7:00 PM to 3 :00 AM, the swing shift and night shift overlap, staffed by 34 patrol
officers, leading to an officer to participant ratio of 1 to 2,235. From 3 :00 AM to 5:00 AM, night
shift is the only shift of playa, staffed with I 7 BLM patrol officers, leading to an officer to
participant ration of 1 to 4,470. From 5:00 AM to 8:00 AM, the night shift and day shift overlap,
staffed by 34 uniformed officers, leading to an officer to participant ratio of 1 to 2,235.

13.     The appellant has stated that BLM law enforcement's engagement in public contacts
during the event indicates the BLM is overstaffing the event. The central tenet of BLM law
enforcement is achieving compliance with laws and regulations at the lowest level possible level
through educating public land users. As affirmed in a May 1 2, 201 7 e-mail from Secretary of the
Interior Zinke, Department of Interior law enforcement officers " . . . may be called on to render
emergency medical care, investigate complex resource crimes, perform harrowing technical




                                   IBLA 201 7- 126 - Briscoe Declaration - Page 3
                                                                                              AR07644
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 46 of 362




rescues, or engage in proactive community policing." As such, a large component of achieving
compliance with rules and regulations on public lands is through proactively contacting members
of the public by BLM law enforcement rangers. This principle holds true during patrols of
public lands outside of the event, as well as during the event.

1 4.    According to the BRC Census from the 201 6 event, approximately 39% of participants at
the Burning Man event arc new. As such, many of the visiting public do not have a clear
understanding of the rules and regulations governing the event. BLM law enforcement officers
make hundreds of contacts a day, a product of conducting high visibility patrols in a largely
pedestrian city. In the operational briefing for the 20 1 6 event, BLM officers were instructed to
seek out positive contacts with the public through the course of their patrols. These contacts
allowed BLM law enforcement officers to educate the visiting public on rules and regulations
that govern the event, as well as provide information pertaining to Black Rock City resources.
Although BRC may have a different belief about what BLM law enforcement' s job should be
during the event, the methodology by which BLM law enforcement officers approach the job
capitalizes on positive interactions with the public in helping achieve compliance at the lowest
level.

15.      Through staffing of a BLM law enforcement substation, located along the Esplanade, or
the "main street" of Black Rock City, participants make hundreds of contacts each day with the
law enforcement officer staffing the substation. During the 201 6 event, these contacts were
reported through dispatch and captured within Computer Aided Dispatch (CAD) as public
contacts. The appellant feels BLM is engaging in public relations efforts in order to justify the
presence of law enforcement personnel on site. Contrary to BRC's opinion, these public contacts
are not used by the BLM to support or justify staffing levels for the event. As previously
mentioned, the BLM determines staffing levels to ensure the four main objectives identified in
the operations plan are met. "Public contacts" as an event type in CAD do not have a follow-up
administrative reporting requirement, and as such are not used as a measurement of workload
when determining the appropriate level of BLM law enforcement staffing for the event. On the
contrary, incidents involving a law enforcement action taken, such as warnings, citations, or
arrests, do involve the additional task of report writing and contribute to the workload
requirements and staffing needs of the event.

1 6.    Although BRC contends BLM law enforcement is overstaffed, BRC's Law Enforcement
Liaison stated in a meeting on May 1 7, 201 7 that BRC was planning to employ contracted
security personnel for BRC staff at the event because BRC staff were assaulted in the 201 6
event. In BRC's 201 6 event After Action Review at page 1 4, BRC states there were reports of
battery against Rangers (referring to Black Rock Rangers) by participants. BRC stated they
would work with Jaw enforcement to find additional solutions for dealing with combative
participants, which could include increased training and education, eviction from the event,
and/or the use of other remedies available under Nevada law. On May 25, 201 7, BRC's Director
of Event Operations informed BLM they were interested in using private security to address the
"violent human niche" at the event; however, due to the "flakiness" of security companies, the
three they had lined up fell through. He indicated BRC was still interested in using private
security for future events, but it would not happen for the 201 7 event. BRC's attempt to provide
additional security for staff at the 20 1 7 event serves as an indication l aw enforcement staffing
during the event may not be sufficient.



                                   IBLA 201 7- 1 26 - Briscoe Declaration - Page 4
                                                                                             AR07645
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 47 of 362




1 7.    Statistics cannot be relied upon as the only measurement tool of the effectiveness or need
for law enforcement at the event. Relying solely on quantitative data ignores the deterrent effect
high visibility patrols have on criminal activity within Black Rock City. Deterrence is most
powerful when a would•be violator perceives they will be caught committing a crime. B LM law
enforcement provides proactive, highly visible patrols throughout the city and participants can
observe law enforcement taking action, which works to minimize criminal behavior.
Additionally, participants often state they feel the presence of law enforcement officers in the
city makes them feel safer. While, like deterrence, this variable cannot be measured statistically,
the mere presence of law enforcement in the city is important to the safety of members of the
visiting public.

 1 8.    Black Rock City consists of 56 miles of surveyed, engineered, and maintained roads, to
include street names, signs, traffic control devices, and signed speed limits. In order to drive a
privately owned vehicle into the event, a vehicle pass must be purchased from BRC. As reported
by BRC, 39,700 vehicle passes were sold for the 201 6 event. This number grows when you
include BRC staff vehicles. There is only one gate for general admission ticket holders to enter
the event; during the peak ingress period, thousands of vehicles are entering through this point in
a span of hours. Despite the l arge volume of vehicles entering the event on the access road, BRC
states traffic offenses hardly pose a serious threat to public safety. However, BRC themselves
have implemented their own standards for ensuring vehicle safety. Through exemptions
provided in the closure and restriction order, BRC is allowed to authorize "mutant vehicles0 to
operate during the event through BR C's own licensing protocols. BRC listed a number of
"driving rules" in the "OMV-Mutant Vehicles" section of the 20 1 6 Event Operation Plan. In this
section, BRC requires anyone driving in the event adhere to these driving rules, which include
but are not limited to driving l icensed vehicles, abiding by applicable federal and state laws,
obeying the speed limit, and prohibiting driving under the influence of drugs or alcohol. The
appellant asserts the PCSO has primary responsibility for enforcing state traffic laws at the event,
but that is not accurate. PCSO has advised the BLM that the Nevada Revised Statutes (NRS)
specific to traffic regulations do not apply on the playa during the Burning Man event. As such,
the PCSO does not have the authority to enforce existing state traffic laws at the event. Since
these traffic laws are not enforced by a state or local law enforcement entity at the event, the
B LM put forth a restriction order regarding motor vehicle use and operation to provide for public
safety during for the 40,000 vehicles that entered and exited the 20 1 6 event. BLM is therefore
responsible for motor vehicle safety at the Burning Man event.

 1 9.   As previously stated, a substantial number of vehicles traverse across the playa during the
event during ingress and egress. The appellant contends enforcement of traffic laws during the
event by BLM law enforcement is unreasonable in l ight of BRC's safety record. This opinion
does not account for the deterrent effects of BLM law enforcement conducting proactive, highly
visible law enforcement patrols on the roadways leading to and within the city. In 20 1 6, BLM
law enforcement made 1 ,254 traffic stops. Assuming all 39,700 vehicles entered the gate once
during the event, B LM l aw enforcement conducted a traffic stop on approximately 3% of the
vehicles entering the city.

20.     Every year a significant number of controlled substances violations are investigated by
law enforcement inside the Burning Man event. The majority of illicit substances are transported
via privately owned vehicles, entering the event from one of two entrance points. These



                                  IBLA 20 1 7- 126 - Briscoe Declaration - Page 5
                                                                                             AR07646
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 48 of 362




controlled substances arc often times uncovered through the course of a traffic stop. Removing
these substances before they enter the city helps reduce the potential for harm to members of the
visiting public and employees. In 20 1 6, federal law enforcement officers issued 82 citations for
possession of controlled substances; PCSO issued 1 52. Additionally, PCSO made 46 arrests in
201 6, many of which were related to trafficking of controlled substances. It should be noted that
BRC stuff control gate operations (both entry and c:icodus) without a law enforcement presence.
During the 20 1 6 event, I am not aware of any narcotic violations reported to law enforcement by
BRC gate personnel. Either BRC gate personnel lack the proper training and e:icpertise to locate
narcotics or they are purposely ignoring violations of law.

21.     Referring to use o f K9 units used to detect illicit substances, the appellant opines BLM
has not provided justification for spending so much on this law enforcement tool because PCSO
is the primary enforcer of controlled substance laws at the event. BLM policy directs BLM to
make public lands drug-free through enforcement of applicable in cooperation with all Federal,
State, and local law enforcement agencies. Policy further requires the BLM to counter illegal
drug activity on public lands by aggressively seeking to detect and investigate drug activity;
seeking prosecution of persons engaged in drug cultivation, manufacture, trafficking, and use;
and obtaining and coordinating drug-related intcJligcncc to assist investigation, interdiction, and
prosecution efforts. During the planning phase of the event, BLM law enforcement and PCSO
collaborated on the appropriate strategy for detecting, investigating, and prosecuting drug
offenses during the 20 1 6 event. Part of the strategy to use BLM K9 units as a tool for narcotic
detection. During the 20 1 6 event, 9 K9 units were deployed (3 per shift) to further the drug
enforcement strategy.

22.     The appellant claims it is not reasonable for BLM to charge BRC for costs associated
with the presence of a representative from BLM's Office of Professional Responsibility (OPR) at
the event. During the event, the BLM uses a supervisory structure to ensure BLM officers are
following a myriad of agency protocols and policies, both in the patrol and investigation
functions. Similarly, the BLM staffs one special agent from OPR to review Use of Force (UOF)
reports to ensure compliance with the agency UOF policy. During the 201 6 event, 8 UOF
reports were filed by BLM Rangers; this is a high level when compared to normal BLM
operations outside of the event. Use of force complaints must be investigated by OPR according
to BLM policy, and numerous evidentiary items associated with a UOF incident must be
collected by a Senior OPR Special Agent soon after the incident as they arc perishable. The
presence of the OPR agent on playa is critical to meeting these requirements.

23.    It is important to note, BRC has supported the presence of an OPR agent in the past as a
mechanism to be more responsive toward participant complaints against law enforcement
operations and actions during the event.

24.     Additionally, the OPR agent is on-site and available to investigate all incidents,
allegations, or complaints of misconduct against federal personnel assigned to the event. Due to
the fact participants are from all over the country, and up to 20% international visitors, it would
be a logistical challenge to conduct follow-up investigations remotely or after the fact. By
having an QPR agent on-site, fol1ow up interviews and investigations can occur in a transparent,
timely and efficient manner as directed by policy. Due to the unique circumstances of the event,
the BLM feels the position is required and necessary under cost recovery.



                                   IBLA 20 1 7-126 - Briscoe Declaration - Page 6

                                                                                              AR07647
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 49 of 362




.BLM community relations/public outreach efforts

25.     BLM law enforcement officers hand out "swag" materials to participants, engaging in
one of Black Rock City's guiding principle of gifting. This engagement with the community
helps break down barriers between law enforcement and participants, building on community
relations. The appellant stated BLM charged BRC approximately $2,400 worth of materials
handed out to Burning Man participants on behalf of the BLM. The BLM employee directed to
make these purchases was provided with a BLM cost code for purchasing, but the employee
mistakenly charged these items to cost recovery account.

26.     The Joint Operations Center (JOC) houses BLM and PCSO law enforcement activities, to
include command staff, investigations, report writing, and the jail. The JOC is located
approximately ½ mile from the outside of Black Rock City proper. Due to the pedestrian nature
of BRC, participant access to law enforcement resources at the JOC is l imited. In order to ensure
participant access to law enforcement services, the BLM set-up a Law Enforcement Substation in
the heart of the city, next to Rampart hospital during the 201 6 event.

27.     The appellant stated BLM's staffing of the LE Substation did not have any effect on
public safety at the 20 1 6 event, and as such, BLM did not demonstrate the costs were reasonable
to the administration ofBRC's pennit. The BLM contends the LE Substation is used as an
established location within the city where participants can report criminal activity and file
missing person's reports. Additionally, the LE Substation affords a location central to the city
for interviews of witness and victims without the added stress of removing witnesses and victims
to the JOC for interviews. The LE Substation is equipped with a radio, which allows officers to
coordinate a response to a crime report within the city. In addition to being utilized to improve
participant access to law enforcement services, the LE Substation is used as a mobile report
writing station. This allows for efficiency and reduces labor costs because officers can write a
report without travell ing out of the city to the JOC. The trailer housing the LE Substation was
purchased with BLM funding, not through cost recovery.

28.     During the 201 6 event, once officer was assigned to work the LE Substation. As
previously stated, the primary focus of the LE Substation was to provide participant access to
law enforcement and allow for more efficient reporting, with a secondary function of community
interaction. Since BRC cannot provide law enforcement services to the participants of the
event, the LE Substation is necessary to provide participants direct access. The LE Substation
was not a redundancy to the Black Rock Ranger station because it was staffed with sworn law
enforcement officers capable of receiving criminal reports and coordinating a law enforcement
response. Visitation to the LE Substation is evidence that, while Black Rock Rangers and Earth
Guardians provide useful service to participants, these services were not sufficient to meet the
needs of participants looking for directions or reporting crimes within Black Rock City. The
mere presence of a law enforcement officer at the LE Substation may lead to an infonnal
interaction with a member of the public. As previously stated, BLM officers are encouraged to
engage with the visiting public as part of integration with the community.

29.     lt is customary in municipalities to staff a l aw enforcement substation central to the
population with strong community outreach to build trust with citizens and increase operational
efficiencies. The IACP recognize the importance of mobile computing capabilities specifically



                                  IBLA 2017- 1 26 - Briscoe Declaration - Page 7

                                                                                           AR07648
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 50 of 362




at substations to increase efficiencies and increase proximity of officers to citizens. Black Rock
City is touted as one of the largest cities in Nevada during the event and as such it is reasonable
to compare municipality policing methodology to the event as nothing else like it exists on other
public lands administered by the BLM.

BLM Medical Team

30.    The appclJant contends BLM's use of a separate medical facility is wasteful ad redundant
and should not be imposed on BRC through cost recovery. In 201 6, the BLM Medical Team
was required at the event to mitigate threats to employee health, safety, and well-being through a
24-hour mobile medical element. The team provided time-sensitive response and care to BLM
employees in a secured environment at the JOC. If not for the Burning Man event, these threats
would not exist or need mitigated through the BLM Medical Team. As such, the medical trailer
and labor costs for the BLM Medical Team were charged against the CRA for the 20 1 6 event.

31.     The BLM Medical Team leader is responsible for planning and coordination throughout
the year to ensure a comprehensive medical plan is in place to mitigate threats to public health
and safety. During the event, the medical unit leader ensures the team serves as a federal patient
advocate, providing personalized medical care for all government employees. This team is solely
dedicated to providing care for federal employees assigned to the event. As such, definitive
patient care is delivered rapidly, which is one of the most critical tenets of mitigating medical
threats to employees working at Burning Man. The BLM Medical Team maintains a sealed
medical history on each person assigned to the Burning Man event in case a patient becomes
unable to communicate, imperative to continuity of treatment. In addition to on-site care, the
B LM Medical Team provides care on and off-playa with medical staff available at Black Rock
Fire Station and house calls i n Gerlach, NV. The BLM Medical Team is capable of providing
federal employees immediate access to peer/Critical Incident Stress Management services if
needed during the event and initiating necessary workmen's compensation paperwork. The BLM
Medical Team provides personalized care to employees and has earned employee trust in care,
provides comprehensive care, and reduces advanced medical issues during the event. The BLM
Medical Team provides daily briefings to employees tailored to trends noted during the event to
further employee health and safety.

32.     BLM Medical Team members are trained in tactical medicine and are capable of
providing care under fire, tactical first aid in an unsecured trauma scene, and act as a force
multiplier in active shooter and mass casualty environments. These services are invaluable to
keeping over 1 00 federal employees healthy in an austere environment. In addition, each shift
was assigned a patrol officer also certified as an Emergency Medical Technician (EMT) to be
used as a force multiplier to the BLM Medical Team, if needed. The layered approach of the
medical plan for the 201 6 event provided continuity of care from operations to the BLM Medical
Team, similar to medical units in wildland firefighting, providing personalized medical
surveillance, early preventative care, occupational medicine, and the ability to recognize changes
in employees that may be in need of care.

33.     Due to the specialized needs of the BLM operation, the BLM does not feel the BLM
Medical Team is a redundant function when compared to the medical services BRC provides for
the participants of the event. There is no assurance BRC and their medical provider can ensure



                                  IBLA 20 1 7- 1 26 - Briscoe Declaration - Page 8
                                                                                             AR07649
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 51 of 362




rapid and immediate patient care for federal employees as they have primary care for a city of
approximately 76,000 people. In addition, BRC's medical provider does not provide a tactical
medical response team, provide adequate space for uniformed law enforcement personnel to
securely receive care, does not allow for pre-screening of BLM employees or ensure patient
confidentiality, does not provide continuity of care or patient advocacy, and cannot initiate
workers compensation claims.

34.     The Federal Emergency Management Agency (FEMA) Special Events Contingency
Planning Job Aids Manual (Special Events Manual) advises emergency management to consider
medical personnel for public safety workers and to ensure safety of medical staff. Further,
FEMA advises alcohol consumption, illicit drug use, type of event, and psychosocial behavior
are significant intensifying variables in special event medical programming. FEMA's Special
Events Manual advises medical requirements at an event be planned for the most critical injury
or illness foreseeable and determination of a need for a mobile medical team. It is important to
note these arc the guiding principles for urban large scale, short-term special events with
supplemental resources in close proximity to the event; due to the remote, austere environment in
which federal personnel work at Burning Man, these variables are intensified, further driving the
need for the BLM Medical Program.

35.    The appeJlant's statement regarding BLM wanting to have its own medical contractor at
the event for CPR certification has no merit. The BLM has never considered utilizing a medical
contractor al the event to certify employees on CPR. This training is conducted at the
government's expense throughout the year in each B LM office.




Signature:.    �                                                                   Date:
                                                                                             • f?-
                                                                                           ��/�o
              / /s/Logan Briscoe




                                 IBLA 20 1 7- 126 - Briscoe Declaration - Page 9
                                                                                                     AR07650
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 52 of 362




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E- 1 7 1 2
Sacramento, CA 95825
Telephone:     (9 1 6) 978-5690
Facsimile:     (9 1 6) 978-5694
janell.bogue @sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                                 ) IB LA 20 1 7- 1 26
                                                     )
                Appellant,                           )
                                                     )
       v.                                            ) DECLARATION OF WILLIAM MACK,
                                                     ) JR.
BUREAU OF LAND MANAGEMENT,                           )
                                                     )
                Respondent.                          )
                                                     )
________________)
I, William Mack, Jr., hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.     I am currently employed as a District Manager for the Bureau of Land Management
(BLM) Arizona, Colorado River District. I was formerly the Field Manager for the BLM Nevada
�lack Rock Field Office (BRFO) from mid-July of 20 14 to mid-January of 20 1 7 .

2.      I have over 20 years of experience working for the BLM and three years of experience
with the Burning Man SRP.

3.      My duties during the 20 1 6 Burning Man event as Field Manager were as the
Authorizing Official (AO) for the Burning Man event permit and as the Incident Commander
(IC) on playa during the event and implementation of the SRP. I had input in the development of



                                  IBLA 2017- 1 26 - Mack Declaration - Page I
                                                                                             AR07651
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 53 of 362




the event Table of Organization; the development of the event Cost Recovery Agreement
Estimate; the development of the event Permit Stipulations; and the development of the event
Closure Order Restrictions. I was responsible for leading the effort for the closeout of the 20 1 6
Cost Recovery Agreement and After Action Review (AAR).

Emergency Designation

4.      The Burning Man event is held in a remote desert location with the nearest full service
community over 200 miles away. During the time of year that the event is held, it is also the peak
time of Fire Season for the BLM around the U.S. If a situation of a serious magnitude should
occur where the BLM needed to request additional resources, the BLM NV program that is
responsible for implementing the Burning Man event would fall in direct competition with the
BLM's Nationwide Fire Program for resource needs. Designating the Burning Man event as an
emergency event allows it to be listed at the top of the list for resource needs should additional
resources ever be necessary, regardless of the cause.

5.      Since 20 1 2, an emergency designation has been supported by the Nevada State Director
and the Director of the Office of Law Enforcement and Security with review and final approval
by the BLM Assistant Director for Human Capital Management. 5 CFR § 550. 106(a)( I )
"Annual maximum earnings limitation" states the following: "For any pay period in which the
head of an agency (or designee), or the Office of Personnel Management on its own motion,
determines that an emergency exists, the agency must pay an affected employee premium pay
under the limitations described in paragraph (c) of this section and§ 550. 107 instead of under the
biweekly limitation described in § 550. 105(a)." The BLM will continue to follow the appropriate
agency protocols and regulatory guidelines that insure appropriate pay for federal staff who work
the Burning Man event.

6.       Emergency is defined as a temporary condition posing a direct threat to human life or
property, including a forest wildfire emergency. The Burning Man event causes many temporary
conditions posing a direct threat to human life and property. In conjunction with Black Rock City
LLC (Appellant) and other government agencies, the 20 1 6 event established a Tier 1
Management Team to address significant incidents. This included creating contingency plans for
the following items: Militia Presence and Activities, Active Shooter/Active Threat, Weather
Event, Civil Disturbance/Unrest, Fire, Fatality Accidents, Explosive Devices, Lost or Missing
Child (which caused an exodus shutdown during the 20 1 6 event), and Structural Collapse. The
Tier 1 Management Team was comprised of administrators from the Pershing County Sheriffs
Office, BLM, Black Rock City LLC, and Crowd-Rx (event medical provider).

7.        The Burning Man event is located in a remote area, two hours from the nearest city. This
large mass gathering event has contingency plans due to previous significant incidents that have
occurred at the event to include, but not be limited to: Loss of human life, property damage due
to fire, and a significant weather event that impacted the participants, the permittee, and Federal,
state, and local law enforcement agencies. Due to its remote location, substantial and rapid
population growth, and limited local resources, all of the infrastructure to houses and support a
city population in upwards of 80,000 plus people has to be transported to this remote location.
This includes bringing in most of the emergency resources to include building a hospital. The
Appellant has addressed the emergency needs by establishing an Emergency Services



                                    IBLA 201 7- 1 26 - Mack Declaration - Page 2
                                                                                               AR07652
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 54 of 362




Department. Their department coordinates all professional emergency resources on the playa 24
hours a day. Their responsibilities cover all responses in the field including reports of fire,
medical or psychiatric emergencies. Since 2005, the Appellant has increased their emergency
management resources to handle the increased load and complexity of Black Rock City as the
event continues to evolve each year.

8.       Pursuant to Instruction Memorandum (IM) No. 20 1 5-1 33, Law Enforcement Staffing
Requirements for Fiscal Year 20 1 6 Special Events and High Use Recreation Areas, the 20 1 6
Burning Man event was classified as a national detail . The IM defines a national detail as " a high
use weekend or special event where the ability to manage the activity in a reasonably safe
manner for both the public and the LEOs assigned exceeds the capability of the resources within
the State where the event is occurring."

9.       The 20 1 6 Emergency Designation gave the BLM nationwide priority in requesting
resources to staff the event as weJI as being listed to receive additional emergency first response
should the need arise: BLM requires a minimum of 70 officers to safely fulfill the law
enforcement portion of administering the Burning Man event permit. As of August 9, 20 1 6, the
entire BLM agency had a combined total of 260 law enforcement credentialed staff that could
potentially be assigned to work at the Burning Man event. That number includes all leadership
and management staff. To staff the event without the "Emergency Designation" would require a
three wave rotation of 70 officers, or a combined total of 2 1 0 officers, to be assigned to the
event. To take this approach would exhaust BLM law enforcement resources nationwide both in
the field and in critical leadership positions. In addition, the costs of not having the designation
in place, which only requires one set of 70 officers, would increase lodging, meal, travel, and
other associated costs for BLM Law enforcement personnel assigned to the event. Adequate
lodging for 70 officers in the rural community in which the event is held is barely attainable as
multiple officers share motel rooms and travel trailers to meet housing need. The rural
community near the Burning Man event site currently does not have lodging capacity for an
additional 140 officers.

1 0.      The 20 1 6 Emergency Designation lifts the pay-cap placed on federal employees to
ensure that they are fairly compensated for the service they provide through their work at the
event. Absent lifting the pay-cap, officers would be compensated at less than their normal pay
rate, regardless of i f the employee is exempt or non-exempt. This would not be a fair and
reasonable practice to law enforcement officers on public lands. This also incentivizes detailed
officers to volunteer to staff the event and without this incentive it would be difficult to provide
the needed safety and security to event participants and the affected public lands. Officers at the
Burning Man event endure an austere working environment and subpar living conditions while
working and to do so for less than their normal pay rate is not appealing or adequately providing
for just federal employee compensation.

1 1.     As outlined above, the Burning Man event is a temporary condition illustrating the need
for the BLM to protect human life and property, qualifying the event under the "Emergency"
designation.




                                   IBLA 20 1 7-126 - Mack Declaration - Page 3
                                                                                              AR07653
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 55 of 362




Interpretive Camp and Promotional Items

12.      BLM established an interpretive camp at the 2016 Burning Man event to introduce
participants to BLM public lands and various recreational activities. This station is staffed by
employees from the Black Rock Field Office during the event as they are the subject matter
experts for the area as well as volunteer partners who also hold a vast amount of knowledge on
the Black Rock NCNDesert/Wilderness Areas/Playa. The BLM does not utilize the cost
recovery account for the Burning Man event for any of the labor or supplies used for that
interpretive camp. Labor to set up/tear down the camp and staff it during the event comes from
the BLM' s own budget. BLM logistics staff did set up and tear down the camp, but those hours
were not charged to BRC' s cost recovery account.

13.     BLM also gives away promotional items to participants at the interpretive camp and
during other public contacts. Those items include BLM-branded wristbands, stickers, and lip
balm. As the Authorizing Officer, I directed BLM employees to charge the cost of those
promotional items to BLM' s own budget, rather than the cost recovery account for the Burning
Man SRP.

Vendor Compliance

14.     In 20 1 6 the Burning Man event had 75 plus vendors who attend the event specifically to
provide services to the participants of the Burning Man event. These vendors were not
covered/authorized under the Burning Man event SRP. The vendors were present on federal
lands specifically because of the event. If the event were not present these 75 plus vendors would
not be present on federal lands conducting commercial business activities.

1 5.    To process and administer 75 plus additional SRPs that are directly associated with the
BLM's implementation and monitoring of the Burning Man event's SRP results in a direct cost
to the BLM for labor associated with the issuance and monitoring of those additional permits.
The Vending Compliance Team for the 201 6 Burning Man event included one team members
and one team lead (total of two).

16.      Vending Compliance Team members must have sufficient skills and experience to
complete compliance and monitoring on over 75 vendor SRPs that are issued for the Burning
Man event. They must also possess the skills needed to process newly identified SRPs as they
are discovered during the event, and adjudicate complicated and nuanced SRP-related questions,
situations and disputes.

1 7.      Although each vendor is issued an individual permit for its commercial business
practices conducted at the Burning Man event, they are present to conduct those business
activities for participants directly tied to the Burning Man event as a result of BRC's SRP. BRC
does reserve the right to cover all 75 plus vendors under the Burning Man event SRP as a remedy
to the BLM having to issue multiple SRPs to these 75 plus vendors. BRC has the right to have
all vendors covered under its SRP and to manage the entire vending program. This method was
done in past years, however, any violation by a vendor was also a violation to BRC's SRP and
BRC declined to continue to manage the venders in that manner as this would count as a major
violation and would put the overarching event SRP in a probationary status. Even if this



                                  IBLA 2017- 126 - Mack Declaration - Page 4

                                                                                           AR07654
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 56 of 362




approach was taken BRC would still have to pay for the labor associated with processing and
monitoring of the vendors application and their operations during the event by BLM.

 1 8.    The Burning Man event is a year round workload that includes but not limited to
preparing NEPA documents for the event and vending SRP, preparing the actual SRPs, issuing
and collecting fees for 75 plus vendor SRPs, attending numerous meetings and conference calls,
preparing the AAR, assisting in the preparation of the cost recovery estimate and cost recovery
account closeout, and reviewing numerous documents submitted to the BLM by BRC. It is the
overall responsibility of the BLM and its staff to monitor all aspects of the implementation of the
SRP including but not limited to safety, GIS, Environmental and Vending Compliance, and as
the permitting agency the BLM reserves the right to assign adequate staff to monitor these areas
of activity during the event to ensure compliance with the SRP stipulations and Closure Order by
the permittee. BLM holds the overall responsibility for compliance on Federal Lands and not the
permit holder.

 1 9.     Per the SRP regulations, approval of an SRP is a discretionary action made by the
Authorized Officer. When the permit will take more than 50 hours to process or administer, all
costs incurred by the BLM in order to implement the SRP must be reimbursed to the B LM by the
permittee through cost recovery. If the permittee believes that cost recovery is not in its best
interest, then the permittee can choose to move its event off public lands.




                                                                                 {-7.�/t 7
                                                           I

Signature :_-r-_"""'"'?,.o:::;.------------·Date : b




                                   IBLA 201 7- 126 - Mack Declaration - Page 5
                                                                                             AR07655
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 57 of 362




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E- 1 7 1 2
Sacramento, CA 95825
Telephone:     (9 1 6) 978-5690
Facsimile:     (9 1 6) 978-5694
janel I. bogue@sol .doi .gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                                   ) IBLA 20 1 7- 1 26
                                                       )
                Appellant,                             )
                                                       )
       V.                                              ) DECLARATION OF MARK PIRTLE
                                                       )
BUREAU OF LAND MANAGEMENT,                             )
                                                       )
                Respondent.                            )

________________                                       )
                                                       )

I, Mark Pirtle, hereby declare as following:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

I.       I am currently employed as a Reemployed Annuitant for the Nevada Bureau of Land
Management (BLM), Winnemucca District Office (WDO), as a Special Projects Manager for the
Burning Man (BM) Special Recreation Permit (SRP). I have been employed with the BLM in
this position since June 201 2. Before this position, I was the BLM, Office of Law Enforcement
and Security (OLES) Special Agent-in Charge (SAC) of Region 3 (Nevada/Utah). I retired from
the SAC position in January 20 1 2, after 26 years of service.

2.      I have 2 1 years of experience working the BM SRP, both in planning the BLM
operations and executing the operations at the event site. I have served in multiple positions, to
include BLM's planning team member and/or lead, BLM's event lead for illegal drug



                                    IBLA 2017- 126 - Pirtle Declaration - Page I

                                                                                              AR07656
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 58 of 362




interdiction, BLM 1 s event lead for alJ law enforcement operations, BLM's event Deputy Incident
Commander, BLM's event Incident Commander, BLM's event Project Manager, BLM's event
Facility Manager, BLM ' s Civilian Operations Chief and currently serving as the BLM's 20 1 7
planning team lead and event Incident Commander.

3.      My duties during the 20 1 6 event as a BLM Civilian Operations Chief included planning
team member with lead responsibilities in the development of the event logistic program; the
development of the event communication network program; the development of the event
lodging plan; the development of the event Incident Command Post (lCP) Compound plan; the
development of the event Incident Action Operational Plan; and the development of the
BLM/BRC Memorandum of Understanding (MOU)/Statements of Work (SOW) program. As a
planning team member I also had input on the development of the event Table of Organization;
the development of the event Cost Recovery Agreement Estimate; the development of the event
Contracting plan; the development of the event Permit Stipulations; and the development of the
event Closure Order Restrictions. During event operations, as the BLM Civilian Operations
Chief l was field supervisor of the BLM's logistic team, communication team and compliance
team. In addition, I was also the BLM coordinator of all the BRC MOU/SOW activities on
playa.

Cost Recovery Closeout

4.      To calculate the cost recovery close out for the 20 1 6, I collected actual expense data from
the financial system. I requested raw data reports specific to the Burning Man event by querying
the Work Breakdown Structure (WBS) established only for the 20 1 6 event. Costs included in
the close out reports were only those with the identified WBS. I sorted the expenses into
categories (e.g. labor, contracts, travel, and micro-purchasing). I formatted the raw data reports
into user-friendly documents to be provided to BRC.

5.        Based upon the direction provided in BLM policy, including Instruction Memorandum
20 1 6- 1 07, I included a 23. 1 percent surcharge on the Direct Costs to account for the BLM's
indirect costs incurred in permitting the 20 1 6 Burning Man event.

6.       BLM's Indirect Costs account for administrative and program activities that are done for
the 20 1 6 Burning Man event but cannot be captured as a Direct Cost. Examples of these
activities include: celJ phone costs, sending mail/packages, secretarial support to reserve travel
for meetings, portion of the costs of general equipment used each day such as laptops, desktops,
and telephones, and maintenance for vehicles completed by the fleet manager. Another example
includes activities required when invoices are submitted for third party contracts issued by BLM.
The invoices are routed through our National Operational Center payments division for payment.

7.     In reference to the indirect administrative cost rate, no costs for management overhead
were charged to the Burning Man event' s cost recovery account.

8.      The close out documents included all information that the BLM was required to provide
to BRC in accordance with the BLM·Manual 1 323 "Cost Recovery for Reimbursable
P rojects/Activities." The close out documents included sufficient information detailing the costs
associated with the cost recovery account. The project log includes a date and description of the




                                   IBLA 20 17- I 26 - Pirtle Declaration - Page 2

                                                                                              AR07657
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 59 of 362




work performed for the amount charged. The project log and other attachments are only required
to detail the charges expensed to the cost recovery account, and not to explain why the BLM
expended the costs.

BLM's Contract with Modular Space Corporation for the BLM Medical Team

9.       In 20 1 6, as BLM's Planning Team Lead, I was assigned to coordinate the contracting
Memorandum of Understanding (MOU) program between the BLM and Black Rock City (BRC)
LLC, so the BLM could provide BRC with the ability to procure (contract) designated logistical
support items for BLM's operation during the annual Burning Man event.

1 0.     The MOU was signed by BRC (Charlie Dolman, BRC Executive Operations Director)
on February 27, 2014 and was counter signed by BLM (Gene Seidlitz, BLM Winnemucca
District Manager and Authorizing Officer of SRP) on March 3, 2014. The MOU was in effect
through the 201 6 event.

1 1.     One of the 20 1 6 MOU contracts that BLM offered and BRC accepted, in part, was the
Joint Operations Center (JOC) buildout contract. The JOC is the compound just outside the city
where the BLM, PCSO and BRC ESD operations are headquartered. A component of this
buildout contract is the renting of modular buildings for BLM & PCSO to work out of at the
JOC. BRC contracted Modular Space Corporation to provide the modular buildings for the JOC.
In the BLM provided Statement of Work (SOW) for the JOC buildout contract, BLM identified
eight (8) modular buildings needed at the JOC for BLM & PCSO operations. One of the eight (8)
modular buildings, a 60' long /12' wide trailer, was assigned the function of the BLM Medical
Team's work space. BRC told BLM they would accept the JOC buildout MOU SOW if BLM
removed the medical trailer from it because they did not agree that BLM should even have a
medical team at the event and they were going to object to the whole medical program in an
IBLA appeal at the end of the event. Given that, BRC asked BLM to contract the medical trailer
with a government contract directly with Modular Space so its cost would be part of the 201 6
Cost Recovery Agreement, not the MOU program, so BRC could appeal that cost. BLM agreed
and contracted the medical trailer for approximately $5,400 from Modular Space Corporation via
a government contract.

Goggles

1 2.     In 20 1 6 BLM had 1 55 employees and contractors '"on site" at the event. BLM
purchased and issued goggles due to the many playa dust storms that occur every year during the
event operational days. BLM purchases the goggles with cost recovery agreement estimate funds
under the category of "miscellaneous supplies and equipment." Goggles are considered Personal
Protection Equipment (PPE) by BLM and therefore are not re-issued to other people. Many
detailers that have been to previous events do bring their same goggles back from previous
events and reuse them, as long as they are still servable, but they are not told they have to reuse
previously issued goggles or are they told they have to tum in their used goggles at the end of the
operation because goggles are designated as PPE. Any goggles purchased in a particular year
with CRA funds, that are not issued out, are stored so they can be issued out in future BM event
operations. This practice has been BLM's standard operating procedure for as long as I have
been involved in the event operations beginning in 1 996.



                                  IBLA 201 7- 1 26 - Pirtle Declaration - Page 3

                                                                                            AR07658
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 60 of 362




                     IBLA 201 7-126 - Pirtle Declaration - Page 4

                                                                    AR07659
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 61 of 362




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2 800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:      (916) 978-5690
Facsimile:      (916) 978-5694
jane l l .bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2017-126
                                                )
                 Appellant,                     )
                                                )
           V.                                   ) DECLARATION OF JON YOUNG
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                 Respondent. )
                             )
--     -        -
                - ----------�)

I, Jon Young, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.     I am currently employed as the State Chief Ranger for the Bureau of Land Management's
(BLM), Office of Law Enforcement and Security (OLES), Region 5 Arizona. I have been
employed with the BLM in this position since May 2011. Before this position, I was a BLM,
Law Enforcement Ranger in Arizona and California for 9 years. I have 19 years of total law
enforcement experience with the United States Department of the Interior.

2.     I have 11 years' experience working the Burning Man Event, both in planning the BLM
operation and executing the operation at the event site. I have served in multiple positions, to
include Law Enforcement Officer, Law Enforcement Supervisor, Law Enforcement Branch




                                                                                             AR07660
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 62 of 362




Chief and Technical Subject Matter Expert for Communications and currently (20 1 7) serving as
the Technical Subject Matter Expert for Communications and Communications Branch Chief.

3.       My duties during the 20 1 6 event as a BLM Technical Subject Matter Expert for
Communications included being a planning team member with lead responsibilities of the
development of the event microwave network system; the development of the event dispatch
trailer and operation; the development of the Computer Aided Dispatch system; the coordination
of the deployable cellular network; the development of the event Incident Command Post (ICP)
Compound plan; and the acquisition, development and deployment of the 2 way satellite tracking
devices for employee safety among other things. As a planning team member I also had input on
the development of the event Table of Organization; the development of the event Cost Recovery
Agreement Estimate; and the development of the statements of work for specific service
acquisitions. During event operations, as the BLM Technical Subject Matter Expert for
Communications I was field supervisor of the BLM's contractors for Computer Aided Dispatch
and Microwave Network. In addition, I also provided daily oversight for the Dispatch Center and
technical operations.

Labor Costs

4.      During the eight months leading up to the 20 1 6 Burning Man Event, I contributed a
substantial portion my time toward working on, collaborating on, and preparing for the delivery
of a safe and successful Burning Man event. I did this work with the full knowledge of my
government supervisor and used a substantial portion of my government "base time" working on
the event. These were hours compensated by Cost Recovery dollars, but this was also time I was
unavailable to perform my normal government functions. During the planning phase for the 20 1 6
Event, every hour of m y time was logged on a "project log" with a detailed explanation provided
for each hour worked.

5.      I also worked at the 20 1 6 Event and accurately all logged my time that was involved in
supporting the event and Black Rock City LLC's (BRC' s) Special Recreation Permit (SRP). My
duties required me to arrive early and setup the communications infrastructure and equipment
before the "pre-patrol" portion of the event and remain late and break down the communication
infrastructure and equipment after the event. The majority of my labor costs were the result of
time spent at the event location.

6.      There were a number of other communications employees who worked tirelessly to set
up the communications infrastructure and equipment necessary to support the event. These
employees are among the first government employees at the event and the last ones to depart.
They not only build the systems, but also maintain the systems 24 hours per day to ensure high­
reliability. A number of these employees worked to support BRC, improve their efficiency, and
reduce their cost. On July 1 5, 20 1 6, BRC officially requested that BLM receive a shipment of
Information Technology and computer equipment on behalf of BRC. The equipment was
shipped from a third party contractor to the BLM Nevada State Office in Reno, Nevada. BLM
Communications employees received the equipment, inventoried it, and loaded it into a transport
truck and hand delivered it to BRC personnel at the Joint Operations Center (JOC). BRC also
requested BLM account for the equipment at the end of the event and package, transport and ship
the equipment back to the contractor. BLM was pleased to collaborate with BRC on this effort to




                                                                                          AR07661
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 63 of 362




reduce duplicate workload, reduce costs for BRC and work efficiently in collaboration. This was
not a small amount of work, added complexity and complications for BLM, but BLM delivered
on their promise to BRC.

Satellite Tracking and Commun ication Devices

7.       BLM has an established safety practice of using 2-way satellite tracking and
communication devices (brand name DeLorme) at the Burning Man event. BLM's 201 5 After
Action Review (AAR) reported that the devices are a great way of tracking employees at the
event. BLM also has an established safety practice of using the same type of devices nationwide
for daily government operations. There are several reasons for this safety practice. The devices
track (near real time) the position of government employees. The devices also capture location
information and allows for the (near real time) display of the location and allow for the capture
of this location information into a Computer Aided Dispatch (CAD) system. The devices further
allow for 2-way Short Message Service (SMS) messages to be sent between field users, directly
from the device or through a Bluetooth pairing connection with most smartphones. Additionally,
the devices have an emergency activation feature (SOS) which allows for sending an emergency
notification/request for assistance. The SOS feature is configurable to allow sending this
message to a group of cell phones and email addresses. The integration with the CAD system
allows for a Common Operating Picture (COP). The purpose and functionality of these devices is
not simply limited to tracking. BLM feels these devices and functions are necessary for the
safety of our personnel. Each Authorizing Officer (AO) for the successive years of the event
since 2013, has assessed, acknowledged and supported the enhanced operational efficiency and
safety provided by this solution.

8.      Black Rock City, LLC (BRC) did not offer any reasonable alternative solutions for the
devices. At no time has BLM dissuaded BRC from offering ideas or solutions needed by the
government. In preparation for the 201 6 Burning Man Event, BRC made an offer to the
government to use BRC's MotoTrbo Radio OPS tracking solution by giving government
employees a non-government radio to track them. BRC's offer for OPS Tracking through
additional technology does not offer equivalent functionality to meet BLM requirements, but
more importantly, is in direct conflict with existing Departmental Policy, Department of the
Interior, Departmental Manual 446 DM - Chapter 16 - Law Enforcement Radio and
Telecommunications Systems, which states in Chapter 16.7 - Use of non-government owned
communication devices is strictly prohibited for government business. This includes two way
radios, satellite-based communication devices, smart phones, etc. The suggestion offered in
BRC's Statement of Reasons, that the BLM's regular radios are sufficient and that officers work
in pairs, likewise is insufficient to meet the BLM's safety needs.

9.     BLM purchased the hardware for this service under cost recovery for BRC's SRP. As
such, and in concurrence with BRC's request, this hardware is only used for the Burning Man
event and is stored the remainder of the year. The costs charged to BRC's cost recovery
agreement are for firmware updates on the hardware and service for the Burning Man event.

Substation and JOC Network/Internet/Comm u nications




                                                                                          AR07662
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 64 of 362




1 0.     The substation concept was created by BLM in response to years' worth of criticism and
complaints from BRC about BLM Law Enforcement not integrating with the participants and
principles of Burning Man/Black Rock City as well as they thought we could. The substation
was developed as a tactic for "Community Based Policing" allowing officers to engage in
proactive positive communications with the community. The substation was also developed as a
tactic for allowing officers to be effective and efficient when working within Black Rock City.
Officers are able to take reports, make phone calls, perform routine work requirements, etc. at
the substation rather than traveling back to the JOC. The BLM has determined that the costs
associated with the technology for the substation are requirements to operate effectively and
efficiently.

1 1.    The BLM developed the substation by following routine business practices successfully
used by BRC, which has numerous remote fire and emergency medical substations all
throughout Black Rock City. The extension of microwave backhaul, internet and phone services
to the substation is neither unnecessary or unreasonable and in fact, mirrors the way BRC
delivers network, phone and internet services through microwave backhaul to all of their
divisions and business operations throughout Black Rock City. BLM has gone to great lengths to
conduct unlicensed microwave frequency deconfliction with the Burning Man Information
Technology (BMIT) division. This is to ensure BLM's infrastructure, network and support
requirements are not adversely affecting BRC 's infrastructure, network and support elements.

12.      The Internet Protocol (IP) camera at the substation, which can be remotely viewed and
monitored, has been part of BLM's requirements for at least three years, if not longer. These
items are provided as part of a third party contract and are not purchased or owned by BLM. As a
result, the cost is quite low. The open market cost of these items continue to drop in price and are
relatively inexpensive to purchase. BLM leadership has determined this is necessary and
beneficial for support of the event. This equipment and its operation is similar to the Burning
Man Event Live Webcast publicly available each year at: https://burn i ngman .org/event/l ive­
webcast/. The difference is BLM does not make the substation camera publicly accessible and
retains local control of camera operations and imagery. The camera used by BLM is in a
different location from the BRC camera, provides different viewpoints and has the added benefit
of allowing the viewing of officers at the substation, though this is not its primary purpose.

1 3.     The temporary holding facility used at the JOC is used to temporarily hold suspects who
are under arrest until they can be transported for booking. It is not uncommon for multiple
suspects to be in holding at any given time. The holding of these suspects impinges on their
liberty; however, they are still entitled to constitutional rights. They have the right to be housed
in humane facilities, the right to be free from "Cruel and Unusual" punishment, the right to be
free from sexual crimes, including sexual harassment, the right to complain about prison
conditions and voice their concerns about the treatment they receive. They also have a right of
access to the courts to air these complaints. In our litigious society, it is common for individuals
to assert violations of their rights have occurred while in custody. The video monitoring of the
temporary holding facility is a prudent measure to protect the rights of accused individuals. It is
also a prudent measure to provide the BLM and PCSO, as agencies, from potential liability
incurred while supporting the Burning Man Event. I am not aware of any holding facility, which
does not use video monitoring. It is a "Best Business Practice" in the field of criminal justice and
is expected by the court systems and by detained or incarcerated individuals. BRC has made a




                                                                                             AR07663
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 65 of 362




voluntary choice to produce the Burning Man Event and in doing so creates a substantial
increased liability for BLM and PCSO. It is reasonable and necessary to protect the rights of
accused individuals and to protect the agencies from liability.

1 4.     The JOC is a large compound used to support public safety operations for the Burning
Man Event. It is several hundred yards across this compound. BLM uses eight separate buildings
in this compound. Inside those buildings are 23 rooms or spaces used for various purposes. In
some spaces more than one phone/phone line is needed to support the mission. BLM has never,
to my knowledge, made the argument that phones/phone lines would be used simultaneously.
The number of phones, placed, strategically around the compound are used to execute business
functions in an efficient manner. BLM has evaluated the purpose and need for each phone/phone
line, and requests and uses the minimum necessary to accomplish the mission. Voice over IP
(VoIP) technology is different from traditional telephone technology and the cost structure is
much different. The fact that multiple lines are used does not mean the cost is excessively high or
unreasonable.

Internet Services

15.     The "bandwidth" associated with the Microwave Wireless Internet Services contract does
not demonstrate a substantial change to the cost of the contract. The contractor has stated the cost
would be the same regardless of whether they are providing 1 5Mbps or 30 Mbps. The contractor
has to allocate us a portion of a microwave backhaul circuit and will charge for this portion
regardless of what we use. The largest portion of the cost of this contract is the hardware,
personnel time, licensing, setup and breakdown for the event. The bridged route created for
Pershing County Sheriffs Office from Lovelock to the JOC was not a part of the statement of
work for the Microwave Wireless Internet Services Contract. BLM and the contractor agreed to
do this for the benefit of PCSO, because it was technologically possible, did not add substantial
work or cost and was in the best interest of all parties supporting the event. It is BLM's
responsibility to work constructively and cooperatively with all partner agencies to deliver
effective and efficient public safety within our authority and jurisdiction. This effort was merely
BLM being a good partner to PCSO and did not result in cost increases to BRC.




Dated this 28 of June 20 1 7.
                                                             JON Yo U NG. Date:
                                                                          Digitally slgn�d by JON YOUNG
                                                                                20 1 7.06,29 10:53:18 -07'00'


                                                             Jon Young




                                                                                                    AR07664
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 66 of 362




                                      CERTIFICATE OF SERVICE
 2   Re:    Black Rock City LLC v. Bureau of Land Management
 3          IBLA 2017-126
 4          I, the undersigned, declare that:
 5          I am a citizen, of the United States, over the age of eighteen, and not a part of this
 6   litigation. On June 29, I served the
 7                         BLM ANSWER TO STATEMENT OF REASONS
 8   by placing a true copy enclosed in a sealed envelope via U.S. Postal Service certified mail and
 9   email at Sacramento, California, addressed as follows:
IO                         United States Department of Interior
                           Office of Hearings and Appeals
II                         Interior Board of Land Appeals
                           801 N. Quincy St., Suite 300
12                         Arlington, VA 22203
                           703-235-3750
13                         ibla@oha.doi.gov
14                         Elizabeth B. Stallard, Esq.
                           Downey Brand LLP
15                         100 West Liberty, Suite 900
                           Reno, NV 89501-1958
16                         775-329-5900
                           estallard@downeybrand.com
17

18          I declare under penalty of perjury that the foregoing is true and correct. Executed on the
19   29th day of June, at Sacramento, California.
20

21

22

23

24

25

26

27

28




                                                                                                 AR07665
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 67 of 362




   BLM 2016 Burning Man Event




             After Action Review
                    (AAR)


                                 1

                                                                AR04297
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 68 of 362




                                   BLM
                          AFTER ACTION REVIEW
                         2016 BURNING MAN EVENT

Introduction

The Burning Man Event is a Bureau of Land Management (BLM) Special
Recreation Permit (SRP) permitted gathering of participants who engage in an
“experiment in temporary community dedicated to radical self-expression and self-
reliance”. Burning Man is the largest and most complicated special recreation
event on BLM administered lands.

Since 1990, the event has been held annually in the Black Rock Desert – High
Rock Canyon – Emigrant Trails National Conservation Area within the
Winnemucca District’s Black Rock Field Office (BRFO). The Black Rock Desert
is a remote rural area approximately two hours from the nearest city. During the
week proceeding Labor Day, participants convene to create Black Rock City.
During the event, the city becomes the eighth largest city in Nevada. In 2016, the
event reached a peak participant population of 67,290, on Friday, 9/2/16 at 11:30
AM. Black Rock City LLC (BRC) staff numbers reached approximately 9,000.
This resulted in a total population of approximately 76,000 bodies on playa during
the event at the highest population peak.

This document serves as the After Action Review (AAR) of BLM’s event
operation with additional comments on some of BRC event production, the
Pershing County Sheriff Office’s (PCSO) event operation and considerations
moving forward to 2017 event planning.

2016 Event Background

In November 2015, after the end of the 2015 event operations, the BLM Nevada
State Director (NSD) impaneled a team in the BLM Nevada State Office (NSO) to
conduct a review of the Burning Man (BM) Special Recreation Permit (SRP). The
review team consisted of BLM NSO staff, BLM Washington Office (WO) staff,
other BLM state program recreation specialists from other states and Burning Man
event subject matter experts in civilian and law enforcement event operations. The
team worked approximately four months and produced a SRP review report for the

                                         2

                                                                           AR04298
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 69 of 362




BLM NSD. Two of the main recommendations of the review team were adopted
for the planning and execution of the 2016 BLM event operations. The first
adopted recommendation was to bring the planning and execution of BLM’s event
operations back to the leadership of the BLM NV state and district programs,
minimizing the involvement of the Office of Law Enforcement and Security
(OLES), both out of the Region 3 SAC office in Utah and the staff in the
Washington Office. Based on this recommendation the BLM NSD approved the
establishing of a new BLM management/planning team for the planning and
execution of BLM’s event operations with mainly the BLM BRFO and NSO
employees. The second adopted recommendation was to ensure that BLM’s labor
expenses were covered under the SRP’s Cost Recovery Agreement (CRA) so MLR
funds (BRFO’s office budget funds) were not impacted.

2016 BLM Event Planning

In furtherance of bringing back the responsibility of planning and executing the
event to the BLM Nevada leadership, the establishment of a new BLM
management/planning team was approved by the NSD. The team consisted of: the
Black Rock Field Office Manager, who served as the Authorizing Official (AO)
for the event SRP; the Nevada State program’s Zone 1 Supervisory Law
Enforcement Ranger who served as the Law Enforcement planner; a BRFO
employee who served as Civilian Operations planner; NSO employees who served
as event communications lead, event contracting officer and event finance lead;
and a OLES employee who served as the technology lead. Additionally, the two
full time event coordinators, the BRFO event Project Manager and the BRFO event
Outdoor Recreation Planner were part of the planning team. Most of the planning
team members held operational positions during the execution of the event
operations.

At the start of the 2016 planning phase, in furtherance of capturing all planning
costs in the CRA, the AO developed a new strategy in the event CRA program.
The CRA estimate document would be submitted to BRC in two parts. The first
part being the initiation of the CRA with only the BLM estimated planning costs
identified within the documenting and the second part being the final overall CRA
that encompassed the overall estimated BLM costs, both planning and operational.

                                        3

                                                                          AR04299
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 70 of 362




Though there were two phases to implementing the CRA, there was only one final
CRA for the 2016 event. This was accepted by BRC and resulted in funding the
event CR account earlier than in previous years. This ensured the planning team
labor expenses were covered by the event CRA.

The new BLM planning team started the planning duties by reviewing the BLM’s
2015 event Operational plan, the After Action Review document from the 2015
event and the Contracting Plan from the 2015 event. Additionally, many upfront
discussions between BLM and BRC were conducted on roles and responsibility
between the event permittee (BRC) and the event permitter (BLM). As a result of
the reviews and discussions the 2016 BLM planning team developed the following
components of the 2016 Operational Plan:

2016 BLM Event Table of Organization (TO):

The 2016 BLM event operation consisted of 122 positions. Six positions in event
management, forty-one positions in the Civilian Operations and seventy-five
positions in the Law Enforcement Operations.

            Event Management Positions (6):
               Incident Commander (AO served in this position)
               Project Manager
               Public Information Officer
               Administration Assistant
               Civilian Operations Chief
               Law Enforcement Operations Chief

            Civilian Operations Positions (41):
                Communications Chief
                Communications Unit Leader
                IT Equipment Specialist
                4 Communication Technicians
                IT Security Specialist
                2 IMARS Coordinators
                IMAR Reviewer
                   (Note: 2 IMARS positions were planned; the reviewer was
                   added shortly after arriving on playa, recommended by

                                        4

                                                                         AR04300
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 71 of 362




                   coordinators. This position was not on playa, the duties were
                   conducted remotely)
                  Dispatch Center Manager
                  15 Dispatchers (Contractors)
                  Compliance Supervisor
                  GIS Coordinator
                  Safety Officer
                  4 Environmental Compliance
                  2 Vending Compliance
                  Logistic Supervisor
                  4 Logistic Specialist

            Law Enforcement Operations Positions (75):
               2 Patrol Chiefs
               3 Patrol Commanders
               6 Shift Supervisors
               44 Patrol Officers
                 (Note: 45 Patrol Officer positions were planned, one officer fell
                 out shortly before arriving on playa and he could not be
                 replaced)
               Investigative Chief
               6 Investigative Support Investigators (BLM Patrol Program)
               6 Integrated Investigators (PCSO Program)
               ORP Investigator
               2 Evidence Officers
               Medical Team Leader
               3 Tactical Medics

The 2016 BLM planning team reduced eleven (11) LE positions from the LE
Investigative operation and reduced six (6) positions from the Civilian Compliance
operation, when compared to the 2015 BLM operation. For the 2016 operation,
the BLM planning team added 3 more dispatchers to the Dispatch operation which
resulted in a net reduction of the 2016 event TO positions of 14. This resulted in
cost reduction for BRC in the CRA program.




                                         5

                                                                           AR04301
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 72 of 362




2016 BLM Event Contracting Plan:

Every event year the BLM planning team must identify what support contracts will
be needed to conduct the BLM event operation and how will the contracted support
items/services be contracted, as a government contact or a BRC Memorandum of
Understanding (MOU) contract. The 2016 planning team developed the 2016 event
Contracting Plan which consisted of eight (8) support contracts presented to BRC
through the BRC Contracting MOU program and five (5) contracts retained by
BLM as government contracts. The BLM planning team prepared the Statements
of Work (SOW) for the MOU program contracts and the SOW for the government
contracts.

The 8 support contracts offered by the BLM planning team and accepted by BRC
were:
                Joint Operation Center (JOC) compound build-out and services
                   contract
                IT Equipment Rental contract
                Fueling Services contract
                Meal Services contract (including ice and bottle drinks)
                Lodging contract
                UTV/Golf Cart Rental contract
                CAD Services contract
                Dispatch Services contract

The 5 support contracts retained by the BLM planning team for gov’t contracting
were:
                Microwave Internet contract
                Network Services contract
                Live Tracking Services contract
                CAD Server Hardware contract
                CAD Server Licensing contract

                BLM Modular Building rental contract
                  (Note: This was a component of the JOC MOU contract offered to BRC
                  but was not accepted by BRC and became an unplanned 6th gov’t contract,
                  outside of the original 2017 BLM Contracting Plan)



                                          6

                                                                                 AR04302
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 73 of 362




The 2016 BLM planning team offered three (3) more event support contracts to
BRC, through the MOU program, when compared to the 2015 event operation.
This resulted in cost reduction for BRC in the CRA program and an overall cost
savings in BRC’s total financial obligation in the SRP program.

Other Components of the 2016 BLM Operation developed by the Planning Team:

                2016 JOC Compound Design
                2016 Permit Stipulations
                2016 Event Closure Order with 2017 Closure Order
                 Restrictions
                2016 Event Environmental Compliance Protocols
                2016 Event Vending Protocols
                2016 Incident Action Plan (IAP)
                2016 LE Operational Plan

2016 BLM Event Operations

The following section of this AAR will speak to the 2016 configurations and duties
of the different BLM 2016 Operational components. It will also document any
changes that were made from previous BLM event operations. At the end of the
2016 event operations, each operational component’s Chief/Supervisor/Lead was
asked to evaluate their program and submit internal recommendations for
consideration/evaluation by the 2017 planning team that may be forwarded to the
AO. This document will not list any of the internal recommendations for
consideration/evaluation. If any of the recommendations for
consideration/evaluation are determined to have merit by the 2017 planning team
and forwarded to the AO, they will be discussed with BRC or other effected
cooperators during the 2017 planning phase.

2016 ICS Management Team (6 Positions):

The BLM’s event management team structure changed in 2016 to a more
streamlined structure. There were six (6) positions. There was a single Incident
Commander position from the civilian side of BLM (non-law enforcement), which
was staffed by the AO. For the IC’s command staff, there was an Operations Chief

                                        7

                                                                          AR04303
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 74 of 362




for Civilian Operations and an Operations Chief for Law Enforcement Operations.
None of these positions were filled with OLES staff. The IC staff also included the
event SRP Project Manager, an event Public Information Officer position and an
Administrative Assistant position. There were no Financial or Contracting Officer
positions as part of the IC staff in 2016. The BLM’s event management team
structure for future events is planned to be evaluated in the new EIS.

The BLM’s 2017 planning team will consider/evaluate any recommendations for
consideration/evaluation in the BLM’s event management structure that may be
brought forward, both internally and/or externally, for the 2017 BLM event
operational plan.

2016 Civilian Operations (41 Positions)

The 2016 Civilian Operational component was divided among three programs, the
Communications, Compliance and Logistic programs. Streamlined from the
BLM’s 2015 operation, whereas the communication’s dispatch function and the
IMARS function were brought into the civilian operations from the law
enforcement operation. Also, the radio network and equipment function, the IT
equipment function, the IT security function and the dispatch function were all put
under one supervisor, the Communications Chief.

The BLM’s 2017 planning team will consider/evaluate any recommendations for
consideration/evaluation in the Civilian Operations structure/functions that may be
brought forward, both internally and/or externally, for the 2017 BLM event
operational plan.

      Communications Program (27 Positions)

      The Communication program consisted of a program Chief, an IT security
      specialist, 2 IMARS coordinators, 1 IMARS reviewer, a radio
      communications Lead, 4 radio communication technicians, 1 IT equipment
      specialist, a dispatch center manager and 15 contract dispatchers.



                                          8

                                                                            AR04304
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 75 of 362




 The BLM’s 2017 planning team will consider/evaluate any
 recommendations for consideration/evaluation in the communication
 program components involving structure/equipment/functions that may be
 brought forward, both internally and/or externally, for the 2017 BLM event
 operational plan.

       Communication Radio Network & Equipment

             In 2016 the BLM Communication Radio Network &
             Equipment program consisted of one communications Lead and
             4 communication technicians, the same as in 2015. At the end
             of the 2015 event, the radio communications team began
             developing a permanent cache of event project hand held radios
             from the BLM’s NV Fire program which were no longer
             needed. This resulted in the termination of the previously
             started program whereas BRC would buy event radios for
             BLM’s use over several years. The first 60 hand held radios
             purchased by BRC under the old program were retained by
             BRC and issued to PCSO for their event operation in 2016.
             BLM did not need to purchase any additional radio repeaters,
             now having 4 permanent repeaters for the event project. BLM
             did not need to rent the IP dispatch consoles, as in previous
             years, due to the acquisition of IP consoles by the BLM Nevada
             Communications program which can be used in BLM’s
             communication program at the event, thus a cost saving to
             BRC.

       IT Security

             The BLM’s IT Security program is coordinated by the event IT
             security specialist who is assisted by the IT equipment
             specialist. In 2016 BLM added a Domain Server to help
             manage user/computer accounts on the dispatch (DPS) network.
             This eliminated some of the security concerns of the J-Link
             (Justice Link) dispatch computers during the audit. By adding

                                   9

                                                                     AR04305
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 76 of 362




            the managed switches in each modular building, and having the
            VLAN structure were not only a success, it also provided a
            level of security for the different networks. BLM also added a
            NAS (Synology) server to manage shared drives for dispatch,
            store important event information, and use as a central storage
            device to record the jail camera video.

       IT Equipment

            The IT equipment program consist of two parts, the first part
            being the BRC MOU rental contract of required items for
            BLM’s event operation, and the second part being the
            installation and continuing service of said IT equipment by the
            BLM’s event IT Specialist. The MOU IT SOW presented to
            BRC in 2016 was based on the 2015 event list of equipment
            with some reductions. In 2016 the IT specialist conducted a full
            review of the IT equipment used to conduct the BLM’s
            operation. The results of this review will be presented to the
            2017 planning team for consideration when developing the
            2017 MOU IT SOW.

            Something new in 2016 was BRC also renting IT equipment for
            their operation under the same MOU contract (Hartford) and
            requesting BLM receive and transport BRC equipment to the
            playa. There were logistical challenges in sharing this service
            with BRC BMIT and BRC ESD IT. Information on what was
            ordered by BRC was not shared in advance of delivery making
            it challenging for BLM to accurately inventory what BRC
            ordered. This process also put extra work on BLM staff. At the
            end of the event, BRC ESD IT did not return the equipment to
            BLM, but left it sitting in the ESD Dispatch and BLM
            personnel had to go searching for it. There were challenges with
            inventory and return shipping of the BRC equipment which
            caused extra work for BLM personnel. BLM is willing to take
            the same approach under the MOU program in 2017, but

                                 10

                                                                     AR04306
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 77 of 362




            additional communication with BRC BMIT and BRC ESD IT
            will be required to make this more successful.

       IMARS

            In 2016 the event IMARS function consisted of 2 coordinator
            positions. This provided 24 hour IMARS assistance to BLM LE
            officers. Two coordinators were assigned on playa, mainly
            working out of the Report Writing Modular Building. A third
            IMARS position was assigned remotely to review and edit all
            IMARS entries.

       CAD Program

            During 2016 planning BRC informed BLM they were going to
            contract the same Computer Aided Dispatch (CAD) company,
            iNET Public Safety, for their CAD program as BLM had done,
            via a gov’t contract, for the last two years. Because of this,
            BRC requested that BLM shift the CAD contract from a gov’t
            contract to the contracting BRC MOU program. This would
            allow BRC to contract iNET for both programs under one
            contract. BLM agreed and a SOW defining BLM’s CAD needs
            was presented to BRC under the MOU program. BRC did
            contract iNET for both CAD services, in fact, BRC entered into
            a multi-year contract with iNET which should result in cost
            savings for BRC.

       Dispatch Program

            During 2016 planning BRC informed BLM they would like to
            contract BLM’s dispatching service (LE Temporary Placement
            Services) through the MOU program instead of BLM
            contracting it as a gov’t contract. BLM was hesitant to comply
            with this request but did allow it on a one-year test basis, with
            the possibility that it would come back as a gov’t contract if

                                  11

                                                                      AR04307
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 78 of 362




            BLM determined this services better fit its operation as a gov’t
            contract. At the end of the event BLM heard from both BRC
            personnel and LE Temporary Placement Services personnel that
            the relationship between the two was problematic throughout
            the process and that the contract was awarded very late to
            LETPS by BRC.

            The 2016 BLM dispatching program consisted of twelve event
            frequencies, plus access to four WDO field frequencies. Of the
            twelve event frequencies, four were repeated channels with
            mountain top repeaters (Command, Clock 3 Zone, Clock 6
            Zone, Clock 9 Zone) seven were tach channels (car to car) with
            no dispatcher monitoring and one Tach channel had a base
            station console for dispatch monitoring (C-12). The dispatch
            center was set-up with 6 base station consoles:
            (1) the Center Manager console, that was not cross-metered, so
            it could monitor all event channels. It also had a iNet CAD
            console;
            (2) the Shift Supervisor console, which was cross-metered to
            monitor only all repeated channels and C-12. It also had a iNet
            CAD console;
            (3) the Command console, which was cross-metered to monitor
            only the command and C-12 channels. It also had a iNet CAD
            console;
            (4) the Clock-3 Zone console, which was cross-metered to
            monitor only the Clock-3 channel. It also had a iNet CAD
            console;
            (5) the Clock-6 Zone console, which was cross-metered to
            monitor only the Clock-6 channel and C-12 channels. It also
            had a iNet CAD console and a PCSO CAD console;
            (6) the Clock-9 Zone console, which was cross-metered to
            monitor only the Clock-9 channel. It also had a iNet CAD
            console.



                                 12

                                                                    AR04308
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 79 of 362




            The Command channel was used for BLM overhead and BLM
            Civilian program communications; the C-12 channel was used
            as a BLM LE overflow channel and for the BLM LE perimeter
            team communications; the Clock-3 channel was used for BLM
            LE patrol communications on the 2:00 O’Clock side of city; the
            Clock 6 channel was used for PCSO patrol and BLM/PCSO
            Investigations communications; the Clock 9 channel was used
            for BLM LE patrol communications on the 10:00 O’Clock side
            of city.

 Compliance Program (9 Positions)

            In 2016 the Compliance program was streamlined from the
            BLM’s 2015 operation, whereas the environmental, vending,
            GIS and safety functions were all put under one supervisor.
            The program consisted of a program supervisor, 4
            environmental compliance team members, 2 vending
            compliance team member, a GIS technician and a safety officer.
            This was a reduction of 4 environmental compliance team
            members, 1 vending compliance team member and 1 GIS
            technician from the 2015 operation. This reduction resulted
            from the early planning discussion between BLM and BRC
            whereas BRC requested to take the lead in identifying and
            remediating environmental and vending issues and BLM’s
            primary role would be to monitor BRC’s performance. To make
            this happen, BLM and BRC worked together to modify the
            event’s environmental and vending programs protocols, which
            are part of BRC Operation Plan and BLM’s IAP.

            The BLM’s 2017 planning team will consider/evaluate any
            recommendations for consideration/evaluation in the
            compliance program components involving
            structure/equipment/functions that may be brought forward,
            both internally and/or externally, for the 2017 BLM event
            operational plan.
                                13

                                                                   AR04309
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 80 of 362




       Environmental Compliance

            The BLM’s environmental compliance monitoring program in
            2016 was staffed by 4 BLM specialists. They were successful
            in coordinating with the BRC’s environmental compliance
            teams in identifying and remediation. The combination of the
            Earth Guardians, Playa Restoration, Black Rock Rangers, ESD
            and Hazmat worked out very well, considering this was a first
            year program. There were far fewer serious environmental
            compliance issues identified during the 2016 event than in
            previous years. Also, most issues that were identified were
            significantly less serious, and much easier to clean up quickly.
            Direct communication with BRC’s different compliance teams
            via radio during the event and BRC’s immediate response to
            environmental issues as they were reported, resulted in
            excellent compliance and remediation. This also resulted in far
            fewer citations being issued for environmental violations.

       Vending/Commercial Compliance

            In 2016 the BLM Vendor Compliance Monitoring Team was
            staffed by 2 BLM specialists, and BLM coordinated jointly
            with BRC’s Outside Services (OSS) department, which was
            staffed by 10 or more, to ensure that commercial operations on
            BLM-administered public lands maintained all necessary BLM
            and BRC authorizations. The majority of the issues were
            identified at Point One, the vendor access point, where OSS
            staff stops each vendor, checks for credentials, searches the
            vehicle, and issues equipment stickers. Point One opened on
            Aug 22, 2016 and allowed vendors to stage their equipment at
            McKinley Park. BRC and BLM worked closely to address
            those vendors at Point One without the necessary credentials to
            gain compliance. It was invaluable to be on site pre-event to
            meet and greet the vendors at Point One. Contacts were made
            with 95% of the vendors by Friday and several permits were

                                  14

                                                                     AR04310
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 81 of 362




             hand delivered on-playa to ensure receipt of their hard copies.
             Approximately six (6) mailed copies were undelivered due to
             the short turnaround time of permitting after the initial BM SRP
             is signed. Two vendors were found in non-compliance and
             issued on-site SRP’s and four vendors were issued verbal
             warnings, citations or ceased their activities and will be
             applying for SRP’s next year. Six individuals renting RV’s
             without a SRP were evicted by Black Rock Rangers and will
             have to appear in court for a ruling and may or may not
             participate in the event in 2017. In 2016 BLM made equipment
             locations and RV placement reporting a priority. The vending
             staff visited these locations throughout the event, time
             permitting, to evaluate such equipment for leaks and other
             possible stipulation violations.

       GIS

             The BLM’s GIS function in 2016 consisted of one GIS staff
             compared with two in 2015. This was done because BRC
             agreed to take on many of the GIS-related tasks associated with
             collecting and processing information related to environmental
             and vending compliance issues discovered during the event.
             This approach proved to be successful and overall the GIS
             function was a success in 2016.

       Safety Program

             In 2016, one BLM safety officer staff worked with BRC’s
             safety and ESD staff in order to evaluate and remediate safety
             issued identified during the event, and to ensure BRC and
             participant compliance with regulations and stipulations related
             to safety during the event. The BLM Safety Officer also
             ensured the safety of the BLM’s operation, including the Joint
             Operations Center (JOC). This was the second year BLM had a
             Safety Officer assigned to event operations.
                                  15

                                                                      AR04311
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 82 of 362




 Logistical Program

       In 2016 the logistic program consisted of a logistic lead, 2 logistic day
       workers, one logistic night worker and an off-site logistic runner. The
       off-site logistic runner was a new position for BLM’s event operation
       and proved to be very effective in saving travel time obtaining and
       delivering off-site items required for BLM’s event operation.

       Two members of the team arrived on August 18th with the 2 additional
       team members arriving one week later on August 25th. The first two
       employees spent the first week setting up modular office buildings,
       outside trash facilities, and transporting items from Black Rock
       Station (BRS) to the Joint Operation Center (JOC). For the remainder
       of the first week, the initial two employees finished setting up the JOC
       and staged materials for the setup of the BLM interpretive camp,
       beginning on Saturday August 27th. Saturday the 27th, all four
       employees worked to begin the setup of the interpretive camp, which
       was scheduled to begin operations to the public on Tuesday the 30 th.
       The night shift employee began at 1730 on the 28th, and stayed on this
       schedule until Labor Day.

       The general breakdown and packaging procedure went smoothly, and
       all items were returned to BRS, cleaned, organized, and inventoried
       for future years. The two connex boxes procured several years ago are
       still serving as the storage location for the items in the off season.

       The BLM’s 2017 planning team will consider/evaluate any
       recommendations for consideration/evaluation in the logistic
       program’s structure/function that may be brought forward, both
       internally and/or externally, for the 2017 BLM event operational plan.




                                   16

                                                                        AR04312
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 83 of 362




2016 Law Enforcement Operations (75 Positions)

The 2016 Law Enforcement Operational component was divided among three
programs: Uniformed Patrol, Investigations and Medical. Law enforcement event
orientation returned in 2016 to ensure objectives, protocols, and expectations for
the event were clearly demonstrated and understood. The orientation occurred on
Friday August 26th and consisted of an operational overview, legal updates by the
Assistant United States Attorney’s Office and Pershing County District Attorney’s
Office, overview of BRC operations by BRC’s LE advisor, presentation by BRC
on harm reduction, and JOC orientation covering event specific protocols and
procedures. With this orientation occurring on Friday, main event patrol operations
were able to start on Saturday during the early arrival influx.

      Uniformed Patrol Function (53 Positions)

                   The Uniformed Patrol program consisted of 2 Patrol Chiefs, 3
                   Patrol Commanders, 6 Shift Supervisors and 44 Patrol Officers
                   (Note: 45 Patrol Officers were approved in the 2016 event TO
                   but one position could not be refilled when the assigned officer
                   withdrew). In 2016, the BLM LE Liaison and LE Planner
                   positions from the 2015 TO were eliminated. These positions
                   were replaced with an additional Patrol Chief to ensure 24 hour
                   coverage (day and night operations). Patrol shifts (day, swing,
                   night) were reduced from 14-hour shifts in 2015 to 13-hour
                   shifts in 2016. A total of nine K9 teams were assigned to the
                   event (3 per shift). All K9 teams were certified by the District
                   Court Judge for Pershing County prior to the event, allowing
                   them to be utilized for narcotics detection and possible
                   prosecution by the Pershing County District Attorney’s Office.

                   The patrol program operated during all three event phases:
                     Pre-event: August 23-August 26, 2016 (10 Officers)
                     5 officers were assigned to one of two 13-hour shifts (day,
                     night). Each shift had a shift supervisor.


                                        17

                                                                            AR04313
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 84 of 362




                 Main event: August 27-September 4, 2016 (53 Officers)
                 17 officers were assigned to one of three overlapping 13-
                 hour shifts (day, swing, night). Each shift had a patrol
                 commander and two shift supervisors. During main event
                 there were also two patrol chiefs assigned to one of two
                 overlapping shifts.

                 Post-event: September 5-September 8, 2016 (10 Officers)
                 5 patrol officers were assigned to one of two 13-hour shifts
                 (day, night). Each shift had a shift supervisor. In direct
                 response to the decline of the city population, the total
                 number of officers was reduced accordingly throughout the
                 post event period.

             BLM law enforcement staffed a LE sub-station at “5:15 and
             Esplanade”. The station was staffed by at least one BLM law
             enforcement officer. The presence of the station allowed BLM
             law enforcement the opportunity to informally engage with
             participants while simultaneously fulfilling the role as a public
             contact station for participants to ask questions, receive
             information, and report illegal activity directly to law
             enforcement.

             BLM’s 2017 planning team will consider and evaluate any
             recommendations related to the patrol structure/function that
             may be brought forward, both internally and/or externally, for
             development of the 2017 BLM event operational plan.

 Investigative Function (16 Positions)

             The Investigations function for the 2016 event consisted of 4
             programs: Investigative Support (patrol), Integrated
             Investigations, the Office of Professional Responsibility (OPR),
             and Evidence. The Investigative program consisted of 1



                                   18

                                                                       AR04314
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 85 of 362




             Investigation Chief, 6 Investigative Support, 6 integrated
             Investigations, 1 OPR investigator and 2 Evidence officers.

             BLM’s 2017 planning team will consider and evaluate any
             recommendations related to the investigative structure/function
             that may be brought forward, both internally and/or externally,
             for development of the 2017 BLM event operational plan.

       Investigative Support

             These uniformed investigators worked directly for their
             respective patrol commanders. There were 2 investigators
             assigned to each of the three main event shifts. These teams
             were utilized to investigate complex violations of federal laws,
             such as SRP violations.

       Integrated Investigations

             These plain clothes investigators worked directly for the
             Pershing County Sheriff. A total of 9 investigators (3 PCSO
             detectives and 6 BLM agents) were split into three shifts (day,
             swing, night) to ensure 24 hour coverage. Each shift had 1
             PCSO detective lead supported by 2 BLM investigators. Their
             primary duties involved investigating complex or felony level
             state cases. Due to PCSO staffing limitations, some BLM
             agents assigned to integrated investigators had to conduct initial
             investigations involving people on people crimes without PCSO
             support.

       OPR Program

             The Office of Professional Responsibility (OPR) program
             serves the internal affairs function for the BLM law
             enforcement. This position was eliminated from the BLM 2015
             event operation after being part of the 2013 and 2014
                                   19

                                                                       AR04315
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 86 of 362




            operations. Due to the reporting and review requirements of
            BLM’s Use of Force policy, coupled with the fact the Burning
            Man event produces numerous Use of Force Incidents each
            year, the 2016 planning team brought this function back to the
            BLM’s event LE operation. During the event the OPR program
            reviewed eight Use of Force reports for consistency with this
            policy. Reports were found to be well written and it was
            determined appropriate force was used.

       Evidence

            The Evidence Program consisted of 2 evidence technicians to
            provide 24-hour coverage. This was the same as the 2015 event
            operation. In addition to processing evidence, the evidence
            technicians compiled and organized all case documentation
            (reports, video, photographs, etc.) for prosecutors and case
            agents.

       Medical Program

            The 2016 BLM medical unit was operational during main
            event. For the 5th year in a row, BLM entered into a contract
            with the U.S. Department of Health and Human Services
            (DHHS) Center for Tactical Medicine (CTM) to provide
            medical care for federal employees working the event. The unit
            consisted of 1 medical program Lead and 3 tactical medics.

            Two of the medical team members were from DHHS tactical
            medicine program and two were from BLM’s tactical medical
            program. The program reported 214 patients treated in 2016.
            Improvements in the program for 2016 included better stocking
            of medical equipment, better enforcement of work rest cycles,
            and strategic assignment of patrol officers/paramedics to each
            patrol shift.


                                20

                                                                   AR04316
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 87 of 362




2016 PCSO Event Operations

Because the event is held on federal public lands administered by the BLM under
the SRP program, it is the responsibility of the BLM to ensure an effective law
enforcement/public safety program exists during the event. Because of this BLM
SRP responsibility the ultimate liability always remains on the BLM. Federal
public lands administered by the BLM is proprietary jurisdiction, which means the
state and local law enforcement agencies, in this case the Pershing County
Sheriff’s Office, also have the authority and responsibility for ensuring public
safety. PCSO is the lead investigating agency when it comes to investigating
person on person crimes, which includes domestic violence, assault and battery,
theft, sexual assaults, etc. BLM must ensure affected state and/or local law
enforcement agencies are involved in the event for response and investigation into
person on person crimes, whether they are integrated with BLM’s LE operation or
not.

During the 2016 event, in the patrol program, there were approximately three times
more BLM officers than PCSO officers (54 BLM /18 PCSO) working the event.
As a result, in the patrol program, BLM officers responded to PCSO calls for
service because PCSO patrol officers were not available. In the integrated
investigations unit, there were twice as many BLM investigators than PCSO
investigators (6 BLM / 3 PCSO). This disparity in numbers was even more
problematic in the integrated investigative program because BLM officers have
limited training in investigating person on person crimes falling under the Nevada
Revised Statute. As such, they are only able to conduct a basic investigation until
a PCSO investigator arrives. Due to the sensitive nature of these crimes, coupled
with the specific skillset and knowledge required to conduct such investigations,
PCSO needs to be able to handle all person on person crimes investigations from
the outset of the initial report, which would allow BLM officers to concentrate
more time and effort on federal violations.

However, PCSO needs to be allowed to increase their staffing in the patrol and
investigative programs at the event to fulfill their and BLM’s obligations to event
participants and to respond to their jurisdictional crimes themselves in a timely
manner. BLM, as the permitter of the event, has some responsibility to ensure that

                                        21

                                                                            AR04317
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 88 of 362




this happens and therefore will encourage BRC to make sure sufficient funds are
made available to PCSO that will result in an increased staffing level. BLM’s
planning team cannot make final decisions on BLM law enforcement staffing for
the 2017 event until BRC and PCSO make decisions regarding PCSO’s law
enforcement program. BLM recognizes this falls under the settlement agreement
between BRC and Pershing County. Regardless of whether BLM or PCSO are
“integrated” under this agreement, BLM and PCSO are always going to jointly
plan event operations as they pertain to the law enforcement function at the event.
BLM’s primary concern is that PCSO be staffed at the appropriate level to meet
BLM’s obligation to ensuring an adequate level of public safety is being provided
for participants.

2016 BRC Event Production

As per the SRP program, BRC submitted their 2016 Event Operations Plan to
BLM during the planning phase of the 2016 event. The document was
approximately 300 pages long and very comprehensive. BRC had approximately
37 programs involved in the production of the event. BRC deployed approximately
13 event departments to manage the event programs. All of the event production
programs and departments where documented in the operational plan and reviewed
by BLM. During the planning phase BRC had a planning team that worked jointly
with the BLM planning team. BRC’s planning team consisted of representatives
from the Event Operations desk (Director and/or Deputy Director), a representative
from the Governmental Affairs desk (Lead), two representatives from the Political
Affairs desk (Lead and LE liaison). In addition, subject matter experts participated
when needed on a given subject.
One of the main underlining missions of the joint planning teams is to decide the
roles and responsibilities of each entity as permitter and permittee for the
upcoming event. There were many early planning team discussions on roles and
responsibility in 2016 and some changes were made from previous events. These
changes were reflexed in BRC’s 2016 Event Operations Plan and BLM’s Event
Operations Plan.




                                         22

                                                                            AR04318
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 89 of 362




Once on playa most of these program departments’ ran independently of BLM
event operations. However, some of these program departments coordinate directly
or involve BLM event operations.

The following are comments on those important BRC programs and departments
that run independently of BLM event operations:

            BRC Medical Program (Crowd Rx & BRC ESD)

                  This was the second year of BRC contracting Crowd Rx as the
                  event ALS provider. Crowd Rx has proved to be the most
                  effective ALS provider since the event medical needs became
                  so demanding and the event’s medical response so complicated.
                  Overall BLM believes that Crowd Rx provided excellent
                  medical coverage and incident reporting throughout the 2016
                  event for BRC and the event participants.

                  One issue that needs further development of a solution is
                  patient transfer. BLM, BRC, and PCSO need to finalize a path
                  forward on how the three parties will share patient information
                  with each other in the event the custody of a patient is
                  transferred from one party to another. A determination needs to
                  be made and agreed upon specifying at what point is a
                  participant no longer a participant (i.e. if the person is arrested
                  and is now in the custody of the PCSO and is being prepared to
                  be transported to PC jail, is that person still considered a
                  participant or is that person now a detainee in the custody of
                  PCSO). This determination will aid in identifying which party
                  at a given time holds the responsibility for medical care of that
                  person.

                  Another issue that needs further development of a solution is
                  BLM and/or PCSO event working K-9 medical care. For the
                  incident that occurred with the BLM K-9 at the 2016 event, a
                  exposure to hazardous substance which resulted in the need for
                                        23

                                                                             AR04319
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 90 of 362




            medical attention, BLM and BRC ( with Crowd Rx) need to
            work together to come up with a plan/protocol/procedure that
            will identify what actions are needed for a timely and successful
            response. The BLM acknowledges that this is not a matter of
            responsibility for BRC (Crowd Rx) and would like to see if
            there is any cooperation/coordination that could be had for such
            matters should they occur in the future.

       BRC Media Program

            BLM and BRC will need to work to develop a media program
            plan for the 2017 and out years’ events for filming,
            photography, and other media production conducted at the
            event. During the 2016 event, the BLM requested that BRC
            share media related information with the BLM and BRC
            refused. As such the development of a media management
            program is needed to insure that the Burning Man event and its
            media related attendees are in compliance with the BLM’s film
            permitting regulations for public lands.

       BRC Airport Operation

            Overall BLM believes that AFS provided excellent airport
            management throughout the 2016 event for BRC. Operations
            ran smoothly during the event with the addition of the new
            BRC airline program.

            The FAA identified concerns to the BLM during the 2016 event
            related to where the airport emergency response vehicles were
            located in relationship to the distance to the airport. FAA also
            wants to see more emergency response drills practiced at the
            airport to make sure that the response equipment is working
            appropriately as well as to make sure that the response time is
            the best it can be for the event in the given conditions.


                                 24

                                                                     AR04320
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 91 of 362




                 Also, BLM feels an adequate reporting responsibilities plan for
                 reporting all airport related fees collected by BRC or BRC’s
                 airline contractor is needed for future events. The plan needs to
                 identify who is reporting for what area and who is responsible
                 for submitting the 3% payment to BLM. This includes
                 discussion on the insurance plans for pilots/planes coming to
                 the event that are not a part of the BRC airline program and is
                 not required to carry a similar insurance plan as those who
                 participate in the BRC airline program.

           BRC Gate Operations

                 Overall BLM believes that gate operations ran smoothly
                 throughout the 2016 event for BRC and the event participants.
                 Traffic was managed well and very few, if any, issues occurred
                 during entrance.

                 BRC needs to develop a plan for gate operations that addresses
                 traffic backup and participant management at the gate during an
                 extended backup scenario resulting from an emergency
                 situation (i.e. closing the gate during the implementation of the
                 Lost Child Protocol) as happen at the 2016 event on Sunday
                 evening during a high time of mass exodus.

The following are comments on those important BRC programs and departments
that impact and/or assist BLM’s event operations.

           MOU Contracting Program

                 For the third year in a row, the BRC/BLM contracting MOU
                 program has been very successful for BLM and BRC has
                 improved the service to BLM with every year. BLM
                 recognizes the work involved for BRC in this program and
                 hopes the cost savings to BRC, through the program, is
                 beneficial to BRC. It is a complicated program, which requires

                                       25

                                                                           AR04321
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 92 of 362




             coordination between BRC and BLM, first in the SOWs
             submission and acceptance portion of the program and second
             in the coordination with the BRC contractors. With the fact
             that this program has been so successful and the fact that this
             program’s agreement document expired in 2016, which is
             discussed later in this document, BLM is planning discussions
             with BRC to see if this program can be continued in the future.

       JOC Team Program

             This was the third year of BRC’s Joint Operation Center (JOC)
             construction and service logistic team. Every year the program
             gets better and BLM is very pleased with this program and feels
             that this program goes a long way in making the event
             successful when it comes to the relationship between BRC and
             BLM on playa. The leader of the JOC team has already
             developed and submitted a plan to BRC and BLM for the 2017
             JOC compound construction and servicing, including efficiency
             changes.

             One discussion item in 2016 during event operations between
             BLM, the BRC JOC Team and ESD JOC representatives was to
             plan in 2017 that the BLM CAD servers could be housed in the
             BRC JOC ESD Tech building instead of a BLM owned air
             conditioned trailer, which is set up outside the dispatch
             building, on the BLM side. This has been the practice the last
             several years. If BRC was able to provide this service for BLM,
             it would require a segregated area of the BRC Tech building
             that had controlled BLM/contractor access.

       Event Sit Stat Program

             This was the second year of the current Sit Stat program during
             event operations. Over the last two years it has been refined


                                  26

                                                                     AR04322
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 93 of 362




            and in 2016 it was a very valuable tool used by the Tier 1 team
            while managing the event programs and resources.

            One suggestion that was brought up in the on playa event close-
            out meeting concerning the Sit Stat program was to add a third
            page to the 2017 sit stat document to show a comparison to last
            year’s event stats to show trend changes.

       Event Tier 1 Program

            BLM and BRC needs to stay committed to the Tier 1 Program
            in order for it to be effective. This means at critical
            stages/situations during the event ONLY the identified Tier 1
            Team members are allowed to attend when emergency
            activation meetings are called, any other needed expertise will
            be brought into the meeting as needed and agreed upon by all
            Tier 1 program representatives.

       BRC Population Reporting Program

            In 2016, for the second year in a row, BRC contracted
            Ticketfly, a well-known event ticketing company out of
            California to assist in selling the event tickets and tracking the
            participants that enter the event. The population that entered
            the event was counted through the PRAM-Ticketfly scanning
            system from Main Gate opening (August 9) until Exodus began
            (September 3). Through the PRAM-Ticketfly scanning system
            Staff Exemptions, Kids, and Paid Participants were broken out
            into separate categories for tracking.

            Exodus began on Saturday, September 3rd and an alternative
            counting system had to be implemented because BRC cannot
            manually scan every person exiting the event. Instead, BRC
            counted vehicles. In 2015, BRC counted vehicles manually and
            entered the numbers each hour into the PRAM system. In
                                  27

                                                                      AR04323
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 94 of 362




            2016, BRC installed vehicle scanners at each lane of the Main
            Gate to automate vehicle counts out of the City. Because of the
            complexity of the data points, the algorithms required to
            calculate vehicle size as well as occupancy, and the need to
            clean the data, the Exodus vehicle counts were not able to be
            integrated in PRAM in real time. Exodus numbers were
            included in the post-event population report and it was noted
            where PRAM reporting ended and the vehicle counting began.
            After Exodus ended, September 6th, BRC reported on
            population through Commissary dinner counts (September 6th –
            19th).

            More work is needed in the population reporting program. The
            program is developing well, however, there are still some gaps
            (accurate exodus and pre-event reporting) that need to be
            addressed in order to sustain the most accurate population
            reporting possible during all stages of the event.

       BLM/BRC Joint CAD Program

            In 2016, for the first year, BLM and BRC ESD used the same
            CAD services contractor, iNET. This program was successful.
            During the 2016 on playa closeout meeting there was an item
            for consideration by and for BRC to have BRC’s Black Rock
            Ranger CAD program brought into the iNET CAD system. If
            this was done it could increase the communication and
            cooperation between the BRR’s and BLM/PCSO LE calls for
            service dispatching.

       BRC Ranger Department

            Communication and coordination between BRC Law
            Enforcement Advisor and Black Rock Ranger (BRR) leadership
            with BLM planners during the planning phase of the event led
            to effective and efficient communication during the event. This

                                 28

                                                                    AR04324
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 95 of 362




            level of cooperation allowed for issues to be conveyed and
            resolved in a timely manner.

            During the event, the BLM Patrol Chief and a representative of
            PCSO attended every 0900 BRR meeting to discuss any issues
            or concerns from the previous day’s activities with BRR
            leadership. This continues to be a valuable method through
            which issues can be resolved. Overall, officers reported positive
            interactions with BRRs, noting timely responses and a
            willingness to help BLM LE and PCSO. They were extremely
            helpful in locating or trying to locate suspects while waiting for
            a law enforcement response. Officers continue to report
            successes with using specialty units such as LEAL and Green
            Dots with resolving situations.

            During the post event BRC, PCSO, and BLM meeting, BRC
            officials expressed their gratitude and opinion that
            communication and transparency with law enforcement was
            much improved from previous events.
            However, a few issues were brought forward by the BLM’s law
            enforcement program concerning BRR operational interactions
            on playa during the event.

            Several instances occurred during the event which delayed
            reporting of serious incidents to law enforcement. On several
            occasions, law enforcement was not called in a timely manner
            or was told to stand down by BRRs, resulting in participant(s)
            and BRRs being battered or assaulted by the combative
            participants. Steps should be taken by the 2017 planning team
            to ensure more timely notification of such incidents to law
            enforcement.

            In one instance, law enforcement had to use force on a
            combative subject. The subject was transported to the hospital,
            examined and released. After being released, the subject

                                  29

                                                                      AR04325
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 96 of 362




            battered Black Rock Rangers. Officers had to use force on the
            subject a second time in the same day. LE, BRC and Crowd Rx
            all expressed concerns over how to best handle “problem
            children” the first time so the pattern of behavior doesn’t repeat
            itself. Steps should be taken by the 2017 planning team to
            develop a clear process for handling participants who fit into
            this category.

            In another instance, when investigators of the Integrated
            Investigation program arrived on scene of a reported sexual
            assault, they were met by BRRs. Investigators discovered
            BRRs were with the victim/witness for over an hour prior to
            requesting law enforcement assistance, even conducting a
            preliminary investigation prior to LE arrival, to include the
            victim’s information and a basic detailed description of what
            had occurred. Investigators raised concerns over the lack of
            immediacy in reporting, as well as concerns over BRR’s
            launching an inquiry before contacting law enforcement. The
            BLM 2017 planning team will be made aware of these issues
            for discussion with the BRC planning team during the planning
            phase for the 2017 event. In the 2017 planning season, steps
            should be taken by the planning team to improve the timeliness
            of reporting of sexual assaults directly to law enforcement.


       BRC Safety Department

            For the second year in a row the BLM safety officer
            coordinated and worked closely with BRC’s safety program.
            BRC’s safety program is reported to be proactive and a vibrant
            program but is very busy evaluating and remediating safety
            issued identified during the event, and to ensure BRC and
            participant compliance with regulations and stipulations related
            to safety during the event. Also for the second year in a row the
            BRC safety program took over the responsibility of managing

                                  30

                                                                      AR04326
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 97 of 362




            the laser and drone participant program at the event, which
            before the 2015 event was getting out of control. BLM’s safety
            officer reported seeing no unlicensed lasers at the 2016 event.
            Additionally the BLM’s safety officer reported only seeing 4
            drones flying during the event. All were being flown at night,
            and operators could not be located to identify if the operators
            were licensed or not. This BRC safety department management
            of participant laser/drones programs appears to be very
            successful.

            This is the second year in a row where a structure collapse has
            injured Burning Man participants. The harsh environmental
            influences of the playa (heat, UV damage, repeated exposure to
            high winds) cause building materials to degrade with a loss of
            structural integrity over time. Participants need to be aware of
            the weight bearing limitations of the materials they are utilizing
            and need to refresh or adequately check the integrity of their
            building supplies, prior to and following each event. Utilize
            social media to disseminate pre-event information. Message
            should emphasize the need for participants to evaluate their
            building materials prior to arrival at the event.

            Per the BRC Fuel Storage Plan, a fire lane of 20’ shall be kept
            free of obstructions to provide emergency access for fire
            vehicles if needed. However, throughout the City very few
            readily recognizable fire lanes were identified or signed as such.

            Concerning mutant vehicles and Art Cars with trailers, BLM
            safety staff witnessed everything from bungee straps to bed
            sheets being used as a barricade. Ground guides for “large”
            moving art cars, were for the most part, “readily seen” however,
            the walkers should have more identifiable or distinctive attire or
            visual effects (flags, hand held lights, etc) that identify them as
            walkers for that particular vehicle. Examples of markings/attire
            include; Reflective safety vests, brightly colored or reflective
            hats, brightly colored or reflective bandanas, brightly colored or
                                  31

                                                                       AR04327
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 98 of 362




            reflective shirts. Specify and standardize the requirement for
            reflective ANSI Type vest, they are inexpensive and readily
            identifiable from the other Burning Man participants on the
            busy playa.

            At the art burns attended by the BLM Safety Officer: Great Bug
            Zapper, Jedi Dog Temple, Fantasy Dimensions, Plug and Play,
            Da Vinci Virus, Helios, Release the Man, Black Rock
            Lighthouse , downwind ember cast were observed falling on the
            Art Cars staged around the burns to watch.


       Vendor/Commercial Compliance Program (OSS)

            In 2016 BRC requested to take over the duties of being the
            event lead in commercial compliance, with their Outside
            Services (OSS) department, with BLM primary role being to
            monitor BRC’s performance. BLM’s monitoring in 2016
            showed that BRC was highly successful in fulfilling this role
            and meeting the vending event protocol requirements in
            reducing commercial issues during the 2016 event.

            BRC OSS department was staffed by 10 or more, to ensure that
            commercial operations on BLM-administered public lands
            maintained all necessary BLM and BRC authorizations. There
            were approximately 80 vendors and a few listed under umbrella
            SRP’s. The number of vendors was up from 2015 with many
            first time permit-holders in 2016.

            BLM’s Vending Compliance found that BRC did a good job
            notifying BLM on situations needing immediate assistance.
            Once BLM evaluated the situation jointly with BRC OSS, we
            effectively obtained the necessary resources to remediate the
            situation. This allowed for BRC and BLM to work closely on
            resource protection and stipulation violations. BRC had a team

                                 32

                                                                     AR04328
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 99 of 362




            of “Scooby Doo’s” this year, whose purpose was to investigate
            commercial activity in large camps and spread a Leave No
            Trace message.

            This program should be refined and continued in 2017, with
            consideration of the following improvements:

             BRC and BLM needs to work towards not permitting SRPs
            on playa unless penalties are in order. This practice is time
            consuming, difficult in the location and not fair to those who
            properly applying.

             BRC and BLM needs to develop and implement strategies
            for large commercial camps. BRC and BLM must work
            towards identifying large theme/sound camps that retain a
            multitude of vendor support, a situation where it is not always
            clear if a particular vendor is permitted or not.


       Environmental Compliance Program (Earth Guardians, BRRs,
       Hazmat, Playa Restoration, ESD)

            In 2016 BRC took over the duties of being the event lead in
            identifying and remediating environmental compliance issues
            with BLM primary role being to monitor BRC’s performance.
            BLM’s monitoring in 2016 showed that BRC was highly
            successful in fulfilling this role and meeting the environmental
            event protocol requirements in reducing environmental issues
            during the 2016 event. Much of the credit for this should go to
            BRC’s outreach and messaging to participants prior to the
            event.

            This program should be refined and continued in 2017, with
            consideration of the following improvements:

             BLM should work with Earth Guardians on compliance
            training before the event in order to ensure that both BLM and
                                 33

                                                                     AR04329
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 100 of 362




             BRC view violations and remediation the same way for
             consistency. BLM and BRC should increase pre-event
             coordination on training materials and topics. Recommend
             using 2016 photos as examples for 2017 training, i.e. what does
             grey and black water look like, RV valves and caps, etc.

              BRC should make their environmental remediation staff
             available 24 hours a day to respond to urgent issues.

              BRC and BLM should modify the Compliance Protocol so
             that BRC’s Playa Restoration department is available to
             identify and remediate issues from the time BRC occupies the
             playa until the Playa Restoration department begins their work
             after the event.
              It appeared that Earth Guardian/Black Rock Ranger efforts to
             identify and remediate compliance issues slowed down later in
             the event week, there should be a full effort during the entire
             main and post event.

              BRC should continue their very effective outreach and
             messaging program in order to continue to prevent
             environmental issues from occurring. Increase the “Pack it
             In/Pack it Out” message.

              Compliance work and meeting schedules should be clear
             prior to event. Make a general timeline that shows how work
             and messaging will change during the event.

              Apply the fuel storage stipulation consistently to all amounts
             rather than based on volume as it is confusing to participants
             and subject to interpretation especially as fuel amounts decrease
             over the event.

              Emphases increased to prevent human waste incidents in
             deep playa during mobile raves. Park mobile raves closer to
                                  34

                                                                      AR04330
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 101 of 362




                   port-a-potty banks and put signs in mobile dance zones to
                   remind burners to use the port-a-potties. BRC should dispatch
                   Hazmat units to search for and quickly clean up human waste
                   deposited during deep play music events.

                    Target BRC participant messaging on human waste issues in
                   2017. Text messaging orders for service from permitted and
                   contracted grey/black water and potable water service providers
                   could help alleviate violations, wait times and uncertainty. This
                   would allow burners to text where and when they need pump
                   and refill services. Provide stats to burners on the amount of
                   human waste generated. Hand out or ask burners to bring pee
                   bottles and poop bags for camp and deep playa events.

                    Increase creativity/humor on LNT education outreach. Make
                   LNT or outreach swag stamped with BLM and BRC logos,
                   highlight the partnership and outreach message. Consider
                   different types of media/social media outreach and
                   reminders/PSAs on BRC radio.

In the above BLM comments on individual BRC programs/departments, whereas
comments included considerations for future improvements, these considerations
will be passed to the BLM 2017 planning team to discuss with BRC during the
2017 planning phase.

Moving Forward to 2017 Planning

NEPA

The 2016 event was the 5th year under the current 5-year Environmental
Assessment (EA) NEPA analysis document. The event paid participant population
cap remained at 70,000, as in 2015. The process to develop the new Environmental
Impact Statement (EIS) level NEPA analysis document began at the end of the
2016 event. This process could take several years to complete. The NSD,
Authorizing Officer and event Solicitor have decided to continue the authorization
of future event permits under the current EA analysis until the EIS is completed
                                        35

                                                                            AR04331
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 102 of 362




and it becomes the NEPA document of reference in authorizing the event SRP.
This means that the event paid participant population cap of 70,000 will remain in
effect until the new EIS is completed. Based on this, the NSD and Authorizing
Officer’s direction for BLM’s planning and executing for the future events
authorized under the current EA (2017 & potentially 2018), will mirror the
planning and execution of the 2016 event. BLM’s planning team will continue to
look for efficiencies and cost savings in planning for the 2017 event but the base
line will be the 2016 BLM operational plan.

Event Cost Recovery Program

As discussed in the above 2016 Event Planning section, for the first time, the 2016
event CRA Estimate program involved a two-part CRA Estimate procedure, an
early Planning CRA Estimate document to capture planning labor cost and a later
Operational CRA Estimate document to capture gov’t contracts, operational labor
and all other charges. This worked out very well for BLM’s SRP requirements by
ensuring early planning labor cost were captured in the CRA program. However,
the 2016 Planning CRA was not signed until April 5th so the planning team could
not start in earnest until April. The Operational CRA was not signed until August
8th which was too late for the BLM’s gov’t contracting program. (Note: BRC
provided additional funds for gov’t contracting to the CRA account before the
Operational CRA was signed without any CRA documentation). The procedure
was good but the dates were too late. BLM will propose and present BRC a
Planning CRA Estimate document in January 2017 which will document both the
planning labor cost and the gov’t contracts cost (contract cost predicated on the
BLM 2017 Contracting Plan). This will allow BLM to set up the event CRA
account by February 1st and have funds for the planning team to start work and the
NSO event contracting team to start the contracting program. BLM will present
BRC with the Operational CRA Estimate sometime in late spring or early summer,
depending on when the BLM planning team has completed the 2017 operational
plan. This planned proposal was discussed with BRC as a concept in the close-out
meetings with BRC at the end of the 2016 event operations on playa.

If BRC does not prefer the two-part CRA estimate procedure, BLM can present to
BRC the full event CRA estimate with planning labor, gov’t contracting and all

                                        36

                                                                            AR04332
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 103 of 362




operational components cost, documented in separate tables, in January as one
document. This document would mirror the same BLM event operation as in 2016,
however if efficiencies are found by the BLM planning team later in the planning
phase that result in an reduction of BRC funds needed by BLM, BRC would
recover those unused funds in a refund once the CRA is closed out at the end of the
year. These unused funds could result from BLM TO positions not being filled
after BLM and BRC agrees to shift more operational responsibilities to BRC
and/or PCSO takes over more operational responsivities in the event law
enforcement program.

BLM’s Event Management Program

As part of event management between BLM and BRC, starting in 2014, BLM and
BRC entered into a contracting Memorandum of Understanding (MOU) whereas
some BLM support contracts were presented to BRC to contract through their own
contracting program. BLM developed and sent BRC Statements of Work for each
support contract that BRC contracting would use to award the contracts. Over the
last three event years this has been a very successful program, for BLM by
reducing BLM workload and for BRC by reducing operational cost. The current
MOU document expired with the 2016 event. BLM has prepared a new MOU
document and will be presenting it to BRC for consideration. A couple of noted
changes to the new MOU document will be that any references to Attachment 1
(contracts for BRC contracting) and Attachment 2 (contracts for gov’t contracting)
will now be referred to as “BLM Contracting Plan”, which may change yearly.
Another change is an addition of a statement which reads “If a MOU SOW,
submitted to BRC by BLM for any support item, is accepted by BRC, all
components of said SOW must be accepted by BRC in whole. BLM will not
consider partial component acceptance for a given SOW”. (Note: This addition
resulted from BRC parceling out the rental of the BLM’s medical modular building
from the JOC compound build-out and servicing SOW in 2016’s MOU program).

The Winnemucca District will be hiring a Staff LE Ranger prior to the 2017
event. This will create a singular point of contact for event LE planning,
coordination, and management, reducing the majority of collateral duty
assignments previously required by other LEO’s within the BLM. This will

                                        37

                                                                           AR04333
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 104 of 362




implement another recommendation of the Burning Man SRP Review Report. The
LE planning lead will ultimately report to the AO for concurrence with planning
recommendations and decisions, but oversight and supervision would be from the
Zone 1 Supervisory Staff Law Enforcement Ranger. The hiring process for this
position is scheduled to begin in December 2016. This position will be funded as a
CRA position, or if BRC chooses, as an additional Memorandum of Agreement
(MOA) proffer position.

During the 2016 event, the Department of Homeland Security (DHS) Infrastructure
Security Team conducted a site visit to the event to identify options for
consideration for improving the overall security of the event. Based on feedback
received from the team, they will be providing the BLM with options for
consideration. Additionally, DHS requested to be involved with the planning
phases of the event to assist BRC and BLM with developing proper security
protocols. BLM recommends furthering our relationship with DHS as we begin
development of the EIS.




                                       38

                                                                          AR04334
-
I
          Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 105 of 362



                         United States Department of the Interior
                                     BUREAU OF LAND MANAGEMENT
                                           Winnemucca District Office
                                            Black Rock Field Office
                                       5100 East Winnemucca Boulevard
                                          Winnemucca, Nevada 89445
                                   Phone: (775) 623-1500 Fax: (775) 623-1741
                                            Email: wfoweb@blm.gov
                                      www.bIm.gov/nv/st/en/fo/wfo .html


    In Reply Refer To:
    NVW03500-18-01
    2930 (NV030.15)

    Hand Delivered on Playa


                                          NON-COMPLIANCE

    Dear Mr. Dolman,

    On August 26, 2018, staff from Black Rock City, LLC. (BRC), determined the weather event on
    playa was severe enough in limiting visibility to close the gate. Bureau of Land Management
    (BLM) personnel recognized this as a Tier 1 Notification per BRC Operational Protocols -
    Emergency Operations Center & Tier 1, and initiated a Tier 1 Notification absent BRC initiating
    a Tier 1 Notification. This severe weather event should have been a BRC initiated Tier 1
    Notification per BRC's Operational Protocols - Emergency Operations Center and Tier 1.

    On August 28, 2018, staff from the Black Rock Field Office (BRFO) of the Bureau of Land
    Management (BLM), became aware of an individual who was rescued by (BRC), Emergency
    Services Division (ESD), with a possible suicidal ideation. ESD requested law enforcement to
    look for a suicide note in the vehicle while they gave transport to the patient. Law Enforcement
    responded and no one was left on scene. This Suicide Attempt should have been a Tier 1
    Notification per BRC's Operational Protocols - Emergency Operations Center & Tier 1. This
    ESD event E18-10332. BLM did not receive a Tier 1 Notification for this event.

    On August 28, 2018, Rampart treated a Sexual Assault victim, ESD Event E18-10456. This Sexual
    Assault should have been a Tier 1 Notification per BRC's Operational Protocols - Emergency
    Operations Center & Tier 1. This ESD event E18-10456. BLM did not receive a Tier 1
    Notification for this event.

    These incidents are in violation of BRC's Plan of Operations, which BLM has approved. The
    Sexual Assault reporting failure is also in violation of BRC's Permit Stipulation 20(A)(i). These
    incidents are in violation of 43 CFR 2932.57(a)(2), violations of stipulations and conditions of the
    Burning Man Special Recreation Permit.




                                                                                                AR02956
          Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 106 of 362



To resolve this non-compliance and come into compliance, BRC must:

   1. Immediately correct Reporting Deficiencies.
   2. Investigate and provide a written explanation for the above mentioned reporting failures
      by noon on Friday, August 31, 2018.


                                          APPEAL PROVISIONS

A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43 CFR
4.411 and must file in the of the officer who made the decision (not the board), in writing to: Mark
E. Hall, Authorized Officer and Field Manager, Black Rock Field Office, Winnemucca District
Office, 5100 East Winnemucca Blvd., Winnemucca, NV 89445. A person served with the decision
being appealed must transmit notice of appeal in time to be filed in the office where it is required
to be filed within thirty (30) days after the date of service.

The notice of appeal must give the serial number or other identification of the case and may include
a statement of reasons for the appeal, a statement of standing if required by 43 CFR 4.412(b), and
any arguments the appellant wishes to make. Attached form 1842-1 provides additional
information regarding filing an appeal.

No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed after
the grace period provided in 43 CFR 4.401(a), the notice of appeal will not be considered and the
case will be closed by the officer from whose decision the appeal is taken. If the appeal is filed
during the grace period provided in 43 CFR 4.401(a) and the delay in filing is not waived, as
provided in that section, the notice of appeal will not be considered and the appeal will be
dismissed by the Board.

The appellant shall serve a copy of the notice of appeal and any statements of reason, written
arguments or briefs under 43 CFR 4.413 on each adverse party named in the decision from which
the appeal is taken and on the Office of the Solicitor, Pacific Southwest Regional Solicitor, US
Department of the Interior, 2800 Cottage Way, Room E-1712, Sacramento, CA 95825-1890.

Service must be accompanied by personally serving a copy to the party or by sending the document
by registered or certified mail, return receipt requested, to the address of record in the bureau, no
later than 15 days after filing the document.

In addition, within thirty (30) days of receipt of this decision you have the right to file a petition
for a stay together with your appeal in accordance with the regulations at 43 CFR 4.21. The
petition must be served upon the same paities specified above.

Pursuant to 43 CFR 4.21 (b), a petition for stay, if filed, must show sufficient justification based
on the following standards:

    1) The relative harm to the parties if the stay is granted or denied;
    2) The likelihood of the appellant's success on the merits;




                                                                                                    AR02957
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 107 of 362



   3) The likelihood of immediate and irreparable harm if the stay is not granted; and,
   4) Whether the public interest favors granting the stay.

43 CFR 4.21(b)(2) provides that the appellant requesting a stay bears the burden of proof to
demonstrate that a stay should be granted.


                                                           Sincerely,



                                                            ��6-/41
                                                           Mark E. Hall, PhD
                                                           Authorized Officer
                                                           Field Manager
                                                           Black Rock Field Office




                                                                                          AR02958
                                                                          Page 1 of 3
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 108 of 362




                                                                        Event Details
                                                                                 Print Da1e      ()$128118 18.59              TZ. America/Los_Angele

              Even!          BMAN1811011                                Agency                BLM           Create Date            08128118 14 22

              Agency Creale:       08/28118 14.22                       Scheduled Date:
              Pickup Dale:                                              Dispatched:           08128118 14.26
              On Scene:                                                 Closed Date           08128!18 14 44

              Event Type           REQUEST LE                           Event Sub Type                               P,ri0fl1y:

              Status               CLOSED                               Primary unit·         B120
              Call Soun:e:         DISPATCH                             Zone:                 3 O'Clock Response
              Disposition:         LE ASSIST

              Location             @300 A                                                                      Phone#:
              Common Name:         300 �
                                                                                                                   See MAP
              City/Town:                                                Slate,                                     Zip Code
              Cross Street:
                                                                        Cron Street:
              Complalnant


              Destlna1lon:


                  Comments
                  Dale                     Comments                                                                        O,p9r11lor           DeVilC4

                  08128118 12 34           Event E1B-10332 created wi1h agency ESD.                                        c:11m.bremner        ESO-PosA

                  08128118 12 35           Evenl ElB-10332 assigned with agency ESD                                        cam tnmner           ESO--Po"4

                  08128118 12 35           The zone has been changed from '3 O'clock Response Area· to '3                  c.am.btemner         ESO-PosA
                                           O'Cloek Responso /Uea·,
                  08128118 12 36           WALKUP 10 delta unit                                                            uim.tnmner           ESO-PosA

                  08128118 12 36           possible seizure                                                                c.an•dire!fl"ltr
                                                                                                                                 :              ESO-Po$4.

                  08128118 12:40           pool lctal will be 1ranspo                                                      cam bntmner          ESO-PoM

                  08128118 12 54           BC requesting a couple more rangers for cmuwd control                           c.,m.tnmner          ESO.Pot4
                  08128118 12 55           BR Ranger Chavez has been dlspa1ched ETA 1 minute                               cunlS.k.line         ESO--Pos3

                  08128118 13.49           Event ElB-10332 closed with agency ESO.                                         cam.tnrn,er          ESO-PosA

                  08/28118 14 21           per EMS 1 th.s palien1 was slgnlficanUy injur.ed end Is a posslblt tulc!<1'lll oryanandeBOn ESD-Pas,2
                                           � EMS Is reques1ing law enforcement lo fnvesLigate the scene 10
                                           see llthere are any notes thal wou d lnd(;ate SI
                  08128118 14 22           apparenUy 1he person was locked In a hot car and they had 10 fon:e entry Oryan.and111an ESD-Pas2
                                           (break window) to access the patient
                  08128118 14 22           copying cell to LE.                                                            Oryaa ond111an ESO-Pas2

              BMAN1811011                                                                                                                 1/3




                  Comments
                  Cate                     Comments                                                                       ,o�ratc.r             0.Vlc•

                  08/28/18 14,22           BMAN1811011 Linked to Et8•10332, The evem type or E18,t0332 ls                  bryanindmon          ESD-Pos2
                                           MEDICAL· SERIOUS
                  08/28/18 14.26           Even! BMAN1811011 assigned wi1h agency BLM.                                     q,amsh               POSITION2

                  08/28/18 14.26           B120 dispatched lo @300 A and Is primary (MILLER. JEFFERY)                      c:parri$h            POSITION2

                  08/28/18 14,26           B120 Enroute to @300 A. (M LLER, JEFFERY)                                       q,amsh               POSITION2

                  08128118 14:26           B121 Enroute to @300 A. (CHODOROWSKI, DEREK)                                    c;>IITISh            POSITION2

                  08/28/18 14.28           LE ENROUTE                                                                      q,amsn               POSITION2

                  08128/18 14:33           BRC SUPPORT CHIEF ENRT TO GUIDE BLM IN                                          lf4ILANTON           POSITIONJ

                  08128118 14.34           C139 Enroule to @300 A. (ROGERS, JOHN )                                         CFORD                POSITION4




                                                                                                                                                            AR02808
http://10.144.243. 70:8080/iNetl nfo-8 LM/RunReport?reportName=eventcaddetails&pAge...                                                                       8/28/2018
                                                                            Page 2 of 3
          Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 109 of 362


                       08128118 14.34       C1D9Enroute to@300A. (T HORNHILL. S HAWN I                      CFORO            P0$ITION4

                       08128118 14 34       8116 Enroule to@3D0A. (SUTTON, CHARLES)                         CFORO            POSITION4

                       08128/18 14.34       C120Enroute to@300A. (MITCHELL, EARL)                           CFORO            POSITION•

                       08128118 14 37       8120 ADV SUBJ HAS BEENTRANSPORTED TO HOSPITAL                   q,orrish         POSITIOH2

                       08128118 14.37       8120 CANCEL AODTL UNITS                                         q,orrish         P0SITION2

                       08128118 14.38       8121 hasclearedfromBMAN1811011,                                 q,om,h           POSITION2

                       08128118 14:39       8120 ADV INITIAL CALL WAS RESPONDED TO AT 1240 HRS              q,om,h           POSITION2

                       08128118 14.43       B 116 h esclearedfromBMAN1811011,                               q,om,h           P0$1TION2

                       08128118 14 44       Eventdisposition set 1D LE ASSIST                               q,ormh           POSITIOH2

                       08128/18 14:44       8120 hascleared fromBMAN1811011.                                cpaffllh         POSITl0N2

                       08128118 14.44       EventBMAN1811011 clc,sedwith agency BLM.                        cpaffllh         POSITIOH2

                       08128118 14 44       EventBMAN1811011 closedwith agency BLM.                         cparrish         POSITION2

                       08128/18 14 44       EventBMAN1811011 closedwi t h agencyBLM.                        cparmh           POSITION2

                       08128/18 14 44       C109hescleared from BMAN1811011.                                cparrish         POSITION2

                       08128/18 14 44       C120 hascleared from BMAN1811011.                               cparrish         POSITION2

                       08/28/18 14:44       C139hascleared from BMAN 1811011.                               <P0"1Sh          POSITION2

                       08128/18 14:48       INCIDENT# 1808280059                                            JCUWFER          POSITIONO




                       Currently Assigned Units
                       Date               Unit        Agency        SIW!UI      C.o,nmMI               Locat,on         O esllnatlon

                       08128/18 14:26   B 120         BLM          ENROUTE                             BLACK ROCK @300A
                       08128/18 14:26   8120          BLM          ENROUTE                             BLACK ROCK @300A
                       08/28/18 14:26   B 121         8LM          ENROUTE                                        @300A
                       08128118 14:26   B 121         BLM          ENROUTE                                        @300A
                       08128118 14:34   C139          BLM          ENROUTE                             300A AREA  @300A

                   8MAN1811011                                                                                         2/3




      Currently Assigned Units
      Date             Unit         Agency        Statu11      C<imlfuml                 Loutlc,n     D estination

      08128/18 14 34   C139         BLM           ENROUTE                                300AAREA     @300A
      08128118 14 34   C1D9         BLM           ENROUTE                                300AAREA     @300A
      08128/18 14 34   C109         BLM           ENROUTE                                300AAREA     @300A
      08128/18 14 34   B116         BLM           ENROUTE                                JOO A AREA   @300A
      08128/18 14 34   8116         BLM           ENROUTE                                JOO A AREA   @300A
      08128/18 14 34   C120         BLM           ENROUTE                                300AAREA     @300A
      08128118 14 34   c120         BLM           ENROUTE                                300AAREA     @300A
      08128/18 14 37   8120         BLM           ENROUTE      ADV SUBJ HAS BEEN         BLACK ROCK   @300A
                                                               TRANSPORTED TO
                                                               HOSPITAL
      08128118 14 37   B 120        BLM           ENROUTE      ADV SUBJ HAS BEEN        BLACK ROCK    @300A
                                                               TRANSPORTED TO
                                                               HOSPITAL
      08128118 14 37   B 120        BLM           ENROUTE      CANCEL ADOTL UNITS BLACK ROCK          @300A
      08128/18 14 37   8120         BLM           ENROUTE      CANCEL ADOTL UNITS BLACK ROCK          @300A
      08128/18 14 38   B121         BLM           CLEAR        B121UnitAlert ENROUTE
      08128/18 14 38   B121         BLM           CLEAR        B121 UnitA lert: ENROUTE
      08128/18 14 39   B 120        BLM           ENROUTE      ADV INITIAL CALL WAS BLACK ROCK        @300A
                                                               RESPONDED TO AT 1240
                                                               HRS
      08128/18 14 39   B 120        BLM           ENROUTE      ADV INITIAL CALL WAS BLACK ROCK        @300A
                                                               RESPONDED TO AT 1240
                                                               HRS
      08128/16 14 43   B 116        BLM           CLEAR
      08128/18 14 43   8116         BLM           CLEAR
      08/28/18 14 44   8120         BLM           CLEAR        LE ASSIST I ADV INITIAL
                                                               CAL L WAS RESPONDED
                                                               TO AT 1240 HRS
      08/28/18 14 44   8120         BLM           CLEAR



                                                                                                                                         AR02809
http:// 10.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                                     8/28/201 8
                                                                            Page 3 of 3
          Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 110 of 362

                                                           LE ASSIST I ADVINITIAL
                                                           CALL WAS RESPONDED
                                                           TO AT 1240 HRS
      08128/18 14:44   C139      BLM          CLEAR
      08/28/18 14 44   C139      BLM          CLEAR
      08/28/18 14:44   C120      BLM          CLEAR
      08128/18 14:44   C120      BLM          CLEAR
      08/28/18 14:44   C109      BLM          CLEAR
      08128/18 14:44   C109      BLM          CLEAR



      Persons
      Date                                                                  0,0,B                      Drivers   Sex Race   Operator Device




      Property
      Date             Association QTY Make   Modal Cat,   Descrlptlon         Serial#   Operator Device



   BMAN1811011                                                                               3(3




                                                                                                                                 AR02810
http://10.144.243.70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                                8/28/2018
                                                                            Page 1 of2
          Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 111 of 362




                                                                           Event Details
                   �
                                                                                       Print Date      08/29.'18 03·01               TZ: America/los_Angele

                   Event          BMAN1811134                              Agency                   BLM              Create Date             08/29/18 02 48

                   Agency Create:        08/29,'18 02.SO                  Scheduled Dale:

                   Pickup Date:                                            Dispatched·              08/29118 02 55
                   On Scene:             08/29/18 02:55                    Closed Date              08129/t 8 03 DD

                   Event Type            ASSAULT                          Event Sub Type            TRAMM MAJOR             Pl'IOt4y;           ◄

                   Status                CLOSED                            Primary unit:            B36D
                   Call Source·          Ops2                              Zone.                    3 O'clock Response

                   Disposition:          NO ACTION

                   Location              Rampart                                                                       Phone#:
                   Common Name:          ll"l!'.ll;)tn                                                                   See MAP
                   City/Town:                                                                                            Zip Code
                   Cross Street;
                                                                           Cross StrHt:
                   Complainant           l2,SAT                                                                          Pnonffl


                   Destination:


                       Comments
                       Date                        Comments                                                                        Operator           Device

                       08/29/18 02 SO              SAT 30 team on scene at Rampart, encountered 2nd incident and will              Tyler.Johnstoo     ESO-Pat41
                                                   handle
                       08/2911B 02 SO              Event E18-10456 created with agency ESO                                         Tyler.Johnllon     ESD-Pod

                       08/29118 02 50              AUTOMATIC BMAN1811134 Unked to E1B-10456. The event type of                     Ty1,tr.Jonn$1:on   ESO-Po.a
                                                   ElB-10456 is CIT.SA
                       08/29/18 02:50              AUTOMATIC BMAN1811134 Unked to R18-0D68 The event type of                       TyMr.Johnston      ESD-Po.S
                                                   R1B-0068 Is CIT-SA.
                       08/29/18 02 53              Event E1B-10456 assigned with agency ESD                                        Ty-.r.Johnston     ESD-Po.S



                                                                                                                                   ......
                       08/29/18 02 55              Event BMAN181113◄ anlgned wilh agency BLM.                                      <tea,,.            POSITION2

                       08/29118 02:55              B360 dispatched to <UNKNOWN> and Is primary (BUCHANAN.                                             POSITION2
                                                   STANLEY)
                       08/29/18 02:55              B360 On Scene at Rampart (BUCHANAN, STANLEY)                                    acaw               POSITION2

                       08129/1 B 03:00             B360: PER B360 5AT30 HAS LEFT LOCATION                                          CSMITH             POSITION3

                       08/29/18 03:00              Event disposition sel lo: NO ACTION                                             dcave              POSITION2

                       08/29/18 03:00              Event 8MAN1811134 closed with agency 8LM                                        dcave              POSrTI0"'2

                       08/29/18 03:DD              B360 has cleared from BMAN1B11134                                               dcave              POSITION2



                   BMAN1811134                                                                                                                  1/2




      Currently Assigned Units
      Date              Unit             Agency          S14tu•        C::....,m•.n1                      loca1ron         Oeslinatlon

      08/29118 02:55    B360            BLM              ATSCENE                                          Rampart
      08/29/18 02:55   8360             SLM              ATSCENE                                          Rampart
      08/29118 03:00   8360             SLM              ATSCENE       PER B360 SAT30 HAS                 Rampart
                                                                       LEFT LOCATION
      08/29/18 03:00    B360             8LM             ATSCENE       PER 8360 5AT30 HAS                 Rampart
                                                                       LEFT LOCATION
      08/29/18 03:00    B360             8LM             CLEAR         PER 8360 SAT30 HAS
                                                                       LEFT LOCATION
      08/29/1B 03 00    8360             BLM             CLEAR         PER B360 5AT30 HAS
                                                                       LEFT LOCATION




                                                                                                                                                                   AR02776
http://] 0.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge... 8/29/2018
                                                                           Page 2 of2
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 112 of 362

      Persons
      Date                                                         t>0.8                      Drivers   Se• Race   Operator Device




      Property
      Date       Aasoclatlon QTY Make   Model Cat.   Description      Serial#   Operator Device




   BMAN1811134                                                                      112




                                                                                                                        AR02777
http://l 0.144.243.70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                      8/29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 113 of Page
                                                                         362 1 of 10




                                                               Event Details
                                                                        Prinl Dale      08129/18 02 59              TZ Americallos_Angele

              Event          BMAN1811062                       Agency                BlM          Craate Dale          0812B/18 21:01

              Agency Cre11e:       08/28118 21:01              Scheduled Date;

              Pickup Date:                                     Dispatched:           08/28118 21:12
              On Scene:            08128118 21.13              Closed Date           08129/18 01 10

              Event Type           REQUESTlE                   Event Sub Type                              Pdonty·        5

              Slaws                Sup Reviewed                Primary unit:         C140
              Call Source:         OTHER                       Zon e:                3 O'clock Response

              Dlsposltlon:         REPORT

              location             @Ranger HQ Sanctuary                                               Phone#:
              Common Name:         Ranger HQ                                                             See MAP
              City/Town:                                       State.                                    Zip Code

                                                               Cross Straet:

              Complainant


              l>Mtlnalion:


                  Comments
                  Dale                   Comments                                                               ,e>pe,.io,     Devitt

                  08128118 21:01         Req LE Consull                                                         ■nna.lonkonogul E5D-!'OJJ

                  08128118 21:01         Event ElB-10401 created wllh agency ESD                                anna.tonkonogui ESD-POll

                  08128/18 21:01         BMAN1811062 Linked to ElB-10401 The event type of E18-10401 Is         anna.tonkonogul ESD-POll
                                         REQUEST LE,
                  08128/18 21.10         Aggressive participant, req expedited response                         anna.tonkanagul ESD-Posl

                  08/2B/18 21.12         Event BMAN1811062 assigned wllh agency BLM.                            5REYNOI.OS      POSITION2

                  08/28118 21.12         8357 dispatelled to @Ranger HQ:Sanctuary and Is primary. (SUMSION. 5REYNOL.OS          PosmoN2
                                         JADE)
                  08128/18 21 12         8357 Enroute to @Ranger HQ:Sanctuary (SUMSION JADE)                SREYNOlDS           POSITION 2

                  08/28/18 21 12         C123 Enroute to@Ranger HQ Sanctuary, (KERN. JOHN )                     CKUNERT         POSITION 5

                  08/28/18 21 13         9240 dispalelled to @Ranger HQ Sanctuary. (FELIX, ERNESTO)             SREYNOI.DS      POSITION2

                  08/28/1821 13          9240 Enroute to @Ranger HQ:Sanctuary (FELIX, ERNESTO)                  SREYNOI.OS      POSmON2

                  08/28118 21 13         14to Enroute to@Ranger HQ:Sanctuary (VAN AIRSOALE, GLENN )             SREYNOI.OS      POS1TION2

                  08128/18 21 13         B360 Enroute to@Ranger HQ Sanctuary. (BUCHANAN, STANLEY)               SREYNOI.DS      POsmoN2



              BMAN1811062                                                                                                 1 / 13




                  Comments
                  Date                    Comments                                                              Operator        Device

                  08/28/18 21 13          B234 On Scene at @Ranger HQ:Sencluary (ZOHOVETZ. PAUL)                SREYNOLDS       POSITION2

                  08/28/18 21 13          B240 On Scene at @Ranger HQ:Sanctuary (FELIX. ERNESTO)                SREYNOI.DS      POSITION2

                  03128/18 21 14          B354 dispalched to @Ranger HQ Sanctuary (CASTRO. JUSTIN)              SREYNOI.OS      POSITION2

                  08128118 21 14          B354 On Scene el@Ranger HQ:Sanctuary, (CASTRO, JUSTIN)                SREYNOI.OS      POSIT10N2

                  08128118 21 I◄          1368 Enroute to @Ranger HQ:Sanctuary (ROMERO, CLAYTON)                llmth           POSIT10N3

                  08128118 21.15          C 140 On Scene at @Ranger HO·Sanciuary (MOKESKI MICHAEL)              CKUNERT         POSITIONS

                  08128118 21.17          8240 ONE DETAINED AT 2116 HOURS                                       SREYNOLOS       POSITION2

                  08128/18 21 17          The primary Unil has Changed lo C123 lorevent BMAN1811062             SREYNOLDS       POSITION2

                  08128/18 21-17          8357 has deared from BMAN181I062                                      SREYNOlDS       POSITION2




                                                                                                                                             AR02782
http:!/I 0.144.243.70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                                          8/29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 114 of Page
                                                                         362 2 of IO

                 08128118 21-18    1410 has deared ITOm BMAN1811062.                              SREYNOLDS           POSITION2

                 08128118 21 18    B360 has deared ITOm BMAN1811062                                SREYNOLDS         POSITION2

                 08128118 21 18    All UNITS STANO DOWN WE HAVE ENOUGH RANGERS ON SCENE SREYNOlOS                     POSITION 2

                 08/28118 21 18    C123 On Scene at@Ranger HO:Sanc:1uary (KERN, JOHN)              CKUNERT            POSITION 5

                 08128118 21 22    1368 has deared from BMAN1811062                                umU,               POSITION l

                 08128/18 21 23    C140: Contact made with C140 Timer rese1 to 10                  CKUNERT            POSITION 5

                 08128118 21.25    The source has been changed from 'O1SPATCH' to 'OTHER',         LGO'MlY            POSITION 1

                 08128118 21.31    B234, SUSP IS FEMALE                                            SAEYNOLDS          POSITION2

                 08128118 21 32    Stale Query Response for query #56041. 7 Responses WITHOUT HITS wc_svc_eoss •yatom
                                   detected!
                 08/28118 21.32    The source has been changed from 'DISPATCH' to 'OTHER',         mara,sdolll ESD-Pot2

                 08/28118 21;32    Stale Query r56041                                              SREYNOLDS          POSITION2

                 08/28118 21.32    Contact r ( 267054) added: MEMKE, MARtANNAf 1989,06-21 / / ,    SAEYN0LDS          POSITION2

                 08/28118 21.36    C140: C140 Unit Alert: ATSCENE                                  OSUicllond         POSITION•

                 08/28118 21.37    C140. Cootact madew,th C140 Timer reset to 10.                  CKUNERT            POSITIONS

                 08128118 21.38    B234: TRANSPORTING THE SUBJ TO RAMPART FOR A SA                 SREYNOLDS          POSITION2
                                   POSSIBLY
                 08/28118 21:Ja    The source has been changed from 'OTHER' to 'Control1',         mlfCOl.dell        ESO.Pot2

                 08128118 21·39    Event ElB-10401 closed with agency ESO.                         mttcut.dell        ESO-Pot2

                 08128118 21:39    C123: BE TAKING STATEMENT FROM INOV ASSC wnNCIOENT              CKUNERT            POSITIONS

                 08128118 21 39    C123: Contact made with C123. Timer reset to 10.                CKUNERT            POSITIONS

                 08128118 21 :40   AT RAMPART                                                      SAEYNOLDS          POSITION2

                 08/2811821:41     8234: AT RAMPART                                                SREYNOLDS          POSITION2

                 08/28/1821 41     B354: AT RAMPART                                                SAEYNOLDS          POSITION2

                 08128/18 21 41    C140· OUT AT RAMPART                                            CKUNERT            POSITIONS


              BMAN1811062                                                                                         2 /13




                 Comments
                 Date              Comments                                                        Operator           Device

                 08128118 21:41    C140 locaUon setto OUT AT RAMPART.                              CKUNERT            POSITIONS

                 08128118 21.41    1406 dispatched lo @Ranger HO:Sanduary. (WILSON. LISA I         BllEYNOLDS         POSITION2

                 08128118 21'.41   1406 Enroute lo @Ranger HQ Sanctuary (Vl/1LSON, LISA)           SREYNOLOS          POSITION2

                 08128/18 21:47    1406 On Scene at@Ranger HO Sanctuary (Vl/1LSON. LISA)           SREYNOLDS          POSITION2

                 08128118 21:51    PCSO INC/180280103                                              11.llln'adga       POSITION I

                 08/28118 21 51    C140: Contact made with C140. Timer reset to 10.                CKUNERT            POSITIONS

                 08/28118 21:51    C12J; Contact made with C123. Timer resel to 10                 CKUNERT            POSITIONS

                 08/28118 21:55    B200 dispatched to @Ranger HO Sanduary (ROOP, MICHAEL l         SREYNOlDS          P0SITION2

                 08/28118 21.55    8230 dispatched to @Ranger HQ Sanctuary (STOLTS. DAVID)         SREYNOlDS          POSITION 2

                 08/28118 21.55    8200 Enroute to @Ranger HO:Sancluary (ROOP. MICHAEL)            SAEYNotOS          POSITION2

                 08/28/18 21:55    B230 Enroute to @Ranger HO.Sanduary (STOLTS, DAVID)             SREYNOlOS          POSITION2

                 08/28118 22-0t    The primary Unit has changed to C140 for event BMAN1811062      CKUNERT            POSITION$

                 08128118 22 02    C123 has daared from BMAN1811062,                               CKUNERT            POSITIONS,

                 08128118 22 02    C129 On Scene et@Ranger HQ:Sanduary (BRUNJES JONATHON) CKUNERT                     POSITIONS

                 08128/18 22·02    C129 has deared ITOm BMAN1811062                                CKUNERT            POSITIONS

                 08128118 22:02    C140 Contact made with C140 Timer resel lo 10                   CKUNERT            POSITIONS

                 08/28118 22:02    B230 On Scene at@Ranger HO·Sanctuary (STOL TS DAVID I           SREYNOLDS          POSITION2

                 08/28118 22'02    B200 On Scene at@Ranger HO Sanctuary (ROOP, MICHAEL)            SREYNOLOS          POSITION2

                 08128118 22:23    C140: Contad madewith C140 Timer resel to 10.                   CKUNERT            POSITION 5

                 08/28118 22:26    B230 has deared ITOm 8MAN1811062.                               SREYNOLOS          POSITION2

                 08128118 22:26    B200 hes deered ITOm 8MANl811062.                               SREYNOLOS          POSITION2

                 08128/18 22:36    State Query Response ror query #56060 7 Responses WITHOUT HITS wc. sv c_eoss •vslom
                                   delectedl




                                                                                                                                   AR02783
http://l 0.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge... 8129/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 115 of Page
                                                                         362 3 of 10

                08/28118 22:36      Conlad I ( 267075) added MENKEEVA. MARINA / 1999-06-21 / / .          QQ,INERT        POSITIONS

                08/28118 22 36      Stale Query 156060:                                                   CKUPERT         POSITIONS

                08/28118 22 36      C140 Contad made with C140. Timer reset to 10. I C140 Unit Alert:     !:KUNERT        POSITIONS
                                    ATSCENE
                08/28118 22:47      C140: Conlad made with C140 Timer reset 10 15 I C140 Unit Alen.       CKUNERT         POSITIONS
                                    ATSCENE
                08/28118 22 49      8234 SUBJ IS IN INTERVIEW WITH PCSO AND 1406                          SREYNOLOS       POSITION2

                08/28118 22 49       8234 has deared from BMAN1811062                                     $REYNOLDS       POSITION2

                08/28118 22 49       8240 has deared from BMAN1811062                                     SREYNOLOS       POSITION2

                08/28118 23·02      C140' Contact made with C140. Timer reset to 30 I C140 Unit Alen:     CKVPERT         POSITIONS
                                    ATSCENE
                08/28118 23 24      REQ PCSO CASE I                                                       vnunn           POSITIONS

                08128118 23 25      C140. PCSO CASE 1&-246                                                SPERSON         POSITIONO


             BMAN1811062                                                                                             3 I 13




                 Comments
                 Date                Comments                                                             Operator        Device

                 08/28118 23:32      C140: Conrad made wilt\ C140. Timer reset to 15                      vnunn           POSITIONS

                 08/28118 23:50      C140: Conlacl made with C140. Timer reset to 15 I C140 Unit Alen:    vnunn           POSITIONS
                                     ATSCENE
                 08/29/18 00:07      C140: Conlacl made with C140. Timer reset to 30 I C 140 Unit Alen:   vminn           POSITIONS
                                     ATSCENE
                 08/29/18 00:08      C110 Enroule to@Ranger HO:Sancluary. (REED GLENN)                    vnunn           POSITIONS

                 08/29/18 00:08      C113 Enroule to @Ranger HO:Sancwary. (BOHAN, JESSICA)                vounn           POSITIONS

                 08/29/18 00:13      C110: PER BLACK ROCK RANGER CAN CANCEL REF COMBATIVE                 vounr,          POSITIONS
                                     PATIENT IS GONE ANO THEY DO NOT WANT TO PURSUE
                                     CHARGES
                 08/29/18 00:15      C110 On Scene al@Ranger HQ Sanctuary. (REED. GLENN I                 vnunn           POSITIONS

                 08/29/18 00:15      C113 On Scene al @Ranger HQ.Sanciuary. (BOHAN. JESSICA)              wnunn           POSITIONS

                 08/29/18 00:17      1406 location set ta: al :report.                                    dcave           POSITION2

                 08/29/18 00:18      B355 dispatched to @Ranger HQ:Sanctuary. (SAWTELL, PETER)            vnunn           POSITIONS

                 08129/18 00·18      1406 has deared from BMAN1811062.                                    dc:w,e          POSITION2

                 08/29118 00 19      8355 has preempted from BMAN\811062.                                 RLOVE           POSITION•

                 08/29118 00 19      B355 Enroute to@Ranger HQ:Sanctuery. (SAWTELL, PETER)                dCIVO           POSITION2

                 08/29118 00 35      8355 8355 Unil Alert. ENROUTE                                        dcav•           POSITION2

                 09129118 oo 35      8355 location set lo: 200 E .                                        dcave           POSITION2

                 08129/18 00 37      C140: Con1ac1 made with Cl40. Timer reset 10 20 I C140 Unit Alert    vnunn           POSIT10tl5
                                     ATSCENE
                 08/29/18 00:56      8355 has deared from BMAN\811062.                                    RlOVE           POSITlON•

                 08/29/18 00 57      C140: Con1acl made with C140 Timer rese1 1o 60. I C140 UnltAleit:    LGOWDY          POSIT10N1
                                     ATSCENE
                 08/29/18 01 10      Event disposition sel to. REPORT                                     vnunn           POSITIONS

                 08/29118 01 10      C140 has deared from BMAN1811062.                                    vnunn           POSITIONS

                 08/29/18 01 10      Event BMAN18110fi2 closed wilt\ agency BLM.                          vnunll          POSITIONS

                 08129118 01.10      Event BMAN1811062 closed wilh agency BLM.                            vnunn           POSITION 5

                 08/29/1 B 01 10     Event BMAN1811062 closed with agency BLM.                            vnunn           POSITIONS

                 08129118 01.10      C110 has deared from BMANl8110fi2.                                   vnunn           POSITIONS

                 08/29118 01.10      B354 has deared from BMANl811062.                                    vnunn           POSITIONS

                 08/29118 01 10      Cl 13 has deared from BMAN1811062.                                   vnunn           POSITIONS

                 08/29118 01 14      DISREGARD Cl 10 COMMENT AT 00·13:09 TO CANCEL ENTERED IN voonn                       POSITIONS
                                     WRONG EVENT
                 08/29118 02:32      Event BMAN1811062 status changed to Sup Reviewed wilh agency LGOII\OY                POSITION I
                                     BLM.


                 Currently Assigned Units
                 Date              Unl1           Agency         Slain     Ccammenl                                     Oe.tlnallon

              BMAN1811062                                                                                            4 I 13




                                                                                                                                       AR02784
http://10.144.243.70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge... 8/29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 116 of Page
                                                                         362 4 of 10




                 Currently Assigned Units
                 Dale               Unil    Agency   S�IU$      C-omm.nl                 LOt:•lbl        Destination

                 08128118 21 12     B357    BLM      DISPATCH                                            C!IRangerHQ:
                 08/28118 21 12     B357    BLM      DISPATCH                                            @Ranger HQ·
                 0B128118 21 12     B357    BLM      ENROUTE                                        C!IRanger HQ·
                 0B128118 21 12     8357    BLM      ENROUTE                                        @Ranger HQ.
                 0B128118 21.12     C123    BLM      ENROUTE                             EVERYWHERE @Ranger HQ;
                 08128118 21 12     C123    BlM      ENROUTE                             EVERYWHERE @Ranger HQ.
                 08128118 21 13     B240    BLM      DISPATCH                                            @Ranger HQ:
                 08128118 21.13     8240    BLM      DISPATCH                                            @Ranger HQ:
                 0812811 8 2 1·13   B240    BLM      ENROUTE                                             @Ranger HQ·
                 08128/18 21.13     B240    BLM      ENROUTE                                             @Ranger HQ:
                 08128118 21·13     1410    BLM      ENROUTE                             TB              @Ranger HQ.
                 08128118 21.13     1410    BLM      ENROUTE                             TB              @Ranger HQ
                 08128118 21'13     B360    BLM      ENROUTE                             TB              C!IRanger HQ
                 08/28118 21 13     8360    BLM      ENROUTE                             TB              @Ranger HQ
                 08128118 21.13     B234    BLM      ATSCENE                             @Ranger HQ
                 OB/28118 21-13     B234    BLM      ATSCENE                             @Ranger HQ
                 08/28118 21-13     8240    BLM      ATSCENE                             @Ranger HQ
                 08128118 21 13     B240    BLM      ATSCENE                             @Ranger HQ
                 08/28118 21:14     B354    BLM      DISPATCH                            JOC             @Ranger HO
                 08128/18 21-14     B354    BLM      DISPATCH                            JOC             @Ranger HQ
                 08/28118 21-14     B354    BLM      ATSCENE                             @Ranger HO
                 0812B/18 21:14     8354    BLM      ATSCENE                             @Ranger HO
                 08/2B/18 21 14     1368    BLM      ENROUTE                                             @Ranger HQ
                 0812B/18 21 14     1368    BLM      ENROUTE                                             @Ranger HQ
                 0812B/18 21 15     C14D    BLM      ATSCENE                             @Ranger HO
                 0812B/18 21 15     C140    8LM      ATSCENE                             @Ranger HO
                 0812B/18 21 17     8240    8LM      ATSCENE    ONE DETAINED AT 2116 @Ranger HO
                                                                HOURS
                 0812B/18 21 17     B240    BLM      ATSCENE    ONE DETAINED AT 2116 @Ranger HQ·
                                                                HOURS
                 08128118 21 17     8357    BLM      CLEAR
                 08128118 21 17     8357    BLM      CLEAR
                 08128118 21 1B     1410    BLM      CLEAJR
                 08128118 21 18     1410    BLM      CLEAR
                 08/2B/18 21 18     B360    BLM      CLEAR
                 08128118 21 18     8360    BLM      CLEAR
                 08/28118 21 18     C123    BLM      ATSCENE                             @Ranger HO:
                 08128118 21 18     C123    BLM      ATSCENE                             @Ranger HO·
                 08128118 21 22     1368    BLM      CLEAR
                 08128118 21 22     1368    BLM      CLEAR
                 08128118 21 23     C140    BLM      ATSCENE    Contad madewith C140     @Ranger HO·
                                                                Tlmer reset to 10.
                 08128118 21.23     C140    BLM      ATSCENE    Contad made with C140.   @Ranger HO
                                                                Tlmer raset to 10.

              BMAN1811062                                                                              S / 13




                 Currently Assigned Units
                 Data               Unit    Agency   S!&tui     Co«!IIP!i!ll             LOUdon          Oestlnatlon

                 08128118 21:31     B234    8LM      ATSCENE    SUSP IS FEMALE           @Ranger HO:
                 08128118 21:31     B234    BLM      ATSCENE    SUSP IS FEMALE           @Ranger HO:
                 08128/18 21.36     C140    8LM      ATSCENE    Contad made with C140.   @Ranger HO:
                                                                Tlmer reset lo 10.
                 08128118 21:36     C140    BLM      ATSCENE    Conlad made with C140.   @Ranger HQ:
                                                                Timer reset to 10.
                 08128118 21:37     C140    BLM      ATSCENE    Cantad made with C140.   @Ranger HQ
                                                                Timer resel to 10. I
                                                                 Conlad made with C140
                                                                Timer reset to 10,
                 08/28118 21:37     C140    81.M     A'JSCENE   Contad mada with C140.   @Ranger HQ
                                                                lime, reset 10 10. I




                                                                                                                        AR02785
http://10.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                     8/29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 117 of Page
                                                                         362 5 of 10

                                                               Contact made wilh C140
                                                               Ttmerreset to 10,
                 08/2Bl1821 38      B234   BLM      ATSCENE    TRANSPORTING THE           @Ranger HO.
                                                               SUBJ TO RAMPARTFOR
                                                               A SA POSSIBLY
                 08/2Bl1821 38      B234   BLM      ATSCENE    TRANSPORTING THE           @Ranger HO:
                                                               SUBJ TORAMPART FOR
                                                               A SA POSSIBLY
                 08/2811821:39      C123   BLM      ATSCENE    BE TAKING STATEMENT        @Ranger HO:
                                                               FROM INDV ASSC
                                                               wnNCIDENT
                 08/28/l 8 21 :39   C123   BLM      ATSCENE    BE TAKING STATEMENT        @Ranger HO:
                                                               FROM INDV ASSC
                                                               W/INCIDENT
                 08/28/1821·39      C123   BLM      ATSCENE    Contad ma d e wilh C123    @Ra nger HQ:
                                                               Timerresetto 10 I BE
                                                               TAKING STATEMENT
                                                               FROMJNDV ASSC
                                                               Wi,NCIOENT
                 08/28/1821:39      Cl23   Bl.M     ATSCENE    Contact mad e with C 123   @Ranger HO
                                                               Tlmerresello 10 I BE
                                                               TAKING STATEMENT
                                                               FROM!NOV ASSC
                                                               W/NCIOENT
                 08128/1821:41      8234   BLM      ATSCENE    AT RAMPART              @Ranger HO
                 08128/1821'.41     B234   BLM      ATSCENE     AT RAMPART             @Ranger HO
                 08128/1821:41      8354   BLM      ATSCENE     AT RAMPART             @Ranger HQ
                 08/28/1821.41      B354   BLM      ATSCENE     AT RAMPART             @Ran11erHO
                 08/28/1821.41      C140   BLM      ATSCENE     OUT AT RAMPART         @Ranger HO
                 08/28/1821.41      C140   BLM      ATSCENE     OUT AT RAMPART         @Ranger HO
                 08/28/1821:41      C140   BLM      ATSCENE     OUT AT RAMPART         OUT AT
                 08/28/1821.41      C140   BLM      ATSCENE     OUT AT RAMPART         OUT AT
                 08/28/1821.41      1406   BLM      DISPATCH                           IN THE CITY        @Ranger HO·
                 08/28/1821 41      1406   BLM      DISPATCH                           IN THE CITY        @Ranger HQ
                 08/28/1821 41      1406   BLM      ENROUTE                            IN THE CITY        @Ranger HO.
                 08/28/1821.41      1406   BLM      ENROUTE                            IN THE CITY        @Ranger HO·
                 08/28/1821 47      1406   BLM      ATSCENE                            @Ranger HQ·
                 08128/1821 47      1406   BLM      ATSCENE                            @Ranger HO.
                 08/28/1821 51      Cl40   BLM      ATSCENE    Contact made wilh C140. OUT AT
                                                               Timerresetto 10, I OUT
              BMAN1811062                                                                               6 / 13




                Currently Assigned Units
                                                     1
                 Data               Unit   Agency   S't!llt    C',ottii:,:ii/ltl          Lootlon          Destination
                                                               AT RAMPART
                 08/28/1821 51      C140   BLM      ATSCENE    Contad mad e with C140 OUT AT
                                                               Timer reset to 10. I OUT
                                                               AT RAMPART
                 08/28/1821:51      C123   BLM      ATSCENE    Contact mad e with C 123 @Ranger HO
                                                               Timerresetto 10. I
                                                                Contact made with C123.
                                                               Timerresetto 10 I BE
                                                               TAKING STATEMENT
                                                               FROM INDV ASSC
                                                               W/INCIOENT
                 08128/1821.51      C123   BLM      ATSCENE    Contact made wi t h C123 @Ranger HO
                                                               Ti m er r esetto 10 I
                                                                Contact mads with C123.
                                                               Timer r esetto 10. I BE
                                                               TAKING STATEMENT
                                                               FROMINOV ASSC
                                                               WIINCIDENT
                 08/28/1821 55      8230   BLM      DISPATCH                                               @Ranger HO
                 08/28/1821 55      8200   BLM      DISPATCH                                               @Ran11erHQ·
                 08/28/1821 55      8230   BLM      DISPATCH                                               @Ranger HQ
                 08/28/1821 55      8200   BLM      DISPATCH                                               @Ranger HO
                 08/28/1821 55      8200   BLM      ENROUTE                                                @Ranger HQ
                 08/28/1821 55      B200   BLM      ENROUTE                                                @Ranger HO
                 08/28/1821 55      B23D   BLM      ENROUTE                                                @Ranger HO.
                 08/2811821 55      9230   BLM      ENROUTE                                                @Ranger HO:
                 08/28/1822·02      C123   BLM      CLEAR       Contact made with C123.
                                                                Timerresetto 10. I
                                                                Contact made wilh C123
                                                                Timer r esetto 10. I BE
                                                                TAKING STATEMENT




                                                                                                                         AR02786
http://l 0.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge... 8/29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 118 of Page
                                                                         362 6 of 10

                                                                FROM INDV ASSC
                                                                WnNCIDENT




                 08128118 22:02    C123               CLEAR     Contad made with C123.
                                                                Timer reset to 10. I
                                                                 C0nlact made with C 123
                                                                Tlmer reset to 10 I BE
                                                                TAKING STATEMENT
                                                                FROM INDV ASSC
                                                                wnNCIOENT
                 08128118 22 02    C129     BLM       ATSCEN£                              @Ranger HO:
                 08128118 22·02    C129     BLM       ATSCENE                              @Ranger HO:
                 08/28118 22.02    C129     BLM       CLEAR
                 08/28/18 22 02    C129     BLM       CLEAR
                 08128/18 22:02    C140     BLM       ATSCENE   C0nlad made with C140. OUT AT
                                                                Tlmer reset to 10. I
                                                                 Contact made with C140
                                                                Timer reset to 10 I OUT
                                                                AT RAMPART
                 08128/18 22:02    C140     eu,.t     ATSCENE   Conlad made with C140 OUT AT
                                                                Tlmerreset to 10 I
                                                                 Contact made with C140.
                                                                Tlmer reset ta 10 I OUT
              BMAN1811062                                                                                7 I 13




                 Currently Assigned Units
                 Dale              Unit     A11ency   Sulll•    Comment                    LOClbon          Deslln1tlon

                                                                AT RAMPART
                 08128/18 22 02    8230     8LM       ATSCENE                              @Ranger HO
                 08128118 22 02    8230     BLM       ATSCENE                              @Ranger HQ
                 08128/18 22-02    8200     BLM       ATSCENE                              @Ranger HO.
                 08128/18 22 '02   B200     BLM       ATSCENE                              @Ranger HO
                 08128/18 22 :23   C140     BLM       ATSCENE   Contad made with C140. OUT AT
                                                                Timer resel to 10. I
                                                                 ContaCI made wilh cuo.
                                                                Tlmer reset to 10. I
                                                                 Contaci made wllh C140,
                                                                Timer rese1 10 1o I OUT
                                                                AT RAMPART
                 08128/18 22:23    C140     8lt.i     ATSCENE   Con tad made with c140. OUT AT
                                                                Timer reset to 10. I
                                                                 Contaci madewilh C140
                                                                Timer reset to 1o I
                                                                 Contaci made wllh C140,
                                                                Timer reset to 10 I OUT
                                                                AT RAMPART
                 08/28118 22:26    B200     SLM       CLEAR
                 08/28118 22:26    B200     BLM       CLEAR
                 08/28/18 22:26    8230     BLM       CLEAR
                 08/28/18 22:26    8230     BLM       CLEAR
                 08/28/18 22:36    Cl40     BLM       ATSCENE   Contad made with C 140, OUT AT
                                                                Tlmer resel lo 10. I C140
                                                                Unit Alert. ATSCENE I
                                                                 Contact made with C140
                                                                Tlmerresel lo 10. I
                                                                 Contact made with C140
                                                                Tlmer reset to 10. I
                                                                 Contact made with C140
                                                                Timer reset lo 10. I OUT
                                                                AT RAMPART
                 08128/18 22 :36   C140     BLM       ATSCENE   Contact made wllh C140. OUT AT
                                                                Tlmer reset to 10. I C140
                                                                Unil Alert. ATSCENE I
                                                                 ContaCI made with C140
                                                                Timer reset to 10 I
                                                                 C0ntaCI made with C140.
                                                                Tlmer reset to 10. I
                                                                 Contact made with C140
                                                                Timer reset 10 10 I OUT
                                                                AT RAMPART
                 08128/18 22:47    Ct40     61.M      ATSCENE   Contact made with C140 OUT AT
                                                                Tlmer resel lo 15 1 C140
                                                                Unit Alert: ATSCENE I
                                                                 Contact made with C140.
                                                                Tlmer resel lo to I C140
                                                                Unit Alert: ATSCENE I
                                                                 Contact made with C140.
                                                                Timer rese\ to 10 I




                                                                                                                          AR02787
http:// ) 0.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                     8i29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 119 of Page
                                                                         362 7 of 10

                                                                Contact made wilh C140.
                                                                Timer reset to 10. I
                                                                Contact made wilh C140
                                                                Timer reset lo 10. I OUT




              BMAN1811062                                                                               a,u




                 Currently Assigned Units
                 Date               Unit    Agency   StalU,     Ct>m,ntnl                   LIXltlO«I      Destination

                                                                AT RAMPART
                 08/28118 22 47     C140    BLM      ATSCENE    Contaa made with C140.      OUT AT
                                                                Tlmerresetto 15. I C140
                                                                Unit Alert: ATSCENE I
                                                                 Contact made with C 140
                                                                Timer resello 10. I C140
                                                                Unit Alert· ATSCENE I
                                                                 Contact made with C 140.
                                                                Timer resetto 10. I
                                                                 Contact made with C140.
                                                                Timer resello 10. I
                                                                 Contact made with C 140
                                                                Timer resello 10 I OUT
                                                                AT RAMPART
                 08/28118 22 49     8234    BLM      ATSCENE    SUBJ IS IN INTERVIEW        @Ranger HQ.
                                                                WITH PCSO ANO 1406
                 08/28118 22 49     B234    BLM      ATSCENE    SUBJ IS IN INTERVIEW        @Ranger HQ;
                                                                WITH PCSO AND 1406
                 08/28118 22 : 49   B234    BLM      CLEAR      SUBJ IS IN INTERVIEW
                                                                WITH PCSO AND 1406
                 08/28/18 22.49     B234    BLM      CLEAR      SUBJ 1$ IN INTERVIEW
                                                                WITH PCSO AND 1406
                 08/28118 22:49     8240    BLM      CLEAR      ONE DETAINED AT 2116
                                                                HOURS
                 08/28118 22 49     B240    BLM      CLEAR      ONE DETAINED AT 2116
                                                                HOURS
                 08128118 23:02     C140    BLM      ATSCENE    Contact made wilh C140.     OUT AT
                                                                Timer reset 10 30 I C140
                                                                Unit Alert. ATSCENE I
                                                                 Contael made wllh C 140
                                                                Timer reset lo 15 I C140
                                                                Unit Alert: ATSCENE I
                                                                 Contact made wllh C 140
                                                                Timer reset 10 10 I C140
                                                                Unit Alert, ATSCENE I
                                                                 Contact made wllh C 140
                                                                Timer reset lo 10 I
                                                                 Cooled made wilh C 140
                                                                Timerreset to Hf I
                                                                 Contact made wilh C 140
                                                                Timer reset to 10 I OUT
                                                                AT RAMPART
                 08/28118 23:02     C140    BlM      ATSCENE    Contact made wilh C140.     OUT AT
                                                                Timer resetto 30 I C140
                                                                Unit Alert· ATSCENE I
                                                                 Contact mede with C 140
                                                                Timer reset lo 15 I C140
                                                                Unit Alert: ATSCENE I
                                                                 Contact made wilh C 140
                                                                Timer reset lo 10 I C140
                                                                Unit Alert: ATSCENE I
                                                                 Contact made wllh C 140
                                                                Timerresel lo 10 I
                                                                 Contact made wilh C 140
                                                                Timer reset lo 10 I
                                                                 Contact made wllh C 140
                                                                Timer resello 10 I OUT
                                                                AT RAMPART
              BMAN1811062                                                                               9 1 13




                 Currently Assigned Units
                 Dalt               Uni!    Agency   51.-ti,1   c.,,,,m.am                  Location




                                                                                                                         AR02788
http://10.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge... 8/29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 120 of Page
                                                                         362 8 of 10



                 08/28118 23:25     C140    BLM       ATSCENE    PCSO CASE 18-246           OUT AT
                 08/28118 23:25     C140    BLM       ATSCENE    PCSO CASE 18-246           OUT AT
                 08/28/18 23:32     C140    BLM       ATSCENE    Conlact made wllh C140. OUT AT
                                                                 Timer reset to 15. I PCSO
                                                                 CASE 18-246
                 08/28118 23:32     C14i)   BLM       ATSCENE    Conlact made wllh C140. OUT AT
                                                                 Tomer resel lo 15. I PCSO
                                                                 CASE 18-246
                 08128118 23:50     C140    BLM       ATSCENE    Conlact made wllh C140, OUT AT
                                                                 Timer resello 15. I C140
                                                                 Unit Alert: ATSCENE I
                                                                  Conlact made wllh C 140
                                                                 Timer reset to 15. I PCSO
                                                                 CASE 18-246
                 08128/18 23:50     C140    BLM       ATSCENE    Conlad made wllh C 140 OUT AT
                                                                 Timer reset lo 15. I C 140
                                                                 Uni1 Alert: ATSCENE I
                                                                  Conlact made wllh C 140.
                                                                 Timer reset 10 15 I PCSO
                                                                 CASE 18-246
                 08/29118 00-07     C140    BLM       ATSCENE    Contact made wllh C 140 OUT AT
                                                                 Timer resello 30 I C140
                                                                 Unll Alert: ATSCENE I
                                                                  Conlact made wllh C140,
                                                                 Timerreseuo 15 I C140
                                                                 Unll AJert:ATSCENE I
                                                                  Contact made wllh C140.
                                                                 Tlmer resel to 15. I PCSO
                                                                 CASE 18-246
                 08129/18 00 07     C140    BLM       ATSCENE    Conlact made with C140. OUT AT
                                                                 Timerrese\ lo 30. I C140
                                                                 Unll Alert: ATSCENE I
                                                                  Conlact made wllh C140.
                                                                 Timerrese11015. I C140
                                                                 Unll Alert: ATSCENE I
                                                                  Contact made wllh C140,
                                                                 Timer resello 15. I PCSO
                                                                 CASE 18,246
                 08129118 00 08     C110    BLM       ENROUTE                               RANGER        @Ranger HO
                 08129118 00:08     C110    BLM       ENROUTE                               RANGER        @Ranger HO
                 08129118 oo·oe     C11J    BLM       ENROUTE                               RANGER        @Ranger HO
                 08129118 00:08     C113    BLM       ENROUTE                               RANGER        @Ranger HO
                 08129118 00·13     C110    BLM       ENROUTE    PER BLACK ROCK             RANGER        @Ranger HO
                                                                 RANGER CAN CANCEL
                                                                 REF COMBATIVE
                                                                  PATIENT IS GONE AND
                                                                 THEY DO NOT WANT TO
                                                                  PURSUE CHARGES
                 08/29/18 00:13     C110    BLM       ENROUTE     PER BLACK ROCK            RANGER        C!IRanger HO
                                                                  RANGER CAN CANCEL
                                                                  REF COMBATIVE
                                                                  PATIENT IS GONE AND
                                                                 THEY DO NOT WANT TO
                                                                  PURSUE CHARGES
                 08129118 00 15     C113    61.M      ATSCENE                               @Ranger HO·

              BMAN1811062                                                                             10 / 13




                 Currently Assigned Units
                 Date               Unit    Agency    Statw1     Ccmm.nt                  l.oc.auon       Destination

                 08/29118 00 15     C113    BLM       ATSCENE                        @Ranger HO.
                 08129/18 00.15     C110    BLM       ATSCENE    PER BLACK ROCK      @Ranger HO
                                                                 RANGER CAN CANCEL
                                                                 REF COMBATIVE
                                                                 PATIENT IS GONE AND
                                                                 THEY DO NOT WANT TO
                                                                 PURSUE CHARGES
                 0812911 B 00 15    C110    et,t,11   ATSCENE    PER BLACK ROCK      C!IRangerHO
                                                                 RANGER CAN CANCEL
                                                                 REF COMBATIVE
                                                                 PATIENT IS GONE AND
                                                                 THEY DO NOT WANT TO
                                                                 PURSUE CHARGES
                 08129118 00:17     1406    BLM       ATSCENE                        al ;report
                 08129118 00.: 17   1406    BLM       ATSCENE                        al ;report
                 08129118 00: 18    8355    BLM       DISPATCH                                            @Ranger HO
                 08129118 00:18     8355    BLM       DISPATCH                                            @Ranger HO
                 08129118 00:18     1406    BLM       CLEAR
                 08129118 00 18     1406    BLM       CLEAR



                                                                                                                         AR02789
http://l 0.144.243.70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge... 8/29/2018
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 121 of Page
                                                                         362 9 of 10

                 08129118 00 19    8355     8LM      PREEMPT
                 08129118 00 19    8355     8LM      PREEMPT
                 08/29/1800 19     8355     8LM      ENROUTE                                            @Ranger HO:
                 08/29/1800 19     8355     8LM      ENROUTE                                            @Ranger HO·
                 08/29/18 00 35    8355     8LM      ENROUTE                            200 E
                 08/29118 00 35    8355     8LM      ENROUTE                            200 E
                 08/29118 00 37    C140     8LM      ATSCENE   Contact made wilh C 140  OUT AT
                                                               Timer reset to 20. I C 140
                                                               UnitAlert ATSCENE I
                                                                Contact made with c 140.
                                                               Timer reset to JO. I C140
                                                               Unit Alert ATSCENE I
                                                                Contact made with C140,
                                                               Timer reset to 15. I C140
                                                               Unit Alen ATSCENE I
                                                                Contaci made with C140.
                                                               Timer resel lo 1 5. I PCSO
                                                               CASE 18-246
                 08129118 00 37    c,40     B1.t.8   ATSCENE   Contad made with C 140 OUT AT
                                                               Timer reset to 20. I C 140
                                                               Unll Alert. ATSCENE I
                                                                Contact made with C140
                                                               Tlmerreset to JO. I C140
                                                               Unit Alen: ATSCENE I
                                                                Contact mede with C 140.
                                                               Timer reset to 15 I C140
                                                               Unit Alert: ATSCENE I
                                                                Contact made with C 140,
                                                               Timer reset to 15 I PCSO
                                                               CASE 18-246
                 08129118 00:56    8355     8LM      CLEAR
                 08129/18 00:56    B355     BLM      CLEAR
                 08129118 00:57    C140     BLM      ATSCENE   Contad made with Ct40.   OUT AT

              8MAN1811062                                                                            ll / 13




                 Currently Assigned Units
                 Dale              Unit     Agency   S.lalUa   Comment                  lot-1-llon       Destination

                                                               Timerreset to60. I Cl40
                                                               Unit Alert. ATSCENE I
                                                                Contac1 made wilh Ct40.
                                                               Timer resel lo 20. I C 140
                                                               Unll Alert ATSCENE I
                                                                Contact made with C140.
                                                               Timer reset lo 30. I C140
                                                               Unll Alert: ATSCENE I
                                                                Contact made wilh C140.
                                                               Timer reset to 15. I C140
                                                               Unit Alen. ATSCENE I
                                                                Contact made wilh C 140.
                                                               Timer resetto 15. I PCSO
                                                               CASE 18-246
                 08129/18 00:57    C140     BLM      ATSCENE   Contad made with C 140 OUT AT
                                                               Timer reset to 60 I C140
                                                               Unll Alen· ATSCENE I
                                                                Contact made with C140.
                                                               Tlmerresetto 20. I C140
                                                               Unit Alert ATSCENE I
                                                                Contact made with C140.
                                                               Timerraset to JO. I C140
                                                               Unit Alen ATSCENE I
                                                                Contact made with c 140.
                                                               Timer reset to 15 I C140
                                                               Unit Alert: ATSCENE I
                                                                Contact made with C 140,
                                                               Timer reset to 15 I PCSO
                                                               CASE 18, 246
                 08129/18 01 .10   C140     BLM      CLEAR     Contact made with C140,
                                                               Timer reset to 60 I C140
                                                               Unit Alen: ATSCENE I
                                                                Contact made wilh c 140
                                                               Timer reset to 20 I C140
                                                               Unit Alert: ATSCENE I
                                                                Conlact made with C 140
                                                               Timer reset lo JO. I C140
                                                               Unit Alert. ATSCENE I
                                                                Conlact made wilh C 140
                                                               Timer reset to 15. I C140
                                                               Unit Alen· ATSCENE I
                                                                Contact made with C 140
                                                               Timerreset lo 15. I PCSO
                                                               CASE 18•246
                 08129118 01 10    C140     8LM      CLEAR




                                                                                                                       AR02790
http:l/10.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                    8/29/2018
             Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 122 ofPage
                                                                              362 1 0 of 1 0

                                                                                 Con1ad made with C140.
                                                                                 Timer reset to 60. I C1◄0
                                                                                 Unit Alert ATSCENE I
                                                                                 Con1act made with CUO
                                                                                 Tlmerresetto 20 j CUD
                                                                                 Unit Alert. ATSCENE I
                                                                                 Con1act made with C140
                                                                                 Timer reset to 30, I C 140
                                                                                 Unit Alert ATSCENE I
                                                                                 Contact made with C140
                                                                                 Timer reset to 15. I C140
                                                                                 Unit Alert. ATSCENE I
                                                                                 Contact made with C140
                                                                                 Timer reset to 15 I PCSO

                         BMAN181 1062                                                                                   12 1 13




      Currently Aaslgned Units
      Date                 Unit         Ag•ncy     Sl&tua          Comment                 lo<:.1llon         Destlnatlon

                                                                   CASE 18-246
      08129118 01,10       C113         BLM        CLEAR
      08129118 01 -10      C113         BLM        CLEAR
      08/29118 01.10       8354         BLM        CLEAR           AT RAMPART
      08/29/18 01 , 10     8354         BLM        CLEAR           AT RAMPART
      08/29/18 01 '10      C110         BLM        CLEAR           PER BLACK ROCK
                                                                   RANGER CAN CANCEL
                                                                   REF COMBATIVE PATIENT
                                                                   IS GONE AND THEY DO
                                                                   NOT WANT TO PURSUE
                                                                   CHARGES
      08/29/18 01 :10      C110         BLM        Ci.EM           PER BLACK ROCK
                                                                   RANGER CAN CANCEL
                                                                   REF COMBATIVE PATIENT
                                                                   IS GONE AND THEY DO
                                                                   NOT WANT TO PURSUE
                                                                   CHARGES


      Persons
      Date                                                  NMlH                      0..0.D                         Drivers   Sex Race Operator Device

      08/29118 01 10       Con1ad       MEMKE               MARIANNA,                 06/21189 00:00                           F        vnunn    POSITION 5
      08129118 01 10       Con1ad       MENKEEVA            MARINA                    06/21199 00:00                           F        vnunn    POSITION 5



      Property
      Date                 Assocl.ttlon QTY Make   Model Cal       Dncrlptlon            Serial#   Operator Device




   8MAN181 1062                                                                                         13 ( 13




                                                                                                                                             AR02791
http://10.144.243. 70:8080/iNetlnfo-BLM/RunReport?reportName=eventcaddetails&pAge...                                                            8/29/201 8
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 123 of 362
Internal Document


INFORMATION MEMORANDUM FOR THE STATE DIRECTOR


                                                                                                       r/
DATE:         June 26, 2018
THROUGH: Ester McCullough- District Manager, Winnemucca District Office (WDO)j$1-;711�/(! j--.
FROM:         Mark E. Hall, PhD. - Field Manager, Black Rock Field Office (BRFO)      t-\f�        U �,u,
                                                .                .                          .        ��
SUBJECT:      "Must Report" Conference Call with Black Rock City, LLC (BRC), and Pershmg
              County Sheriffs Office (PCSO)
I.      INTRODUCTION

The purpose of this memo is information only regarding the discussion between BLM staff,
BRC, and PCSO regarding BRC's "Must Reports" protocol on June 22, 2018.

II.     BACKGROUND

Marnee Benson, BRC Associate Director of Government Affairs, requested a conference call
outside of scheduled planning calls to discuss and review BRC's revised "Must Reports"
protocol from BRC's 2018 Burning Man Operations Plan.

The "Must Reports" protocol is a list of incidents that must be reported immediately to law
enforcement. This protocol resulted from an event in 2014, where BRC staff failed to report a
sexual assault. In 2015, BRC included a "Situation Escalation" protocol in their operations plan
which became the "Must Reports" protocol in BRC's 2016 Operating Plan. The 2016 protocol
listed; Lost or Found Child, Juvenile or Elder Abuse, Domestic Violence, Sexual Assault, Death,
Barricaded subject and/or hostage, and Suicide Attempted. BLM required "Must Reports"
protocol in BRC's Operating Plan in 2017 and 2018 and in the permit stipulations.

The revised 2018 "Must Report" protocol, removed 4 out of the 7 items listed in BRC's 2017
Operating Plan. These included; Domestic Violence, Sexual Assault, Barricaded subject and/or
hostage, and Suicide attempted.

III.     POSITIONS OF INTERESTED PARTIES

BRC was represented by Marnee Benson, Charlie Dolman, Ray Allen, Roger Vind, Erin
MacCool, "Peaches" and "Crow". BRC stated their legal team revised the protocol to be in line
with Federal and Nevada reporting requirements. BRC stated sexual assault survivors/victims
did not want to come forward for personal reasons and that BRC wants to be more empathetic to
participants surviving a sexual assault and support them if they do not want to contact law
enforcement. BRC referenced the Violence Against Women Act, proclaiming the law provides
protections for the survivor and in removing this incident from "Must Reports" protects victims
of sexual assault from additional trauma of talking with law enforcement. Historically, males
and females report being victims of sexual assault at the event.



                                                                                       AR04450
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 124 of 362
      Internal Document



      BLM, represented by Becky Andres, Mark Pirtle, and Chelsea McKinney, view the revision of
      the "Must Reports" section of the Operating Plan, as a severe reduction in required law
      enforcement reporting. The removal of Domestic Violence, Barricaded subject and/or hostage,
      suicide attempted and Sexual Assault raised concerns about providing for public safety. BLM
      sought clarification of why more than half of incidents were removed. BRC responded the three
      listed items in the 2018 "Must Report" protocol are legally required and the remaining four are
      not. BRC was informed Mark Hall requires all 2017 incidents be listed in the 2018 protocol with
      an additional environmental incident for "HazMat" spills over 50 gallons.

      BRC and BLM discussed the authority of Mark Hall to make the request. BRC wanted the
      authority and statute of the authority provided to them. BLM reiterated that under a Special
      Recreation Permit (SRP) the BLM may request changes to a proponent's operational plan if it is
      determined to be deficient. BLM reiterated this is the process required of all proponents.

      PCSO, represented by Sheriff Jerry Allen, raised similar concerns as the BLM and referenced
      training materials in the 2018 Burning Man Black Rock Rangers Manual discussing reporting
      items as listed in the 2016 and 2017 "Must Reports." PCSO voiced concerns this could lead to
      confusion among the Black Rock Rangers. PCSO voiced concern over the manual guidance
      where sexual assault reporting is filtered by a Black Rock Ranger "Khaki" (Supervisor) and not
      necessarily reported to law enforcement, this concern is shared by the BLM.

      Suicide attempts are a point of concern needing further BRC internal consultation. BLM and
      PCSO recommended the incident remain in "Must Report" as law enforcement must secure the
      scene before emergency medical personnel respond. PCSO could not say there was a statute
      requiring law enforcement respond first but it is established in the industry as best practice and
      PCSO would research Nevada Revised Statutes. BLM recounted a suicide attempt on playa
      involving BRC medical staff requesting law enforcement where medical did not enter the scene
      because the individual possessed a knife. BRC will follow up with BRC medical response staff.

      BRC was unwavering in their response to not maintain the same protocols of 2017, despite no
      BRC objections in prior years. Becky Andres, absent consensus, stated Mark Hall is requesting a
      certified letter from BRC regarding BRC's legal objections to maintaining the 2017 list.

      All parties profess the same goal of providing the best care and response to these incidents. The
      subject of sexual assault is a high priority for all parties. The BLM maintains its SRP authority
      to require all prior incidents maintained in the 2018 "Must Reports" protocol. In maintaining this
      requirement, BLM continues to provide for public health and safety at the Burning Man Event.

PREPARED BY:

Becky Andres, Law Enforcement, 775-315-3497
Chelsea McKinney Acting Burning Man Project Lead, 775-623-1771



                                                                                                AR04451
12/14/2018       Case 1:19-cv-03729-DLF      Document
                          DEPARTMENT OF THE INTERIOR Mail - 35-15      Filed
                                                            cranking some    07/12/21
                                                                          numbers           Pageat125
                                                                                  on sexual assault      of Man
                                                                                                    Burning 362


                                                                                                     Hall, Mark <mehall@blm.gov>



  cranking some numbers on sexual assault at Burning Man
  7 messages

  Hall, Mark <mehall@blm.gov>                                                              Thu, Jul 5, 2018 at 8:45 AM
  To: Logan Briscoe <lbriscoe@blm.gov>, Rebecca Andres <randres@blm.gov>, Eric Boik <eboik@blm.gov>, Mark Pirtle
  <mpirtle@blm.gov>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Bryce Shields <bshields@pershingcounty.net>, Jerry
  Allen <jallen@pershingcounty.net>, Janell Bogue <janell.bogue@sol.doi.gov>

    Being a numbers geek, I decided to take a look at the Burning Man number of sexual
    assaults for the years we have it reported to calculate the rate. Since it is a small data
    set, I adopted a Bayesian statistical approach (a Bayesian looks at the underlying
    parameters as being variables dependent on the observed data and arising from some
    sort of distribution, whereas the more common frequentist approach just looks at the
    maximum likelihood and how well the data fits a set model).

    Assuming the number of sexual assaults originates from a poisson distribution (most
    things involving small numbers of individuals follows a poisson distribution);

    # of sexual assaults = (rate) x (# of days)

    # days is constant and equals 8. Taking the data from Logan's emails, and assuming the
    rate follows a gamma distribution (we won't go into the derivation of that...), we end up
    with--

    Date                    Rate (Sexual assault/day)
    2014                    95% Highest Posterior Density: 0.35 - 1.64
                            Median: 0.81

    2015                    95% HPD: 1.1 - 2.95
                            Median: 1.83

    2016                   95% HPD: 0.73 - 2.36
                           Median: 1.4

    2017                    95% HPD: 1.61 - 3.83
                            Median: 2.49


    The only data that folks have been able to dig up for comparison so far (thanks for those
    who have helped get that!) is the number rapes in the calendar year for Sparks (a city of
    similar size as Black Rock City) for 2014 and 2015. Doing a similar analysis yields--

    Date                      Rate (Rape/day)
    2014                      95% HPD: 0.15 - 0.23
                                                                                                                   AR02941
https://mail.google.com/mail/u/0?ik=733e1c69c9&view=pt&search=all&permthid=thread-a%3Ammiai-r-1019425017602075694&simpl=msg-a%3As%3…   1/4
12/14/2018         Case 1:19-cv-03729-DLF      Document
                            DEPARTMENT OF THE INTERIOR Mail - 35-15      Filed
                                                              cranking some    07/12/21
                                                                            numbers           Pageat126
                                                                                    on sexual assault      of Man
                                                                                                      Burning 362
                               Median: 0.19

    2015                      95% HPD: 0.11 - 0.19
                              Median: 0.14

    While I'm well aware there is a difference in definitions, I am somewhat bothered by
    what I'm seeing. Yes, they are not a typical city of 80,000 people and from a public
    health and safety viewpoint, there are some really big issues.

    Any thoughts, comments, etc. ?

    MEH


    Mark E. Hall, PhD
    Field Manager
    Black Rock Field Office
    Winnemucca District Office
    775-623-1529.


  Logan Briscoe <lbriscoe@blm.gov>                                                          Thu, Jul 5, 2018 at 9:17 AM
  To: "Hall, Mark" <mehall@blm.gov>
  Cc: Rebecca Andres <randres@blm.gov>, Eric Boik <eboik@blm.gov>, Mark Pirtle <mpirtle@blm.gov>, "Mckinney, Chelsea"
  <cmmckinney@blm.gov>, Bryce Shields <bshields@pershingcounty.net>, Jerry Allen <jallen@pershingcounty.net>, Janell
  Bogue <janell.bogue@sol.doi.gov>

    Thanks for the statistical analysis, Mark. I agree this issue at Burning Man is concerning and alarming. While I have no
    idea what your methodology means, the final numbers help tell the story. Here is a another statistic that helps frame the
    concerns we have raised (https://www.rainn.org/):

    The Majority of Sexual Assaults Are Not Reported to the Police - Only 310 out of every 1,000
    sexual assaults are reported to police, as pulled from the Department of Justice, Office of
    Justice Programs, Bureau of Justice Statistics, National Crime Victimization Survey.
    [Quoted text hidden]



  Eric Boik <eboik@blm.gov>                                                                Thu, Jul 5, 2018 at 10:16 AM
  To: mehall@blm.gov
  Cc: Logan Briscoe <lbriscoe@blm.gov>, Rebecca Andres <randres@blm.gov>, Mark Pirtle <mpirtle@blm.gov>,
  cmmckinney@blm.gov, bshields@pershingcounty.net, jallen@pershingcounty.net, janell.bogue@sol.doi.gov

    Mark -

    That is some deep stuff and excellent work. My only comment is the # of days that you used in your formula. I can not
    recall if the statistics Logan provided (and captured historically) are during the Main Event, Pre-Event through Post-Event,
    or the entire time the closure is in affect. Depending on the reporting time line, it may not make much of a difference. I bet
    the numbers still illustrate a concern.

    Nice work
    [Quoted text hidden]
    --
    Eric Boik
    State Chief Ranger
    BLM Nevada State Office
    1340 Financial Blvd.
    Reno, NV 89502
                                                                                                                   AR02942
https://mail.google.com/mail/u/0?ik=733e1c69c9&view=pt&search=all&permthid=thread-a%3Ammiai-r-1019425017602075694&simpl=msg-a%3As%3…   2/4
12/14/2018         Case 1:19-cv-03729-DLF      Document
                            DEPARTMENT OF THE INTERIOR Mail - 35-15      Filed
                                                              cranking some    07/12/21
                                                                            numbers           Pageat127
                                                                                    on sexual assault      of Man
                                                                                                      Burning 362
    Office: (775) 861-6621
    Mobile: (775) 225-5320
    eboik@blm.gov




  Rebecca Andres <randres@blm.gov>                                                         Thu, Jul 5, 2018 at 12:17 PM
  To: Eric Boik <eboik@blm.gov>
  Cc: mehall@blm.gov, Logan Briscoe <lbriscoe@blm.gov>, Mark Pirtle <mpirtle@blm.gov>, cmmckinney@blm.gov,
  bshields@pershingcounty.net, jallen@pershingcounty.net, janell.bogue@sol.doi.gov

    The sexual assault numbers come from PCSO only for this math so it is 99% main event. Any reports BLM may have
    taken in IMARS were filtered out as much as possible.

    Very interesting numbers, especially for the EIS. Thanks for the breakdown Mark!

    Sent from my iPhone
    [Quoted text hidden]



  Bryce Shields <bshields@pershingcounty.net>                                              Thu, Jul 5, 2018 at 1:57 PM
  To: "Hall, Mark" <mehall@blm.gov>
  Cc: Logan Briscoe <lbriscoe@blm.gov>, Rebecca Andres <randres@blm.gov>, Eric Boik <eboik@blm.gov>, Mark Pirtle
  <mpirtle@blm.gov>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Bryce Shields <bshields@pershingcounty.net>, Jerry
  Allen <jallen@pershingcounty.net>, Janell Bogue <janell.bogue@sol.doi.gov>


    That is good work. Thanks Mark. I think your analysis reﬂects what law enforcement and prosecutors in my oﬃce
    have suspected for the last several years, but have been unable to quan fy or otherwise demonstrate. Obviously, the
    numbers strengthen the BLM’s (and Pershing County’s) posi on that the SAs must be mely reported to law
    enforcement as a condi on of the permit. Can your analysis be simpliﬁed even more into layman terms? Is this
    something that will be brought up in scoping for the EIS? -Bryce




    From: Hall, Mark [mailto:mehall@blm.gov]
    Sent: Thursday, July 05, 2018 8:46 AM
    To: Logan Briscoe; Rebecca Andres; Eric Boik; Mark Pirtle; Mckinney, Chelsea; Bryce Shields; Jerry Allen; Janell Bogue
    Subject: cranking some numbers on sexual assault at Burning Man

    [Quoted text hidden]



  Hall, Mark <mehall@blm.gov>                                                              Thu, Jul 5, 2018 at 2:00 PM
  To: Bryce Shields <bshields@pershingcounty.net>
  Cc: Logan Briscoe <lbriscoe@blm.gov>, Rebecca Andres <randres@blm.gov>, Eric Boik <eboik@blm.gov>, Mark Pirtle
  <mpirtle@blm.gov>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Jerry Allen <jallen@pershingcounty.net>, Janell Bogue
  <janell.bogue@sol.doi.gov>

    Yeah, we can work on making it more reader/layman friendly and it will get worked into
    the EIS.

    Thanks, MEH

    Mark E. Hall, PhD
    Field Manager
    Black Rock Field Office
    Winnemucca District Office
                                                                                                                   AR02943
https://mail.google.com/mail/u/0?ik=733e1c69c9&view=pt&search=all&permthid=thread-a%3Ammiai-r-1019425017602075694&simpl=msg-a%3As%3…   3/4
12/14/2018         Case 1:19-cv-03729-DLF      Document
                            DEPARTMENT OF THE INTERIOR Mail - 35-15      Filed
                                                              cranking some    07/12/21
                                                                            numbers           Pageat128
                                                                                    on sexual assault      of Man
                                                                                                      Burning 362
    775-623-1529.

    [Quoted text hidden]



  Bryce Shields <bshields@pershingcounty.net>                                                            Thu, Jul 5, 2018 at 2:20 PM
  To: "Hall, Mark" <mehall@blm.gov>


    Okay. I am s ll wai ng to hear back from someone from UNR regarding their training. I will pass it along to you when I
    get it. -Bryce



    From: Hall, Mark [mailto:mehall@blm.gov]
    Sent: Thursday, July 05, 2018 2:00 PM
    To: Bryce Shields
    Cc: Logan Briscoe; Rebecca Andres; Eric Boik; Mark Pirtle; Mckinney, Chelsea; Jerry Allen; Janell Bogue
    Subject: Re: [EXTERNAL] RE: cranking some numbers on sexual assault at Burning Man

    [Quoted text hidden]




                                                                                                                   AR02944
https://mail.google.com/mail/u/0?ik=733e1c69c9&view=pt&search=all&permthid=thread-a%3Ammiai-r-1019425017602075694&simpl=msg-a%3As%3…   4/4
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 129 of 362


                     United States Department of the Interior
                                BUREAU OF LAND MANAGEMENT
                                      Winnemucca District Office
                                       Black Rock Field Office
                                   5100 East Winnemucca Boulevard
                                     Winnemucca, Nevada 89445
                              Phone: (775) 623-1500 Fax: (775) 623-1741
                                       Email: wfoweb@blm.gov
                                  www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:
NVW03500-18-01
2930 (NV030.00)

Certified Mail Number: 9171 9690 0935 0005 1854 64
Return Receipt Requested

Mr. Raymond Allen
General Counsel
Burning Man
660 Alabama St., 4th Floor
San Francisco, CA 94110

Dear Mr. Allen,

The Bureau of Land Management (SLM) received your certified letter dated June 27, 2018. In
that letter, you stated that Black Rock City, LLC (BRC) would remove sexual assaults from the
"Must Report" policy in the Burning Man Operating Plan.

After consultation with the U.S. Attorney's Office, the Department of Interior Solicito·r's Office,
the Pershing County Sheriffs Office, and the Pershing County District Attorney, it is my
determination that BRC must immediately report all sexual assault incidents to law enforcement.
The requirement to report does not predicate a violation of a victim's right to remain anonymous.
In instances where a victim requests anonymity, BRC can inform law enforcement of the
victim's request and law enforcement will not attempt to make contact with the victim. At a
minimum, BRC will be required to report the day, time, and location in the city where the assault
occurred, as well as any other pertinent details that do not implicate the victim's identity if
anonymity was requested. BRC's immediate reporting of information about sexual assault is
necessary to identify trends and document known instances of assault on SLM-administered
public lands. The SLM must engage in due diligence to provide for public health and safety on
BLM administered lands at the Burning Man event.

Due to BRC's declaration of not including sexual assaults in the Must Report Protocol, the
requirement to immediately report will be added as a stipulation to the 2018 SLM issued permit
for the Burning Man event. The stipulation will read:




                                                                                         AR08312
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 130 of 362



       BRC will immediately report all received reports of sexual assault to law
       enforcement including the day, time, and location in the city of the reported
       incident. Black Rock Rangers will facilitate and assist law enforcement in locating
       the victim unless the victim requests anonymity. Notification must include a Tier 1
       notification.

The BLM further requests BRC revise the 2018 Black Rock Ranger (BRR) Manual requiring
"Khaki" to filter what is reported to law enforcement (for example pages 31, 71 ). The BLM and
the Pershing County Sheriff has not authorized the BRRs to act as an agent of the government in
detennining what needs to be reported. All BRRs must be empowered to request law
enforcement immediately if they suspect an assault has occurred.

Additionally, BRC's definition of consent within the 2018 Ranger Manual is inadequate (p. 71-
72). Consent either exists or does not exist regardless of an individual's initial consent, any
individual can withdraw consent at any time in an encounter and if that individual i�
incapacitated and cannot withdraw consent, they are also no longer capable of retaining consent.

The Pershing County Sheriffs Office and District Attorney's Office has stated that they will be
tracking all reports of sexual assault in Pershing County to provide for public health and safety.
The issue of sexual assaults on public lands during the Burning Man event is a major concern for
the Department of Interior, and the measures described in this letter will help ensure public
health and safety at the event. With the rate of sexual assault increasing in the 2017 event
(median: 2.49/day) from the 2016 event (median: 1.40/day), the BLM looks forward to working
with BRC to ensure public health and safety on the playa during the 2018 Burning Man event.


                                                            Sincerely,

                                                             M46di£
                                                            Mark E. Hall
                                                            Burning Man Authorized Officer
                                                            Field Manager
                                                            Black Rock Field Office




                                                                                         AR08313
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 131 of 362




                  US Department of the Interior
                  Bureau of Land Management
                  Winnemucca District, Nevada
                  Burning Man Event Special Recreation Permit
                  Environmental Impact Statement

                  PUBLIC HEALTH AND SAFETY AT THE
                  BURNING MAN EVENT
                  JUNE 2019




                                                                 AR08167
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 132 of 362




                      This page intentionally left blank.




                                                                 AR08168
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 133 of 362




TABLE OF CONTENTS
Section                                                                                                                                                            Page

PUBLIC HEALTH AND SAFETY AT THE BURNING MAN EVENT ....................................................1
          1.1          Background.........................................................................................................................................1
          1.2          Public Health and Safety ..................................................................................................................1
                       1.2.1 Aircraft Activity ..................................................................................................................2
                       1.2.2 Civil Disorder .....................................................................................................................2
                       1.2.3 Disease Vectors .................................................................................................................3
                       1.2.4 Medical .................................................................................................................................4
                       1.2.5 Law Enforcement ...............................................................................................................4
                       1.2.6 Evacuation ............................................................................................................................8
                       1.2.7 Explosives ......................................................................................................................... 10
                       1.2.8 Fire Safety ......................................................................................................................... 10
                       1.2.9 Flooding ............................................................................................................................. 11
                       1.2.10 Human Health Concerns .............................................................................................. 11
                       1.2.11 Controlled Substances................................................................................................... 14
                       1.2.12 Sexual Assaults ................................................................................................................ 16
                       1.2.13 Mass Casualty Response ............................................................................................... 16
                       1.2.14 Hygiene and Food Safety ............................................................................................... 17
                       1.2.15 Missing Juveniles .............................................................................................................. 17
                       1.2.16 Respiratory Concerns ................................................................................................... 18
                       1.2.17 Government Employee Health and Safety ................................................................ 18
                       1.2.18 Structure Collapse .......................................................................................................... 19
                       1.2.19 Terrorism ......................................................................................................................... 19
          1.3          Comparable Environments .......................................................................................................... 21
                       1.3.1 Sparks, Nevada ................................................................................................................ 21
                       1.3.2 Electric Daisy Carnival ................................................................................................... 22
          1.4          References ....................................................................................................................................... 24


TABLES                                                                                                                                                              Page

1         Law Enforcement Statistics ...........................................................................................................................9
2         Summary of Medical Incidents ................................................................................................................... 14
3         BLM-Issued Drug Citations ........................................................................................................................ 15
4         Burning Man Event Sexual Assault Statistics .......................................................................................... 16
5         Sparks Crime Statistics ................................................................................................................................ 22
6         Sparks Sexual Assault (Rape) Statistical Analysis .................................................................................. 22
7         2018 3-day Event Experience According to Open Source Statistics ............................................... 23


FIGURES                                                                                                                                                             Page

1         Winnemucca District Fire Occurrence 2008-2018.............................................................................. 12




June 2019                     Burning Man Event Special Recreation Permit Final Environmental Impact Statement                                                                 i
                                            Public Health and Safety at the Burning Man Event
                                                                                                                                                               AR08169
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 134 of 362




ACRONYMS AND ABBREVIATIONS                                                                               Full Phrase

BLM                                                                                  Bureau of Land Management
BRC                                                                                        Black Rock City, LLC.

EA                                                                                   environmental assessment
EIS                                                                            Environmental Impact Statement
EPA                                                                           Environmental Protection Agency
ESD                                                                                Emergency Services Division
Event                                                                                       Burning Man Event

FAA                                                                                    Federal Aviation Authority

HHS                                              United States Department of Health and Human Services

MCI                                                                                          mass casualty incident

NAC                                                                              Nevada Administrative Code
NAAQS                                                                  National Ambient Air Quality Standards
NDPH                                                                         Nevada Division of Public Health
NEPA                                                                        National Environmental Policy Act
NRS                                                                                  Nevada Revised Statutes

OSHA                                                          Occupational Safety and Health Administration

PCSO                                                                             Pershing County Sheriff’s Office
PELS                                                                                 permissible exposure limits
PLPT                                                                                  Pyramid Lake Paiute Tribe

RC                                                                                                   remote control

SR                                                                                                     State Route
SRP                                                                                      special recreation permit




ii                Burning Man Event Special Recreation Permit Final Environmental Impact Statement           June 2019
                                Public Health and Safety at the Burning Man Event
                                                                                                            AR08170
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 135 of 362




                 Public Health and Safety at the
                       Burning Man Event
1.1     BACKGROUND
The Burning Man Event (Event) has occurred completely on public lands administered by the Bureau of
Land Management (BLM) since 1990, with the exception of 1997 when the Event was held primarily on
private lands. The Burning Man Event underwent an environmental assessment (EA) in 2012 as part of
the National Environmental Policy Act (NEPA) to determine the environmental and societal impacts of
the Event. The Black Rock City, LLC (BRC) Proposed Action is to renew the special recreation permit
(SRP) allowing the Event and to analyze a proposed increase to a total Event population of 100,000. The
population, also called bodies on the playa, is all Burning Man Event attendees, including participants and
BRC staff and volunteers. The population does not include government personnel or vendors. This
public health and safety report addresses the existing environment of the Burning Man Event from the
2012 EA to the present day.

1.2     PUBLIC HEALTH AND SAFETY
Public health and safety are analyzed in the proposed Closure Area, including the surrounding
communities of Gerlach, Fernley, Reno/Sparks, Nixon, Wadsworth, Lovelock, and Winnemucca. The
area also includes traffic routes (with a 0.5-mile buffer) and the air basin (Black Rock Desert
Hydrographic Region). The scope of public health and safety concerns includes the existing environment
with factors affecting public health and safety, and it includes consideration for mitigations in place per
planning and operational actions. The Burning Man Event includes a population of approximately 80,000
with participants, staff, and volunteers inside the city perimeter, approximately 9,715 acres or 15 square
miles, with a density of approximately 5,270 persons per square mile.

The BLM’s public health and safety management ensures compliance with federal, state, and local laws to
protect public land users and public land resources from undue harm. Federal law mandates the BLM to
provide for environmental safety in all activities on public lands, to promptly respond to any hazard, and
to mitigate or remove hazards. This is in accordance with federal and state laws and regulations,
including the Comprehensive Environmental Response, Compensation, and Liability Act. BLM policy for
SRPs and discretionary actions dictates the BLM must determine if the agency can manage the Event
while protecting against health or safety risks to the public and unnecessary or undue degradation of
public lands (BLM Handbook 2930-1).

Parties responsible for hazards and contamination of public lands may be held liable for damages and
restoration. Public health and safety, including law enforcement, also pertains to all items in the permit
regulations, stipulations, and annual Burning Man Event Closure Order published in the Federal Register.
Public health and safety within the defined geographical scope applies to participant and nonparticipant
impacts before, during, and after the proposed Burning Man Event. While BRC implements programs
and Event regulations to increase mitigations to public safety, the BLM must determine all reasonable
efforts made from the agency and Event organizer to provide for public health and safety, prevent
unnecessary or undue degradation of public lands, and ensure all mitigations to do so are implemented
(BLM Handbook 2930-1).


June 2019           Burning Man Event Special Recreation Permit Final Environmental Impact Statement         1
                                  Public Health and Safety at the Burning Man Event
                                                                                                       AR08171
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 136 of 362
                                                                     Public Health and Safety at the Burning Man Event


Public health and safety concerns outside of the Event site relate to increased transient populations in
surrounding communities for several months after the Event. Increased instances of hitchhiking and
residing in vehicles in public areas are observed in communities in the I-80 corridor following the Event
(BLM Social Values and Economic Assessment 2018). Abandonment of recreational vehicles, trailers, and
vehicles in suburban communities around the Event increases in the month following the Event. The
Event increases the workload of neighboring communities’ medical resources, tow truck operations,
sanitation, and law enforcement (BLM Social Values and Economic Assessment 2018). Law enforcement
officers brought from other agencies across northern Nevada leave an absence in their home agency,
drawing down available public safety resources in northern Nevada (BLM Social Values and Economic
Assessment 2018).

1.2.1    Aircraft Activity
BRC operates a Federal Aviation Administration (FAA)-approved un-towered private airport, 88NV,
during the Event. The 2012 EA analyzed the existence of one runway at this airport and through
determinations of NEPA adequacy, the 88NV expanded to three runways with one runway dedicated to
emergency medical evacuations in 2018. Aircraft authorized by BRC to operate at 88NV include
contracted charter planes, private operators, and medical evacuations under contracted services.

A potential for hard landings exists on remote, unpaved landing strips; a minimal number of incidents
have occurred with minor injuries and property damage to aircraft. The airport did not experience an
aircraft crash, per FAA definition, in its history of operation until 2018 when the FAA defined an
incident as a crash. Investigation is pending at the time of this writing by the FAA and National
Transportation Safety Board. An aircraft crash at the Event site has a low probability of occurrence,
albeit a potential for a high degree of severity should it occur. This means it is unlikely that a significant
crash would occur, but if an aircraft were to crash into the Event site or loaded with passengers,
resulting in a mass casualty scenario, the impacts would be severe. BRC mitigates this risk by providing
communications at the airport, restricting operator access at the airport, and delineating runways.

BRC has developed drone-use protocols for participants due to the rising popularity of remote control
(RC) aircraft or unmanned aerial vehicles, and the need to ensure public safety. BRC regulates all RC
aircraft and requires that they be operated responsibly and subject to restricted fly zones and other
rules of operation based on the FAA regulations and the Academy of Model Aeronautics safety code.
The FAA requires all operators of RC aircraft flying within 5 miles of an airport to notify that airport of
their operations. All operators must register and follow all policies, rules, restrictions, and conditions;
failure to comply can lead to confiscation of the aircraft, removal from the Event, and/or criminal
penalties.

1.2.2    Civil Disorder
Civil disorder may occur if services within the city are disrupted beyond the expectations of Event
participants. In 2007, a male participant, disgruntled with the cultural shift at the Burning Man Event, lit
the man effigy ablaze several days prior to the scheduled burn. A civil unrest built within the community,
and the suspect was removed from the Event location immediately because riotous crowds were
forming with an intent to cause harm to the suspect. Quick messaging through BRC messaging outlets
informed the crowd the suspect was no longer at the Event location, and Black Rock Rangers were able
to dismantle the crowds. Civil disorder could overwhelm law enforcement resources on-site in the
event another disruption occurs, causing the population within the Event to become riotous.

2                    Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08172
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 137 of 362
                                                                     Public Health and Safety at the Burning Man Event


In 2016, a juvenile was reported missing and was not located for several hours. As per BRC protocol,
BRC closed the gate for approximately 4 hours, preventing the juvenile from leaving the Event with an
adult. Unrest ensued from those trying to exit the Event site during the gate closure. Supplemental law
enforcement responded to the line of vehicles queued up to leave the Event to prevent full-scale civil
disorder. BRC also deployed more staff to the area to calm the crowd trying to exit. The juvenile was
located within the city by BRC staff, and the gate resumed operations, calming the unrest.

A dispute broke out between participants and a theme camp known as White Ocean. The participants
did not appreciate White Ocean’s elitism and exclusivity and took action through vandalism. White
Ocean was the victim of vandalism and theft resulting in thousands of dollars of property damage from
civil disorder. The theme camp was a problem for BRC in that the theme camp did not adhere to BRC’s
ten principals, and it was a problem for the BLM for repeated environmental compliance issues. White
Ocean disbanded the theme camp following the 2017 Event without ever naming the vandals who
caused the property damage.

In 2018, BRC contacted the BLM Authorized Officer at the Event to lift population control measures of
one vehicle entering the Event for every vehicle leaving the Event. BRC requested this change due to a
growing unruliness of participants waiting to enter the Event despite volunteers working diligently to
settle waiting participants. The BLM agreed to pulse 200 vehicles into the Event every two 2 hours to
alleviate the unrest in participants waiting to enter the Event. This resulted in a sustained population
over 80,000 for several hours to alleviate unrest and avert full-blown civil disorder. For further detail on
the 2018 incident, reference the BLM 2018 Burning Man Event Special Recreation Permit Evaluation
(BLM 2019).

1.2.3    Disease Vectors
Fly Ranch non-potable water used for dust abatement contains contaminants that could be harmful if
ingested. Dust abatement trucks are labeled non-potable, and participants are discouraged by BRC from
running behind dust abatement trucks, in accordance with the applicant’s annual operations plan
(BRCurning Man 2017). Participants do not always heed the warnings and occasionally run into dust
abatement water that flows behind the trucks. A detailed water quality analysis is located in the Burning
Man Special Recreation Permit Environmental Impact Statement (EIS) outlining water contaminants and
potential health threats.

Blood-borne pathogen exposure from injured participants or from needles found during a search are a
risk to law enforcement, the applicant’s Emergency Services Division (ESD), and other BRC employees
and volunteers. Law enforcement mitigates this risk by encouraging officers to use puncture-resistant
gloves when searching and barrier gloves when administering first aid or when responding to calls for
service at medical facilities.

Widespread illness is a risk if the flu or norovirus infects attendees and is addressed in the human health
concerns section of this document. Valley Fever is a known risk in conditions presented on the Black
Rock Desert. Valley Fever has not presented itself during the Burning Man Event, but the possibility of
this disease vector is ever present in the austere environment of the Black Rock High Rock National
Conservation Area in Pershing County, Nevada. Individuals are more susceptible to Valley Fever where
it exists in soils where dust is created and dust storms occur; and individuals should wear an N-95



June 2019            Burning Man Event Special Recreation Permit Final Environmental Impact Statement               3
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08173
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 138 of 362
                                                                    Public Health and Safety at the Burning Man Event


respirator and seek shelter if these conditions present. (More information is available at:
https://www.cdc.gov/fungal/diseases/coccidioidomycosis/causes.html.)

West Nile virus is also prevalent in the area with recorded incidents in Lyon and Washoe Counties in
2018. In 2014, nine mosquito traps in Gerlach, Nevada, tested positive for West Nile virus from
mosquitos in the trap (https://www.kolotv.com/home/headlines/Burners-May-Be-E-273670861.html).
Mosquitos are the vectors for this virus and can spread the virus to humans. Mosquitos are commonly
found     around      areas    with     water.    (More     information     can    be    found   at:
https://www.cdc.gov/cholera/index.html.)

1.2.4    Medical
The Burning Man Event is located approximately 150 miles from the nearest Trauma II Level hospital in
Reno, Nevada. As such, medical services during the Event are provided by BRC. Prior to 2012, BRC
provided insufficient medical services on the playa and increased , increasing resources and efforts in
2012. In 2012, BRC began looking for ways to treat participants on the playa rather than transporting
them to area hospitals, decreasing time to treatment by managing complaints on-site. Medical care is
divided into two components: ESD Medical and Rampart. ESD Medical is a group of approximately 400
Nevada-licensed medical care professionals who volunteer at six medical stations around Black Rock
City. All ESD Medical providers must be licensed in the state of Nevada in accordance with Nevada
Revised Statutes (NRS) 450B.695. They have historically provided only first aid level care. Medical
stations are used to provide faster care and ensure appropriate triage of patients.

Rampart is a Nevada-licensed independent center for emergency care for the 14 days during the Event.
It is staffed by licensed care providers and provides basic emergency care, including cardiac monitoring,
intravenous hydration, medications, radiology services, limited laboratory studies, and transport off the
playa as needed. Rampart subcontracts the air and ground ambulance services on and off the playa.

The BLM also provides a medical unit on-site. This unit is dedicated to government employees’ health
and safety concerns. Definitive patient care is delivered rapidly, which is one of the most critical tenets
of mitigating medical threats to government employees assigned to work the Burning Man Event. The
BLM medical unit has treated officers for exposure to illegal controlled substances, illness related to
playa conditions, and dehydration in addition to other medical needs on the playa.

BRC stages one fixed-wing air ambulance on-site while one is on standby in Reno, Nevada. The fixed-
wing air ambulance is limited in patient volume and has a maximum carrying capacity of two patients.
Careflight can also deploy a rotor wing air ambulance in the event planned medivac resources are
exhausted. The nearest Trauma I Level hospital is the University of California, Davis, hospital in
Sacramento, California, which is accessible by air ambulance in approximately two hours.

Statistical analyses of BRC’s medical data found a linear relationship between the number of ESD cases
and the participant population. There is a positive trend in the number of ESD cases and an increase in
population.

1.2.5    Law Enforcement
Emergency response by law enforcement agencies at the Event includes responding to numerous crimes,
such as disorderly conduct, theft, destruction of property, and person-on-person crimes such as


4                   Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                  Public Health and Safety at the Burning Man Event
                                                                                                          AR08174
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 139 of 362
                                                                     Public Health and Safety at the Burning Man Event


assaults, batteries, and sexual assaults. The law enforcement agencies also respond to vehicle crashes,
fire and medical emergencies, injuries, structural collapse, structure fires, and drug intoxication. The
applicant prepares operational and contingency plans annually to address emergency response by
medical, hazmat, and fire personnel.

Investigating person-on-person crimes at the Event is the primary responsibility of the Pershing County
Sheriff’s Office (PCSO); BLM officers augment the PCSO as needed, depending on call volume and
available staffing, to ensure responsiveness to participants’ public health and safety. Additionally, BLM law
enforcement is responsible for protecting public land resources and public safety concerns through
application of the 43 Code of Federal Regulations and other federal laws, to include a Temporary
Closure and Restriction Order.

Adequate law enforcement staffing levels are based on current and future Event populations.
Responsible agencies determine law enforcement staffing, with the exception of Pershing County, which
is limited by a legal agreement between the applicant and Pershing County. Staffing levels may also be
supported by current and future management studies, to address emergency response and ensure
adequate public health and safety.

The number of law enforcement personnel required to support the BLM law enforcement function at
the Event is drawn from national resources and represents a significant drawdown of the agency’s
available sworn law enforcement staff. The number of officers required to support the administration of
the Burning Man Event special recreation permit represents approximately a 40 percent drawdown on
BLM national law enforcement resources for 258 million acres of public lands administered by the BLM.
This hinders the agency’s ability to provide for the protection of resources and the safety of the public
throughout the country, in addition to responding to other emergency situations such as wildfires,
hurricanes, marijuana interdiction, National Detail and normal protections to public lands. This Event
creates an obstacle to fulfilling the agency’s mission bureau-wide.

The BLM determined 75 officers were required for the 2016–2018 Burning Man Events. In 2017, the
BLM was only able to fill 73 officer positions due to staffing shortages nationwide and competing agency
priorities. As such, the BLM must rely on partner agencies to reach the target of 75 officers at the Event
at its current population.

In 2017, Hurricanes Harvey, Irma, and Maria activated the Federal Emergency Management Agency’s
Emergency Support Function 13 Public Safety and Security (ESF-13), the largest-scale response in ESF-13
history. This activation provides federal government support to affected regions and relies on federal
law enforcement officers to respond to designated areas to assist. In response to Hurricane Harvey,
1,891 federal law enforcement officers responded; 149 were from the Department of the Interior,
including 27 from the BLM (DOI 2018). The BLM’s Hurricane Harvey response initiated during the 2017
Burning Man Event, and response resources from the BLM nationwide, were limited because officers
were assigned to the Burning Man Event.

In response to Hurricane Irma, 660 federal law enforcement officers responded; 144 were from the
Department of the Interior, including 30 from the BLM (DOI 2018). Hurricane Irma made landfall 4 days
after the majority of officers were released from the Burning Man Event and 2 days after most of those
officers returned home; many officers returning from the Burning Man Event responded to Hurricane
Irma. In response to Hurricane Maria, 445 federal law enforcement officers responded with a contingent

June 2019            Burning Man Event Special Recreation Permit Final Environmental Impact Statement               5
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08175
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 140 of 362
                                                                     Public Health and Safety at the Burning Man Event


staged in Puerto Rico prior to the hurricane making landfall; 90 officers were from the Department of
the Interior, including 42 from the BLM (DOI 2018).

The BLM deployed resources for ESF-13 hurricane response approximately 7 days after the 2018 Burning
Man Event. The full deployment numbers are not available, as the hurricane season is ongoing at the time
of this writing. BLM officers assigned to the Burning Man Event remain responsible to respond to all
hazard events due to agency responsibilities, resulting in organizational burnout from extended
assignments occurring in a tight time frame. Hurricane season often overlaps with the Burning Man Event.

Marijuana interdiction on public lands occurs in late summer and early fall on BLM-administered lands.
Eradication of marijuana cultivation sites on BLM-administered lands is a priority for the agency due to
the millions of dollars in environmental damages and threats to public safety from hazardous materials
found on-site and dangerously aggressive inhabitants. Marijuana interdiction operations cannot be
delayed when known suspects are occupying a marijuana cultivation site. A delay may result in the plants
being harvested, occupants leaving the scene, and only the trash, environmental damage, and hazardous
materials left for investigators. BLM special agents in Nevada have succeeded in apprehensions of
multiple suspects and restoration of public lands in recent years. In 2018, BLM law enforcement sought
assistance from special agents for a Burning Man Event-related investigation, but additional agents were
unavailable, working an active marijuana interdiction case.

PCSO personnel for the Event must be contracted from northern Nevada and local agencies to
supplement the county resources and mitigate the drawdown on resources necessary to respond to
normal county emergency response needs. The PCSO attempted to fill 21 positions for 8 days during
the main Burning Man Event in 2016 and 2017 despite only having an allowed full-time, year-round staff
of 15 (when fully staffed). In 2017, the PCSO only had 13 positions filled at the time of the Event. The
draw for deputies to move on to larger agencies creates perpetual turnover for the PCSO. The Pershing
County Sheriff must balance staffing the Burning Man Event while providing adequate coverage for the
rest of the county and special events over the holiday weekend.

Pershing County hired 22 temporary deputies for the 2011 festival, which was prior to BRC attempting
to increase the population to 70,000 paid participants. The number of 22 deputies included 8 deputies
per day to run the jail. These positions were (and still are) necessary for the increase of criminal activity
that occurred (and continues to occur) in a portion of Pershing County that is absent human population
for the vast majority of the year, only requiring approximately two calls for service a year outside of the
Burning Man Event. This usage of 8 deputies for the jail has meant only 14 patrol positions to provide
law enforcement response to the remainder of the population at the Event.

In the 2012 EA, the PCSO advised it would need to hire 32–34 additional deputies just for the
population to increase to its current permitted level (BLM 2012) and to keep up with the increase in
crime and calls for service at a 70,000-paid participant cap. The PCSO has been unable to obtain the
adequate number of deputies pursuant to the 2012 EA and will continue to have an extremely difficult
time attempting to contract any additional deputies for this festival, continuing to staff the Event with
just 22 deputies with the increased population following the 2012 EA (BLM 2012). Obtaining the proper
level of law enforcement to staff the event at 80,000 is exceedingly challenging and to increase staffing to
match an increasing population to 100,000 persons at this point is virtually impossible for the Pershing
County Sheriff under the current confines of the legal agreement between Pershing County and the
proponent.Obtaining the proper level of law enforcement to increase the population to 100,000 persons

6                    Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08176
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 141 of 362
                                                                     Public Health and Safety at the Burning Man Event


at this point is virtually impossible for the Pershing County Sheriff under the current confines of the legal
agreement between Pershing County and the proponent.

The BLM and PCSO also experience issues borrowing resources from other agencies due to the Event
encompassing the Labor Day holiday. The PCSO has been told by peer agencies that the Event lacks the
law enforcement resources to provide for adequate officer safety and as such would not allow their staff
to work the Event under contract with the PCSO (EMPSi 20198). The Burning Man Event has, for
several years, far exceeded the resources of not only Pershing County but law enforcement resources
of northern Nevada as a whole. The PCSO has had to contract with several different law enforcement
officers within the state to provide some semblance of law enforcement expected by the participants.
This endeavor is becoming increasingly difficult to perform from year to year, as the population of the
Burning Man Event continues to increase, and the payment to Pershing County for this festival remains
relatively stagnant (PCSO PMS 2017b).

Due to limited BLM law enforcement resources to staff the Event, the BLM has been forced to enter
into interagency agreements with the US Forest Service to fill patrol positions. This process has become
more and more difficult due to competing demands on US Forest Service officers in their respective
regions. Staffing the Event regularly taxes both the BLM and PCSO to gather the minimal resources
necessary to provide for public safety, and recruitment is a year-round endeavor.

Within the Zone 1 Nevada law enforcement program, which is responsible for providing law
enforcement coverage across 13.2 million acres of public lands in the Carson City and Winnemucca
District Offices, to include the Black Rock Desert, all law enforcement personnel were assigned to work
the Burning Man Event in 2018. As a result, no patrols were provided outside of the Burning Man Event
for a 10-day period. Heavily visited recreation areas within the zone, such as Sand Mountain Recreation
Area and the Hungry Valley Recreation Area, were not patrolled during Labor Day weekend.

Currently, if fully staffed, the PCSO and BLM combine for 96 officers, including command staff, for an
approximate 80,000-person population with a straight line staffing of 1.2 officers per 1,000 population.
This falls below the industry standard of 1.8 per 1,000 population. Burning Man differs from a normal
population analysis because the participants at the Event regularly stay active 24-hours a day and do not
report to work and school as in normal policing environments. The 96 officers on-site are split across
three shifts to provide 24-hour coverage with peak staffing targeted at peak participant activity (7:00
p.m. to 2:00 a.m.).

The Pyramid Lake Paiute Tribe (PLPT) provided comments during government-to-government
consultation relative to Burning Man’s impact on tribal law enforcement resources. PLPT is experiencing
a shortage in law enforcement resources for year-round coverage, which is exasperated during the
Burning Man Event ingress and egress through tribal lands. PLPT has to reassign law enforcement
normally dedicated to protecting cultural and spiritual resources that are prone to vandalism to address
law enforcement incidents within the communities. As a result, cultural and spiritual resources on tribal
lands, already susceptible to vandalism, go unprotected during the highest traffic flow of the year
through the reservation. PLPT enlisted assistance from the Bureau of Indian Affairs in 2018, but that
effort was met with a publicly hostile response from BRC.

PLPT observes increases in trespassing at Pyramid Lake, human waste, drug incidents, and traffic
congestion creating an unsafe environment for pedestrians. PLPT further notes delays due to Event

June 2019            Burning Man Event Special Recreation Permit Final Environmental Impact Statement               7
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08177
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 142 of 362
                                                                     Public Health and Safety at the Burning Man Event


traffic affecting tribal employees reporting to work in medical clinics and schools, reducing critical
services to the tribal community. PLPT experiences reductions in emergency medical services in the
community as participants need care and transport due to illness or injury in route to the Event, leaving
the tribal community without resources. PLPT has observed impacts in the form of increased drug
activity on and through the reservation associated with the Burning Man Event participants.

The Washoe County Sheriff’s Office and Nevada Highway Patrol staff supplemental officers to the area
during the Event due to an increase in call volume during the Event. This draws law enforcement
resources away from the Reno, Nevada, area during an active end of summer season with large
community events and a holiday weekend.

Law enforcement statistics listed represent the violations of regulations encountered by law
enforcement; this should not be conflated with convictions, as the prosecutors establish priorities for
prosecutions in their respective jurisdictions (Table 1). Violations of BLM regulations are tied to public
health and safety and/or protection of natural resources; as such, the statistics provide a metric for
measuring impacts on public health and safety and protection of natural resources. An increase in BLM
law enforcement actions represents an increase in threats to public health and safety and natural
resources. Factors relevant to these threats include traffic violations, illicit drug activity, and damages to
resources (e.g., improper fuel storage, improper discharge of grey water, and depositing of human waste
on the playa) affecting the National Conservation Area (NCA) and environmental justice populations
(BLM Social Values and Economic Assessment 2018).

Law enforcement arrests include but are not limited to instances of assault, assault on officers, battery,
battery on officers, interstate drug trafficking, distribution of narcotics, and possession of controlled
substances.

Table 1 summarizes BLM law enforcement actions, excluding warnings, during the 2001 through 2017
Burning Man Events.

1.2.6    Evacuation
Burning Man Event evacuation may be necessary in the case of natural or human-made disasters during
Event operations. Wildfire, rain, sustained high winds, mass casualties, and large-scale structure fires may
create conditions necessary to evacuate the Event site location.

The applicant uses radio, social media, and traditional media outlets to broadcast emergency information
to participants, in accordance with the applicant’s annual Event operations plan. The primary evacuation
route is Pershing County Road 34, to State Route (SR) 447, south toward Nixon. If the primary route is
unavailable, the secondary routes are Jungo Road to Interstate 80 or SR 447, north toward Cedarville,
California. SR 447 is a paved road but is limited by degradation or possible road failure if vehicle traffic
exiting the Event were to exceed 700 vehicles per hour (BRCurning Man 2017). Jungo Road is unpaved
and is known to cause mechanical failure, such as multiple flat tires, due to rough road conditions; it is
not recommended for passenger cars. In addition, tow service along Jungo Road is very limited.




8                    Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08178
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 143 of 362
                                                                           Public Health and Safety at the Burning Man Event


                                                       Table 1
                                              Law Enforcement Statistics
                      Burning Man Event BLM Law Enforcement Activity Summary
                                            (2001–2017)
             Burning Man                               BLM Law
                              BLM Operation
                Event                            Enforcement Actions       BLM Officer to
 Year
                                Number of                                 Participant Ratio
              Population                          Citations / Arrests
                                 Officers
 2001           26,700              34               98 (55 drug) / 6         1 per 785
 2002           30,100              31             237 (149 drug) / 2         1 per 970
 2003           30,381              33             177 (102 drug) / 5         1 per 920
 2004           35,511              45             208 (108 drug) / 4         1 per 789
 2005           35,289              45             229 (156 drug) / 8         1 per 784
 2006           39,100              45              155 (81 drug) / 1         1 per 868
 2007           48,011              45             331 (176 drug) / 2        1 per 1,066
 2008           49,599              45             193 (123 drug) / 11       1 per 1,102
 2009           43,558              45             287 (187 drug) / 9         1 per 967
 2010           51,515              51             293 (158 drug) / 9        1 per 1,010
 2011           53,735              51             376 (218 drug) / 8        1 per 1,053
 2012           52,385              70             365 (253 drug) / 14        1 per 748
 2013           69,613              70             433 (285 drug) / 6         1 per 994
 2014           65,922              72             392 (205 drug) / 0         1 per 916
 2015           76,412              97             534 (154 drug) / 0         1 per 788
 2016           75,711              75              326 (85 drug) / 0        1 per 1,009
 2017           79,432              75             413 (196 drug) / 0        1 per 1,059
* Note: The average BLM law enforcement officer ratio to participant over 16 years has been 1 BLM officer per 931
participants. This participant/officer ratio is for general information only and does not reflect actual operations within the Event.
This distribution shows a Poisson Distribution with one change point in 2004 and no statistically significant staffing changes after
the 2004 change point.
Bayesian and frequentist Poisson regression analysis indicates that there is a strong relationship between the total number of
citations and the population (Poisson indicates 6 citations for every 1,000 population, Bayesian indicates 4-9 citations for every
1,000).
Bayesian and frequentist Poisson Statistical Analysis performed by Dr. Mark Hall, BLM Black Rock Field Manager. All other
statistics performed by Staff Law Enforcement Ranger Becky Andres.
Note: The PCSO assumed more drug cases beginning in 2015; the reduction of BLM drug charges does not reflect a reduction
in drug possession at the Event.

               Burning Man Event Pershing County Law Enforcement Activity Summary
                                             (2015–2017)
             Burning Man                        PCSO Law Enforcement
                           PCSO Operation
                Event                                   Actions             PCSO Officer to
 Year
                              Number of                                     Participant Ratio
              Population                           Citations/Arrests
                           Officer Positions
 2015           76,412            24                     147/43                1 per 3,183
 2016           75,711            22                     152/46                1 per 3,441
 2017           79,432            22                     125/64                1 per 3,611
* Note: The average PCSO law enforcement officer ratio to participant over 3 years has been 1 PCSO deputy per 3,412
participants. This participant/officer ratio is for general information only and does not reflect actual operations within the Event.
Additionally, in 2015 a rotation of 74 deputies was utilized to fill the 24 positions; in 2016 a rotation of 39 deputies was utilized
to cover the 22 positions, and in 2017 a rotation of 38 deputies was necessary to cover the 22 positions.




June 2019                 Burning Man Event Special Recreation Permit Final Environmental Impact Statement                          9
                                        Public Health and Safety at the Burning Man Event
                                                                                                                         AR08179
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 144 of 362
                                                                      Public Health and Safety at the Burning Man Event


Natural disasters include wildfires, rain, and high winds. Rain exceeding approximately one-quarter inch
in a single event can render the playa inaccessible by motor vehicles; this would result in sanitation and
emergency response concerns. Portable toilet vaults need daily maintenance for proper sanitation, and a
significant rain event would impede these services. This can have a negative impact on the health and
safety of the public. Wildfires can close major ingress/egress routes to the Event, preventing the free
flow of traffic and cutting off vital services to the city such as fuel, ice, and sanitation.

Human-made disasters include conditions causing mass casualties, such as structure fire, airplane
crashes, and structure collapse. The applicant proposes annual fire response and rescue plans in its
emergency services operational plan. Fire response may require a law enforcement response for scene
security, firefighter safety, and evacuations. Law enforcement also augments the applicant’s resources in
response to structure collapse by providing site security and emergency response.

1.2.7    Explosives
Unexploded ordnance is a public health and safety risk on public lands. The BLM coordinates mitigation,
neutralization, and removal of all known explosives. The playa was once utilized as a military ammunition
range, but no known unexploded ordnances remain in the affected environment. There are no known
hazards in the affected environment from existing activities. Burning Man produces a large fireworks
display at the burning of the effigy on the Saturday night before Labor Day. BRC provides security for
these explosives prior to the deployment on-site.

Explosives not included in Burning Man Event operational plans are prohibited during the Event. BRC
obtains a permit from Pershing County to cover all firework displays associated with the Event.
Fireworks are illegal on public lands anytime without a proper permit and authorization from
landowners/managers. Although possession and use of unauthorized fireworks are prohibited by the
Event closure order, they are encountered annually by law enforcement within the Event. BRC staff and
volunteers were located in 2016 and 2018 discharging fireworks in violation of the closure order in the
days following the main Event. Law enforcement destroys confiscated fireworks.

1.2.8    Fire Safety
The applicant provides fire safety response resources and operational plans for all fire events within the
proposed Closure Area, including fire art (BRCurning Man 2017). BRC identifies three fire response
categories: single occupancy, multiple occupancy, and airport/aircraft. Through a separate plan, BRC
provides for major burn and small-scale burn (art) logistics, to include fire response. Despite the
applicant’s planning, a determined participant ran into the Man Burn in 2017 and died from his injuries.
The BLM requires BRC to provide firefighters certified in wildland firefighting per the 2012 EA.

The growing number of camp trailers at the Event, in addition to fuel storage within camps, create a
concern for a rapidly spreading structural fire, not necessarily contained in one structure. In 2015, the
BLM expressed concerns with shortcomings in equipment and management of fire, rescue, and hazmat
programs. BRC responded by adding two new tactical tenders to increase fire response and suppression
capability. In addition, an airport crash tender with foam fire suppression capabilities was added for quick
response to incidents at the airport. BRC also acquired new rescue and extrication resources to
augment and expand existing BRC rescue capabilities.




10                    Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                    Public Health and Safety at the Burning Man Event
                                                                                                            AR08180
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 145 of 362
                                                                     Public Health and Safety at the Burning Man Event


A requirement that BRC provides structural, qualified firefighters within the fire response group needs
to be considered in future permitting requirements. One trailer did catch fire, and quick-thinking
responders towed the trailer away from other dwellings and prevented fire spread; this mitigation is not
possible to accomplish with all trailer locations at the Event site. The BLM and interagency partners
provide wildland fire suppression response and fire prevention messaging on travel routes to the Event.

In 2018, a rental box truck ignited at its camp while the camp was breaking down and loading
equipment. Fire and law enforcement responded, secured the scene, and extinguished the fire. The box
truck and its contents were a total loss and created environmental compliance issues as petroleum
products leaked onto the playa. BRC and the camp occupants remediated the compliance issues by
removing contaminated playa soils.

In 2018, an RV leaving the Event caught fire approximately 30 miles south of the Event on SR 447. The
vehicle fire spread when it was parked on the shoulder of SR 447, becoming a wildland fire. The wildland
fire closed SR 447 for approximately an hour while fire crews controlled the fire and insured safe
passage. The road closure created traffic congestion for miles as participants trying to exit the area were
stopped. This is just one example of Event traffic affecting impacting ingress and egress routes with
human-caused fires. See Figure 1, Winnemucca District Fire Occurrence 2008-2018, below.

1.2.9    Flooding
The playa surface becomes impassible in the event of even a small amount of rain. In 2014, the playa
received enough rain to paralyze vehicular travel on the playa for approximately 12 hours. The inability
to traverse the Event site by vehicle eliminated public services, including portable toilet servicing, rapid
emergency response for medical and law enforcement incidents, and servicing of camp equipment.
Flooding on the playa is a rare occurrence but threatens a significant risk to Event operations and public
health and safety.

BRC mitigates this risk by messaging to participants to bring a 5-gallon bucket in the event sanitation
services are disrupted and the bucket is needed to deposit human waste. Absent sanitation services,
public health and safety diminishes due to the increased risk of exposure to disease vectors during a
flood event if resources are unable to provide sanitation services to the existing 1,700 portable toilets
used by participants. In addition, flooding can cut off vital services to the city such as fuel and ice
delivery. Without adequate ice, food spoilage could occur. Without fuel deliveries, emergency services
would be unable to provide required services within the city.

1.2.10 Human Health Concerns
The playa is a rugged, austere environment with risks from heat, dehydration, sun exposure, and
chemical burns to skin from exposure to playa surface soils. Heat-related injuries for participants and
BRC staff are reportedly treated at BRC’s on-site medical facility and by the BLM medical unit for
government employees assigned to the Event. The austere environment creates respiratory distress and
discomfort in the eyes for some individuals. It is recognized some employees working the Event develop
“Playa Cough” sometimes for weeks following their assignment after the Event.




June 2019            Burning Man Event Special Recreation Permit Final Environmental Impact Statement              11
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08181
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 146 of 362
                                                                Public Health and Safety at the Burning Man Event


Figure 1, Winnemucca District Fire Occurrence 2008-2018




12              Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                              Public Health and Safety at the Burning Man Event
                                                                                                      AR08182
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 147 of 362
                                                                    Public Health and Safety at the Burning Man Event


On-site medical care provided by the BLM and the United States Department of Health and Human
Services (HHS) mitigates the lasting effects of the austere environment by providing primary and
preventative medical care at the Event site. HHS is also equipped with capabilities to assist employees
with Office of Workman’s Compensation Program paperwork as applicable. HHS providers are also
trained in critical incident stress management, and this service was offered to all staff following the
traumatic event of witnessing a man burn alive in 2017. BRC offered critical incident care to participants
and staff through their volunteer response team.

The Burning Man Event is located approximately 150 miles from the nearest Trauma Level II hospital in
Reno, Nevada. BRC stages one fixed-wing air ambulance on-site while one is on standby in Reno,
Nevada. The nearest Trauma I Level hospital is the University of California, Davis, hospital in
Sacramento, California.

Traffic-related injuries occur in the Closure Area on the playa; two participants were run over by
vehicles during the 2017 Event. Additionally, motor vehicle crashes occur within the Closure Area and
on travel routes to the Event. In 2014, a participant was killed in a crash involving an art car when the
individual fell from the art car and was run over by a trailer being towed behind the art car. The PCSO
took a total of six reports in 2014 involving art car accidents (one fatal and three injuries [PCSO AAR
2014]). Participants largely do not drive while present at the Event except to reach their campsite and
upon exodus. BRC implements and manages a Department of Mutant Vehicles to register any vehicle
the organization permits to operate on the playa through vehicle inspections and education to restrict
vehicle use during the Event. BRC approves large art cars to operate on crowded streets within the city
and on the open playa. Some of these art cars store a fuel supply and operate pyrotechnicsfire effects.
For more information on traffic related concerns and detailed statistics, refer to Burning Man Event
Special Recreation Permit DFEIS Section 3.9.2, Transportation and Traffic and the 2017 Burning Man
Event Traffic Study (Solaegui Engineers 2018).

Within the Event Closure Area, Leave No Trace® principles are communicated to participants; however,
unauthorized dumping of unsanitary debris, such as trailers and trash, next to the Closure Area and
along travel routes have an impact on surrounding communities. Large amounts of waste are deposited
along the roadside, spreading into neighboring lands by the wind. Businesses in Fernley rent extra trash
receptacles at their own expense to accommodate trash left behind from Burning Man Event
participants (see Section 3.7.1 of the Burning Man Special Recreation Permit EIS). Trash and
abandoned vehicles and trailers can be found along the travel routes and in Reno suburbs (EMPSi
20198). Within the Event Closure Area, participants often cannot reach a portable toilet in time, and
depositing human waste on the playa is an issue creating sanitation concerns. BRC has appointed part of
the restoration team to clean up solid human waste found on the playa during the Event.

Participants fall from structures and art pieces at the Event, which is a human health concern before,
during, and after the Burning Man Event. Injuries from falls at the Event range from minor injury and
discomfort to serious injury, such as paralyzing spinal injuries and potentially death.

Local area first responder resources, including fire, emergency medical services, and law enforcement,
are drawn down during the Event, as personnel from across northern Nevada support the Event.
Communities across northern Nevada are left with reduced emergency services staff, particularly in
Pershing County. Additionally, BLM personnel at the Event are brought from across the nation over
Labor Day weekend, one of the busiest weekends on public lands across the nation. This results in

June 2019           Burning Man Event Special Recreation Permit Final Environmental Impact Statement              13
                                  Public Health and Safety at the Burning Man Event
                                                                                                          AR08183
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 148 of 362
                                                                         Public Health and Safety at the Burning Man Event


millions of acres of public lands without BLM law enforcement coverage during the Burning Man Event,
reducing public safety on public lands falling outside the Event.

Table 2 summarizes medical incidents during the 2012 through 2017 events.

                                                    Table 2
                                           Summary of Medical Incidents
Incident Type                         2012              2013             2014             2015              2016        2017
Patients                              4,821             6,196            5,443            5,313             4,899       5,039
Off-site transports                     29                34               22               26               31           53
Altered state, influence of             76               240              127               79               126         325
drugs/alcohol
Combative patients                    Not               Not              Not                1                6          Not
                                    Reported          Reported         Reported                                      Reported2
Falls                                 Not               Not              Not                37               83         71
                                    Reported          Reported         Reported
Source: BRC provided statistical information
Note: Single fatalities occurred at the Event in 2014, 2017, and 2018
Bayesian and frequentist Poisson regression analysis indicates that there is a strong relationship between the total number of
medical incidents and the population (Poisson indicates 8 medical incidents for every 1,000 population increase over 2,400,
Bayesian indicates 7-17 medical incidents for every 1,000 population increase over 2,400). Both studies found a negligible
number of medical incidents for a population of 2,400 or less.
Bayesian and frequentist Poisson Statistical Analysis performed by Dr. Mark Hall, BLM Black Rock Field Manager.

1.2.11 Controlled Substances
Illegal possession, use, and distribution of a controlled substance at the Burning Man Event are a public
health and safety concern, and are potential impacts from the rise of the national opioid epidemic. The
“gifting culture” of the Burning Man Event results in people accepting items from strangers and ingesting
substances unknown to them. Participants who believe they are ingesting one substance only to find out
they have ingested something completely different may overdose. After the 2014 Event, the Event
medical provider, Humboldt General Hospital, reported an increase in the use of synthetic illicit drugs
and Gamma-Hydroxybutyrate (GHB, commonly known as liquid ecstasy). The report stated illicit drugs
can cause life-threatening complaints and require immediate clinical intervention (HGH AAR 2014).

In addition to being a public health concern, illegal drug use at the Event increases safety concerns of
staff and law enforcement. Ingestion of certain illegal substances leads to violent participant behavior.
These encounters often lead to use of force situations in which law enforcement must go “hands on” to
bring participants under control to prevent risk of harm or injury to the public and employees working
the Event. On an annual basis, the public, BRC staff, and law enforcement officers have been assaulted or
battered as a result of illegal drug use and/or alcohol consumption. Response to these calls consumes
patrol resources, which can be tied up for over an hour dealing with a combative subject. This leaves
large parts of the city without patrols or units to respond to other calls for service.

Law enforcement responds to assaultive or combative subject calls during the Event, from illegal
controlled substance abuse and/or alcohol consumption. This use jeopardizes the safety of the public,
first responders, and BRC staff and volunteers. Law enforcement agencies at the Event enforce state and
federal law to combat illicit drug use. BRC has an illegal substance policy that clearly states the use and
possession of illicit drugs and drug paraphernalia are violations of law. Despite this, BRC does not search
vehicles for illegal substances upon entry. Previous BRC entrance policies have informed participants

14                       Burning Man Event Special Recreation Permit Final Environmental Impact Statement              June 2019
                                       Public Health and Safety at the Burning Man Event
                                                                                                                     AR08184
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 149 of 362
                                                                        Public Health and Safety at the Burning Man Event


their cars would be searched for prohibited items, some of which include explosives, fireworks,
firearms, loose feathers, and tubs of confetti. Illegal controlled substances have not been listed, nor has
BRC ever contacted law enforcement to report discovery of illegal controlled substances. The BLM
does not have a record of BRC gate operations ever referring an incident to law enforcement for illegal
substances found upon entry at the Event.

Absent discovery of illegal controlled substances during BRC searches upon entry, detection of illegal
substances falls on law enforcement. Within the confines of Pershing County, the Burning Man Event
contains the largest concentration of narcotics violations in the county for the entire year (PCSO PMS
2017b). During the 2017 Burning Man Event, the PCSO seized the following types and amounts of
controlled substances:

    •     Over 639 grams of marijuana
    •     Over 818 grams of psilocybin mushrooms
    •     Over 120 grams of ketamine
    •     13.5 grams of methamphetamine
    •     Over 231 grams of cocaine
    •     Over 334 grams of 3-4 methylenedioxymethamphetamine (MDMA)
    •     Over 217 doses of LSD

From 2012 through 2017, BLM law enforcement issued an average of 196 citations per Event for
possession of controlled substances, far exceeding the average of six citations per year issued
throughout the Winnemucca District Office, outside of the Burning Man Event.

The proponent attempted in 2017 and 2018 to hire and deploy a private security force, in what the
proponent referred to as intermediate protection for their staff. The applicant advised the primary role
of the security force would be to attempt to calm those who use violence against their staff due to
psychosis brought on by the consumption of illicit narcotics and/or alcohol. The security force has
advised they will be able to go “hands on” and attempt to diffuse the situation prior to law enforcement
response. It is imperative to note the root of violent behavior against others at the Event, to include law
enforcement, is illegal drug use. Attempting to stem violent participant behavior without addressing
illegal drug use will not have a significant impact on participant or law enforcement safety.

                                                    Table 3
                                            BLM-Issued Drug Citations
                        Drug Citations Issued During                 Drug Citations Issued in Winnemucca
            Year
                            Burning Man Event                          District (outside of Burning Man)
            2012                    253                                                 7
            2013                    285                                                 2
            2014                    205                                                 0
            2015                    154                                                22
            2016                     85                                                 0
            2017                    196                                                 7
        Source: (BLM data)




June 2019               Burning Man Event Special Recreation Permit Final Environmental Impact Statement              15
                                      Public Health and Safety at the Burning Man Event
                                                                                                              AR08185
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 150 of 362
                                                                        Public Health and Safety at the Burning Man Event


1.2.12 Sexual Assaults
The occurrence of sexual assaults at the Event is a major concern for the BLM since it poses a serious
threat to public health and safety. The PCSO has the jurisdiction and authority to investigate sexual
assaults that occur during the Event. In 2014, the PCSO noticed a marked increase in sexual assaults.
Many of the victims reported blacking out, which is characteristic of GHB or date rape drugs. Since
2014, an average of 12 sexual assaults are investigated by law enforcement over the course of the 8-day
Event.

Not all sexual assault victims report incidents to law enforcement at the Event. According to the
Department of Justice, three out of ten sexual assaults are not reported to law enforcement
(Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, and National Crime
Victimization Survey 2018). Sexual assault response teams are multidisciplinary teams who partner
together to provide interagency, coordinated responses that make victims' needs a priority, hold
offenders accountable, and promote public safety. Despite the number of sexual assaults occurring at the
Event, sexual assault response teams are not available for victims within 100 miles of the Event site. If a
sexual assault occurs at the Event, the victim must be transported off-site for forensic medical exams
without a support network in place.

                                                Table 4
                                Burning Man Event Sexual Assault Statistics
             # of Sexual Assaults Reported to
                                                            Rate of Sexual Assault (Occurrences/Day)
    Year           Law Enforcement at                                                                             Median
                                                            Bayesian 95% Highest Posterior Density1
                    Burning Man Event
    2014                     6                                                    0.35–1.64                         0.81
    2015                    15                                                     1.1–2.95                         1.83
    2016                    11                                                    0.73–2.36                          1.4
    2017                    21                                                    1.61–3.83                         2.49
1The number of sexual assaults is assumed to be represented by a Poisson distribution whose mean is represented by the rate
of sexual assault multiplied by the time period.

1.2.13 Mass Casualty Response
A mass casualty incident (MCI) is any incident in which emergency medical resources, such as personnel
and equipment, are overwhelmed by the number and severity of casualties. Due to the uniqueness and
austere environment of Black Rock City, there are any number of events that could precipitate an MCI,
including but not limited to foodborne illness, natural disasters, illicit substance use, building collapses,
plane crashes, or vehicle accidents. BRC has a Multiple Casualty Incident Plan in place that addresses the
roles of each responding entity in Black Rock City to effectively triage, treat, transport, and track
patients, and manage the overall incident. During an MCI response, the BRC ESD is the lead agency for
providing a medical response and developing a strategy with the Event medical provider, law
enforcement, and other resources, in the case of a medical emergency.

Law enforcement is primary in responding to a mass casualty event, such as an active shooter, a plane
crash, or terrorism. Depending on the scale of the event, law enforcement may draw from other
resources in the region. Due to the Event’s remote location, there are only minimal resources in the
area next to the Event; as such, response from other agencies and resources would be delayed.
Immediate relief may come from the few officers Washoe County deploys to Gerlach, Nevada, during
the Event and the Nevada Highway Patrol officers assigned to SR 447 during the Event. The Washoe

16                      Burning Man Event Special Recreation Permit Final Environmental Impact Statement          June 2019
                                      Public Health and Safety at the Burning Man Event
                                                                                                                 AR08186
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 151 of 362
                                                                    Public Health and Safety at the Burning Man Event


County special response team is capable of an approximate two2-hour response time to the Event site,
as is a quick deployment contingency from the National Guard in Reno, both with members who can fit
on rotor wing aircraft for transport to the Event.

Members who must arrive by ground transport would have an extended response time of up to five
hours. Pershing County is in partnership with a three-county emergency response team (Pershing,
Humboldt, and Lander) with a response time of approximately two hours for those members who fit in
a medical helicopter. Response would be greater for members arriving by ground transport and may
exceed five hours. The Federal Bureau of Investigations would be the lead investigating agency should a
mass casualty incident occur on BLM-administered lands.

1.2.14 Hygiene and Food Safety
The Nevada Division of Public and Behavioral Health (NDPH) provides resources for large-scale food
and water services at the Burning Man Event on the agency website (http://dpbh.nv.gov/Reg/Temp-
E/Temporary_Events_Home/). The state statutes and regulations used to permit and regulate this mass
gathering event are outlined in NRS and Nevada Administrative Code (NAC) Chapter 446 regarding
food establishments and NRS and NAC Chapter 444 regarding sanitation, which includes sections on
temporary mass gathering events as well as sewage disposal, septic tank pumping contractors, and non-
sewered toilets (NDPH AAR 2014).

According to the NDPH website, a temporary permit is required to serve food or beverages to
participants or to provide food and beverages to theme camps serving 125 or more people. Vendors
offering potable water also require a temporary permit, as designated on the NDPH website. The
NDPH conducts on-site inspections during the Event to ensure permit compliance. BRC obtains permits
for relevant services provided at the Event and cooperates with inspections.

Under their operation plans, the applicant provides hand sanitizer at all restroom locations and
encourages participants to use the hand sanitizer (BRCurning Man 2017). It is unknown how many
participants heed this advice and maintain hygienic eating conditions. No running water is available on
the playa though some participants utilize camp trailers and rented shower and restroom facilities to
manage hygiene and refrigeration of perishable items. BRC sells ice on the playa for participants as a
preventative food spoilage measure.

1.2.15 Missing Juveniles
The safety and security of juvenile participants is important to all parties. BRC estimates 500 juveniles
under 12 years old attend the Event each year. The applicant produces an annual operational plan
addressing response to missing juveniles at the Event. Also, law enforcement response is required for
children in need of supervision, in accordance with the Nevada Revised Statute (Sections 62A.370,
62B.320, 62C.050, 200.508, 202.870, and 202.879). The Nevada Revised Statute defines a juvenile as any
unemancipated person under the age of 18.

The PCSO is the primary response agency for missing persons in Pershing County; when children in
need of supervision are located, they cannot be released into adult custody until the PCSO has
approved the release. Pershing County Code 9.12.100 defines the responsibilities of parents, guardians,
or other adult persons having the care and custody of a minor. The applicant provides a missing minor
operation plan annually, but the PCSO retains sole authority for releasing juveniles. Annually, multiple


June 2019           Burning Man Event Special Recreation Permit Final Environmental Impact Statement              17
                                  Public Health and Safety at the Burning Man Event
                                                                                                          AR08187
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 152 of 362
                                                                     Public Health and Safety at the Burning Man Event


registered sex offenders register with the PCSO and attend the Event, compounding concerns when a
minor is reported missing. It is uncommon for the PCSO to receive a report of missing juveniles in the
county outside of the Burning Man Event.

During the 2018 Event, a juvenile was lured from an art piece the juvenile was working on by an adult
male operating an ice cream truck registered by BRC as an art car. BLM law enforcement located the
truck and discovered the juvenile was provided an intoxicating substance by the adult, who was
unknown to the juvenile prior to this event. The juvenile was removed from the scene and placed in the
custody of the Division of Child and Family Services until the juvenile could be reunited with a parent or
legal guardian. The suspect was found to be in possession of illegal drugs, pornography, and restraint
devices and was arrested by PCSO and evicted from the Event site by the BLM.

1.2.16 Respiratory Concerns
The Closure Area is on the Black Rock Desert playa, which contains alkaline gypsum and silica dust that
become airborne in high concentrations with Burning Man Event activities and wind (Adams and Sada
2010). Exposure to alkaline gypsum dust with a silica component is regulated by the Occupational Safety
and Health Administration (OSHA) as a known carcinogen for workers, to include all government and
contracted employees working in the environment at the Event site. Detailed air quality analyses,
including threshold limits, are found in Section 3.6.1 of the Burning Man Special Recreation Permit EIS.
The Burning Man Event is a temporary event reoccurring annually with a population that includes
environmentally sensitive groups such as children and the elderly. Children take in more air per unit
body weight than adults, resulting in greater impacts from poor air quality (CARB 2000).

The National Ambient Air Quality Standards (NAAQS) are established by the Environmental Protection
Agency (EPA) and establish acceptable levels for exposure to ambient air particles. The playa surface is
known to contain a naturally occurring carcinogen, silica, which when combined with iron, also present
in the playa surface, can contribute to silicosis of the lung with repeated exposure (Burning Man EA
2012; EPA 1996). Baseline air quality reporting from the 2017 Burning Man Event indicates the PM 10 and
PM2.5 particulate density measured exceeded EPA NAAQS thresholds by 8.6–14.6 times allowable
exposure during the Event operation period. In addition, silica and iron were represented as the top
two elements in the chemical analysis of oxides and metals in the sampling filter analysis.

1.2.17 Government Employee Health and Safety
OSHA thresholds vary from the EPA and are based on exposure during an 8-hour shift over the course
of a 40-year career. Data collected in 2017 for comparison with the NAAQS are not directly
comparable with OSHA exposure limits for ambient and respiratory air quality. An air quality study was
performed by government industrial hygienists during the 2018 Burning Man Event. The study found six
samples exceeding the OSHA permissible exposure limits (PELS) for respirable crystalline silica and
three exceeded OSHA PELS for total respirable dust. Crystalline silica is a contributing factor to silicosis
of the lung and a known carcinogen naturally occurring on the playa surface. Additional sampling in
future years will improve data and monitoring. All samples exceeding PELS occurred with winds in
excess of 18–20 miles per hour. It is recommended that all exposed employees use an N95 Respirator
when winds are in excess of 18–20 miles per hour and reduce the use of open-air vehicles (BLM 2018).
Further precautions include specialized filters in vehicles and offices, entry vestibules at the Joint
Operations Center (JOC) facilities, and relocating the JOC to a location upwind of Gate Road (BLM
2018).

18                   Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08188
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 153 of 362
                                                                     Public Health and Safety at the Burning Man Event


An alternative to implementing respirator use is to shelter in place in an enclosed space (i.e., a vehicle or
building). Sheltering in place means limiting exposure to windblown fugitive dust by all means necessary
and may mean temporarily discontinuing exterior ventilation. Vehicles with a recycle air function
drawing only air from the interior of the vehicle should be placed in this mode. Visibility is also affected
at high winds, and employees operating motor vehicles should reduce speeds or shelter in place in a
stopped vehicle until visibility is restored.

Industrial hygienists also identified concerns regarding employee noise exposure at the Event. Individual
noise monitors that emit a colored light when decibel levels reach the point of OSHA-required hearing
protection were recommended to ensure employee health protections are in place (BLM 2018).

Due to the extended nature of the Event assignments, and an average of 10 days working 13–16 hour
shifts, government personnel and contractors need access to housing, food, and hygiene resources.
Current government personnel and contractor staffing levels strain available resources in Gerlach.
Planning for future Event growth will require ensuring adequate services to government employees
assigned to the Event.

1.2.18 Structure Collapse
The Burning Man Event includes several temporary structures, such as stages, impromptu hotels, and
other dwellings, that lack extensive safety features or licensed Nevada building inspection. Structure
collapses pose a threat to public safety with a moderate potential for occurrence and a substantial injury
risk to the participants involved. Historically, there is a low occurrence of structure collapse within the
city. In 2016, a structure collapse resulted in three minor injuries and one trauma injury, resulting in off-
playa transport after the weight of participants on the structure caused a second-story floor collapse.
The Event growth and further development of theme camps increase this risk due to a greater number
of structures erected on the playa. This remains a low-risk impact on public health and safety with minor
to traumatic injuries depending on the severity of the incident.

BRC inspects structures and stages as part of the Event’s safety program; it is unknown what
qualifications the BRC inspectors possess. Pershing County does not deploy building inspectors to the
Event site due to staffing limitations; the county only has one building inspector. BRC has a Structural
Collapse Plan for an emergency response to a structure collapse during the Event.

1.2.19 Terrorism
Terrorism has never occurred at the Burning Man Event; however, several vulnerabilities exist. The
presence of large numbers of people, the iconic status of Burning Man, and widespread media coverage
of the Event could make the festival an attractive target for an individual or team of attackers. Since the
Event is a soft target with the potential to draw the ire of international and domestic terrorists, tactics
from active shooter, vehicular assault, and improvised explosive devices are real threats with a low to
moderate risk of occurrence. The impacts of a terrorist act at the Event could prove fatal and result in a
mass casualty scenario that exceeds the capacity of law enforcement and medical resources on-site. A
novel depicting the Burning Man Event as a terrorist target was published in 2017 and depicts
weaknesses in the Event security and actions to overcome existing security mitigations. The changing
global culture around acts of terrorism makes this risk difficult to adequately assess, as events such as
the October 1, 2017, shooting at a country music festival in Las Vegas, Nevada, are undetected prior to
occurrence.


June 2019            Burning Man Event Special Recreation Permit Final Environmental Impact Statement              19
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08189
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 154 of 362
                                                                     Public Health and Safety at the Burning Man Event


Vehicle assaults as acts of terrorism are becoming more frequent worldwide. Notably in October 2017,
an individual assaulted a busy bicycle path in New York City with a rented truck. The 2017 incident at
the Unite the Right rally in Charlottesville, Virginia resulted in a fatality and multiple injuries. A vehicle
attack occurred at Ohio State University in 2016 resulting in multiple injuries. Other assaults have
occurred in Canada, Australia, Paris, and London as this method of terrorism is encouraged by terrorist
organizations due to the financial ease, expediency, and dramatic public response resulting from such
attacks. The highly pedestrian environment and propensity for large gatherings of people in one location
within Black Rock City make vehicle terrorism a concern at the Burning Man Event.

Event Vulnerabilities
The Burning Man Event is classified as a large, outdoor, public gathering. Unlike limited-duration events at
fixed facilities, large, outdoor, public gatherings are not confined to a physical structure and do not rely
on a permanent allocation of dedicated security resources. Rather, they usually rely on local law
enforcement to provide security during the Event. Nearly all aspects of security must be uniquely planned
and formulated for each individual gathering. Large, outdoor, public gatherings are typically open-access
events and have been successfully targeted by terrorists on numerous occasions in the past (DHS 2011).

The Burning Man Event lacks a defined “See Something, Say Something” program to educate participants
as to what qualifies as suspicious behavior and how to report concerns. Event organizers and public
agencies lack transparent communication regarding threats and intelligence of criminal activities within
the Event site. Because of the layout of the city, there are multiple locations to place explosives or
hazardous agents. Public involvement in identifying and reporting suspicious items is necessary to
prevent this type of activity.

Burning Man organizers resist physical barriers to prevent vehicular attacks against its population, citing
vehicle operation restrictions during the Event without regard for malicious intent. The Event does not
use barriers to mitigate high-speed avenues of approach, deny vehicle entry, and provide perimeter
protection. The perimeter fence at the Event is an orange plastic trash fence; the Event lacks effective
physical barricades for protection of unauthorized entry. In 2018, a vehicle drove through the plastic
trash fence and through the walk-in camping section of the city, entering the Event without
authorization and at great public safety risk. The vehicle was never located by BRC or law enforcement
after it gained entry to the Event. Barriers would reduce vehicle speeds and prevent vehicle penetration
to help mitigate concerns. Options for barriers include, but are not limited to, fixed and retractable
bollards, heavy objects walls and ha-ha barriers, water obstacles, and Jersey barriers.

Limited access controls and lack of professional security resources at entrance points into the city,
coupled with limited law enforcement staffing, are two critical event vulnerabilities. BRC operates the
gate and searches for stowaways at peak traffic flow areas to prevent ingress and prevent traffic backlog
onto paved routes in the area. There is not enough law enforcement assigned to the Event to provide a
high-visibility presence at gate operations at the three portals into the city: the Main Gate, Airport, and
Point 1.

Possession of weapons, including firearms, is prohibited during the Event. Due to the lack of available
resources to search all vehicles entering the Event for weapons or explosives, especially during the peak
of ingress, prohibited items such as firearms do enter into the city. There are numerous examples of
firearms being discovered by law enforcement inside of the Burning Man Event that were not screened


20                   Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                   Public Health and Safety at the Burning Man Event
                                                                                                           AR08190
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 155 of 362
                                                                    Public Health and Safety at the Burning Man Event


upon entry to the Event. In 2015, a death investigation led to the discovery of a Burning Man employee
who possessed a firearm in the employee’s personal vehicle, as well as a firearm in the vehicle leased to
BRC and assigned to the employee (PCSO Post Festival Report 2017a). In 2017, a traffic stop within the
Burning Man Event led to the discovery of a large quantity of cocaine in a recreational vehicle. A loaded
AR-15 rifle was also found within the vehicle with a round in the chamber. This vehicle was allowed into
the Event as an “early entry” participant and was not discovered during screening by BRC at the
entrance gate. These incidents create concern regarding the quality/validity of searches by BRC at entry
points. Since BRC controls access through the gates, processes must be in place to ensure proper
searches for contraband are being conducted.

The presence of firearms exposes another vulnerability for the Event: the lack of exercises for
emergency plans involving an active shooting response. The October 1, 2017, shooting at a country
music festival in Las Vegas, Nevada, resulted in hundreds of casualties and fatalities and overwhelmed
local law enforcement and emergency medical services, despite being in the middle of the thirtieth-
largest city in the United States. In an austere environment such as Burning Man, with limited law
enforcement and medical resources to draw from in the surrounding areas, an active shooting response
plan is critical to ensure additional resources are available. The BLM received recommendations for
enhanced physical site security from the Department of Homeland Security in 2016 to include
establishing a reporting system for participants, increased transparency in risk analysis and intelligence
sharing between all event management entities, proactive gate searches to mitigate active shooter
incidents, physical barriers in crowded areas within the city, and a hardened perimeter security measure.

1.3      COMPARABLE ENVIRONMENTS
1.3.1    Sparks, Nevada
Sparks, Nevada, is similar in population size to the total Burning Man Event population of approximately
80,000 people. The Sparks Police Department employs 159 employees, 126 of whom are sworn law
enforcement officers, to keep the community safe (http://sparkspolice.com/). Sparks contains a large
working population, including commuters to Reno and USA Parkway. Residents in Sparks are not active
24 hours a day in their routine lives. Sparks reported an unemployment rate of 3.8 percent in August
2017, indicating the majority of the population is working and sleeping according to social norms.

The Sparks Police Department published a Personnel Utilization Study identifying an optimal rate of 34
percent of an officer’s shift responding to calls for service, with the rest of the time being consumed by
community policing, outreach, and proactive measures (Sparks 2013). The 2010 Census revealed Sparks
had a population of 2,524 persons per square mile, which is much lower than the average for
comparable communities of 4,706 persons per square mile (Sparks 2013). The Sparks Personnel
Utilization Study shows violent crime increases in cities with a greater population density in comparison
with Sparks. The study indicates that in December 2012, the sworn law enforcement staff was
adequately staffed with 107 personnel but understaffed in civilian operations at 41 personnel (Sparks
2013). The Burning Man Event’s population is approximately 16,000 persons per square mile.

Sparks is located adjacent to Reno, Nevada, with a Trauma II Level hospital and ample ambulance
response. The nearest Trauma I Level hospital is the University of California, Davis, hospital in
Sacramento, California, which is accessible by air ambulance. The Washoe County Sheriff’s Office,
Nevada Highway Patrol, Reno Police Department, and several federal law enforcement agencies can



June 2019           Burning Man Event Special Recreation Permit Final Environmental Impact Statement              21
                                  Public Health and Safety at the Burning Man Event
                                                                                                          AR08191
          Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 156 of 362
                                                                          Public Health and Safety at the Burning Man Event


 support the Sparks Police Department in the event of a major or mass casualty incident, with response
 times for a critical incident of less than 15 minutes.
                                                        Table 5
                                                 Sparks Crime Statistics
                                              Category                   2014         2015
                                     Cases Taken                        12,170       12,297
                                     Calls for Service                  77,223       81,189
                                     Non-Injury Accidents                 764          817
                                     Injury Accidents                     348          411
                                     Fatal Accidents                       5            2
                                     Total Accidents                    1,117        1,230
                                            Unified Crime Reporting – Violent
    Category             2006       2007       2008       2009        2010       2011       2012        2013     2014       2015
Homicide                   3          4          0           4           8         8          2            3       2           2
Rape                       40        36          51         40          40         46         32          44       68         54
Robbery                   124        134        128        112         103         75         68          70       56         99
Aggravated Assault        214        179        237        242         211        157        133         156      181        204
Human Trafficking           -         -           -          -           -          -          -           -        -          -
Total                     381        353        416        398         362        286        235         273      307        359
                                           Unified Crime Reporting – Property
    Category             2006       2007       2008       2009        2010       2011       2012        2013     2014       2015
Burglary                  893        832        904        850         699        655        609         559      545        672
Larceny                  2,104      2,422      2,282      2,007       1,829      1,600      1,710       1,706    1,701      1,759
Grand Theft Auto          455        349        304        248         233        191        240         253      248        272
Total                    3,452      3,603      3,490      3,105       2,761      2,446      2,559       2,518    2,494      2,703
                                            Unified Crime Reporting – Total
    Category             2006       2007       2008       2009        2010       2011       2012        2013     2014       2015
Cases                    3,833      3,956      3,906      3,503       3,123      2,732      2,794       2,791    2,801      3,062
Source: Sparks Crime Statistics from http://sparkspolice.com/wp-content/uploads/2016/10/SparksPolice-Historical-Stats-2016.pdf

                                                    Table 6
                                 Sparks Sexual Assault (Rape) Statistical Analysis
                     # of Sexual Assaults Reported to             95% Highest Posterior Density
          Year                                                                                                  Median
                            Law Enforcement                           (Occurrences/Day)1
          2014                      68                                      0.15–0.23                            0.19
          2015                      54                                      0.11–0.19                            0.14
      1 The number of sexual assaults is assumed to be represented by a Poisson distribution whose mean is represented by
      the rate of sexual assault multiplied by the time period.

 1.3.2     Electric Daisy Carnival
 The Electric Daisy Carnival is a multiday music festival held annually in Las Vegas, Nevada, on private
 leased property at the Las Vegas Speedway under the law enforcement jurisdiction of the Las Vegas
 Metropolitan Police Department. The Las Vegas Metropolitan Police Department staffs approximately
 350 officers per day at the event while event producers hire approximately 1,500 to 2,000 private
 security staff per day for a peak population of 140,000 participants per day. The event location, Las
 Vegas Speedway, is less than 15 miles from Las Vegas, Nevada, with three trauma centers operating at
 Level I and Level II response. Air and ground ambulances are available to transport victims, and private

 22                       Burning Man Event Special Recreation Permit Final Environmental Impact Statement              June 2019
                                        Public Health and Safety at the Burning Man Event
                                                                                                                    AR08192
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 157 of 362
                                                                           Public Health and Safety at the Burning Man Event


vehicles are available to transport noncritical patients the short distance to care. Supplemental law
enforcement resources are also available from Henderson, Nevada.

Clark County Ordinance 6.65.120 mandates one law enforcement officer per 500 attendees at every
special event permitted or two law enforcement officers per 1,000 participants. The Clark County
Sheriff is authorized to staff events at a higher ratio and determine the type of officers if the agency
deems it necessary, with all enforcement costs paid by the event organizers. Electric Daisy Carnival also
employs on-site medical care with approximately 60 intake beds and six trauma beds for immediate care
of participants.

                                             Table 7
                 2018 3-day Event Experience According to Open Source Statistics
    2018             Population            Total Arrests               Felony Narcotics Arrests               Ejections
    Day 1             137,582                   33                               29                              32
    Day 2             138,593                   35                               33                              65
    Day 3             135,225                   30                               28                              166
                      TOTAL                     98                               90                              263
***Average population 137,133. Six traffic tickets were issued on Day 3.




June 2019                Burning Man Event Special Recreation Permit Final Environmental Impact Statement                 23
                                       Public Health and Safety at the Burning Man Event
                                                                                                                 AR08193
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 158 of 362
                                                                   Public Health and Safety at the Burning Man Event


1.4    REFERENCES
Adams, Kenneth D., and Donald W. Sada. 2010. Black Rock Playa, Northwestern Nevada: Physical
       Processes and Aquatic Life. Desert Research Institute. May 24.

BLM (Bureau of Land Management (BLM). Burning Man 2012–2016 Special Recreation Permit
      NVW03500-12-01 Environmental Assessment. BLM Winnemucca District Office, Winnemucca,
      Nevada.

_____. 2018. Burning Man Data Discussion. BLM Washington Office, Washington, DC.

_____. 2019. 2018 Burning Man Special Recreation Permit Evaluation.

BRC (Black Rock City, LLC.)Burning Man. 2017. Burning Man Event Special Recreation Permit
      Operations Plan. BLM Winnemucca District Office, Winnemucca, Nevada.

CARB (California Air Resources Board). 2000. The Health Effects of Air Pollution on Children. Fall.
      Internet website: http://www.aqmd.gov/docs/default-source/students/health-effects.pdf.

Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, National Crime
       Victimization Survey. 1973–2016. Internet website: https://www.bjs.gov/index.cfm?ty=
       dcdetail&iid=245.DHS (Department of Homeland Security). 2011. Protective Measures Guide
       for     the     U.S.    Outdoor      Venues    Industry. June 2011.   Internet    website:
       https://publicintelligence.net/dhs-outdoor-venues/.

DOI (Department of the Interior). 2018. An Unprecedented Response: DOI Support to ESF-13 During
      the 2017 Hurricane Season, After Action Review. Washington, DC. March 2018.

EMPSi (Environmental Management and Planning Solutions, Inc.). 2018. The Burning Man Event Special
       Recreation Permit Environmental Impact Statement Assessment of Economics, Social Values,
       and Environmental Justice. Reno, Nevada. March 2019.

EPA (Environmental Protection Agency). 1996. Review of the National Ambient Air Quality Standards
       for Particulate Matter: Policy Assessment of Scientific and Technical Information. Washington
       DC. July 1996. Internet website: https://www3.epa.gov/ttn/naaqs/standards/pm/data/
       1996pmstaffpaper.pdf.

HGH AAR (Humboldt General Hospital). 2014. Humboldt General Hospital Burning Man Event After
     Action Report. Winnemucca, NV.

NDPH AAR (Nevada Department of Public Health). 2014. Burning Man After Action Report. Reno,
     Nevada.

PCSO AAR (Pershing County Sheriff’s Office). 2014. Pershing County Sheriff’s Office After Action
     Report. Pershing County, Lovelock, Nevada.

_____. PCSO Post Festival Report (Pershing County Sheriff’s Office). 2017a. Post Festival Report.
       Pershing County, Nevada. 2017.


24                 Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                 Public Health and Safety at the Burning Man Event
                                                                                                         AR08194
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 159 of 362
                                                                   Public Health and Safety at the Burning Man Event


_____. 2017b.PCSO PMS (Pershing County Sheriff’s Office). 2017. Pershing County Sheriff’s Office –
       Post Mission Statement. Pershing County, Nevada. 2017.

Solaegui Engineers. 2018. Burning Man Environmental Impact Statement Traffic Analysis. Prepared for
        EMPSi, Reno, Nevada.




June 2019          Burning Man Event Special Recreation Permit Final Environmental Impact Statement              25
                                 Public Health and Safety at the Burning Man Event
                                                                                                         AR08195
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 160 of 362
                                                               Public Health and Safety at the Burning Man Event




                                  This page intentionally left blank.




26             Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                             Public Health and Safety at the Burning Man Event
                                                                                                     AR08196
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 161 of 362




                       BLM LAW ENFORCEMENT EVENTS BY TYPE*
                                                            2014    2015     2016
        PUBLIC ASSISTS**                                     450    1474     213
        PUBLIC CONTACTS**                                    166    1595     6903
        TRAFFIC STOPS                                        860     899     1254
        VERBAL WARNINGS                                      520     548     317
        WRITTEN WARNINGS                                     230     211      45
        CITATIONS                                            392     534     326
        RESOURCE COMPLIANCE CHECKS                           17      118      20


 *Numbers based on final CAD Report

 **In order to capture a more complete picture of what BLM law enforcement officers do during
 the event, an emphasis was placed on recording all public assist and visitor contacts during the
 2015 event. These contacts have always occurred, but they were not always reported to
 dispatch and documented through the CAD.

                                BLM CITATIONS BY TYPE
                                                              2014 2015 2016
        AIRCRAFT LANDING                                        0    1    1
        DISORDERLY CONDUCT                                      8    7    3
        DRUG PARAPHERNALIA                                     29   35    3
        DUI ALCOHOL                                             1    1    0
        DUI DRUGS                                               2    1    1
        FIRE                                                    0    1    1
        FIREWORKS                                               2    2    0
        ALCOHOL/FURNISH TO MINOR                                1    0    0
        CREATING A HAZARD                                      10   26   35
        IN A CLOSED AREA                                       44   15    0
        INTERFERENCE                                            4    3    1
        MOTOR VEHICLE IN CLOSURE                               11    5   11
        MOTOR VEHICLE NO DRIVERS LICENSE                       14   12    9
        MOTOR VEHICLE NO INSURANCE                              3    1    3
        MOTOR VEHICLE NO PERMIT                                 2    0    0
        MOTOR VEHICLE NO PLATE                                  1    1    2
        MOTOR VEHICLE NO REGISTRATION                          12   16   29
        MOTOR VEHICLE NO BRAKE LIGHTS                           0    6   10



                                                                                        AR04335
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 162 of 362




       MOTOR VEHICLE NO TAILLIGHTS                          1     10      7
       MOTOR VEHICLE OBSTRUCTED PLATE                       1      0      0
       MOTOR VEHICLE SPEEDING                               3     77     58
       MOTOR VEHICLE CARELESS DRIVING                       1      5      0
       MOTOR VEHICLE WRECKLESS                              1      0      0
       MOTOR VEHICLE MISCELLANEOUS                          0      4     16
       OPEN CONTAINER                                       5      7      2
       POSSESSION OF A CONTROLLED SUBSTANCE                205    116    82
       TRAFFICKING                                          0      2      0
       PUBLIC USE                                          11      0      0
       RESISTING                                            1      4      2
       TRESPASS                                             6      8      5
       WASTE WATER                                          2     34      2
       WEAPONS                                              4      3      3
       MISC                                                 0      3     40
       DEPOSIT OF HUMAN WASTE*                              7     128    81
       TOTAL                                               392    534    407


       *It is estimated 40 citations coded as MISC in CAD were issued for Depositing Human
       Waste on Playa




                                                                                    AR04336
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 163 of 362




                         BLM Burning Man Event LE Positions
                                   (2010 – 2016)

             Permit Participant
Year          Population Cap                    City Population                 # BLM Officers

2010                    50,000                          51,515*                         51

2011                    50,000                          53,735*                         51

2012                    60,900                          56,149*                         70

2013                    68,000                          69,613*                         70

2014                    68,000                          75,234**                        88

2015                    70,000                          76,412**                        88

2016                    70,000                          67,290**                        75


        *These population numbers reflex just participant population. They do not include BRC staff for
        the “Bodies on Playa Population” number.

        **These population numbers reflex participant and BRC staff population which is categorized as
        bodies on playa population.




                                                                                              AR04340
.   '   '   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 164 of 362




                  PERSHING COUNTY
                  SHERIFF'S OFFICE



             2018 BURNING MAN
                  FESTIVAL

            POST MISSION SYNOPSIS




                                                                             AR01601
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 165 of 362




                                                               DISCLAIMER


The statements contained within this document are those of the author, Jerry Allen, the elected Sheriff of Pershing County at the time this
document is authored and the Festival was performed. These statements are made referencing the facts available either through public
documents, public sourcing and/or factual information gathered by actually being at the Festival and working the same.

All efforts have been made to put forth the most accurate information without embellishment. All references to cases and citations are actual
numbers that have been initiated specifically due to the Burning Man Festival.

These views and statements do not necessarily reflect the thoughts of anyone else in Pershing County, either resident or elected Official. For
those individual accounts, the specific elected Officer(s) or residents should be spoken to.

It has been my intent to provide the most accurate information available to the Pershing County Board of County Commissioners. This document
is not produced to influence the feelings of said Board or of any other entity, and will not be changed due to any individual or groups feeling
regarding any facts contained within. Unless irrefutable facts are brought forward which would invalidate any portion of this document, the
document will not be changed by the author.




PCSO 2018 PMS                                                                                                                            Page 1
                                                                                                                                     AR01602
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 166 of 362




Introduction and Background
        The Burning Man Festival is a world known 'counterculture' Festival that is held annually in the
Black Rock Dese1t portion of Pershing County, on land wholly within the geographical boundary of
Pershing County and managed by the Bureau of Land Management (BLM).

         The Burning Man Festival was started in San Francisco, on Baker Beach, in 1986 and was
attended by 35 people 1• This event became an annual Festival and quickly outgrew the venue and societal
standards of Baker Beach in the San Francisco area. By 1990, the 'Burners', as the collective participants
are referred to, were no longer allowed to burn the 'Man' on the beach, nor perform some of the activities
they were openly perf01ming. In the same year, the Festival was moved from San Francisco to a remote
area of the Black Rock Desert. The Black Rock Desert is partially located in three (3) separate counties
within Nevada. The Festival has been held since then, except for one year2, in the Black Rock Desert.
Over the years the Festival has progressed n01th and is now wholly within the boundaries and jurisdiction
of Pershing County. As far back as 1991, the event was such a large size as to require a permit to be
issued by the BLM.

         Burning Man touts the Festival as a 'Social Experiment', an 'Experiment in Society', or any other
verbiage they can think of not to call it a Festival. However, in 1997 it was referred to as "THE
WORLD'S MOST DANGEROUS ART FESTNAL"3• For the purposes of this document, this event will
be referred to as a Festival, as it has numerous events, parties, shows, acts, rides and other features of any
other Festival. This Festival also meets the definition given in numerous dictionaries as well as being
referenced several times within Burning Man's timeline.4

        The BLM issues a Special Recreation Permit (SRP) for the Festival to Black Rock City LLC,
which creates what Burning Man personnel refer to as a temporary city, Black Rock City (BRC).5 As
such, BLM is the regulatory agency for the Permit as well as any stipulations that are included therein.
BLM has a Law Enforcement branch that is tasked with investigating and enforcing Federal laws
regarding the use and abuse of the land and resources, as well as the stipulations of the SRP.

         The Pershing County Sheriff's Office (PCSO) is tasked as the ultimate authority in providing
County Law Enforcement for the attendees; paid, volunteers or employees of the Festival. PCSO
investigates all manner of crimes from Trespassing to Homicide, misdemeanor to Felony, and anything in
between. The same as it would for the permanent population within the boundaries of Pershing County.
PCSO also issues No Trespassing Warnings to those who BRC or BLM decide are no longer welcome at
the Festival.

        For the past several years, PCSO and the BLM have worked in an 'integrated command' structure
to attempt to provide the best response to calls for service within the Festival as well as keep the costs to


1 burningman.org/timeline/1986
2 burningman.org/timeline/1997
3 burningman.org/timeline/1997
4
  burningman.org/timeline/1994
5
  BRC is not recognized as a city/town as defined in NRS 266

PCSO 2018 PMS                                                                                         Page 2
                                                                                                   AR01603
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 167 of 362




BRC and ultimately the pa1ticipant as low as possible. This integration is also due to the severe .
constraints placed on PCSO by the confines of a document referred to as the 2013 Settlement Agreement.

          Pershing County usually has a population of approximately 6,800 people within the County. This
population includes approximately 1,600 inmates incarcerated at the Lovelock Correctional Center. For
this population, the Pershing County Sheriff's Office has 15 full time Sworn Law Enforcement Deputies,
including the Sheriff, to perform all of the duties statutorily mandated for the Sherif fs Office. These
duties include providing for all Law Enforcement duties for the general public as well as maintaining the
jail for the County, which is located in Lovelock, approximately 160 miles from the Festival. With the
amount of staffing available at the Sheriff's Office there is approximately 1 Deputy for every 578 persons
permanently residing in Pershing County, minus those incarcerated within the State Prison.

         During the approximate 10-12 days of the active portion of the Burning Man Festival, the
population of the Festival alone balloons to upwards of 80,000+ persons; still with only the 15 Sworn
Full-Time Deputies employed by the Pershing County Sheriff's Office. This enormous increase in
population mandates that additional Law Enforcement staffing must be hired, on a temporary basis, to
assist with the influx of population and issues which accompany the massive increase in people to a non­
populated, arr arely visited portion of Pershing County.

         Additionally, there are several hundred people on the Black Rock Desert, (pre and post Festival)
providing for set up and clean-up of the Burning Man Festival. While many of these people are there to
truly assist in the mission of Burning Man, such as at any Festival; there have been those that have
required an additional response from Law Enforcement. Outside of the Festival, this pmtion of Pershing
County is only responded to a couple of times a year, due to its remote location, lack of residents, lack of
pe1manent infrastructure and lack of amenities.

        The Burning Man Festival has, for several years, far exceeded the resources of not only Pershing
County, but the Law Enforcement resources of Northern Nevada as a whole. The Pershing County
Sheriffs Office has had to 'contract' with several Law Enforcement Officers within the State to provide
some semblance of Law Enforcement expected by the participants. This endeavor is becoming
increasingly difficult to pe1form from year to year, as the population of BRC continues to increase, the
daily regular pay for a Law Enforcement Officer increases and the payment to Pershing County for this
Festival remains relatively stagnant.

         As this Festival is a temporary assignment on the actual Desert, this is truly a 'mission' for the
Pershing County Sheriff's Office and not a standard patrol duty. This Festival requires numerous
resources that are not available to Pershing County on a daily basis. Some of these are housing for
additional staff, dispatch services, feeding staff, a tempora1y jail (holding facility), etc. Although both the
BLM and BRC provide many necessities to PCSO for the active portion of this Festival, these necessities
are absent for the remainder of the portion of the Festival that is not active-set up and tear down. On some
years, this response time frame is busier than others.




PCSO 2018 PMS                                                                                          Page 3
                                                                                                    AR01604
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 168 of 362




Planning
       It was a very robust and lengthy planning season. This year's planning session was made
more difficult due to the fact BRC is still in the planning for their next permit and they are
undergoing the Environmental Impact Statement (EIS) process with the BLM. The Pershing
County Sheriffs Office is one of many cooperating agencies assisting with this process.

        The EIS process led to approximately tripling of the amount of meetings, in person and
telephonic, for this year's planning season. This put further strain on the PCSO to attempt to be
true collaborators for the planning of not only this year's Festival, but also the planning for the
future of this Festival. With limited staffing, the planning for such a large Festival takes more
time and effort than what PCSO can dedicate. Without adding to our cunent staffing, PCSO will
not be able to continue to hold the level of collaboration we have been able to provide in the past
couple of years.

        BRC advised they were going to rehire Humboldt General Hospital ambulance service
for transportation and EMT response to calls for service at the Festival. This created a mixed
emotion for PCSO, as we are glad to work with an organization we work very well with the
remainder of the year; however it also caused a hardship on PCSO, as we have come to rely on
bonowing four (4) camp trailers from them for housing our contract staff. With HGH EMS
working the Festival, PCSO had to attempt to find another viable solution for our housing needs.
Additionally, PCSO lost access to a house we have rented in the recent past for additional
housing. The loss of this house was due to the owner moving back to the area and needing his
house. PCSO lost 3 beds for staffing due to this loss of access. The loss of these resources
created a need to find an additional 13 beds for contract staffing prior to the Festival.

       This year included a cooperators meeting format of 2015 and 2017. In this meeting, the
group worked on a scenario which had happened the previous year to attempt to work out the
kinks. While this had some benefits for any other potential issues of this nature, this incident had ·
already been handled live the previous year.

        BRC advised they were going to be hiring a private. Security company for the safety of
their own staff and the Black Rock Rangers (BRR). BRC advised the scope of work they were
hoping their security company would be able to perfo1m. This plan caused some confusion for
the PCSO planning team, as PCSO rarely receives reports of BRC employees/volunteers being
assaulted or battered; hich would necessitate an added response for employee safety. It is even
more rare that PCSO is requested to proceed with any type of investigation or submission of
charges against anyone reported to have assaulted or battered an employee/volunteer of BRC.
Most if not all of the 'victims' from BRC employees/volunteers request the aggressor get help
because the suspect's behavior is most likely not how they n01mally act.

        Due to this plan being brought forward extremely late in the planning process, BRC's
plan for a private security company was not accepted by BLM and was not carried out for this
year's Festival. However I expect this plan will continue to be proposed by BRC.



PCSO 2018 PMS                                                                                 Page 4
                                                                                           AR01605
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 169 of 362




        An ongoing issue which continues to make for such a long planning season is the
inability for the BRC planning team to make many actionable decisions at the time of the
scheduled meetings. Most of the information had to be taken back to BRC's governing board in
San Francisco and then another meeting would have to be scheduled around everyone's
increasingly busy schedules.

        The issue which caused the most consternation between PCSO and BRC was the
continued lack of knowledge of the Nevada Revised Statutes by BRC's law enforcement liaison.
For the fourth (4) year in a row, members of PCSO had to explain the difference between
Trespassing (a violation of the law) and Evictions (a legal decision which must be made by a
court, before PCSO can take any enforcement action)�ne would think with a retired Law
Enforcement Officer and a plethora of attorney's at BRC's disposal, this would not be a lingering
issue every year.

         Additionally there were conversations involving requests by BRC to violate PCSO
protocols, to allow BRC to know about activities and missions involving Law Enforcement
activities prior to those missions being unde1iaken. These notifications would make those
mission(s) not only ineffective, they have the very real potential of providing a much worse
outcome, the compromising of Officer Safety in an environment where Law Enforcement is
already outnumbered a minimum of 800: 1. This year solidified for PCSO that meeting with the
cunent liaison is ineffective, inefficient and should be terminated for the good of the planning
team.

        This years' planning period became extremely toxic between PCSO and BRC. I did not
complete and submit my 2017 PMS until July 2018. This caused some delays in meetings as
well as the flow of information.

        Again, PCSO attempted to provide for 'Separate Command' as defined within the 2013
Settlement Agreement. This was, again, not possible due to the extremely tight restrictions on
PCSO's budget. Although the Settlement Agreement allows for an increase in funding if PCSO
goes to Separate command, when PCSO obtained quotes for outside services, it quickly became
apparent that even with the increase iri funding PCSO would not be able to function in any
meaningful way without the substantial assistance of both BRC and the BLM which has been
provided for the past several years. PCSO was advised by some of the vendors they could not
provide PCSO with the cost savings they provide BRC, mostly due to the fact PCSO would not
order the quantity BRC does. The vendors also advised they were not allowed to release any of
the costs of any of the services provided to BRC due to contractual limitations.

        BRC previously provided a partial spreadsheet with some of the costs they state they
provide to PCSO. BRC alleges that the costs they provided in 2016 were $264,000.00. However
after several requests, this spreadsheet has not been completed and no verifiable infonnation has
been provided to quantify the provided costs and numbers. PCSO has also not been provided
with numbers for the 2017 or 2018 Festivals.

       For reference, between the $264,000 allegedly provided by BRC coupled with the
$240,000 allotted through the Settlement Agreement would total $504,000.00. This amount far


PCSO 2018 PMS                                                                              Page 5
                                                                                        AR01606
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 170 of 362




exceeds the $400,000 which would be allocated to Pershing County if the Festival stayed under
the 69,999 person peak population and PCSO was able to provide for a Separate Command
Structure.

         When attempting to perform some research regarding meals alone, it appears that BRC
states they pay more than $70 per meal for PCSO personnel and inmates. This is an extremely
exaggerated figure.

        With the report of costs provided, coupled with the above research by PCSO it should be
readily apparent PCSO will be unable to provide for a Separate Command structure any time
until the 2013 Settlement Agreement in renegotiated and a reasonable cost recovery system can
be negotiated.

       This year PCSO requested $238.062.88 to provide Law Enforcement services for the
Festival. The increase in request was due to the need to purchase additional trailers for contract
employees coupled with a requirement under the NRS to provide all unifo1m Law Enforcement
Officers with body cameras. Since there is no way within the cunent Settlement Agreement for
Pershing County to request more funding from BRC, the Board of County Commissioners
approved and allocated the PCSO budget request from the monies already allocated for the 2018
Festival. Although this budget request provided for necessary equipment, it did not allow for
more personnel, which has been needed for quite some time.

        Even under the cun-ent Environmental Assessment that BRC is working under, the
suggestion for PCSO staffing was 32-35 Deputies per day at a population level of 70,000 total
bodies on the playa.6 This number will never be recognized with the cunent budgetary restraints
from the 'Agreement', which leaves the participants with inadequate Law Enforcement services
for the Festival.

        With the severe constraints of the 2013 Settlement Agreement, there is little room to
independently provide for even the basics for a Festival of this magnitude, let alone provide for
any large contingencies. With that stated, there are no monies left to respond to any emergencies
regardless of size.

       Any funding for an emergency situation would come out of the County's regularly
budgeted funding sources, which are allocated far before the budget and Festival talce place.

        A budget spreadsheet will be provided in a separate section7.




6 Burning Man 20012-2016 Special Recreation Permit NVW03500-12-01 (4.14.1 & 4.18.1)
7 Appendix A

PCSO 2018 PMS                                                                              Page 6
                                                                                         AR01607
     .   .       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 171 of 362

-.

             Population Statistics
                     The population statistics for the 2018 Festival were once again reported to both the BLM
             and PCSO by BRC through a population reporting system controlled by BRC. The population of
             Black Rock City was provided, at minimum, twice a day, once by text notification and then
             again in the daily Tier 1 meeting. The reporting structure for population info1mation seems to
             work well, for the population which is reported, as it reaches all of the people who need access to
             the data.

                     At two times during the 2018 Festival, the paid participant population of BRC exceeded
             the cap of 70,000. This prompted action from the BLM to attempt to curtail the influx of paid
             participants. (Refer to BLM's report for specifics) This overage also prompted action from
             PCSO who deployed an LED traffic inf01mation 'reader board' to advise participants prior to
             aiTiving at the 8 mile access gate that the Festival was oversold and the entry gate was closed.
             This sign was deployed in an effort to curtail paiiicipants from being held in the entry line and
             becoming increasingly agitated by not being allowed to enter the Festival which they had already
             paid for. The deployment of the sign prior to the entry gate was to allow participants the option
             to return to Gerlach or Empire or points beyond to await a better time to enter the Festival.

                     The peak 'paid participant' population number I was provided, during the active portion
             of the Festival, was 70,358. The peak bodies on playa population number reported during the
             Festival was 77,630.

                     A population spreadsheet will be provided separately. 8

                     It is noteworthy that for a population of 5,200 full time residents of Pershing County
             (6,800 minus 1,600 inmates housed at the Lovelock Correctional Center), PCSO has 9 Sworn
             Deputies for Patrol, 5 Sworn Deputies for Detention and 1 Deputy assigned to the Youth
             Resource position, when we are fully staffed. This increase of population alone should have
             been met with an additional number of Sworn Deputies, commensurate with the additional
             population. This number would be 134 Sworn Deputies to provide patrol functions at this
             Festival. (1 Deputy per approximately 577 permanent residents ofPershing County)

                      I continue to be highly suspicious of the repmied population numbers as there is no
             independent verification or audit system in place to perform a quality control check. From
             previous Festivals, it appears to the naked eye, as if BRC is well beyond the reported numbers,
             but at this time there is no way to verify this.

                     To support this suspicion, this year BRC added a partial perimeter street during the active
             portion of the Festival. Through previous planning meeting discussions, BRC personnel advised
             that by adding an entire perimeter street that would account for approximately 10,000 additional
             persons at the Festival.



             8 Appendix B

             PCSO 2018 PMS                                                                               Page 7
                                                                                                      AR01608
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 172 of 362




 OPERATIONS
         The 2018 Burning Man Festival started, as many of them do, prior to the opening of the
 gates to allow general paid participants to enter and assist with set up of the larger theme camps
 or work for BRC operations. This is outside of the 8 days of the reported 'active portion' of the
 Festival.

         Operations were extremely busy for the PCSO, as we again had some technical
 difficulties at the beginning of the Festival. These included a lack of PCSO IT personnel for the
 setup of our computers and network. This included setup of new equipment for our newly
 obtained body and vehicle cameras. This function was accomplished by Sheriff Allen with
 valuable assistance provided by BLM IT staff again.

          During the 2018 Festival, there was another wildland fire that caused Highway 447 to be
  closed for a portion of time and threatened a longer closure. This is the second year in a row the
· main artery to obtain services and to gain access to points beyond the Black Rock Desert was
  closed. This caused a hardship at the end of the Festival due to having to transport the remains
  of a deceased person from the Festival.

       PCSO ran into some vehicle issues with our inmate transport vehicles. We had several
 blowout/flat tires which caused delay in the response of our vehicles to transport inmates.

       At the culmination of the Festival, PCSO had released most of our staffing due to the
above mentioned budgetary constraints. On the Tuesday after the Festival was supposed to be
over, September 4, 2018, PCSO was called to a report of a man down, which unfortunately
ended with a Coroner call. Adequate staffing was not available due to lack of funding and
personnel needing to return to their regular full time jobs. PCSO reaffirmed we need additional
personnel both pre and post Festival. On the same date, the previously mentioned fire caused
Hwy 447 to be closed and impassible for a period of time.

       As previously mentioned, this closure caused delay in transportation of the remains to the
WCME office. Another hardship on PCSO was there were no funeral homes that were willing to
come to the playa to pick up any remains. As such, PCSO staff had to provide transpo1i for the
remains, which took essential resources from the Festival.

       As this was a coroner report associated with the Festival and covered in section 4 of the
Settlement Agreement, a separate bill will be submitted.

       On the same date, PCSO received a call for a suspected caijacking across CR 34 from the
main entry/exit road for the Festival. The suspect was able to make it to Gerlach where he
committed several other Felony crimes and was arrested by WCSO for those alleged crimes.
PCSO had probable cause for his anest due to the victim making a positive identification of the


 PCSO 2018 PMS                                                                                Page 8
                                                                                           AR01609
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 173 of 362




suspect and there being evidence found in the vehicle. This case again was after the active part
of the Festival, but wholly suffounding participants of the Burning Man Festival.

         Although BRC's Black Rock Rangers normally provide assistance to PCSO regarding
 calls for service, an opinion of the Nevada Attorney General allowed BRC to act as a 'buffer'
between persons reporting to be victims of Sexual Assaults and Law Enforcement. In some
other jurisdictions within the State, there is an independent service to act as an advocate for the
victim. Instead of following that model, BRC responded to calls they initially received and
spoke with the victim(s) prior to Law Enforcement Officers being able to talk to the victims.
Although the Pershing County Sheriffs Office respects the right of a victim of any crime to
remain anonymous and therefore not want to be a victim, we have never had a third party
interfere with these interviews and speak on the behalf of a victim. This lack of being able to
receive this information directly from the victim(s) caused a disruption for all of the Pershing
County Deputies. It also caused the already tenuous relationship between BRC and PCSO to
degrade. This was further exacerbated by the fact BRC expanded their interference to other Law
Enforcement calls for service. Although none of these incidents apparently rose to the level of
taking criminal action against any BRC employees, there were a few incidents which required
additional supervisor response from PCSO and more de-escalation than should have been
required.

        This continued hindrance prompted a letter from Sheriff Allen to cease and desist these
actions regarding any further interference with criminal report(s) outside of reports of Sexual
Assaults. After this letter was served, PCSO Deputies were able to resume a more normalized
response to calls for service.

        Despite this interaction, PCSO received twelve reports of Sexual Assault during the
active p01iion of the Festival. PCSO is CU1Tently still investigating four of those reports. The
other victims chose not to go forward with testing and prosecution against the perpetrators.

         PCSO received a report of a Sexual Assault on December 3, 201 8. This report was
initially made to Reno Police Department and we are currently awaiting the report from them.
Unfortunately, these late rep01is are not outside of the 'norm' as it relates to this Festival.

         BRC again provided substantial assistance to PCSO regarding buildings at the Joint
Operation Center as well as access to their prope1iy in Gerlach, known as the Shower property,
for our trailers. They also provided the meals for our staff and inmates held within the temporary
jail located within the JOC. Without this assistance, PCSO would not be able to provide many
services to the participants of this Festival.




PCSO 2018 PMS                                                                                Page 9
                                                                                          AR01610
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 174 of 362




ENFORCEMENT STATISTICS
During the 2018 Festival we were able to capture the following information:

    •   140 Cases were drawn specifically for the 2018 Burning Man Festival.
            o These cases include the following citations as well as anests and informational
                reports.
    •   There were 44 anests at the 2018 Festival9 . These arrests ranged from Trespassing,
        Domestic Battery, Possession of Illegal Controlled Substances, Sexual Assault and
        Assault with a Deadly Weapon.
    •   There were 56 citations 1 0 issued for various offenses, mostly for the illegal possession of
        controlled substances.
    •   We continue to have negative enforcement with far less than one (1) % of the population
        at any given time.
    •   We continue to receive calls for service even after the Festival.
            o Many of these calls after the fact are for repo11s of either damage or theft of
                personal prope11y, some of which turn out to be insurance fraud related.
            o Prior to the end of the cleanup of the Festival, PCSO received a report of 4
                missing juveniles who had allegedly left the camp on bicycles in an unknown
                direction.
                    ■   Search and Rescue was called out to assist with this mission, however
                        before they were deployed, PCSO was advised WCSO had made contact
                        with all 4 juveniles in the Gerlach area.


    PCSO was better able to compile a comprehensive account of the weight of illegal narcotics
seized from the Burning Man Festival. Those weights will be provided in a separate included
spreadsheet. 1 1

        The Burning Man Festival continues to contain the largest single concentration of
narcotics violations in Pershing County for the entire year.




9
  Appendix c
10
   Appendix D
11 Appendix E

PCSO 2018 PMS                                                                                Page 10
                                                                                            AR01611
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 175 of 362




FINANCIALS
         For Pershing County, our budget for the Burning Man Festival is wholly based on
population of the Festival. Due to that, some references regarding population will be repeated in
this section. It should be noted that our budget is based on a figure provided by BRC prior to the
start of the Festival. If there are any population overages, like there were in the 20 1 8 Festival,
those cannot be budgeted for prior to the start of the Festival.

        The Pershing County Sheriffs Office requested and was approved $23 8,062. 88 to
provide Law Enforcement services to the 2018 Burning Man Festival. This does not include all
of the numerous hours which were put in prior to the Festival for planning. It also does not
account for hours worked by my Administrative staff or other civilian staff, as I absorb those
costs in my regular budget.
    • This allocation of funding also does not include:
                                                               ?
           o The supplies and services BLM assisted � -
           o The cost of additional housing (trailers), waste removal and generator(s) for the
               Shower Property, provided by BRC.
           o The cost of meals provided through BLM and BRC.
           o The cost of Dispatch provided tln·ough BLM.


       It has proved increasingly difficult to provide for a comprehensive budget for several
reasons:

       •   The Burning Man Festival budget is based on 'peak population'; as such there may be
           a variance in what is budgeted for and what is paid. PCSO budgets for a certain
           population range based on an estimate provided by BRC and previous history.
               o If the population is less than planned for, Pershing County would not receive
                  monies which were budgeted for and then would have to be covered by the
                   individual Office's budgets.
               o If the population goes above what is budgeted for, supplies and personnel may
                   run out due to lack of prior planning.
                       ■   This potentially leaves Pershing County open to liability.
                       ■   It does not allow for proper services to be available for the
                           participants.
                       ■   It causes the contract personnel to become overworked/overstressed
                           which could cause further issues with good decision maldng.
       •   The overall payment will not be realized until after the Festival, due to the 'peak
           population' not being publicly repmied until then.
               o For example, the revenue for the 20 1 8 Festival was not calculated until the
                  final payment was made on or about October 13, 2018.
               o With BRC exceeding the peak population of 70,000, the payment to Pershing
                  County reached a higher pay bracket.
               o This budget number was not available prior to having a budget approved, thus
                  becoming difficult to know what expenses could be afforded because we did
                  not have an accurate amount to start the budget process --w±th.-:-

PCSO 2018 PMS                                  f                                            Page 11
                                                                                          AR01612
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 176 of 362




ISSUES NEEDING SOLUTIONS PRIOR TO THE 2019 BM FESTIVAL


   1. A solution needs to be made regarding radio connectivity to Lovelock.
          a. This will entail a permanent mountaintop repeater system which would carry
               radio signal from the Black Rock Desert to the Pershing County Sheriff's Office
               and back.
          b. . This repeater system is needed for more than the Burning Man Festival; however
               it will get the majority of its use during the Festival.
   2. The integration of PCSO radios with BLM and other Law Enforcement entities radios.
          a. With the continual advancement of technology, a viable solution needs to be
               prepared to continue to have robust communications between all Law
               Enforcement entities within the working area of the Festival.
          b. PCSO cannot CUlTently talk to NHP or wcso on their systems due to
               incompatibilities. This needs to be rectified in the event of an MCI.
   3. Blue Pit still needs to be reevaluated as a staging/lodging area for Law Enforcement.
          a. This area is within approximately 5 minutes response time from the Pit to the
               Command Post.
                    1 . This close proximity would allow for extremely rapid response of the
                        personnel who will be responsible for making important decision relating
                        to the safety of all of the participants.
                   11. It would also provide for expedited response for staff needing to be called
                        out to respond to a critical incident without having to deal with the added
                        stress of traffic.
          b. This area is separated enough from the Festival to provide some quiet time for the
              staff.
          c. This area would not require any other special permitting.
          d. The proximity of the Blue Pit would also be closer to the Festival which would
              allow for:
                    1. Less distance for providing sanitary services and fresh water.
                   11. Less travel time during the major influx of traffic.
                            1. This alone could save upwards of 45 minutes to an hour of travel
                                time-a timeframe that is unacceptable at a planned Festival.
   4. Funding and available personnel will need to be secured to provide for a minimum of 40
      PCSO Deputies per shift.
          a. The shifts will need to strut prior to the strut of the active portion of the Festival
              (pre-Festival).
          b. Some of these shifts will also need to extend past the end of the Festival, due to
              the influx of calls and the lingering paperwork and evidence that needs to be
              secured after every Festival (post-Festival).
          c. We also need more personnel, not necessarily sworn, available after the Festival
              to assist in 'break down' of our infrastructure.
   5. Burning Man and Pershing County need to abolish and dispose of the 201 3 Settlement
      Agreement and either a new agreement needs to be worked out, or a system of cost
      recovery needs to be put into effect.


PCSO 2018 PMS                                                                              Page 12
                                                                                         AR01613
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 177 of 362




            a. Cost recovery has been in place for BLM for several years and allows for a
                realistic opportunity to provide necessary response and coverage for an event of
                this magnitude.
                     1. Both BRC and BLM work with multimillion dollar budgets to accomplish
                         their missions and both entities have several avenues to obtain additional
                         funding if needed either before or during the Festival.
                    11. Pershing County works with a budget of approximately 3% of other
                         entities budgets.
            b. The 'Agreement' only allows for funding for eight days. The reality is the
                participant portion of the Festival for 2018 was 10 days, by BRC's own
                admissions, due to a 'side agreement' between BRC and BLM, which has been in
                place for several years, to allow for early ingress and egress to alleviate traffic.
                     i. This has been verified by Marian Goodell on a TED talk where she stated
                         'Burning Man is a 9 day event.' 13
            c. There are people on the Playa for well over the nine days of the actual Festival,
                and these are people that PCSO regularly has to have interaction with, as
                previously reported.
    6. Burning Man has become a year round event for the Pershing County Sheriffs Office.
           a. Due to the extra burden placed on this Office for just this Festival, the County
               needs to find a solution, possibly through cost recovery, to provide the Pershing
               County Sheriff s Office with a full-time sworn person to accommodate this
               Festival.
                     1. This position needs to be sworn due to the fact that even up to 12 months
                        after a BM Festival has concluded, this Office commonly receives reports
                        of criminal activity.
                    11. These reports will sometimes need further investigation, which can only
                        be performed by a Sworn Deputy.
           b. BRC is proposing to allow the population of this Festival to reach the 1 00,000
               person range. BRC cunently is approaching 80,000 bodies on playa.
           c. It should be noted the BLM has, a position specifically dedicated to just the
               Burning Man Festival as do other entities.
    7. Pershing County needs to formulate a plan to oversee and audit the population count of
       this Festival.
           a. The numbers provided by BRC cannot be fully relied upon especially as they are
               continually allowing traffic to come in through 'Burner Express' buses and
               "Burner Air' their commercial flight option which brings participants to the playa,
               without having to go through the main gate and be counted.
           b. With payment to Pershing County wholly tied to the population of this city, I
               think it is prudent for Pershing County to be able to verify, without question of
               authenticity, the actual 'bodies on playa' population.
    8. Pershing County needs to fund personnel to ensure the businesses providing services at
       the Festival have proper licensing with the County. BRC ensures that there are
       mechanisms in place for them to regulate their vendors within the Festival. There
       however, is no mechanism for the County to provide the same oversight. This needs to
       be rectified, as the County is ultimately responsible for the licensing of some of the

13 https ://j oumal.bumingman.org/20 1 4/06/philosophical-center/tenprinciples/marian-goodell-speaks-at-tedx-tokyo/

PCSO 2018 PMS                                                                                                          Page 13
                                                                                                                      AR01614
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 178 of 362




       vendors within the Festival. It is ludicrous to have entities such as the Health Department
       from the State of Nevada on site without also having the equivalent from Pershing
       County looking for violations of our licensing ordinances, especially where service of
       alcoholic beverages and food products is concerned.

    9. The majority of the Cooperators meetings should be held in the Lovelock area, since
       Pershing County is the County in which this Festival actually takes place. This would
       allow for more participation from other Pershing County entities which are becoming
       more vital for this Festival to operate.

           a. BRC has been opposed to this in the past due to the lack of communication
              resources for many of their cooperators to call in.
           b. BRC has also stated there is not enough room within one building in Pershing
              County to hold these meetings as well as Pershing County being unable to provide
              similar AN resources as the DEM in Washoe County. However, if a critical
              incident does happen on the playa, it will be Pershing County who would be the
              primary entity to provide for Emergency Management, not Washoe County.
                  1. Pershing County will be using their own infrastructure within Lovelock to
                      assist with necessary peripheral duties and it would be nice to have BRC
                      become accustomed to the area as well as the resources available within
                      Pershing County.

   10. Planning for the 2019 Festival should tal<:e place between those departments within BRC
       responsible for Operations of the Festival and PCSO. For far too long, PCSO has been
       planning this Festival with the legal and government relations departments of BRC. This
       action has continually bogged down the meetings and schedules, as referenced earlier
       within this document.
           a. While BRC's legal depaiiment may need some limited input, if planning items
               reach to the legal realm, the more appropriate and therefore effective method
               would be to plan the Festival with those who are tasked with the operational
               responsibilities of the Festival.
           b. It would be more appropriate for the legal team of BRC to speak with the
               Pershing County District Attorney's Office if there are legal issues that need to be
               rectified, as the District Attorney's Office is the legal representative of Pershing
               County.
           c. As previously stated, a different individual should be looked at to provide Law
               Enforcement Liaison services on behalf of BRC, as this relationship has become
              too toxic to be salvaged.

       Those persons who are to be involved in the planning process, on behalf of BRC, also
need to have the authority to make actionable decisions at the time of the meetings. This change
should allow for real time decisions, so we are not languishing and waiting for additional
meetings to happen and decisions to be made.




PCSO 2018 PMS                                                                              Page 14
                                                                                         AR01615
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 179 of 362




                APPENDIX A




PCSO 2018 PMS                                                        Page 15
                                                                    AR01616
              Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 180 of 362




                                  20 1 8 PCSO Burning Man Budget Request
                                                                                                                        Payment @ $240,000.00
    20 1 8 BM        Per CPI calculation-
    Payment-           https://dnlu.bls.gov/cgi-
                   bin/cpicnlc.pl?cosll=275%2COO                                                                        $          258,543.07
    Integrated     O.OO&yenrl=20140J&yenr2=20
    Command                      1806




                                                                           Standard       Overtime        Overtime
                   Total Hours scheduled             Regular Hours
                                                                          Hourly Rate      Hours         Hourly Rate
Status
Admin-Sworn                                266                      80    $     4 1 .04          1 86    $     45.67    $           1 1,777.82
Admin                                      120                                                   1 20    $     3 8.00   $            4,560.00
Day Shift
Supervisor                                 210                      44    $     32.25            1 66    $    35.89     $            7,376.74

Day Shift Patrol                           770                    770     $     38.65                0   $              $           29,760.50
Night Shift
Supervisor                                 168                     168    $     45.09                0   $              $            7,575.12
Night Shift
Patrol                                    1386                  1 1 386   $     38.65                0   $              $           53,568.90

Evidence Tech                              252                    252     $     3 8.65               0   $              $            9,739.80

Jail Shifts                                960                    960     $     38.65                0   $              $          37,104.00


Total Personnel                                                                                                         $         161,462.88




    Supplies                                       Clothing, Office                                                     $          10,000.00
                                                   Supplies, Evidence
                                                   supplies, PPE
                          Permanent                                                                                                10,000.00
                                                                                                                        $
 CAD interface          Infrastructure
                          Permanent
                                                                                                                        $          21,000.00
Body Cameras            Infrastructure
                          Permanent
Trailers                Infrastructure                                                                                  $          30,000.00
A/C Unit                   Plan 'B'                                                                                     $           5,600.00

Total Supplies                                                                                                          $          76,600.00


  Total 2018
Budget Request
                                                                                                                        $         238,062.88


Total
Remaining                                                                                                               $          20,480.19




                                                                                                                             AR01617
                Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 181 of 362




        BRC Payme nt total in October             Budget PCSO             personel cost
                                                                           $291 526
· $300,000
                                $243,965              $ 247,736
 $250,000 $240.,000

 $200,000                                 5,000
                                                             r.7S,000

 $150,000

 S100,000

  S50,000

       so
                  201S                  2016                 2017                  2018




                                                                                          AR01618
                                 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 182 of 362




                                   LE cost per paid Participa nt
S3.50


$3.00                                                   8
                                                  3.0
                                         $ 3 03 $
$ 2.50
                                                                       $2 .61
                                                                                $2 42                   $2.51
$2 .00 -­

$ 1 . 50

       $ 1 . 39
$ 1 .00 �
            2006 2007 2008 2009 2010 201 1 201 2 2013 201                               2015 2016 2017 2018


Graph courtesy of Dave Skelton




                                                                                                                AR01619
                                   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 183 of 362




                                 LE ratio to bod ies on Playa per thousand
                                    FBI    cor     endation        ester      gion 1 .6 ( 2016)
    1 .80
                                           1 .64
                                                                                            LE ratio per thousand
                                                                       .4o
    1 .50
                          1 . 35
                                                        1 .32


    1 . 20
                                                                                   1 . 10


                                                                                                0.93         .... 1
    0.90
                         201 1            2012          201 3        2014         20 1 5        2016       2017
Graph courtesy of Dave Skelton




                                                                                                                  AR01620
                                 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 184 of 362




                             SLM & PCSO ratio to bodies on Pl aya per thousand
                                  FBI recomme dation teste n gion 1 .6 (2016)
      1 .80 -
                                                                                       ■ PCSO LE Ratio
                                                                                         BL   l'1   LE Ratio
      1 .20

      0.90

      0.60

      0.30

      0.00
                         201 1        2012        2013        2014        2015        2016             2017    2018
Graph courtesy of Dave Skelton




                                                                                                                AR01621
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 185 of 362




                APPENDIX B




PCSO 2018 PMS                                                        Page 16
                                                                    AR01622
                 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 186 of 362




        90 �---------------------------------                        ----------
"C
 C:
 I'll
 � 80 +-------------------------------------------                                      -
 0
.c:
I-




        60

        so                                                                                  -.-Total population
                                                                                            --Staff Population
                                                                                            � Paid Participants
                                                                                            � Children Population




         0




                                                                                                    AR01623
                                            Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 187 of 362



80,000
                                                                                                                                      524
                                                                                                                                                            S19
                                                                                                                             493
                                                                                                                                      7,272    7,280
                                                                                                                                                            7,349
 70,000                                                                                                                      6,897


                                                                                                                   6,566

 60.000

                                                                                                          6,039
                                                                                                                                                                      7,359
 50.000




          r
 40,000
                                ■ Kids (>12 )
                                  St.iH

 30.000                                                                                                                                               �


                                                                                  155                                                                                              498

 20,000 _j_                                                                      4,258
                                                                                                                                                                                  7,359

                                                                        90




                                                            ,, I
                                                                      3,317
 10.000
                                                                                                                                                                                              �
                 12                  18           28       2,685                                                                   �
                                                2;65-5                                                                                                                                        7,359
               1,431               1_,ill
                                   1,485        2,611      5,582      9,942      17,678          33,416   51,364   G0,62 1   66,670   69,834   70,358       67,536    47,873      14,616       238
      0        _539.,.___
                                                                                            T'
               Mon                 Tues          Wed                    Fri        Sat            Sun      Mon      Tues      Wee!     Thur     Fri          Sat       Sun         Mon        Tues
                                                                                            II
              G before      I    5 before       4 before   3 before   2 before   1 before        DJy 1    Day 2    D.iy 3    Day 4    Day s    Day G    !   Day 7     Day 8     · Labor Day Post Event
                                                            BRC l      BRC 2      BRC 3     I    BRC 4    BRC S    BRC G     BRC 7    BRC S    BRC 9        BRC 1 0   BRC l l     BRC 12     BRC 13


Graph courtesy of Dave Skelton




                                                                                                                                                                                          AR01624
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 188 of 362




                APPENDIX C




PCSO 2018 PMS                                                        Page 17
                                                                    AR01625
           Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 189 of 362




                              2018 BURNING MAN ARRESTS
No.         Name                           Charge(s)                                                             Bail Amount
       1    Chad Raines                    Trafficking of a Controlled Substa nce-Sched 1-4-14 Grams-4 counts
                                           Unlawful Possession Control led Substance-Not for Sales               $ 370,000.00

       2    Alex Newman                    Possession Controlled Substance for Sales                             $ 10,000.00

       3    Jonathan King                  Possession Controlled Substance for Sales
                                           Obstruct Public Officer                                               $ 11,140.00

       4    Daniel Samonas                 Driving under the Influence-1st Offense                               $    1,140.00

       5    Andre Hall                     Possession Controlled Substance-Not for Sales                         $ 20,000.00

       6    Jonathan Edmonds               Trafficking Controlled Substance-Schedule 1-4-14 G-2 counts
                                           Unlawful Possession of Controlled Substance-Not for Sales
                                           Abuse/Neglect/Endangerment of a Child                                 $ 60,000.00

       7    Misha N izker                  Trafficking Controlled Substa nce Sched 1-4-14 G
                                           Possession Control led Substance-not for sales
                                           Trafficking Controlled Substance Sched 1-over28 G                     $ 50,000.00

       8    Christiane Ferreira Da Costa   Trafficking Controlled Substance-Sched 1-over 28 G
                                           Unlawful Possession Controlled Substance-Not for Sales
                                           Trafficking Controlled Substance-Sched 1-4-14 G                       $ 30,000.00

       9    Josef Goldstein                Unlawful Possession Controlled Substance-Not for Sales                $    5,000.00

      10    Alexander Main                 Possession Controlled Substance for Sales
                                           Obstruct Public Officer
                                           Possession of Dangerous drug-W/O a prescription                       $   17,500.00

      11    Cole Schlecht                  Possession Controlled Substace for Sales
                                           Possession of Dangerous drug-W/O a prescription                       $ 35,000.00

      12    Ryan Gibbs                     T·rafficking Controlled Substance-Sched 1-over 28 G                   $ 30,000.00

      13   Jessica Van Acker Dugas         Unlawful Possession Controlled Substance-Not for Sales-2 counts       $ 10,000.00

      14    Moustapha Moughrabi            Unlawful Possession Controlled Substance-Not for Sales-2 counts       $   10,000.00

      15    Klaudia Krupa                  Unlawful Possession Controlled Substance-Not for Sales
                                           Unlawful Use/Possession of Paraphernalia                              $    5,640.00

      16   Alfredo Castellanos Heuer       Unlawful Possesson Controlled Substance
                                           Trafficking Controlled Substance-Schedule 1-4-14 G                    $ 25,000.00

      17 Adam Redstone                     Unlawful Trespass on La nd of another                                 $     195.00

      18   Simon Yang                      Unlawful Possession Controlled Substance-Not for Sales
                                           Unlawful Use/Possession of Paraphernalia                              $   5,640.00

      19   Anthony Nicolaides              Unlawful Possession Controlled Substance-Not for Sales-2 counts       $ 10,000.00

      20   Dylan Lineberger-Scholl         Unlawful Possession Controlled Substance-Not for Sales                $   5,000.00


                                                                                                                AR01626
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 190 of 362




21    M ichael Singleton    Domestic Battery-1st Offense                                       $    3,140.00

22    Nicholas David        Resist/Obstruct Public Officer 2 counts                            $    2,637.00

23    Jonatha n Giraldo     Domestic Battery 1st Offense                                       $    3,140.00

24    Melvin Stiefel       Possess Dangerous Drug W/0 valid Prescription 2 counts              $    5,000.00

25    Scott Lomill         Unlawful Possession Controlled Substance-Not for Sales
                           Unlawful Use/Possession of Paraphernalia
                           Possess Dangerous Drug W/0 valid Prescription                       $   15,640.00

26    Keith Allen          Unlawful Possession Controlled Substance-Not for Sales              $    5,000.00

27    Ada m Redstone       Unlawful Trespass on Land of a nother                               $      195.00

28    John Griffin         Domestic Battery                                                    $    3,140.00

29    Luit ltalianer       Unlawful Possession Controlled Substance-Not for Sales
                           Unlawful Use/Possession of Paraphernalia                            $    5,640.00

30    Daniel Devivo        Unlawful Possession Controlled Substance-Not for Sales-3 counts     $   15,000.00

31    Gabriel Garza        Battery, Resist/Obstruct a Public Officer                           $    3,420.00

32    Marei Markman n      Unlawful Use/Under the I nfluence o f a Controlled Substance        $    5,000.00

33    Kevin Castellanos    Unlawful Possession Controlled Substance-Not for Sales-3 counts     $   15,000.00

34   Jessica Lewis         Bribery of a J udicial Officer
                           Possession Controlled Substance for Sales
                           Resist/Obstruct Public Officer-2 counts                             $   13,640.00

35   Sherry Clark          Assault
                           Battery                                                             $    2,280.00
36
      Renee Raville        Trafficking Controlled Substance-Sched 1 15-28 Grams
                           Trafficking Controlled Substance-Sched 1 4-14 Grams
                           Possession Controlled Substance for Sales-2 counts
                           Possession of Dangerous Drug w/o Prescription                       $ 110,000.00

37    Robin Livingston     Trafficking Controlled Substance-Sched 1 4-14 Grams
                           Possession of a Controlled Substance                                $ 40,000.00

38   Suman Gopalrao        Unlawful Possession Controlled Substance for Sales-2 counts
                           Trafficking Controlled Substance-Sched 1 4-14 Grams
                           Unlawful Use/Possession of Paraphernalia                            $ 31,280.00

39   Joshua Coffin         Trafficking Controlled Substance-Sched 1 over 28 grams-.3 counts    $ 750,000.00

40   Sean Voigt            Trafficking Controlled Substance-Sched 1 over 28 grams              $ 250,000.00

41   Eliakim Blatt         Trafficking Controlled Substance-Sched 1 over 28 grams-3 counts     $ 750,000.00

42   Jessica H amilton     Trafficking Controlled Substance-Sched 1
                           Unlawful Possession Controlled Substance-Not for Sales-2 Counts
                           Possession of Dangerous Drug W/0 Prescription


                                                                                              AR01627
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 191 of 362



                          Possession Controlled Substance for Sales     $   40,000.00


43    Caroline Sanchez    Driving Under the Influence-1st Offense
                          Obsrtucting Public Officer                    $    3,640.00


44    John Doe            ADW, Carjacking




                                                                      AR01628
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 192 of 362




                APPENDIX D




PCSO 2018 PMS                                                        Page 18
                                                                    AR01629
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 193 of 362




            2018 Burning Man Citations
      Cited Person                  Charge(s)                          Bail
 1    DANAKIAN, HIKE                1 count of Interstate Commerce     $ 1 , 1 40.00

 2    STEINWORTH, JOHN JOSEPH III   1 count of Interstate Commerce    $ 1 , 1 40.00
                                    1 count of Possesion of Para      $ 640.00

 3    CASLIN, CHRISTIAN J           2 counts of Interstate Commerce   $ 2,280.00

 4    GARVEY, HEATHER MARIE         1 count of lnterstate Commerce    $ 1 , 1 40.00

 5    BLEDSOE, DANIEL LEO           1 count of lnterstate Commerce    $ 1 , 140.00
                                    1 count of Possesion of Para      $ 640.00

 6    OVERLY, BROOK                 1 count of lnterstate Commerce    $ 1 , 140.00

 7    BUENO-MOLINA, JOSE ANTONIO    2 counts of lnterstate Commerce   $ 2,280.00

 8    SUTO, MICHAEL                 1 count of Interstate Commerce    $ 1 , 1 40.00

 9    MURPHY, BRENT THOMAS          1 count of lnterstate Commerce    $ 1 , 1 40.00

10    WILLIAMS, KENNETH M           2 counts of lnterstate Commerce   $ 2,280.00

11    SANCHEZ, MARK ANDREW          1 count of Interstate Commerce    $ 1 , 1 40.00

12    CURTIS, KEVAN LEE             2 counts of Interstate Commerce   $ 2,280.00

13    MORALES, JUAN-PABLO           1 count of Interstate Commerce    $ 1 , 1 40 .00

14    MECHENAY, AYA                 1 count of Interstate Commerce    $ 1 , 1 40.00

15    GREATTINGER, LINDSAY M        1 count of Interstate Commerce    $ 1 , 1 40.00

16    COOPER, SCOTT J               1 count of Interstate Commerce    $ 1 , 1 40.00

17 PHILLIPS, JOHN T                 1 count of lnterstate Commerce    $ 1 , 140.00

18    SPURRIER, MICHAEL RICHARD     1 count of Interstate Commerce    $ 1 , 1 40.00

19    SANDOVAL, PETER JAMES         1 count of lnterstate Commerce    $ 1 , 1 40 .00

20    PERI, ADREW JOSEPH            1 count of Interstate Commerce    $ 1 , 1 40.00
                                    1 count of Possesion of Para      $ 640.00

21    COSTA, MARIA ESTEPANIA        1 count oflnterstate Commerce     $ 1 , 140.00

22    KELLY, AARON                  1 count of Interstate Commerce    $ 1 , 1 40.00

23    HANRAHAN, JONATHAN P          I count of Interstate Commerce    $ 1 , 140 .00



                                                                                AR01630
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 194 of 362



24    MCLAUGHLIN, CHRISTIAN        1 count of Interstate Commerce    $ 1 , 1 40.00

25     SANCHEZ-GOMEZ, ANDRES       1 count of Interstate Commerce    $ 1 , 140.00
                                   1 count of Posses ion of Para     $ 640.00

26    HIMELFARB, YANAI             1 count of lnterstate Commerce   $ 1 , 1 40.00
                                   1 count of Possesion of Para     $ 640.00

27    CHAUDHRY, MOHAMMED I         1 count of Interstate Commerce   $ 1 , 1 40.00

28    PAPANGELOU, NIKOLAOS         1 count of Interstate Commerce   $ 1 , 140.00
                                   1 count of Possesion of Para     $ 640.00

29    MATIS SE, EVA                1 count of Interstate Commerce   $ 1 , 1 40.00
                                   1 count of Possesion of Para     $ 640.00

30 MONTOYA, JUSTIN                 1 count of Interstate Commerce   $ 1 , 1 40.00
                                   1 count of Possesion of Para     $ 640.00

31    CRESPO-LEON, JULIAN          1 count of Interstate Commerce   $ 1 , 1 40.00

32    RODRIGUEZ, GABRIEL A         1 count of lnterstate Commerce   $ 1 , 1 40.00
                                   1 count of Possesion of Para     $ 640.00

33    BOERA, ANNA DMITRIYEVNA      1 count of Interstate Commerce   $ 1 , 1 40.00

34    BHANDARI, ADITYA             1 count of Interstate Commerce   $ 1 , 1 40.00

35    KROECK, KYLE GALEN           1 count of Interstate Commerce   $ 1 , 1 40.00
                                   1 count of Possession of Para    $ 640.00

36    WILLIAMS JR, LEROY           Driving While Revoked            $    3 3 5 .00

37 HARVEY, TRISTAN                 1 count of Interstate Commerce   $ 1 , 1 40.00
                                   1 count of Possesion of Para     $ 640.00

38    WISDOM, MELISSA              1 count of Interstate Commerce   $ 1 , 1 40.00
                                   1 count of Possesion of Para     $ 640.00

39    ZWERSKI, BRETT               Expired Registration             $    1 1 5 .00

40    PERI, ANDREW                 1 count of Interstate Commerce   $ 1, 1 40 .00
                                   1 count of Posses ion of Para    $ 640.00

41    YERXA, JASON                 Taillights required              $     75.00

42    SALIAH, OREN                 1 count of Interstate Commerce   $ 1 , 1 40.00

43    PENNIMAN, GRAHAM EDWARD      1 count of Interstate Commerce   $ 1 , 1 40.00

44    SPENGLER, VERONICA           1 count of lnterstate Commerce   $ 1 , 140.00

45    HORN, KASSANDRA YVETTE       1 count of lnterstate Commerce   $ 1 , 1 40.00
                                   I count of Possesion of Para     $ 640.00


                                                                              AR01631
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 195 of 362
,.
 .
     46   SHARPE, MICHAEL LOWELL      I count of interstate Commerce            $ 1 , 1 40.00

     47 POLO, ROBYN LEANNE            3 count of Interstate Commerce            $ 3 ,420.00
                                      I count of Possesion of Para              $ 640.00

     48   SALTZGIVER, SHANE PATRICK   I count of interstate Commerce            $ 1 , 1 40.00
                                      I count of Possesion of Para              $ 640.00

     49   MAR, ALEXANDER H            2 count of Interstate Commerce            $ 2,280.00

     50   ARREOLLA, MICHAEL V         I count of Interstate Commerce            $ 1 , 1 40.00

     51   VILLAMENA, VINCENZO         2 count of Interstate Commerce            $ 2,280.00
                                      1 count of Possesion of Para              $ 640.00

     52   LEVY, BAR                   I count of Interstate Commerce            $ 1 , 1 40.00
                                      I count of Possesion of Para              $ 640.00

     53   TONK, CHRISTOPHER           I count of interstate Commerce            $ 1 , 1 40.00

     54   HOTTEL, JOSHUA              1 count Driving while suspended/revoked   $   355.00

     55   CARDENAS, JULIE             1 count of Interstate Commerce            $ 1 , 1 40.00
                                      1 county of Possession of Para            $ 640.00

     56   KULKIN, MITCHELL            1 count of interstate Commerce            $ 1 , 1 40.00
                                      1 county of Possession of Para            $ 640.00




                                                                                         AR01632
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 196 of 362




                APPENDIX E




PCSO 2018 PMS                                                        Page 19
                                                                    AR01633
                                                      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 197 of 362
                                                                                                                                                                                           �-

                               Psilocybin       Ketamine       Heroin   Cocaine       Molly    MDMA        Amphetamine    MDA               PCP                     Tripentaerythritol
                                                                                                                                                                                       I
                                 Grams           grams         grams     Grams        Grams    Grams         Grams        Grams            Grams                          Grams

                                        50                 5                      6       15    ----
                                                                                                  1                                                                                 7
               18-216                                                                                  2


               1 8-220
               1 8-221
               18-222
               1 8-224                                                        >!

  8/27/201 8   18-228                  1 10
I 8/27/201 8   1 8-229
  8/27/2018    1 8-230    35            14
  8/27/2018    1 8-23 1                  2
  8/28/2018
                                         2
                                        70            258
                                                           l


 8/28/2018 18-239
 8/28/201 8 �1 8-244
 8/28/2018 18-245
 8/28/20 1 8 18-247
 8/28/201 8 18-248
 8/29/2018
 8/29/2018 18-250
                                                                                                                                                                                      -,

 8/29/2018 18-256
 8/29/2018 18-264
 8/29@18 1 8-266
           18-267                           5
                                                                                                    5
                                                                                                   >I                >I

 8/30/201 8                                 9


 8/30/2018                                  2                                                                                        >!
 8/30/20 1 8                                                                                                                         >1
 8/30/2018                                                                                         >!
 8/30/2018
 8/30/201 8
                                                                                          >l
                                                                                                                                  2 Tabs           4 Tabs   4
                                                                              >I                   >1
                                                                               2

               1 8-296                                                            2                    2
                                                                                                                                                       2    2
                                                       >I


                                                                                                                                                                AR01634
                                          Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 198 of 362                                 '-

                                                                                                                                                          -.
8/3 1/20 1 8   1 8-299                                          2                                                         2     2
8/3 1/201 8    18-300      76
8/3 1/201 8    18-307
8/31/201 8     18-3 1 1                                                                                             1 1 Tabs   11
 9/1/201 8     1 8-3 17
 9/1/20 18     1 8-3 1 8
 9/1/2018      1 8-3 1 9                                                                                             5 Tabs
 9/1/201 8     1 8-322
 9/1/201 8     1 8-323                                                                                                                               -i
 9/1/2018      1 8-322                                                     3
 9/1/201 8     1 8-330               3
 9/1/201 8                                                                >!
 9/1/2018                                                                  3
 9/1/201 8                                                      6         26                               25.5
  9/2/20 18    18-334                4                                                                            2 Tabs/Liq    2
  9/2/201 8
  9/2/20 18                                                                 3                                                  31
  9/2/201 8                                                                                  5 Pills


    TOTAL
WEIGHTIDOSAGES             111   373.36   288   0         18    54   15    70           16        3    0   213           20    218     3            115




                                                                                                                                     AR01635
4/27/2017         Case 1:19-cv-03729-DLF
                                  DEPARTMENTDocument    35-15
                                            OF THE INTERIOR        Filed
                                                            Mail ­ Re: CAD 07/12/21     Page
                                                                           Reports SOW _2016    199 of 362
                                                                                             Event



                                                                                              Vermeys, Michael <mvermeys@blm.gov>



  Re: CAD Reports SOW _2016 Event
  Rosalie Barnes <rosalie@burningman.org>                                                 Fri, Jul 22, 2016 at 9:56 AM
  To: "Mack Jr, William" <wmack@blm.gov>
  Cc: Charlie Dolman <charlie.dolman@burningman.org>, "Towne, Robert" <r1towne@blm.gov>, Mark Pirtle
  <mpirtle@blm.gov>, Logan Briscoe <lbriscoe@blm.gov>, Jon Young <j5young@blm.gov>, Marnee Benson
  <marnee.benson@burningman.org>, Red Grasso <red.grasso@burningman.org>, Roger Vind <roger.vind@burningman.org>,
  Kate Gonnella <kate.gonnella@burningman.org>, Michael Vermeys <mvermeys@blm.gov>

    Thank you very much! We appreciate the thoughtfulness of Jon's response to our questions. We will review the CR
    Estimate and respond shortly. R

    On Fri, Jul 22, 2016 at 9:32 AM, Mack Jr, William <wmack@blm.gov> wrote:
     Good morning Rosalie and Charlie
     Below please find (1) the response to the requested information on the CAD Data provided by BLM's subject matter
     expert Mr. Jon Young and (2) a revised Cost Recovery Estimate­Agreement. As a result of collaboration and open
     discussion between BLM and BRC over the past few weeks, more efficiencies were found which lead to the CRE
     revision. Based on the very detailed and adequate response provided by Mr. Young to BRC's request, please send Mark
     Pirtle your acceptance (or decline) email for the CAD SOW by end of business today. As you are aware it is almost the
     end of July and there is still a lot that has to be completed by August 01, 2016 in order to keep the processing of BRC's
     SRP on track and on time. Your attention to this matter is greatly appreciated. Thank You and please let me know if you
     have any questions or concerns.


       PROLOGUE

       Terminology and semantics are important in this realm. The term "data" is broad and should be narrowed and is
       probably better defined and referred to as "statistics" and/or "statistical reports" and/or "CAD reports." The CAD
       database contains large quantities of "data", much of which is Criminal Justice Information and is categorized as
       Controlled Unclassified Information (CUI), pursuant to Executive Order 13556, and all of the records in this database are
       subject to the Privacy Act of 1974, 5 U.S.C. § 552a, which establishes a code of fair information practices that governs
       the collection, maintenance, use, and dissemination of information about individuals that is maintained in systems of
       records by federal agencies. As such, BLM cannot share the "CAD data." What BLM can share, and does share, are the
       "CAD Reports" statistical summaries of Incident Data, Event Data, number of Events, Types of events, all categorized
       by ranges of dates / times, tags, labels, filters, etc. All of these items represent what is known as a "Data Dictionary."
       CAD Reports are an analysis and structure of the underlying elements of the "Data Dictionary."

       Another important part of this discussion is CAD versus RMS or Computer Aided Dispatch versus Records Management
       System. A CAD system interfaces with a RMS to input captured data for use in creation of agency records and reports.
       The CAD data represents a limited set of data regarding an event or incident. A Records Management System
       represents a more comprehensive set of data regarding an event or incident.

       CAPTURING:

       Computer Aided Dispatch (CAD) systems are designed to allow for rapid information capture for the purposes of finding
       and allocating resources to an event or incident which requires action. The primary purpose of a CAD system is
       maintenance of information about available public safety resources, the secondary purpose of a CAD system is
       information capture related to events. There are many other purposes, but another common purpose is creation of
       reports. The main point to be made here is that it is not the primary purpose of a CAD system to analyze statistics and
       create reports.

       Responses are captured below each item

       Motor Vehicle Accidents (Property, Injury, Fatal, Auto­Ped)

       BLM does not specifically track "Motor Vehicle Accidents" as an independent element in the CAD or RMS or
       Data Dictionary. BLM instead tracks "Accident Investigations" regardless of the specific conveyance or type of
       accident. Event types and Sub­types related to this are:
                                                                                                                       AR01120
https://mail.google.com/mail/u/0/?ui=2&ik=7d6ea7ff33&view=pt&msg=156138952cc75558&search=inbox&siml=156138952cc75558                1/6
4/27/2017         Case 1:19-cv-03729-DLF
                                  DEPARTMENTDocument    35-15
                                            OF THE INTERIOR        Filed
                                                            Mail ­ Re: CAD 07/12/21     Page
                                                                           Reports SOW _2016    200 of 362
                                                                                             Event

       ACCIDENT      INVESTIGATION ­ FATAL
       ACCIDENT      INVESTIGATION ­ NON­FATAL
       ACCIDENT      INVESTIGATION ­ OTHER
       ACCIDENT      INVESTIGATION ­ PROPERTY DAMAGE ONLY

       This is included in existing reports. This is included in report 2c) Event types and sub­type.

       1. Total number of accidents by type:

       This would be represented as the total number of events with event type "Accident Investigations" and would
       include the listed sub­event types above.

       This is included in existing reports. This is included in report 2c) Event types and sub­type.

       2. Total number of persons injured:

       This would be represented as the total number of events with event type "Accident Investigation" with the sub­
       type of Non­Fatal.

       This is included in existing reports. This is included in report 2c) Event types and sub­type.

       It is unclear whether this query is only related to Motor Vehicle Accidents, however, BLM also tracks events in
       the "Medical" category which are:

       MEDICAL MINOR
       MEDICAL TRAUMA / MAJOR
       MEDICAL MENTAL HEALTH

       A report could be created which would aggregate the total number of Accident Investigation(s) ­ Fatal,
       Accident Investigation(s) ­ Non­Fatal and Medical Events. BLM does not have a specific use for this report, if
       BRC would like this report to be created on BLM side of the CAD, it would have to be specifically requested
       from the CAD Vendor.

       A report could also be created from the BRC­ESD side of the CAD which would aggregate the total number of
       Trauma­ Minor;
       Medical, Minor; Medical, Serious; Trauma­ Serious; Trauma­ Minor . BLM does not have a specific use for this
       report, if BRC would like this report to be created on BRC­ESD side of the CAD, it would have to be
       specifically requested from the CAD Vendor.

       3. Total number of persons killed:

       This would be represented as the total number of events with event type "Accident Investigation" with the sub­
       type of FATAL. This would not be specific to Motor Vehicle Accidents, but would include any fatality. This
       included in existing reports.

       This is included in existing reports. This is included in report 2c) Event types and sub­type.

       This is also available on the BRC­ESD side of the CAD and would be represented as the total number of events
       with event type "Death." I do not know what, if any, reports were requested on the BRC­ESD side of the CAD. If
       this report exists, BLM would have a cursory interest in this report, if BRC would like this report to be created
       on BRC­ESD side of the CAD, it would have to be specifically requested from the CAD Vendor.

       4. Total hours of accident Investigations:

       A CAD report on this would not accurately capture the time spent on accident investigations, but would only
       capture the time spent at the scene of accident investigations based on CAD Data. This would be more
       accurately titled as "Total initial hours spent at the scene of accident investigations." BLM does not have a use
       for this type of report.

       Calls for Service (Dispatched or Field Generated):

       1. Total number of dispatched calls for service by type:

       We do not differentiate between "Field Events" (Field Generated) and "Calls for Service." (Dispatched). The
       total number of events is available in existing reports and total number of events by type is available in
                                                                                                         AR01121
https://mail.google.com/mail/u/0/?ui=2&ik=7d6ea7ff33&view=pt&msg=156138952cc75558&search=inbox&siml=156138952cc75558       2/6
4/27/2017         Case 1:19-cv-03729-DLF
                                  DEPARTMENTDocument    35-15
                                            OF THE INTERIOR        Filed
                                                            Mail ­ Re: CAD 07/12/21     Page
                                                                           Reports SOW _2016    201 of 362
                                                                                             Event

       existing reports.

       This included in existing reports, however it will include all events as there is no differentiation between
       "Calls for Service" and "Field Events."

       This is included in report 2c) Event types and sub­type.

       This should also be available in the BRC­ESD CAD reports as it is a fairly standard report.

       2. Total number of field generated calls for service by type (excludes traffic stops):

       We do not differentiate between "Field Events" (Field Generated) and "Calls for Service." (Dispatched). The
       total number of events is available in existing reports and total number of events by type is available in
       existing reports. Traffic Stops are included in this report.

       This included in existing reports, however it will include all events as there is no differentiation between
       "Calls for Service" and "Field Events."

       This is included in report 2c) Event types and sub­type.

       This should also be available in the BRC­ESD CAD reports as it is a fairly standard report.

       3. Dispatched Response time average by day (first dispatched to first arrived unit):

       These times are captured in every event. It would be possible to create a report such as this. Keep in mind the
       BLM model is a "Field Event" model not a "Call for Service" model, as such the "Dispatched Time" and "On
       Scene Time" are often the same time, therefore the "average" is likely to be very low. It is not clear to me what
       the purpose of a report such as this would be other than to evaluate a "Call for Service" model. BLM does not
       have a use for this report, if BRC would like this report to be created on the BLM side of the CAD, it would
       have to be specifically requested from the CAD Vendor.

       Traffic Enforcement, Stops, Citations, Arrests, Verbal Warnings, MRO, Vehicle Searches:

       Unfamiliar with the acronym MRO, the only thing I could find through a web search is "Mentally Retarded
       Offender (law enforcement)." Please clarify if needed.

       1. Total number of traffic stops for moving violation:

       These are two separate reports.

       Total number of traffic stops is available in an existing report. This is included in report 2c) Event types and
       sub­type, however it does not have a sub­type.

       Moving violations are only recorded as part of a "document" and "disposition" and are not recorded as traffic
       stops are made. It is possible to get the total number of "moving violations" for which a warning or federal
       violation notice was issued and the general category of the offense (Closure Order, etc.)

       Total number of moving violations is available in an existing report. This is included in report 1c) Documents
       and Dispositions by Agency, this is also available in report 1a) Documents and Dispositions by Agency per
       Zone.

       2. Total number of traffic stops for equipment violation:

       These are two separate reports.

       Total number of traffic stops is available in an existing report. This is included in report 2c) Event types and
       sub­type, however it does not have a sub­type.

       Equipment violations are only recorded as part of a "document" and "disposition" and are not recorded as
       traffic stops are made. It is possible to get the total number of "equipment violations" for which a warning or
       federal violation notice was issued and the general category of the offense (Closure Order, etc.)

       Total number of equipment violations is available in an existing report. This is included in report 1c)
       Documents and Dispositions by Agency, this is also available in report 1a) Documents and Dispositions by
       Agency per Zone.
                                                                                                        AR01122
https://mail.google.com/mail/u/0/?ui=2&ik=7d6ea7ff33&view=pt&msg=156138952cc75558&search=inbox&siml=156138952cc75558       3/6
4/27/2017         Case 1:19-cv-03729-DLF
                                  DEPARTMENTDocument    35-15
                                            OF THE INTERIOR        Filed
                                                            Mail ­ Re: CAD 07/12/21     Page
                                                                           Reports SOW _2016    202 of 362
                                                                                             Event


       Special Assignments, traffic control, prisoner transports, Temp holding staffing etc…:

       Type of assignment:

       Special Assignments are not tracked through the CAD in a statistical fashion. An assignment "may" be
       captured in a notes field if an officer calls it in to dispatch. There is no report for this and it would not be
       possible to create one from this type of data.

       Response times (per areas / dispatch zone):

       It would be possible to create a report such as this. BLM does not have a specific use for this report, if BRC
       would like this report to be created on the BLM side of the CAD, they may request it from the CAD Vendor.

       Geographic trends (per time and crime):

       Geographic trends are available in a couple of reports. They pertain to event types and documents,
       dispositions. Actual criminal charges related to crimes are not captured in CAD, but are captured in RMS. It is
       not possible through the CAD to analyze crime trends as that data does not reside in the CAD.

       Report 1b) shows documents and dispositions by zone. This report is shown in graphical bar charts with
       labels.

       Report 2b) shows event types and sub­types by zone. This report is shown in graphical bar charts with labels.

       BLM would like to develop maps related to geographic trends of events and documents during the event, but
       in most cases the GIS resources needed to do this are scarce on playa and cannot dedicate the time to
       creating these types of maps during the event. This would involve extracting the Point and Label data from the
       CAD and displaying it in a GIS Map format.

       SUMMARY:

       I appreciate the detailed email request and the critical thought which went into putting it together. Data capture
       and analysis is a fascinating topic. I appreciate the opportunity to provide thoughtful answers in the hopes of
       creating a better common understanding of what is captured, why it is captured and how we can use what we
       have to share openly and inform operations.




       Respectfully,

       ****************************************
       William Mack, Jr.
       Black Rock Field Office
       Field Manager
       Bureau of Land Management
       Winnemucca District
       5100 E. Winnemucca Blvd.
       Winnemucca, NV 89445
       Office: (775) 623­1578
       Cell: (775) 455­5940
       Fax: (775) 623­1503
       "Black Rock Desert­High Rock Canyon
       Emigrant Trails National Conservation Area"
       ****************************************




                                                                                                                       AR01123
https://mail.google.com/mail/u/0/?ui=2&ik=7d6ea7ff33&view=pt&msg=156138952cc75558&search=inbox&siml=156138952cc75558             4/6
4/27/2017           Case 1:19-cv-03729-DLF
                                    DEPARTMENTDocument    35-15
                                              OF THE INTERIOR        Filed
                                                              Mail ­ Re: CAD 07/12/21     Page
                                                                             Reports SOW _2016    203 of 362
                                                                                               Event

       "In a moment of decision, the best thing you can do is the right thing to do, the next best thing is the wrong thing, and the worst
       thing you can do is nothing."

                                                                           Theodore Roosevelt

       Public service is a public trust, requiring employees to place loyalty to the Constitution, the laws and ethical principles above
       private gain. [5 c.f.r. 2635.101(b)(1)]

       This e-mail, including any attachments, is intended for the use of the individual or entity to which it is addressed. It may contain information that is
       privileged, confidential, or otherwise protected by applicable law. If you are not the intended recipient or the employee or agent responsible for delivery
       of this e-mail to the intended recipient, you are hereby notified that any dissemination, distribution, copying or use of this email or its contents is strictly
       prohibited. If you received this e-mail in error, please notify the sender immediately and destroy all copies.



       On Thu, Jul 7, 2016 at 3:15 PM, Rosalie Barnes <rosalie@burningman.org> wrote:
        Hello William and 2016 Planning Team, per our ongoing conversations about CAD reports from the 2016 Event, BRC
        wants to know if the following data points can be captured and shared with BRC. We will ask the contractor directly
        but we are asking you, BLM, now so you can inform us about any resistance or regulations that might prevent the
        sharing of this content.

            Motor Vehicle Accidents (Property, Injury, Fatal, Auto­Ped)
               1. Total number of accidents by type:
               2. Total number of persons injured:
               3. Total number of persons killed:
               4. Total hours of accident Investigations:

            Calls for Service (Dispatched or Field Generated):
                1. Total number of dispatched calls for service by type:
                2. Total number of field generated calls for service by type (excludes traffic stops):
                3. Dispatched Response time average by day (first dispatched to first arrived unit):

            Traffic Enforcement, Stops, Citations, Arrests, Verbal Warnings, MRO, Vehicle Searches:
                 1. Total number of traffic stops for moving violation:
                 2. Total number of traffic stops for equipment violation:

            Special Assignments, traffic control, prisoner transports, Temp holding staffing etc…:
               1. Type of assignment:

            Response times (per areas / dispatch zone):

            Geographic trends (per time and crime):

            Please let us know as soon as you can! Happy to set up a call!

            Thank you,

            ­­
            Rosalie Fay Barnes
            Government Relations Manager
            Burning Man

            (c) 617­285­2867
            (o) 415­865­3800 ext.163




    ­­
    Rosalie Fay Barnes
    Government Relations Manager
    Burning Man
                                                                                                                                                 AR01124
https://mail.google.com/mail/u/0/?ui=2&ik=7d6ea7ff33&view=pt&msg=156138952cc75558&search=inbox&siml=156138952cc75558                                                      5/6
4/27/2017         Case 1:19-cv-03729-DLF
                                  DEPARTMENTDocument    35-15
                                            OF THE INTERIOR        Filed
                                                            Mail ­ Re: CAD 07/12/21     Page
                                                                           Reports SOW _2016    204 of 362
                                                                                             Event


    (c) 617­285­2867
    (o) 415­865­3800 ext.163




                                                                                                                       AR01125
https://mail.google.com/mail/u/0/?ui=2&ik=7d6ea7ff33&view=pt&msg=156138952cc75558&search=inbox&siml=156138952cc75558             6/6
4/26.12017                                DEPARTMENT
                        Case 1:19-cv-03729-DLF       OF THE INTERIOR
                                                 Document     35-15 Mail• Re: Medical
                                                                      Filed   07/12/21Traiter MOU
                                                                                               Page 205 of 362


                                                                                                                             Pirtle, Mark <mpirtle@blm.gov>



   Re: Medical Trailer MOU
   1 message

  Mack Jr, William <wmack@blm.gov>                                                         Fri, Jun 17, 2016 at 1:03 PM
  To: Mamee Benson <mamee.benson@bumingman.org>
  Cc: "Pirtle, Mark" <mpirtle@blm.gov>, Charlie Dolman <charlie.dolman@bumingman.org>, Rosalie Barnes
  <rosalie@bumingman.org>, Erin MacCool <playground@bumingman.org>

     Thank You Marnee. The BLM has made great strides this year in identifying efficiency in our plans and operations going
     into the 2016 event. BLM understands BRC's opinion however it is the BLM who decides what operational needs are
     necessary for BLM staff during the event as BRC determines what is best and necessary for BRC's staff. As we discussed
     on our call yesterday a Cost recovery Agreement will need to be in place very soon in order for the BLM to fully and
     timely process the permit; this includes being able to complete government contracts associated with the event. Thank
     You again.




     R�spec:tf11l�r.


     lVilliam Mack, Jr.
     Black Rock Ficltl Officl'
     Field i\lnnagcr
     Burl'nu of L,rnd i\lanagl'numt
     Winnemucca District
     5100 E. \\ innemucca Bini.
     Winnemucca, N\' 89-445
     Office: (775) 623-1578
     Cell: (775) -455-5940
     Fax: (775) 623-1503
      "Bluel.· Unck Ucscrt-lligl1 Ruck Crmyon
     1:.'migrrurt Truils Nuti,mul Cm1sc1•11r1tirm Arcu"
      H111***•............ *****••1t**...*•*11'•♦*•******




     "In a moment of decision, the best thing you can do is the tight thing lo do, the next best thing is the wrong thing, and the worst
     thing you can do is nothing."

                                                                          Theodore Roosevelt

     Public scr\'icc is 1111ublic tntst, requiring employees to plllL-c loy11lty to the Constitution, the hms und cthicul principles nhovc prh·utc
     guin. [5 c.f.r. 2635.101(h)(1))

     This e-mail, including any auachments, is intended for the use of lhc indMdual or entity to which it is addressed. h may contain information 1ha1 is
     pri\;lcgcd, cnolidential, or otherwise prntec1cd by applicable law. If you arc not 1hc intended recipient or the employee or agent responsible for delivery of
     1his c•mail 10 the intended rccipien1, you are hereby notified 1ha1 .any dissemination, distribution, copying or use of this email or its contents is strictly
     prnhibiled. IC you received this e-mail in error, please notify the sender immediately and destroy all copies.



     On Fri, Jun 17, 2016 at 12:45 PM, Mamee Benson <mamee.benson@bumingman.org> wrote:
       Mark and William-

         Thank you for the opportunity to consider an MOU between BRC and BLM for BRC to provide BLM's medical trailer
         through an SOW rather than cost recovery. This option would save BRC the significant expense of the 23.1% indirect
                                                                                                             AR01108
hltps://mail .google.com/maillu/O/?u==2&ik.,cd332f1e40&vif!W"'Pl&search-inbox&lh= 1555ff6b5c0eec5d&sim,., 1555ff6b5c0eec5d                                            1/2
4126/2017                             DEPARTMENT
                    Case 1:19-cv-03729-DLF       OF THE INTERIOR
                                             Document     35-15 MailFiled
                                                                     - Re; Medical
                                                                           07/12/21Trailer MOU
                                                                                            Page 206 of 362
       administrative cost assessment and save BLM logistical and operational time and effort. As proposed, the MOU would
       also try to preserve BRC's right to a refund if the trailer and medical operation are found to be unnecessary per our
       2015 cost appeal.

       That being said, we have decided not to move forward with an MOU for the BLM medical function. BRC feels we
       would need more lime to vet the MOU option, and we understand BLM needs to move forward quickly. As you know,
       BRC believes that the BLM medical function as mandated in 2015 is unnecessary and should not be a requirement for
       our permit. We would prefer this requirement be removed or modified significantly, and therefore feel it best to keep the
       program in cost recovery. BRC does not want to appeal 2016 costs but may have to, and this process ensures our
       rights.

       Thank you again for your thinking on this issue, and please let me know if we've missed anything. We greatly
       appreciate your flexibility as we work together to create improved processes and agreements.

       Mamee Benson
       Political Affairs Manager
       Burning Man
       mamee.benson@bumingman.org
       W. (415) 865-3800
       C. (775) 722-9693
       www.bumingman.org




                                                                                                                       AR01109
httpsJ/mail.googl e.com/mail/u/O/?ui=2&ik=cd332f1e40&vieN"'Pl&search=inbax&th=1555ff6b5cOeec5d&siml=15551f6b5cOeec5d
                                0
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 207 of 362
                                                                           0
                        INFORMATION/BRIEFING MEMORANDUM
                           FOR THE STATE DIRECTOR-NEVADA



DATE:          May 15, 2017
                                                                           �
THROUGH: Michael Toombs, Winnemucca District Manager (Acting                                   ¢-¢:',,,

FROM:          Mark Hall, Black Rock Field Office Manager (acting) and Authorizing Official
               for the 2017 Burning Man Event      H� .!1/1+ /�r=,-
SUBJECT:       Bureau of Land Management (BLM) Informational Briefing regarding Law
               Enforcement (LE) Substation at Burning Man Event

This memorandum provides background on the BLM LE Substation at the Burning Man Event.

KEY FACTS

Stakeholder Positions: Black Rock City UC (BRC), expressed concerns regarding the cost of the
LE Substation as unnecessary to the administration of the Burning Man SRP. BRC states in the
2016 Cost Recovery Appeal, "What is unreasonable is BLM 's decision to charge BRC for services
that are unneeded or redundant to what BRC already provides." Further BRC states in the 2016
Cost Recovery Appeal "Even if these law enforcement personnel did provide directions and
engage in other community service activities, these activities were entirely discretionary,
unnecessary, and duplicative of the extensive infrastructure and support services that BRC already
provides through its thousands of volunteers and employees."

Public Lands Affected: Portions of the Black Rock Desert-High Rock Canyon Emigrant Trails
National Conservation Area; Black Rock Field Office; Winnemucca District


BACKGROUND

The Joint Operations Center (JOC) houses BLM and Pershing County Law Enforcement activities,
to include command staff, investigations, report writing, and the jail. The JOC is located
approximately ½ mile from the outside of Black Rock City proper, limiting participant access to
these law enforcement resources. In 2013, the BLM purchased a trailer to be used as the LE
Substation at the event with the goal of improving participants' access to BLM law enforcement
services within the city. This BLM LE Substation trailer has been located in the heart of Black
Rock City, next to Rampart hospital, since 2013. As a result, participants of the event know where
they can contact law enforcement to report criminal activity, which is beneficial to the health and
safety of the public.

The substation has provided a local, established location where participants can come to report
criminal activity within the city, file missing person's reports, ask for directions, and serves as a
report writing station for law enforcement. The report writing function of the LE Substation allows

                                                                                                   1
                                                                                             AR04816
                        0                                         0
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 208 of 362




for efficiency and reduces labor costs because officers can write a report without travelling out of
the city to the JOC. The LE Substation affords a location central to the city for interviews of
witness and victims without the added stress of removing witnesses and victims to the JOC for
interviews. The LE Substation is equipped with a radio, which allows officers to coordinate a
response to a crime report within the city. After Action Reviews (AARs) in 2013, 2014, 2015, and
2016 respectively reported positive feedback from participants regarding positive interactions with
BLM law enforcement at the LE Substation.

During the 2013 and 2014 events, two officers were assigned rotating two-hour shifts twenty-four
hours a day during the main eve�t.� In ad4itipn to improving participant accessibility to law
enforcement, the LE substation instituted' a community policing element during the 2013 and 2014
event. This involved outreach to participants by "gifting'' swag, in line with BRC's gifting culture,
one of Burning Man's Ten Principles.

In the 2015 and 2016 event, the number of officers assigned to work the substation was reduced
from two to one. This staffing allowed minimal impacts to patrol sectors in accommodating
substation staffing. The primary focus of the substation was to provide participant access to law
enforcement and allow for more efficient reporting, with a secondary focus on community
outreach.

DISCUSSION

In a 2017, Black Rock City LLC appealed the cost of staffing and equipping the LE Substation as
a measure of cost recovery as unnecessary for the administration of the Special Recreation Pennit
(SRP). BLM contends the functions fulfilled by the LE Substation (i.e. criminal reporting, report
writing, interview capacity, and community outreach) would not be necessary in the NCA absent
the Burning Man Event SRP. The LE Substation is not a redundancy to the Black Rock Ranger
station because it is staffed with sworn law enforcement officers capable of receiving criminal
reports and coordinating a law enforcement response. Visitation to the LE Substation is evidence
that, while Black Rock Rangers and Earth Guardians provide useful service to participants, these
services are not sufficient to meet the needs of participants looking for directions or reporting
crimes within Black Rock City.

It is customary in municipalities to staff a law enforcement substation central to the population
with strong community outreach to build trust with citizens and increase operational
efficiencies. The International Association of Chiefs of Police (IACP) recognize the importance
of mobile computing capabilities specifically at substations to increase efficiencies and increase
proximity of officers to citizens. Burning Man touts Black Rock City as one of the largest cities
in Nevada during Main Event and as such it is reasonable to compare municipality policing
methodology to the event modeling as nothing else like it exists on lands administered by the
BLM.

As each year is a new event, the BLM Planning Team will pay one ranger solely with BLM funds
(L l 232 and LI 711) to perfonn community outreach, working a 13-hour day shift. This outreach
will be counted in these programs workload measures, and the position will not be counted against
a patrol position on the event Table of Organization. This approach has not been done in the past.

                                                                                                   2

                                                                                            AR04817
                               0                                         0
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 209 of 362



The LE Substation will continue to be staffed 24 hours a day under the cost recovery agreement to
cover the law enforcement function of the LE Substation. This will allow the BLM unscrutinized
outreach, funded solely by BLM, without interrupting the primary mission of the LE Substation.

NEXT STEPS

The 2017 BLM LE Burning Man planning team will continue to utilize the LE Substation during
Main Event for purposes of providing participant access to law enforcement services within the
city as well as providing officers' access to report writing. The LE Substation will continue to be
staffed with one ranger, continuing the staffing reduction implemented in 2016, funded through
cost recovery. Since BRC cannot provide law enforcement services to the participants of the
event, the LE Substation is necessary to ensure participants have direct access to BLM and
Pershing County law enforcement. Additionally, the Winnemucca District Office will pay one
ranger solely with BLM funds to perfonn community outreach at the LE Substation, working a
13-hour day shift. This allows for two rangers staffing the LE Substation during daytime hours.




                                                                                                 3
                                                                                           AR04818
               Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 210 of 362

                          United States Department of the Interior
                                   BUREAU OF LAND MANAGEMENT
                                    Office of Law Enforcement and Security
                                               1849 C Street NW
                                            Washington, DC 20240




                                                 June 8, 2015

     Memorandum


    To:             Carole Carter-Pfisterer, Assistant Director, Human Capital Management   /J
    From:           Salvatore Lauro, Director, Office of Law Enforcement and Security �           $--­
    Subject:        Lifting of Pay Cap for personnel deployment to Interior Lands in Nevada in support of
                    the 2015 Burning Man Event

   I request the personnel deployment to Public Lands in Nevada, in support of the 2015 Burning Man
   Event, be designated as an emergency special event as stated in 5 CFR 550.103. If approved, this request
   would allow for lifting the bi-weekly pay cap as authorized by 5 CFR 550.106 and the Fair Labor
   Standards Act (FLSA) overtime requirements under 5 CFR 551.221(f) for personnel participating in
   direct support of this event. These employees would then be entitled to premium pay under the annual
   maximum earning limitations while performing the emergency work.

   The FLSA status of the employees assigned to the 2015 Burning Man Event shall be reviewed and
  administered in accordance with previously cited Federal regulations. If approved, the temporary waiver
  of the bi-weekly pay cap as well as the emergency determination for deciding FLSA designations shall
  begin on approximately August 16, 2015 and continue until the conclusion of the 2015 Burning Man
  Event, approximately September 13, 2015.

 The Office of Law Enforcement and Security wi11 designate a point of contact to keep a record of this
 situation, including the date the emergency began, the number of employees affected, hours expended for
 the specific mission, and the type of premium pay involved.


 ripproved                [ ] Disapproved




Carole Carter-Pfisterer                                     Date




                                                                                                AR00703
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 211 of 362

                 UNITED STATES DEPARTMENT OF THE INTERIOR
                       BUREAU OF LAND MANAGEMENT
                 OFFICE OF LAW ENFORCEMENT AND SECURITY

                              STATEMENT OF WORK (SOW)

for providing Microwave Internet, technical services and support in the Gerlach, NV area
                                        for the
                            BLM 2016 Burning Man Event

PROJECT TITLE:

BLM 2016 Burning Man Microwave Internet

BACKGROUND:

The Burning Man Recreational Event is an international art festival and an experiment in a
“temporary community dedicated to radical self-expression and self-reliance”. The temporary
community of Black Rock City is created for eight days and becomes the 7th largest city in
Nevada. The event takes place on the Black Rock Desert within the Black Rock/High Rock
NCA, managed by the Winnemucca District Office. A Special Recreation Permit (SRP) is
issued to Black Rock City LLC which is responsible for all activities within Black Rock City.
The SRP has approximately 13 general stipulations and 55 special stipulations. The BLM also
generates a Closure Order for the event that is announced in the Federal Register which
designates the event area as a temporary closure and documents temporary restriction of certain
activities within the temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and
Nevada state laws/regulations at the event. To accomplish this mission the BLM has adopted the
Incident Command System (ICS) and integrated multiple agencies into one operation. The ICS
operation will be a combination of overhead, operational and support positions. The ICS
operation will cover all three event periods of the detail: Pre-Event; Main Event; Post-Event
(8/23 - 9/9: 18 days).

SCOPE OF WORK:

The Contractor shall provide a fully functional FCC Licensed carrier class microwave network
and associated Wireless Internet Service, technical services, technical support, software
applications and hardware to ensure a fully functional, operational and reliable Law Enforcement
Data network and Incident network at the Joint Operations Center (JOC).




                                                                                    August 8, 2016
                                                                                       Page 1 of 8
                                                                                        AR01064
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 212 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                               STATEMENT OF WORK (SOW)

REQUIREMENTS:

Required equipment, services, tasks and responsibilities of the contractor shall consist of the
following:

   1. Internet over microwave at BLM HQ, 30 Mbps bi-directional (minimum):
      Contractor must provide an FCC licensed carrier class microwave network and associated
      Wireless Internet Service which will be sent to the JOC via microwave transmission,
      encrypted with FIPS140-2 compliant AES 256k encryption at licensed
      frequency/frequencies to prevent interference and interception. The contractor must
      provide all necessary public and private IP addressing.

   2. System must be built, deployed, tested and operational by Wednesday, August 17, 2016
      at 23:59 hours.

   3. Contractor must be prepared to handoff an Ethernet service connection at a demarcation
      point at the JOC on August 17, 2016 at 23:59 hours or sooner.

   4. Contractor must have technical support available during the entire “PERIOD OF
      SERVICE.” Contractor must have dedicated technical support personnel available to
      respond within 4 hours in the event of network failure.

   5. Contractor must provide a “High Availability Network” (5-9’s or 99.999% per year / or
      99.5% per 24 hours). System “High Availability” is required from 08/17/2016 23:59
      hours through 09/09/2016 23:59 hours.

   6. Contractor must provide network bandwidth which is dedicated and must not be shared
      with other clients. Minimum bandwidth requirement is 30 Mbps bidirectional.

   7. Contractor must provide a microwave system which is fully FCC licensed on the routes
      to the primary delivery location at the JOC, to prevent interference / interception and to
      meet with federal requirements. Contractor is responsible for any and all costs and/or fees
      for licensing.

   8. Weather including wind, dust and rain are common at the location. The network must be
      capable of operation regardless of weather conditions.

   9. It is a requirement for this contractor to work collaboratively and cooperatively with
      additional contractors, vendors, federal, state, local agencies during the performance
      period both at the location and at off-site locations if necessary.




                                                                                       August 8, 2016
                                                                                          Page 2 of 8
                                                                                           AR01065
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 213 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                                STATEMENT OF WORK (SOW)

   10. The contractor shall provide all system design and pre-event engineering. The contractor
       shall provide a detailed written plan and technical drawing and furnish it to the BLM
       Project Lead as soon as possible after contract award, but no later than Monday August
       15th, 2015 17:00 hours.

   11. The contractor shall provide a temperature controlled environment for all indoor system
       electronics.

   12. The contractor shall provide a “relatively” dust free / dust controlled environment for all
       indoor system electronics.

   13. The contractor shall provide any on-site transportation needed for contractor personnel
       and contractor equipment at the location during the performance period.

   14. The contractor shall be responsible for all transportation of all contractor personnel and
       contractor equipment to and from the event.

   15. The contractor shall be responsible for all power for remote repeater locations and/or any part of
       the network which is not at the JOC.

   16. If the contractor chooses to use solar power at remote repeater locations, the system must be
       engineered to include an uninterruptible power supply (UPS) capable of maintaining the system
       at “High Availability.”

   17. The contractor shall be available to participate in pre-coordination meetings by telephone
       and/or video teleconference.

   18. The contractor shall provide reports on bandwidth utilization and monitoring for the duration of
       the “Service Period.” Daily, Weekly and Service Period Reports will be provided at the request of
       the Project Inspector. Proactive delivery of reports through electronic delivery by email is
       desired.

OCCUPATION / OCCUPATION CODE(s):

       http://www.bls.gov/soc/
       15-1143 Computer Network Architects
       15-1152 Computer Network Support Specialists
       49-2021 Radio, Cellular, and Tower Equipment Installers and Repairers

SPECIAL REQUIREMENTS:

The microwave network will require a network to be built over long distances in a remote
geographic area, which typically involves placing temporary hardware, such as repeaters/relays

                                                                                            August 8, 2016
                                                                                               Page 3 of 8
                                                                                                AR01066
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 214 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                               STATEMENT OF WORK (SOW)

on mountain peaks or ridgelines. The contractor will be required to gain access to remote, rugged
terrain of their choosing in order to build a functional network. Much of the land in this
geographic area is under the administration and management of the United States Department of
the Interior, Bureau of Land Management (BLM.) If the contractor selects repeater locations
which are on lands administered and managed by BLM, BLM will grant the contractor any
necessary temporary authorizations which may be needed to access or use those locations. No
authorization shall be granted in violation of laws or regulations. If the contractor selects repeater
locations which are not on lands administered and managed by BLM, such as privately owned,
tribal or other lands, the contractor is responsible for obtaining any necessary authorizations
which may be needed to access or use those locations. Selection of these sites, must be done in
conjunction with BLM. The contractor is responsible for any costs or fees necessary to access
these locations or obtain agreements to use these locations. The contractor shall be responsible
for any specialized vehicles or equipment needed to access remote locations or install equipment
at these locations.

GOVERNMENT FURNISHED REQUIREMENTS:

The tasks and responsibilities of the government shall consist of the following:
   1. Provide electrical power to the contractor electrical equipment for the network at the
      BLM JOC.
   2. Provide a government Project Lead for coordination and direction pre-event and on-site.
   3. Provide a shipping address in Gerlach, Nevada to the contractor may ship small and
      urgent packages necessary to the project.
   4. The government MAY provide temporary storage for contractor equipment pre-event and
      post-event at the BLM Black Rock Station in Gerlach, Nevada, if space is available
      which will not adversely affect normal government operations at this site.

ACKNOWLEDGEMENTS:

The government acknowledges the network at the BLM JOC and within Black Rock City is dependent on
power provided by the government and/or another contractor to the government. The contractor will not
be responsible for system outages or failures which are caused by lack of power or power inadequacies.
The contractor is responsible for providing contractor power requirements for the location to the
government in advance of the performance period, but not later than August 15th, 2016.

DELIVERABLES:

The tasks and responsibilities identified in the Statement of Work shall fall into the following
categories:

   1. Technical Services
   2. Network Services


                                                                                         August 8, 2016
                                                                                            Page 4 of 8
                                                                                             AR01067
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 215 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                               STATEMENT OF WORK (SOW)

   3.   Data Services
   4.   System Administration Services
   5.   Network Administration Services
   6.   Accounting of Billable Activities

The contractor shall provide a detailed accounting of all billable services following the period for
which the services were performed.




                                                                                       August 8, 2016
                                                                                          Page 5 of 8
                                                                                           AR01068
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 216 of 362

                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          BUREAU OF LAND MANAGEMENT
                    OFFICE OF LAW ENFORCEMENT AND SECURITY

                               STATEMENT OF WORK (SOW)

LOCATION:

BLM 2015 Burning Man BLM Joint Operations Center (BLM JOC)
Black Rock Desert near Gerlach, NV (Pershing County, Nevada)
2016 City location(s):
The Man                  N40.78630, W-119.20650
Perimeter Point 1        N40.78300, W -119.23562
Perimeter Point 2        N40.80598, W -119.21944
Perimeter Point 3        N40.80221, W -119.18559
Perimeter Point 4        N40.77628, W -119.18008
Perimeter Point 5/BLM JOC N40.76436, W -119.21094
It is expected that the network will require infrastructure placement in multiple locations
possibly in multiple counties, in order to deliver service to the above location.

PERIOD OF PERFORMANCE:

From Contract Award through completion. August 1, 2016 (estimated) through July 31, 2016.

PERIOD OF SERVICE:

August 17, 2016 through September 9, 2016. (24 Days)

08/17/2016 – Provided Services at BLM JOC fully operational at or before 23:59 hours

09/08/2015 – “Post Patrol” portion of event ends, contractor begins “break down”

09/08/2015 – Contractor may depart when “break down” complete.




                                                                                       August 8, 2016
                                                                                          Page 6 of 8
                                                                                           AR01069
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 217 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                              STATEMENT OF WORK (SOW)

LEGAL AUTHORITIES AND REGULATORY REQUIREMENTS:

The design, construction and operation of the network and transmission of all data must comply
with all commonly accepted commercial network standard and regulations and with the
following legal and regulatory requirements:

   •    44 U.S.C. § 3541– Federal Information Security Management Act (FISMA) of 2002
   •    National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 140-2, Security Requirements for Cryptographic Modules
   •    National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 197, Advanced Encryption Standard (AES) 256 bit cypher.
   •    28 C.F.R. § 20 - Criminal Justice Information Systems
   •    43 C.F.R. Public Lands: Interior
   •    16 U.S.C. § 470 – National Historic Preservation Act




                                                                                   August 8, 2016
                                                                                      Page 7 of 8
                                                                                       AR01070
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 218 of 362

                UNITED STATES DEPARTMENT OF THE INTERIOR
                      BUREAU OF LAND MANAGEMENT
                OFFICE OF LAW ENFORCEMENT AND SECURITY

                             STATEMENT OF WORK (SOW)

CONTACTS:

BLM Project Lead/Technical Point of Contact/Project Inspector (PI)
Jon Young
State Chief Ranger
Bureau of Land Management
One North Central Avenue Suite 800
Phoenix, AZ 85004-4427
(O): 602-417-9319
(C): 623-826-1286
(F): 602-417-9545
j5young@blm.gov

BLM Contracting Specialist
Kim Ferguson, Contract Specialist
BLM Nevada State Office
(Ely District Office)
702 No Industrial Way, Ely, NV 89301
Ph: 775-861-6441
Cell: 775-861-6443
Fx: 775-549-9827
k1fergus@blm.gov

BLM Procurement Analyst
David W. Appold
Supervisory Procurement Analyst
Division of Support Services
BLM Nevada
 (775) 861-6417 (Phone)
(775) 861-6634 (Fax)
dappold@blm.gov




                                                                     August 8, 2016
                                                                        Page 8 of 8
                                                                         AR01071
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 219 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                              STATEMENT OF WORK (SOW)

 for providing IP Network, technical services and support in the Gerlach, NV area for the
                             BLM 2016 Burning Man Event

PROJECT TITLE:

BLM 2016 Burning Man IP Network

BACKGROUND:

The Burning Man Recreational Event is an international art festival and an experiment in a
“temporary community dedicated to radical self-expression and self-reliance”. The temporary
community of Black Rock City is created for eight days and becomes the 7th largest city in
Nevada. The event takes place on the Black Rock Desert within the Black Rock/High Rock
NCA, managed by the Winnemucca District Office. A Special Recreation Permit (SRP) is
issued to Black Rock City LLC which is responsible for all activities within Black Rock City.
The SRP has approximately 13 general stipulations and 55 special stipulations. The BLM also
generates a Closure Order for the event that is announced in the Federal Register which
designates the event area as a temporary closure and documents temporary restriction of certain
activities within the temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and
Nevada state laws/regulations at the event. To accomplish this mission the BLM has adopted the
Incident Command System (ICS) and integrated multiple agencies into one operation. The ICS
operation will be a combination of overhead, operational and support positions. The ICS
operation will cover all three event periods of the detail: Pre-Event; Main Event; Post-Event
(8/25 - 9/11: 18 days).

SCOPE OF WORK:

The Contractor shall provide a fully functional computer network, technical services, technical
support, software applications and hardware to ensure a fully functional, operational and reliable
Law Enforcement Data network and Incident network at the BLM Headquarters (BLM JOC) and
other nearby locations in “Black Rock City, Nevada.”




                                                                                    August 11, 2016
                                                                                       Page 1 of 10
                                                                                         AR01134
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 220 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                               STATEMENT OF WORK (SOW)

REQUIREMENTS:

Required equipment, services, tasks and responsibilities of the contractor shall consist of the
following:

   1. Network design, configuration, routing and switching
      Contractor must provide layer 2 and/or layer 3 network design and configuration, which
      will allow for configuration and creation of multiple simultaneous Local Area Network
      (LAN) segments. The contractor must then implement this network. The contractor must
      provide all necessary private IP addressing, unless otherwise provided. Public IP
      addressing will be Government Furnished Equipment (GFE).

   2. Ethernet Cabling at BLM JOC.
      Contractor must provide, run, install, bury, secure and terminate Category 5 (cat 5) or
      higher cabling at the BLM JOC to the “critical” buildings identified by the government.
      A trenching machine is available on site to assist with long or difficult cable runs as
      needed and will be coordinated on-site through the Burning Man / BLM Facilities
      Manager. The “critical” buildings are listed below and shown on an attached map, but
      this is a highly dynamic event and the contractor should account for unplanned changes
      and adjustments.
               Critical Buildings for wired Ethernet:
                    Integrated Command
                    Event Support
                    Emergency Dispatch Center (EDC) aka “Dispatch”
                    Jail
                    Medical
                    Investigations
                    Report writing

   3. GOVERNMENT only Wi-Fi access at BLM JOC:
      Contractor must provide robust, reliable, Wi-Fi network to provide coverage of the entire
      BLM JOC. Hidden and password protected SSID allows only BLM and other authorized
      personnel to access the Wi-Fi network. Wi-Fi network may or may not use MAC address
      control. MAC address control is not desirable due to the temporary nature of this network
      and event. Wi-Fi network must be capable of simultaneously supporting a minimum of
      200 devices with independent leases.




                                                                                      August 11, 2016
                                                                                         Page 2 of 10
                                                                                           AR01135
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 221 of 362

              UNITED STATES DEPARTMENT OF THE INTERIOR
                    BUREAU OF LAND MANAGEMENT
              OFFICE OF LAW ENFORCEMENT AND SECURITY

                          STATEMENT OF WORK (SOW)

4. Verizon Wireless cell signal extender(s) (minimum 1):
   Contractor to provide a solution for BLM cell service at BLM JOC over the IP network
   for failover / backup. Each unit must be capable of 6 simultaneous cellular telephone
   calls. The one (1) minimum extender must allow for 18 simultaneous cellular phone calls
   at BLM JOC. Contractor must be able to manage access list of cellular device subscribers
   from BLM, if needed. Contractor must be able to manage and adjust access list during
   event to add cellular device subscribers as needed throughout the event duration.

5. GOVERNMENT only access network and Wi-Fi extended to center camp:
   Contractor shall extend the network and the internet from BLM JOC to the law
   enforcement substation near center camp. Contractor must provide an Ethernet
   connection to the Sub-Station. Wi-Fi speed and connection will be subject to the end
   user's device antenna gain.

6. Pan Tilt Zoom (PTZ) IP Camera
   Contractor must provide a Pan Tilt Zoom (PTZ) IP Camera at the Law Enforcement
   substation near center camp. The PTZ camera must be able to be controllable over the
   extended microwave network from the BLM JOC. The contractor must provide at least
   one PTZ controller at BLM JOC with a large flat screen high definition television for
   monitoring (42” minimum diagonal.) The contractor must install, setup and configure all
   related equipment at all locations.

7. IP Cameras for “In-Custody” suspect monitoring at jail
   Contractor must provide, install, configure and test a minimum of two (2) IP Cameras in
   the jail and one (1) camera outside the jail at the BLM JOC. The cameras must be able to
   be monitored over the network at the BLM JOC in the Investigations Building. The
   cameras will be placed in opposite corners of the jail and should be wide view cameras to
   ensure the entirety of the jail is seen through the use of both cameras. The cameras must
   record video and audio. The contractor must provide, install configure and test a monitor,
   controller (if needed) and Network Video Recorder (NVR) in a building to be determined
   on-site, this will be to monitor the cameras inside and outside the jail. The cameras must
   be able to be monitored on a single display screen in a split view format. The monitor
   must be a large flat screen high definition television for monitoring (42” minimum
   diagonal.) The contractor must provide a wall mount for the display. The Network Video
   Recorder (NVR) must be capable of recording all camera feeds for 24 hours
   continuously. The NVR must have the ability to easily extract the video through a USB
   port or SD Card for case information. The NVR should have the ability to simultaneously
   record the video to multiple recording devices, such as hard drives or Network Accessible
   Storage (NAS). The contractor must provide a minimum of two (2) signs which state
   “Warning Audio and Video Surveillance In Progress” or similar. The contractor must
   install, setup and configure all related equipment at all locations.

8. Voice Over Internet Protocol (VOIP) telephone lines and telephones

                                                                               August 11, 2016
                                                                                  Page 3 of 10
                                                                                    AR01136
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 222 of 362

              UNITED STATES DEPARTMENT OF THE INTERIOR
                    BUREAU OF LAND MANAGEMENT
              OFFICE OF LAW ENFORCEMENT AND SECURITY

                          STATEMENT OF WORK (SOW)

   Contractor must provide a minimum of 17 VOIP telephone circuits or independent phone
   lines, which must be capable of operating simultaneously and have individually assigned
   numbers. Each phone must allow for long distance calling through standard dialing
   procedures. The contractor will be responsible for any and all charges associated with this
   service. The contractor will furnish a list of phone numbers to the government POC, as
   soon as possible before the event. The contractor shall provide a minimum of twenty one
   (20) telephone handsets, setup installed and maintained. These handsets must include
   speaker phone function.


9. Voice Over Internet Protocol (VOIP) Facsimile (FAX) lines
   Contractor must provide a minimum of 2 VOIP fax circuits or independent fax lines,
   which must be capable of operating simultaneously and have individually assigned
   numbers. Each fax must allow for long distance calling through standard dialing
   procedures. The contractor will be responsible for any and all charges associated with this
   service. The contractor will furnish a list of fax numbers to the government POC, as soon
   as possible before the event. Fax machines are Government Furnished Equipment (GFE.)

10. Contract personnel must arrive on site at the location on Wednesday, August 17, 2016
    and begin set-up and no later than 17:00 hours.

11. Network and Internet access to the Emergency Dispatch Center (EDC) will be a priority
    and must be delivered NLT Friday, August 19th, at 23:59 hours.

12. System must be fully built, deployed, tested and operational by Monday, August 22, 2016
    at 23:59 hours.

13. Contractor must have dedicated technical support on-site during the entire “Service
    Period.” Contractor must have dedicated technical support personnel available to respond
    within 15 minutes in the event of network failure.

14. Contractor must provide a “High Availability Network” (5-9’s or 99.999% per year / or
    99.5% per 24 hours). System “High Availability” is required from 08/23/2016 00:01
    hours through 09/09/2016 23:59 hours.

15. Contractor must provide a network which is dedicated and must not be shared with other
    clients.

16. Contractor must provide a microwave system on the routes from the BLM JOC to the LE
    Substation. To prevent interference / interception the contractor will be required to do
    frequency coordination with other microwave users. Should there be any; contractor is
    responsible for any and all costs and/or fees for licensing.


                                                                                August 11, 2016
                                                                                   Page 4 of 10
                                                                                     AR01137
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 223 of 362

              UNITED STATES DEPARTMENT OF THE INTERIOR
                    BUREAU OF LAND MANAGEMENT
              OFFICE OF LAW ENFORCEMENT AND SECURITY

                           STATEMENT OF WORK (SOW)

17. Weather including wind, dust and rain are common at the location. The network must be
    capable of operation regardless of weather conditions.

18. Contractor must provide for a full contingency / failover option at the location.
    Contingency / failover must be readily deployed during the performance period.
    Contingency / failover must be automatically deployed by the contractor in the event of
    known primary system outage or failure. Automatically is defined as: “If the contractor is
    aware of an outage or failure, they should take immediate action to correct the outage or
    failure without a request from the government.” This does not mean the
    “Contingency/Failover” happens through machine automation. Any machine automation
    to reduce potential downtime is preferred.

19. It is a requirement for this contractor to work collaboratively and cooperatively with
    additional contractors, contractors, federal, state, local agencies during the performance
    period both at the location and at off-site locations if necessary.

20. The contractor shall provide all system design and pre-event engineering. The contractor
    shall provide a detailed written plan and technical drawing and furnish it to the BLM
    Project Lead as soon as possible after contract award, but no later than Wednesday,
    August 17th, 2016 17:00 hours.

21. The contractor shall provide a temperature controlled environment for all indoor system
    electronics.

22. The contractor shall provide a “relatively” dust free / dust controlled environment for all
    indoor system electronics.

23. The contractor shall be responsible for lodging of contractor personnel on-site through
    the use of a contractor furnished RV or camper trailer. The government will provide
    space for parking and power, potable water and sewage service.

24. The contractor shall be responsible for food and beverages for contractor personnel from
    August 17th through August 22th. Catering service will begin on August 23, 2016.
    Catering service will conclude on September 7, 2016. The contractor shall be responsible
    for food and beverages for contractor personnel from September 8th to 9th.

25. The contractor shall provide any on-site transportation needed for contractor personnel
    and contractor equipment at the location during the performance period.

26. The contractor shall be responsible for all transportation of all contractor personnel and
    contractor equipment to and from the event.


                                                                                  August 11, 2016
                                                                                     Page 5 of 10
                                                                                       AR01138
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 224 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                                STATEMENT OF WORK (SOW)

   27. The contractor shall be responsible for all power for remote repeater locations and/or any part of
       the network which is not at the BLM JOC or in Black Rock City.

   28. If the contractor chooses to use solar power at remote repeater locations, the system must be
       engineered to include an uninterruptible power supply (UPS) capable of maintaining the system
       at “High Availability.”

   29. The contractor is encouraged to engineer the network to include an uninterruptible power supply
       (UPS) at the BLM JOC and the substation.

   30. The contractor shall be available to participate in pre-coordination meetings by telephone
       and/or video teleconference.

   31. The contractor shall provide network monitoring and network filtering to increase productivity,
       regulate bandwidth usage, and prevent risky behavior through enforcement of granular policies
       on user activities. The contractor shall provide network hardware and/or software to control
       access to web sites, applications, and Web 2.0 platforms based on users, groups, time, bandwidth,
       and other criteria. The contractor will conduct these activities at the direction of the Project
       Inspector.

   32. The contractor shall provide reports on bandwidth utilization and monitoring for the duration of
       the “Service Period.” Daily, Weekly and Service Period Reports will be provided at the request of
       the Project Inspector. Proactive delivery of reports through electronic delivery by email is
       desired.

OCCUPATION / OCCUPATION CODE(s):

       http://www.bls.gov/soc/
       15-1152 Computer Network Support Specialists
       49-2021 Radio, Cellular, and Tower Equipment Installers and Repairers

GOVERNMENT FURNISHED REQUIREMENTS:

The tasks and responsibilities of the government shall consist of the following:
   1. Provide through third party service provider(s) microwave internet transport, bandwidth
      and public IP addressing for use by the contractor.
   2. Provide onsite parking for contractor furnished RV or camper trailer.
   3. Provide electrical power to the contractor furnished RV or camper trailer.
   4. Provide electrical power to the contractor electrical equipment for the IP network at the
      BLM JOC and the Sub-Station.
   5. Provide food and beverages for the contractor through catering service from August 23rd
      through September 7th.
          a. Meals will be served three times per day at regular intervals.

                                                                                           August 11, 2016
                                                                                              Page 6 of 10
                                                                                                AR01139
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 225 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                               STATEMENT OF WORK (SOW)

          b. Meals will be provided for no more than five contractor personnel.
   6.  Provide water fill service through an on-site contractor.
   7.  Provide sewage pump out service through an on-site contractor.
   8.  Provide a government Project Lead for coordination and direction pre-event and on-site.
   9.  Provide a shipping address in Gerlach, Nevada to the contractor may ship small and
       urgent packages necessary to the project.
   10. The government MAY provide temporary storage for contractor equipment pre-event and
       post-event at the BLM Black Rock Station in Gerlach, Nevada, if space is available
       which will not adversely affect normal government operations at this site.

ACKNOWLEDGEMENTS:

The government acknowledges the network at the BLM JOC and within Black Rock City is dependent on
power provided by the government and/or another contractor to the government. The contractor will not
be responsible for system outages or failures which are caused by lack of power or power inadequacies.
The contractor is responsible for providing contractor power requirements for the location to the
government in advance of the performance period, but not later than August 17th, 2016.

The government acknowledges the network at the BLM JOC and within Black Rock City is dependent on
transport provided by the government and/or another contractor to the government. The contractor will
not be responsible for system outages or failures which are caused by lack of transport or transport
inadequacies. The contractor is responsible for documenting and immediately reporting any issues with
transport to the government project lead.

DELIVERABLES:

The tasks and responsibilities identified in the Statement of Work shall fall into the following
categories:

   1.   Technical Services
   2.   Network Services
   3.   Data Services
   4.   System Administration Services
   5.   Network Administration Services
   6.   Accounting of Billable Activities

The contractor shall provide a detailed accounting of all billable services following the period for
which the services were performed.




                                                                                       August 11, 2016
                                                                                          Page 7 of 10
                                                                                            AR01140
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 226 of 362

                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          BUREAU OF LAND MANAGEMENT
                    OFFICE OF LAW ENFORCEMENT AND SECURITY

                               STATEMENT OF WORK (SOW)

LOCATION:

BLM 2016 Burning Man BLM Headquarters (BLM JOC)
Black Rock Desert near Gerlach, NV (Pershing County, Nevada)
2016 City location(s):
The Man                  N40.78630, W-119.20650
Perimeter Point 1        N40.78300, W -119.23562
Perimeter Point 2        N40.80598, W -119.21944
Perimeter Point 3        N40.80221, W -119.18559
Perimeter Point 4        N40.77628, W -119.18008
Perimeter Point 5/BLM JOC N40.76436, W -119.21094
It is expected that the network will require infrastructure placement in multiple locations
possibly in multiple counties, in order to deliver service to the above location.

PERIOD OF PERFORMANCE:

From Contract Award through completion. July 1, 2016 (estimated) through July 31, 2017.

PERIOD OF SERVICE:

August 17, 2016 through September 9, 2016. (25 Days)

08/17/2016 – Contractor must arrive at BLM JOC begin “setup”

08/22/2016 – Provided Services at BLM JOC fully operational at or before 23:59 hours

09/8/2016 – “Post Patrol” portion of event ends, contractor begins “break down”

09/9/2016 – Contractor may depart when “break down” complete.




                                                                                     August 11, 2016
                                                                                        Page 8 of 10
                                                                                          AR01141
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 227 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY

                              STATEMENT OF WORK (SOW)

LEGAL AUTHORITIES AND REGULATORY REQUIREMENTS:

The design, construction and operation of the network and transmission of all data must comply
with all commonly accepted commercial network standard and regulations and with the
following legal and regulatory requirements:

       44 U.S.C. § 3541– Federal Information Security Management Act (FISMA) of 2002
       National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 140-2, Security Requirements for Cryptographic Modules
       National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 197, Advanced Encryption Standard (AES) 256 bit cypher.
       28 C.F.R. § 20 - Criminal Justice Information Systems
       43 C.F.R. Public Lands: Interior
       16 U.S.C. § 470 – National Historic Preservation Act




                                                                                  August 11, 2016
                                                                                     Page 9 of 10
                                                                                       AR01142
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 228 of 362

                UNITED STATES DEPARTMENT OF THE INTERIOR
                      BUREAU OF LAND MANAGEMENT
                OFFICE OF LAW ENFORCEMENT AND SECURITY

                             STATEMENT OF WORK (SOW)



CONTACTS:

BLM Project Lead/Technical Point of Contact/Project Inspector (PI)
Jon Young
State Chief Ranger
Bureau of Land Management
One North Central Avenue Suite 800
Phoenix, AZ 85004-4427
(O): 602-417-9319
(C): 623-826-1286
(F): 602-417-9545
j5young@blm.gov

BLM Contracting Specialist
Kim Ferguson, Contract Specialist
BLM Nevada State Office
(Ely District Office)
702 No Industrial Way, Ely, NV 89301
Ph: 775-861-6441
Cell: 775-861-6443
Fx: 775-549-9827
k1fergus@blm.gov

BLM Procurement Analyst
David W. Appold
Supervisory Procurement Analyst
Division of Support Services
BLM Nevada
 (775) 861-6417 (Phone)
(775) 861-6634 (Fax)
dappold@blm.gov




                                                                     August 11, 2016
                                                                       Page 10 of 10
                                                                          AR01143
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 229 of 362

                                   2017 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)


    Providing Computer Aided Dispatch (CAD) technical services and support in the Gerlach,
                      NV area for the 2017 Burning Man Event

PROJECT TITLE:
Black Rock City Computer Aided Dispatch (CAD)

BACKGROUND:
The US Department of Interior, Bureau of Land Management (BLM) and Black Rock City LLC,
through its Emergency Services Department (ESD), operate a joint Emergency Dispatch Center (EDC)
in which each agency handles Calls For Service (CFS) in a coordinated operation during the annual
Burning Man Event. While the space in the dispatch center is shared, each agency is able to remain
operationally segregated due to state law, restrictions, and operational integrity.

In previous years, BLM and ESD operated their own CAD systems and information was communicated
verbally between dispatchers. Both agencies desire to share a CAD platform in order to share information
more efficiently and effectively thus improving officer safety, decreasing emergency response times,
strengthening public safety at the event, and providing such data for post event analysis to help shape
future plans.

SCOPE OF WORK:
The Contractor shall provide a fully functional Computer Aided Dispatch (CAD) System, technical
services, onsite and remote technical support, software applications and hardware to ensure a fully
functional, operational and reliable Public Safety CAD at the Emergency Dispatch Center in “Black
Rock City, Nevada.” The Contractor shall provide services to both BLM and ESD.

REQUIREMENTS:
The Contractor shall provide technical services, onsite and remote technical support, software
applications and hardware to ensure a functional and operational CAD in the EDC.

The Contractor shall provide Client/Server Support Engineering Services for the EDC, which includes
a variety of System, Database, Network, GIS and Computer Aided Dispatch (CAD) Database
Administration and Support Services relating specifically to the CAD network operations of the
communication center.




                                                                                                 Page 1 of 12
                                                                                            AR07205
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 230 of 362

                                     2017 BURNING MAN EVENT

                                   STATEMENT OF WORK (SOW)

Required tasks and responsibilities of the contractor shall consist of the following:

1. Provide one (1) On-Site Server License, for iNetCAD/AVL.
2. Provide fourteen (14) client subscription licenses for browser-based computer aided dispatch
   software, for 3 months each license, for iNetCAD Client. (Each client is only needed for 1-
   month onsite, but is needed for training in advance of the event and reporting post event.)
   Contractor is encouraged to offer any suggestions for efficient licensing for a temporary event
   such as this.
        a. License Breakout
                   i. BRC – 5 licenses (5 EDC)
                  ii. BRC – 1 GIS license (1 EDC)
                 iii. BLM – 6 licenses (6 EDC)
                 iv. BLM/BRC Shared HA iNet CAD Server Licenses
                  v. BLM – 10 iNetMobile Client Licensed (if Optioned)

3. Provide two (2) iNetCAD Dashboards Data Explorer Licenses
         a. BRC – 1 license
         b. BLM – 1 license

4. Provision and maintain a High Availability CAD environment on site, which includes at
   minimum:
         a. Application Server
         b. Database Server
         c. GIS Server
         d. State of Nevada Criminal Justice Interface (NCJIS/ JusticeLink)
         e. IMARS Interface


5. Hardware Transition (if optioned)
   The contractor will transition existing high availability Computer Aided Dispatch (CAD)
   environment from the existing server hardware to new server hardware.

6. Database, ArcGIS Server
   Integrate customer provided Geospatial information to display relevant data as it pertains to the
   Burning Man Event to include Geographic Information Systems (GIS) Maps, layer files, shape
   files, geodatabases and imagery. This includes actively identifying a response area based on the
   Global Positioning Satellite (GPS) / Automated Vehicle Location (AVL) Tracking device data,
   accurate utilization and display of intersection mapping, and ability to provide reports and maps
   based on this data.

7. Database, Data segregation plan and database security architecture Develop, deploy and
   integrate into the CAD system a data segregation plan and database security architecture to allow
   for simultaneous independent operation of multiple “Dispatch Groups” with full data and database
   security. Must prevent the storage, access, viewing, and display of any “Criminal Justice
   Information,” in any non- law enforcement “Dispatch Group.” Criminal Justice Information

                                                                                              Page 2 of 12
                                                                                            AR07206
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 231 of 362

                                    2017 BURNING MAN EVENT

                                   STATEMENT OF WORK (SOW)

    includes, but is not limited to Controlled Unclassified Information (CUI), Personally Identifiable
    Information (PII) and any information defined in 28 C.F.R. § 20 - Criminal Justice Information
    Systems. Must prevent the storage, access, viewing, and display of any “Health Insurance
    Portability and Accountability Act (HIPPA) Information,” in any non-emergency medical
    “Dispatch Group.” Security permissions must be both role based and agency based at minimum.

8. Alphanumeric Paging Interface (Software Maintenance)
   Work with ESD to create an automated interface with Alphanumeric Paging infrastructure. The
   event relies on brief incident information automatically provided by CAD to the paging system in
   order to alert units/individuals of certain events. Contractor will work with ESD to support basic
   call data, such as, but not limited to Incident Type, Incident Location, and Incident Number to be
   automatically sent in an mutually agreed upon format to the paging system.

9. GPS/AVL Interface (Software Maintenance)
   Integrate Global Positioning Satellite Tracking device data through an open source or contractor
   provided application interface (API) to depict locations real time on the CAD GIS map layers.
   Contractor will be provided test devices on site at the event to ensure accuracy.

10. GPS/AVL Interface (Database Maintenance)
    Integrate Global Positioning Satellite Tracking device data through an open source or contractor
    provided application interface (API) to capture locations into the CAD database in the coordinate
    fields. Clear previous years’ device IMEI Information and User information out of the CAD
    Database and populate with current information. Error and validation check to ensure no duplication
    of IMEI information, which is known to cause interruptions in the API. Contractor will be provided
    test devices on site at the event to ensure accuracy.

11. NCJIS State/NCIC Interface (Software Maintenance)
    Integrate criminal justice interface via a Nevada State Switch with the CAD to run the specific
    queries through Nevada to determine wanted and driver’s license checks, stolen vehicle and vehicle
    registration check, Canadian persons wanted and driver’s license check, Canadian vehicle
    registration and stolen check, probation, protection order files, sex offender registration, NCIC
    wanted files, NLETS transactions for above checks and additional as defined by the needs of the
    customer.

12. IMARS Interface (Niche Interface – DOI Records Management System) (Software
    Maintenance)
    Create a database source for exporting event data from the CAD Database to IMARS through XML
    Schema and XSLT transformation and/or Representational State Transfer (REST) Application
    Program Interface (API). If a connection cannot be sustained by the customer, the contractor will be
    required to provide batch data to be pushed to IMARS in a non-automated procedure on a per hour,
    per day or per event basis. If a connection can be sustained, the IMARS data will be pushed to
    IMARS at the close of each Law Enforcement event and queried during each query (if REST)

13. Shared Statistical Reporting

                                                                                               Page 3 of 12
                                                                                            AR07207
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 232 of 362

                                     2017 BURNING MAN EVENT

                                   STATEMENT OF WORK (SOW)

   Develop a shared reporting environment within the CAD System “Dispatch Group” and/or
   “Agency.” ESD and BLM will, in writing to the contractor and the other agency, designate a single
   CAD System User from each agency who will be allowed Report Access to the other “Dispatch
   Group” and/or “Agency.” Contractor will provide security recommendations and implement controls
   to limit report access to only the two designated users. ESD and BLM will notify the contractor in
   writing of any changes to designated personnel and will include the other agency-authorized
   personnel on any change notifications. Any request to change designated “Report Access”
   personnel, will not be considered valid unless notification to the other agency personnel is
   contemporaneous.

14. Display all relative information as it pertains to a person or plate that has already been assigned to
    a previous incident in CAD.

15. Allow for and provide a user interface for feedback to improve CAD workflow, query return
    clarity, use of the command line, report output, and GIS integration.

16. The Contractor is NOT expected to fulfill the primary role of Information Technology (IT) Support
    in the EDC, as both ESD and BLM will have IT Support Personnel on site. Because of the
    emergency nature of this operation and tenuous nature of connectivity, the contractor IS, however,
    anticipated to have a high degree of expertise and skill in IT Support. As such, the contractor should
    be empowered to work to provide IT support and assistance in the temporary absence of IT
    personnel or as needed to solve problems. The contractor is expected, when necessary, where
    possible and appropriate to:

           a. Provide technical support for additional Law Enforcement software applications on the
              CAD Network in the absence of IT personnel.

           b. Perform System Administration functions for Microsoft Windows environment, in
              the absence of IT personnel.

           c. Perform System Administration functions for Group Policy environment, in the absence
              of IT personnel.

           d. Perform Database Administration (DBA) functions for Microsoft SQL Server
              or equivalent.

           e. Perform Network Administration functions for CISCO environments, in the absence of
              IT personnel.

           f. Develop test cases and performs functional quality tests for Law Enforcement
              Applications in the absence of IT personnel.

           g. Write automation scripts for Microsoft Windows and SQL Server database application
              packages or similar.


                                                                                                   Page 4 of 12
                                                                                                AR07208
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 233 of 362

                                     2017 BURNING MAN EVENT

                                   STATEMENT OF WORK (SOW)

           h. Solve product, operating system, hardware, network and database problems of low to
              moderate complexity and scope.

           i. Understand and communicate end user requirements to BRC and BLM.

           j. Provide technical and help desk support for end-users.

17. Database Source Creation for exporting event data from the CAD Database to reporting tools such
    as Microsoft Access and/or Sequel Server Crystal Reports and/or Jasper. Provide at least ten custom
    reports for given parameters provided by the customer.

18. Contractor personnel must arrive on site at the location on Thursday, August 17, 2017 and begin
    set-up and testing, no later than 13:00 hours, Pacific Daylight Time (UTC- 08:00).

19. System must be built, deployed, tested and operational by Monday, August 21, 2017 at 23:59 hours,
    Pacific Daylight Time (UTC-08:00).

20. Contractor must have dedicated technical support on-site during the entire “Service Period.”
    Contractor must have dedicated technical support personnel available to respond within 15 minutes
    in the event of CAD System failure.

21. Contractor must provide a “High Availability” CAD System” required from 08/22/2017 00:01 hours
    through 09/07/2017 23:59 hours, Pacific Daylight Time (UTC-08:00), for BRC-ESD. ESD intends
    to “Go Live” on 8/23/2017

22. Contractor must provide a “High Availability” CAD System” required from 08/22/2017 00:01
    hours through 09/07/2017 23:59 hours, Pacific Daylight Time (UTC-08:00), for BLM. BLM intends
    to “Go Live” on 8/22/2017.

23. It is a requirement for this contractor to work collaboratively and cooperatively with
    additional contractors, contractors, federal, state, local agencies during the performance
    period both at the location and at off-site locations if necessary.

24. The contractor shall be responsible for lodging of contractor personnel on-site using a contractor
    furnished RV or camper trailer. BRC will provide space for parking and power, potable water and
    sewage service.

25. The contractor shall be responsible for food and beverages for contractor personnel from August
    17 through August 23. BRC catering service will begin on August 23, 2017 and will conclude on
    September 07, 2017.

26. The contractor shall provide any on-site transportation needed for contractor personnel and
    contractor equipment at the location during the performance period.

27. The contractor shall be responsible for all transportation of all contractor personnel and contractor
                                                                                                  Page 5 of 12
                                                                                                 AR07209
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 234 of 362

                                    2017 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)

   equipment to and from the event.

28. The contractor shall be available to participate in pre-coordination meetings by telephone and/or
    video teleconference.




                                                                                               Page 6 of 12
                                                                                             AR07210
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 235 of 362

                                    2017 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)

   29. Pre-Event System Implementation - Engineering Services (6/15 – 8/13/2017) Project
       Management, Core CAD Software Upgrade & Certification, Map Assessment/Integration,
       Interfaces Upgrade & Certification, Interfaces Feature Modification Development, Report Review
       & Custom Report Development, CAD Feature Modification/Development, Training.

   30. Provide pre-event training documentation and electronic based training in the format of a
       webinar for 2-3 people for ESD and 2-3 people for BLM on iNetCAD Dashboards Data
       Explorer. Provide a licensed Demo product users may utilize during training.

   31. Provide pre-event training documentation and electronic based training in the format of a
       webinar for 13-15 people for ESD and 13-15 people for BLM. Provide a licensed Demo
       product users may utilize during training.

   32. Event (on-site) Engineering Services (Support & Engineering)
       Project Management, Core CAD Software Development & Maintenance, Map
       Assessment/Integration, Interfaces Upgrade & Certification, Interfaces Feature Modification
       Development, Report Review & Custom Report Development, CAD Feature
       Modification/Development, Training

   33. Provide on-site training for BLM and ESD IT Support. Training will consist of an overview of
       the system so IT personnel can competently check the system’s functionality.

   34. Provide on-site support for set up and/or take down of all contractor provided equipment.

   35. Post Event Engineering Services
       For BLM, participate in meetings, move system/Install/Setup Server and system on hosted
       network during the off-season, conduct closeout, and issue final reports. Ensure database, data
       availability and user access during off-season. Contractor shall provide BRC and BLM post
       event recommendations and feedback on what went well with the implementation and operation
       of the cad along with recommendations for future improvement.

If Optioned by BRC:
        For BRC, participate in meetings, move system/Install/Setup Server and system on hosted
        network during the off-season, conduct closeout, issue final reports. Ensure database, data
        availability and user access during off-season.


SPECIAL REQUIREMENTS:
Automated Parsing of Data:

Parse specific fields from the Department of Motor Vehicle return through Nevada Criminal Justice
Information System (NCJIS) and/or the International Justice and Public Safety Network (NLETS).
Automate population of fields from the person and vehicle returns to automatically run the registered
owner of a vehicle and create a local file.

IMARS Automation- Automation of data being pushed from the computer-aided dispatch to IMARS is
                                                                                              Page 7 of 12
                                                                                            AR07211
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 236 of 362

                                   2017 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)

dependent upon a network connection that is set up and maintained by the Customer and the Nevada
Department of Public Safety. If a connection can be made and sustained, the customer requests data to
be pushed at the time of each event’s conclusion and queried during each query (if REST)


SPECIAL REQUIREMENTS:
Background Investigation:

Contractor employees shall hold or be able to obtain, at minimum, a current National Agency Check
with Inquiries (NACI) background investigation with a favorable adjudication and if needed Criminal
Justice Investigative System certification. These must be in place prior to commencement of any
technical work and live operation of the criminal justice portion of the system.

Contractor employees needs a favorable background investigation meeting or exceeding NCJIS
screening standards.

The contractor is required to provide the following documentation to BLM by June 16, 2017 to initiate
the NCJIS background check and security clearance process.

Applicant Requirements:
  1. A list of the employees assigned to work the event. Please include name, date of birth, place of
      birth, current address, and social security number.
  2. Employees will need their fingerprints taken (see attached recording legible fingerprints
      document). They agency administering the fingerprints is required to sign the fingerprint card in
      the appropriate box. The employee is also required to sign the fingerprint card.
  3. Each employee will need to fill out the Nevada Department of Public Safety (NVDPS)
      Fingerprint Background Waiver Form. Put “Bureau of Land Management” as the requesting
      agency.
  4. Submit items 1-3 to Eric Boik at the BLM Nevada State Office, 1340 Financial Blvd., Reno,
      NV, 89502.
  5. Any previous felony convictions may preclude the employee from being authorized to
      work this event.

Once the above is received, BLM will complete the following.

BLM Requirements:
  1. Submits the fingerprint cards to NVDPS in Carson City, Nevada.
  2. Once favorable background investigation is complete, BLM Terminal Agency Coordinator
     (TAC) will request a new operator ID for each employee, as appropriate.
  3. The BLM TAC will conduct a criminal history check for each employee assigned to the
     operation.
  4. The BLM TAC will coordinate training prior to the start of the operation. This may require
     earlier arrival.
  5. The BLM will coordinate with the NVDPS to conduct and onsite criminal justice security
     inspection.

                                                                                              Page 8 of 12
                                                                                           AR07212
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 237 of 362

                                   2017 BURNING MAN EVENT

                                 STATEMENT OF WORK (SOW)




BRC FURNISHED REQUIREMENTS:
The tasks and responsibilities of BRC shall consist of the following:
   1. Provide CAD workstation hardware and non-CAD software.
   2. Provide onsite parking for contractor furnished RV or camper trailer.
   3. Provide electrical power to the contractor furnished RV or camper trailer.
   4. Provide electrical power for the contractor supplied equipment.
   5. Provide food and beverages for the contractor through catering service from August 23
       through September 09.
           a. Meals will be served three times per day at regular intervals.
           b. Meals will be provided for no more than five contractor personnel.
   6. Provide water fill service through an on-site contractor.
   7. Provide sewage pump out service through an on-site contractor.
   8. Provide project contacts for coordination and direction pre-event, event and post-event.
   9. Provide a shipping address in Gerlach, Nevada to the contractor may ship small and urgent
       packages necessary to the project.

GOVERNMENT FURNISHED REQUIREMENTS:
The tasks and responsibilities of BLM shall consist of the following:
   1. Provide CAD workstation hardware and non-CAD software.
   2. Provide government owned CAD Server Hardware (1 Server)
   3. Provide government owned Microsoft SQL Server Operating System (OS)
   4. Provide government owned ESRI ArcGIS Enterprise License (if needed)
   5. Provide government owned ESRI ArcGIS Workstation License
   6. Provide government owned network hardware: Adaptive Security Appliances (2 ASA’s)
   7. Provide government owned network hardware: Switches (2 switches)




                                                                                             Page 9 of 12
                                                                                          AR07213
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 238 of 362

                                       2017 BURNING MAN EVENT

                                     STATEMENT OF WORK (SOW)




ACKNOWLEDGEMENTS:
The government acknowledges the network at the BLM HQ and within Black Rock City is dependent on power
provided by the government and/or another contractor to the government. The CAD contractor will not be
responsible for system outages or failures, which are caused by lack of power or power inadequacies. The
contractor is responsible for providing contractor power requirements for the location to the government in
advance of the performance period, but not later than August 1, 2017.

DELIVERABLES:
Categories for tasks and responsibilities identified in the Statement of Work may fall into the
following categories:
    1. Project Management
    2. Systems Architecture
    3. Systems Engineering
    4. Database Administration Services
    5. System Administration Services
    6. Network Administration Services
    7. CAD Application Support Services
    8. User Training
    9. Recommendations
    10. Accounting of Billable Activities

Weekly meetings with the contractor shall be held to track all work being performed.

The contractor may provide a detailed accounting of billable services following the period for which
the services were performed.

LOCATION:
Black Rock Desert near Gerlach, NV (Pershing County, Nevada)

PERIOD OF PERFORMANCE
July 1, 2017 to December 31, 2017. This will account for the configuration prior to deployment as well as
support post event for database maintenance.
PERIOD OF SERVICE:
August 17, 2017 through September 8, 2017. (23 Days)
08/17/2017 – Contractor must arrive at Black Rock Desert to begin “setup”
08/22/2017 – Provided Services fully operational at or before 00:01 hours
09/08/2017 – “Post Patrol” portion of event ends, contractor begins “break down”
09/09/2017 – Contractor may depart when “break down” complete.



                                                                                                     Page 10 of 12
                                                                                                    AR07214
         Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 239 of 362

                                    2017 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)



LEGAL AUTHORITIES AND REGULATORY REQUIREMENTS:
Because this CAD system is jointly operated by the US Department of Interior, Bureau of Land
Management (BLM) and Black Rock City LLC, Emergency Services Department (ESD), the
operation of the CAD System and transmission of all data must comply with all commonly accepted
standards, laws and regulations. Most of these standards, laws and regulations pertain specifically to
government information security; however, they are also “best business practices” for Black Rock
City, LLC.


      44 U.S.C. § 3541– Federal Information Security Management Act (FISMA) of 2002

      National Institute of Standards and Technology (NIST), Federal Information Processing
       Standard (FIPS) Publication 140-2, Security Requirements for Cryptographic Modules

      National Institute of Standards and Technology (NIST), Federal Information Processing
       Standard (FIPS) Publication 197, Advanced Encryption Standard (AES) 256 bit cypher

      National Institute of Standards and Technology (NIST), Special Publication SP 800-53A,
       Assessing Security and Privacy Controls in Federal Information Systems and Organizations:
       Building Effective Assessment Plans

      28 C.F.R. § 20 - Criminal Justice Information Systems

      5 U.S.C. § 552a - The Privacy Act of 1974




                                                                                             Page 11 of 12
                                                                                            AR07215
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 240 of 362

                                 2017 BURNING MAN EVENT

                                STATEMENT OF WORK (SOW)



CONTACTS:

BRC Contracting Signatory

Charlie Dolman
Director, Event Operations
Burning Man
Black Rock City, LLC.
(415) 865-3800 x164
charlie.dolman@burningman.org

BLM Project Contact/Technical Point of Contact
Jon Young
State Chief Ranger
Bureau of Land Management
One North Central Avenue Suite 800
Phoenix, AZ 85004-4427
(O): 602-417-9319
(C): 623-826-1286
(F): 602-417-9545
j5young@blm.gov

BRC Project Contact
Bryan Anderson Dispatch
Chief
Emergency Service Department Black
Rock City, LLC.
(C): 541-619-0794
bryan.anderson@burningman.org



FINALIZATION

If BRC accepts this SOW under the MOU Program, please send written confirmation (E-Mail) of the
acceptance to Mark Hall, Mark Pirtle and Jon Young by June 30, 2017.




                                                                                        Page 12 of 12
                                                                                      AR07216
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 241 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                       BLM BURNING MAN OPERATION 2017

                              STATEMENT OF WORK (SOW)

for providing Microwave Wireless Internet, technical services and support in the Gerlach,
                   NV area to BLM for the 2017 Burning Man Event

PROJECT TITLE:

2017 Burning Man Event BLM Microwave Wireless Internet Service

BACKGROUND:

The Burning Man Recreational Event is an international art festival and an experiment in a
“temporary community dedicated to radical self-expression and self-reliance”. The temporary
community of Black Rock City is created for eight days and becomes the seventh largest city in
Nevada. The event takes place on the Black Rock Desert within the Black Rock/High Rock
NCA, managed by the Winnemucca District Office. A Special Recreation Permit (SRP) is
issued to Black Rock City LLC, which is responsible for all activities within Black Rock City.
The SRP has approximately 13 general stipulations and 55 special stipulations. The BLM also
generates a Closure Order for the event that is announced in the Federal Register, which
designates the event area as a temporary closure and documents temporary restriction of certain
activities within the temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and
Nevada state laws/regulations at the event. To accomplish this mission the BLM has adopted the
Incident Command System (ICS) and integrated multiple agencies into one operation. The ICS
operation will be a combination of overhead, operational and support positions. The ICS
operation will cover all three event periods of the detail: Pre-Event; Main Event; Post-Event
(8/22 - 9/7: 17 days).

SCOPE OF WORK:

The Contractor shall provide a fully functional FCC Licensed carrier class microwave network
and associated Wireless Internet Service, technical services, technical support, software
applications and hardware to ensure a fully functional, operational and reliable Law Enforcement
Data network and Incident network at the Joint Operations Center (JOC).




                                                                                     June 30, 2017
                                                                                       Page 1 of 8
                                                                                        AR07217
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 242 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                       BLM BURNING MAN OPERATION 2017

                               STATEMENT OF WORK (SOW)

REQUIREMENTS:

Required equipment, services, tasks and responsibilities of the contractor shall consist of the
following:

   1. Internet over microwave at BLM HQ, 30 Mbps bi-directional (minimum):
      Contractor must provide an FCC licensed carrier class microwave network and associated
      Wireless Internet Service which will be sent to the JOC via microwave transmission,
      encrypted with FIPS140-2 compliant AES 256k encryption at licensed
      frequency/frequencies to prevent interference and interception. The contractor must
      provide all necessary public and private IP addressing.

   2. System must be built, deployed, tested and operational by Thursday, August 17, 2017 at
      23:59 hours.

   3. Contractor must be prepared to handoff a fully functional internet service connection at a
      demarcation point at the JOC on Thursday, August 17, 2017 at 23:59 hours or sooner.

   4. Contractor must have technical support available during the entire “PERIOD OF
      SERVICE.” Contractor must have dedicated technical support personnel available to
      respond within 4 hours in the event of network failure.

   5. Contractor must provide a “High Availability Network” (5-9’s or 99.999% per year / or
      99.5% per 24 hours). System “High Availability” is required from 08/17/2017 23:59
      hours through 09/07/2017 23:59 hours.

   6. Contractor must provide network bandwidth, which is dedicated and must not be shared
      with other clients. Minimum bandwidth requirement is 30 Mbps bidirectional.

   7. Contractor must provide a microwave system, which is fully FCC, licensed on the routes
      to the primary delivery location at the JOC, to prevent interference / interception and to
      meet with federal requirements. Contractor is responsible for any and all costs and/or fees
      for licensing.

   8. Weather including wind, dust and rain are common at the location. The network must be
      capable of operation regardless of weather conditions.

   9. It is a requirement for this contractor to work collaboratively and cooperatively with
      additional contractors, vendors, federal, state, local agencies during the performance
      period both at the location and at off-site locations if necessary.




                                                                                        June 30, 2017
                                                                                          Page 2 of 8
                                                                                           AR07218
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 243 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                       BLM BURNING MAN OPERATION 2017

                               STATEMENT OF WORK (SOW)

  10. The contractor shall provide all system design and pre-event engineering. The contractor
      shall provide a detailed written plan and technical drawing and furnish it to the BLM
      Project Lead as soon as possible after contract award, but no later than Tuesday, August
      1, 2017 17:00 hours.

  11. The contractor shall provide a temperature-controlled environment for all indoor system
      electronics.

  12. The contractor shall provide a “relatively” dust free / dust controlled environment for all
      indoor system electronics.

  13. The contractor shall provide any on-site transportation needed for contractor personnel
      and contractor equipment at the location during the performance period.

  14. The contractor shall be responsible for all transportation of all contractor personnel and
      contractor equipment to and from the event.

  15. The contractor shall be responsible for all power for remote repeater locations and/or any part of
      the network, which is not at the JOC.

  16. If the contractor chooses to use solar power at remote repeater locations, the system must be
      engineered to include an uninterruptible power supply (UPS) capable of maintaining the system
      at “High Availability.”

  17. The contractor shall be available to participate in pre-coordination meetings by telephone
      and/or video teleconference.

  18. The contractor shall provide reports on bandwidth utilization and monitoring for the duration of
      the “Service Period.” Daily, Weekly and Service Period Reports will be provided at the request of
      the Project Inspector. Proactive delivery of reports through electronic delivery by email is
      desired.

OCCUPATION / OCCUPATION CODE(s):

      http://www.bls.gov/soc/
      15-1143 Computer Network Architects
      15-1152 Computer Network Support Specialists
      49-2021 Radio, Cellular, and Tower Equipment Installers and Repairers




                                                                                            June 30, 2017
                                                                                              Page 3 of 8
                                                                                               AR07219
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 244 of 362

                   UNITED STATES DEPARTMENT OF THE INTERIOR
                         BUREAU OF LAND MANAGEMENT
                        BLM BURNING MAN OPERATION 2017

                               STATEMENT OF WORK (SOW)

SPECIAL REQUIREMENTS:

The microwave network will require a network to be built over long distances in a remote
geographic area, which typically involves placing temporary hardware, such as repeaters/relays
on mountain peaks or ridgelines. The contractor will be required to gain access to remote, rugged
terrain of their choosing in order to build a functional network. Much of the land in this
geographic area is under the administration and management of the United States Department of
the Interior, Bureau of Land Management (BLM.) If the contractor selects repeater locations,
which are on lands administered and managed by BLM, BLM will grant the contractor any
necessary temporary authorizations, which may be needed to access or use those locations. No
authorization shall be granted in violation of laws or regulations. If the contractor selects repeater
locations, which are not on lands administered and managed by BLM, such as privately owned,
tribal or other lands, the contractor is responsible for obtaining any necessary authorizations,
which may be needed to access or use those locations. Selection of these sites must be done in
conjunction with BLM. The contractor is responsible for any costs or fees necessary to access
these locations or obtain agreements to use these locations. The contractor shall be responsible
for any specialized vehicles or equipment needed to access remote locations or install equipment
at these locations.

GOVERNMENT FURNISHED REQUIREMENTS:

The tasks and responsibilities of the government shall consist of the following:
   1. Provide electrical power to the contractor electrical equipment for the network at the
      BLM JOC.
   2. Provide a government Project Lead for coordination and direction pre-event and on-site.
   3. Provide a shipping address in Gerlach, Nevada to the contractor may ship small and
      urgent packages necessary to the project.
   4. The government MAY provide temporary storage for contractor equipment pre-event and
      post-event at the BLM Black Rock Station in Gerlach, Nevada, if space is available
      which will not adversely affect normal government operations at this site.




                                                                                         June 30, 2017
                                                                                           Page 4 of 8
                                                                                            AR07220
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 245 of 362

                   UNITED STATES DEPARTMENT OF THE INTERIOR
                         BUREAU OF LAND MANAGEMENT
                        BLM BURNING MAN OPERATION 2017

                                STATEMENT OF WORK (SOW)

ACKNOWLEDGEMENTS:

The government acknowledges the network at the BLM JOC and within Black Rock City is dependent on
power provided by the government and/or another contractor to the government. The contractor will not
be responsible for system outages or failures, which are caused by lack of power or power inadequacies,
which are outside of their control. The contractor is responsible for documenting, in writing, and
immediately reporting any issues with power to the government project lead. The contractor is
responsible for providing contractor power requirements for the location to the government in advance of
the performance period, but not later than August 1, 2017.

DELIVERABLES:

The tasks and responsibilities identified in the Statement of Work shall fall into the following
categories:

    1.   Technical Services
    2.   Network Services
    3.   Data Services
    4.   System Administration Services
    5.   Network Administration Services
    6.   Accounting of Billable Activities

The contractor shall provide a detailed accounting of all billable services following the period for
which the services were performed.




                                                                                            June 30, 2017
                                                                                              Page 5 of 8
                                                                                               AR07221
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 246 of 362

                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          BUREAU OF LAND MANAGEMENT
                         BLM BURNING MAN OPERATION 2017

                               STATEMENT OF WORK (SOW)

LOCATION:

2017 Burning Man BLM Joint Operations Center (BLM JOC)
Black Rock Desert near Gerlach, NV (Pershing County, Nevada)
2016 City location(s):
The Man                  N40.78630, W-119.20650
Perimeter Point 1        N40.78300, W -119.23562
Perimeter Point 2        N40.80598, W -119.21944
Perimeter Point 3        N40.80221, W -119.18559
Perimeter Point 4        N40.77628, W -119.18008
Perimeter Point 5/BLM JOC N40.76436, W -119.21094
It is expected that the network will require infrastructure placement in multiple locations
possibly in multiple counties, in order to deliver service to the above location.

PERIOD OF PERFORMANCE:

From Contract Award through completion. July 1, 2017 (estimated) through December 31, 2017.

PERIOD OF SERVICE:

August 17, 2017 through September 7, 2017. (22 Days)

08/17/2017 – Provided Services at BLM JOC fully operational at or before 23:59 hours

09/07/2017 – “Post Patrol” portion of event ends, contractor begins “break down”

09/08/2017 – Contractor may depart when “break down” complete.




                                                                                        June 30, 2017
                                                                                          Page 6 of 8
                                                                                           AR07222
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 247 of 362

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                       BLM BURNING MAN OPERATION 2017

                              STATEMENT OF WORK (SOW)

LEGAL AUTHORITIES AND REGULATORY REQUIREMENTS:

The design, construction and operation of the network and transmission of all data must comply
with all commonly accepted commercial network standard and regulations and with the
following legal and regulatory requirements:

       44 U.S.C. § 3541– Federal Information Security Management Act (FISMA) of 2002
       National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 140-2, Security Requirements for Cryptographic Modules
       National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 197, Advanced Encryption Standard (AES) 256 bit cypher.
       28 C.F.R. § 20 - Criminal Justice Information Systems
       43 C.F.R. Public Lands: Interior
       16 U.S.C. § 470 – National Historic Preservation Act
       29 U.S.C § 794d - Electronic and Information Technology (Section 508 Compliance
        Amendment to the Rehabilitation Act of 1973)
       FBI CJIS Security Policy
       Department of the Interior Acquisition Policy Release (DIAPR) 2012-09 – IPv6
       Department of the Interior Request and Risk Acceptance for Permanent Opening of
        Social Media and Web 2.0 Technology Websites

   All work shall be performed in accordance with NIST SP 800-37 rev. 4, 800-18, 800-30,
   800-60, 800-53, 800-53A, Federal Information Processing Standard (FIPS) 199 & 200, DOI
   guides & templates, and the DOI Privacy Impact Assessment.

   Guides and other references related to standards within this SOW may be found at:
   NIST: http://csrc.nist.gov/publications/PubsSPs.html
   NIST Checklist: http://checklists.nist.gov
   FIPS: http://www.nist.gov/itl/fips.cfm
   DOI Privacy Impact Assessment Guide:
   https://www.doi.gov/sites/doi.gov/files/migrated/ocio/information_assurance/privacy/upload/
   DOI-PIA-Guide-09-30-2014.pdf
   NIBRS: https://www.fbi.gov/about-us/cjis/ucr/nibrs.
   DOJ Information Sharing: https://it.ojp.gov/2417
   EDXL: https://en.wikipedia.org/wiki/EDXL
   *Any other guides and templates shall be provided at time of award by the CO

   The quoted solution may undergo Assessment & Authorization activities, and the quoted
   solution may undergo continuous monitoring as set forth in NIST SP 800-37 rev. 4. The
   contractor will take appropriate and timely action to correct or mitigate any weaknesses
   discovered during such activities.


                                                                                    June 30, 2017
                                                                                      Page 7 of 8
                                                                                       AR07223
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 248 of 362

                UNITED STATES DEPARTMENT OF THE INTERIOR
                      BUREAU OF LAND MANAGEMENT
                     BLM BURNING MAN OPERATION 2017

                             STATEMENT OF WORK (SOW)

CONTACTS:

BLM Project Lead/Technical Point of Contact/Project Inspector (PI)
Jon Young
State Chief Ranger
Bureau of Land Management
One North Central Avenue Suite 800
Phoenix, AZ 85004-4427
(O): 602-417-9319
(C): 623-826-1286
(F): 602-417-9545
j5young@blm.gov

BLM Contracting Specialist
Greg Kothman, Contract Specialist
BLM Nevada State Office
1340 Financial Boulevard, Reno, NV 89502
Ph: (775) 861-6440
Fx: (775) 861-6634
gkothman@blm.gov


BLM Contracting Specialist
Kim Ferguson, Contract Specialist
BLM Nevada State Office
(Ely District Office)
702 No Industrial Way, Ely, NV 89301
Ph: 775-861-6441
Cell: 775-861-6443
Fx: 775-549-9827
k1fergus@blm.gov

BLM Procurement Analyst
David W. Appold
Supervisory Procurement Analyst
Division of Support Services
BLM Nevada
 (775) 861-6417 (Phone)
(775) 861-6634 (Fax)
dappold@blm.gov



                                                                     June 30, 2017
                                                                       Page 8 of 8
                                                                        AR07224
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 249 of 362


                     United States Department of the Interior
                                BUREAU OF LAND MANAGEMENT
                                       Winnemucca District Office
                                        Black Rock Field Office
                                   5100 East Winnemucca Boulevard
                                      Winnemucca, Nevada 89445
                               Phone; (775) 623-1500 Fax: (775) 623-1741
                                        Email: wfoweb@ him.gov
                                  www.blm.govlnv 'st'en/fo/wfo.html


In Reply Refer To:
LLNVW03500- l 9-01                      JUL 1 7 2019
2930 (NVW030. l 0)
                                                      9171 9690 0935 0211.8277 07
CERTIFIED MAIL NO. 9171 9690 0935 0211 8277 07

Burning Man Project
Marnee Benson
Associate Director of Government Affairs
660 Alabama St.,41h Floor
San Francisco, CA 94110

Dear Ms. Benson,

This letter is in response to the q�estfons pr�SF.f\\C.� in Burning Man Project's (BMP) letter dated
July 11, 2019. BMP had the following questions in regards to the Phase 2 Cost Recovery
Agreement:

    l . What specific purchases will be included in Miscellaneous Supplies and Equipment?
    2. Please provide the specs for the following:
            a. Mod to Network Services and Support
            b. Mod to Microwave Internet Bandwidth
    3. Do the hours and dollar amounts listed in the Phase 2 Labor Detail include the hours and
        dollars listed in the Phase l Labor Detail, or are they above and beyond the hours and
        dollars listed in Phase l Labor Detail?
    4. Could you provide the dates for each position listed on the Phase 2 Labor Detail?

Question 1
The BLM cannot provide specific information for Miscellaneous Supplies and Equipment at this
time, because this varies from year to year. The BLM has customarily provided BMP with the
specific information during the closeout of cost recovery. However, the estimate is based on past
costs and practices, so is reasonable for purposes of the cost recovery estimate.

Question 2 (a and b)
The BLM cannot provide you information on the final specifications of the Network Services
and Support or the Microwave Internet Bandwidth, since that would be an unauthorized
disclosure of information under the relevant government contracting statues, regulation, and
policy. However, the BLM can provide you a link to the website where the government contracts


                                             Officlnl R�rt1r!I ,op,
                                                                                            AR03476
     Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 250 of 362




are announced so you can review each Statement of Work (SOW). Please see the following
hyperlink and reference number below to find the SOW.
httos:l/www.fedcon.�£t.net/F�Co11.nect[Pu]1l_ifpages/PublicSearch/Public _Opportunities.aspx
     • Network Services and Support: Reference Number, l40L3919Q0032
     • Microwave Internet Bandwidth: Reference Number, 140L39 l 9Q0029

Questions 3
The hours and dollar amounts listed in the Phase 2 Labor Detail do not include Phase l hours and
dollar amounts.

Question 4
The BLM will not provide BMP the dates for each position listed on the Phase 2 Labor Detail.
Though the BLM makes plans for staff to arrive at the event every year, there are inevitably
changes to those plans based on unforeseen circumstances (i.e., people taking other positions,
family emergencies, issues during travel, etc.). The BLM will pro,·ide detail regarding the hours
in the cost recovery close out decision, but the estimate is based on past costs and practices, so it
is reasonable for purposes of the cost recovery estimate.

Should you have any further questions or concerns, please contact Chelsea McKinney or myself
at 775-623-1500.

                                                   Sincerely,

                                                MARKE.HALL
                                                   Mark E. Hall Ph.D.
                                                   Field Manager
                                                   Black Rock Field Office




                                                                                            AR03477
       Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 251 of 362




                            BLM MEDICAL - Burning Man 2018 - Overview

The BLM Operational Medical Unit (OMU) again partnered with the U.S. Department of Health and
Human Services (DHHS) Center for Tactical Medicine (CTM) to provide premier medical care for federal
employees working at Burning Man. The fundamental goal of tactical medicine is to “protect the
protectors” by providing a full spectrum of medical support in the form of sick call and trauma care
along the pre-incident, incident, and post incident continuum.

Due to the unique working relationship between the BLM OLES and DHHS, medical care is extended to
all federal employees and contractors working at Burning Man, not just law enforcement personnel. The
intent is to provide 24-hour professional on site medical care to federal employees so they remain
healthy and fully engaged.

DHHS/BLM OMU provide a fully functioning medical clinic at the JOC capable of treating any condition
within that spectrum. Federal employees work long, strenuous shifts at Burning Man and rely on the
tactical medics to keep them healthy. Four (4) tactical medics were assigned to the 2018 event,
represented by DHHS (PA-C/EMT) and BLM OMU (EMT-P/EMT-B). Additionally, the medical unit was
supplemented by BLM Rangers, who are licensed EMT-B/AEMT(s), assigned to each shift to act as a shift
EMT(s).

These shift EMT(s) provided daily “medical minutes,” which were training and/or educational sessions
during each respective shift’s daily briefings. These sessions covered simple medical topics such as
dehydration, recovery position and tourniquet application.

The DHHS/BLM OMU medical unit provides a number of facets that are unavailable from Rampart/Black
Rock medical providers:

   •    K-9 Medical Care
   •    Occupational Medical Care
   •    Office of Worker’s Compensation Programs (OWCP)
   •    Flexible Off-Playa Medical Care
   •    Fitness for duty evaluations
   •    Critical Incident Stress Management (CISM) Care
   •    Capability to provide an integrated law enforcement/medical response for a critical incident




                                                                                               AR04438
        Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 252 of 362




                                 OMU/DHHS Medical Support - Statistics
                                                           Medications              Types of Injuries/
                Year      Treated     Gov    Non-gov       Administered                 Illnesses
                2015        262       237      25              46                           38
                2016        217       174      43              48                           35
                2017        195       146      49              42                           27
                2018        188       145      43              48                           33
 Average=                   216       176      40              46                           33
  Total=                    862       702      160            184                          133


DHHS/OMU provided more in-depth/diagnosed medical care for seventeen (16) federal employees and
contractors. These cases included prescriptions, physical exams and/or follow-up visits with the
personnel.

If these employees/contractors were unable to be seen by the DHHS/BLM OMU personnel, they would
have needed to be replaced/relieved for at least an eight (8) shift in order to drive to/from Fernley or
Reno to be seen by a PA/Physician.

Consequently, the presence of the DHHS/BLM medical clinic provided a minimum man-hour savings of
128 hours or 16 shifts.

This included one employee who was treated for chest pains and the OMU Medical Unit possessed
necessary medical tests to determine it was not a heart attack. Rampart Hospital did not have these
tests, so without the OMU Medical Unit, this employee would have needed to be transported off playa
via aircraft for cardiac testing.

There is also an unquantified number of personnel who were able to avoid becoming sick because of the
sick-call efforts from OMU/DHHS. Multiple employees received mitigations for early signs of illness,
preventing further development of potentially debilitating symptoms.

OWCP was initiated for officers injured on duty, streamlining the process and creating efficiencies in
operations.

The DHHS/OMU medical unit again provided care for K-9s affected by the environmental conditions
during the event, conducted daily K-9 welfare checks and provided any needed treatments.

Additionally, some Rampart Medical Staff came to the OMU Medical Unit for both basic/advanced
medical supplies and equipment which were not provided by Rampart Hospital.

Recommendations/Future Needs

    •    Wash Sink located inside the Medical Trailer




                                                                                                 AR04439
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 253 of 362




                                                                 AR04440
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 254 of 362




                       BURNING MAN 2018

           SPECIAL RECREATION PERMIT STIPULATIONS




                                                                 AR04822
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 255 of 362




                                      TABLE OF CONTENTS
CONTENTS

PERMIT ADMINISTRATION
GENERAL
COORDINATION
FEE SCHEDULE
SANITATION
TRAFFIC MANAGEMENT
COMPLIANCE INSPECTIONS


PERMIT ADMINISTRATION

In addition to the 13 general terms and conditions listed on the back of the Special Recreation
Permit Form 2930-2, the following Special Stipulations shall apply to the 2018 Burning Man Event.

GENERAL
I. The maximum authorized population (also referred to as the "population cap") at any point in time during
the 2018 event is 70,000 paid participants. The population cap does not include volunteers, government
personnel, emergency service providers, vendors, and contractors. Black Rock City LLC ("BRC") is
required to keep the maximum population of the event from exceeding this population cap. Consequences
to BRC for exceeding the population cap may include, but are not limited to, a finding of nonAcompliance;
suspension or cancellation of this permit per43 C.F.R. § 2932.56; a monetary or other penalty per43 C.F.R.
§ 2932.57; denial of subsequent application(s) for a SRP per 43 C.F.R. § 2932.26; and/or imposition of
additional terms and conditions in subsequent years' permits (if granted) that are designed to keep the event
population within the maximum authorized population, consistent with 43 C.F.R. §§ 2932.26 and 2932.41.
The Bureau of Land Management ("BLM") reserves the right to assess additional cost recovery for any
costs the BLM incurs as a result of any population exceedances, per 43 C.F.R. § 2932.31.

2. If during the event it appears that the number of participants arriving to enter Black Rock City is likely
to exceed the population cap, then BRC must promptly notify the BLM and provide a detailed
Contingency Plan explaining how it plans to manage the additional air and ground traffic. The BLM's
acceptance of such a contingency plan does not constitute approval for BRC to exceed the population cap
under Special Stipulation 1, nor does it constitute any form of cure for noncompliance with Special
Stipulation 1. The purpose of this Special Stipulation 2 is to ensure that BRC will follow specific
procedures to address the safety and health of arriving and departing participants when participants may
be made to wait upon arrival before they are allowed to enter Black Rock City.

If during the event it appears that the camping area is insufficient to accommodate the number of
participants, then BRC must promptly notify the BLM and provide a detailed Contingency Plan
explaining how it plans to accommodate the additional participants.




                                                                                                         AR04823
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 256 of 362




 3. A. During the period of site occupancy, and according to an agreed-upon reporting standard with the BLM,
 BRC shall provide the BLM with daily population statistics and information on participant arrivals, ticket
scanning, and participant departures. The population statistics will include and break out separately, the number
of paid participants, staff, and total persons on site and will account for all entrance and departure through all
 event access points, namely the Main Gate, Airport, and Point I. In addition, BRC must provide the BLM with
 event population statistics at any other time upon request.
B. BRC will notify the BLM immediately if the population exceeds 69,000 paid participants, and will manage
operations per BRC's Population Overage plan.
C. For historical purposes and press inquiries, BRC shall also provide the BLM with the recorded maximum
population for the entire event (otherwise known as peak population).
D. Within 60 days after the event, BRC shall provide the BLM with detailed information regarding the number of
staff and participants at the event site for the period of site occupancy. This information shall include daily counts
for both the non-event and event period.
E. Starting on August 25, 2018, and ending on September 4, 2018, BRC will provide the total number of
government personnel, emergency service providers, vendors, "work access" passes and contractors (e.g., service
providers, staff, infrastructure contractors, art contractors, maintenance and operational personnel)

4. These Special Stipulations incorporate, by reference, information included in the 2018 Burning Man
Event Operations Plan (Operations Plan). If there is a conflict between the Operations Plan and the Special
Stipulations, the Stipulations shall control. BRC shall provide its latest version of the Operations Plan to the
BLM before the BLM will issue the permit for the 2018 event. BRC shall provide a final Operations Plan to
the B LM 45 days prior to the event. Modifications to the final Operations Plan concerning the stipulations
and compliance with them will be coordinated with the BLM and may be accepted or denied by the
Authorized Officer.

5. The location of the 2018 Burning Man Event Area is limited to the public closure area, with ingress and
egress from the 8-Mile or Event playa entrance, the 12-mile or Vendor playa entrance, and the playa Airport.
The specific location of the event site will be identified and requested by BRC and approved by the BLM
prior to the commencement of event setup.

6. The event is authorized to last 192 hours starting on the Sunday that falls eight days before Labor Day
and ending on Labor Day. Event activities may officially commence at 6:00 PM on Sunday, August 26,
2018 and shall end at 6:00 PM on Monday, September 3, 2018 (Labor Day). For the purposes of participant
ingress, the main gate may be opened as early as 12:0 I AM on Sunday, August 26, 2018. For the purposes
of participant egress the main gate will be opened until 12:00 PM on Tuesday, September 4, 2018. During
the extended ingress and egress hours, participants are required to focus their activities on camp location
setup and breakdown. Pre-event surveys and site layout (including use of the communications tower) may
begin on Friday, July 27, 2018. Site occupancy, including construction of facilities and structures, may
occur no earlier than Sunday, July 29, 2018 (the start of the event closure order). Removal of all above­
ground material (i.e., items that could pose a hazard to other playa users) will be completed no later than
Monday, October I, 2018 (the end of the event closure orders). The exception to this requirement is the
communications tower, which may remain on-playa throughout the cleanup period for safety purposes. The
dates, calendar and procedures for event set up and cleanup will be outlined in the 2018 BRC Operations
Plan.

7. The final phase of cleanup and restoration will be completed no later than Monday, October I, 2018 in
accordance with the last day the authorized 2930-2 (SRP). If unforeseen weather conditions arise, minor
adjustments to the post-event cleanup deadlines may be granted by the BLM authorized officer.


                                                                                                               AR04824
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 257 of 362




8. Upon advance notice to BRC, the BLM reserves the right to alter the terms, conditions, and
stipulations of the permit for significant changes in BLM policy or administrative procedure, to prevent use
conflicts, prevent resource damage, or protect public safety as provided in 43 C.F.R. § 2932.56.

9. BRC shall post a copy of its permit, these Special Stipulations, and the Federal Register Closure and
Restriction Orders in prominent view at Center Camp Playa Info where cooperators and participants have
an opportunity to read them. Additionally, the documents referenced above shall also be available for
participants and staff on the Burning Man website within 15 days of the BLM's issuance of the permit.

I 0. Except as otherwise noted in Special Stipulation 1, violation of the permit terms, conditions and
stipulations may be subject to penalties prescribed in 43 C.F.R. Part 2930. Additionally, such violations
may result in permit revocation, suspension, or probation. Violations may also be cause for the BLM to
deny approval of a subsequent Permit or Operating Authorization (43 C.F.R. § 2932).

11. Commercial use is prohibited within the Black Rock City closure area unless specifically authorized
by BRC and/or the BLM. Commercial use is defined by 43 C.F.R. § 2932.5, and includes, but is not
limited to, commercial film production, food services, waste disposal, recreational/trailer rental and/or
air carrier services. BRC and/or the BLM will monitor the compliance of all commercial operators
entering the event via the Point 1 Gate and the Airport.

A. Prior to the event:

        i. BRC shall notify potential vendors and air carrier services in writing that they must obtain
        a BLM Special Recreation Permit (SRP) in order to enter into contract with BRC.

        ii. BRC shall also provide the BLM with a list of known vendors, commercial film/still
            photography production companies, and air carrier services that BRC recommends be granted
            a BLM SRP to operate at the event.

        iii. The BLM will immediately notify BRC if any recommended vendors and air operators do not
            meet the BLM's SRP requirements at 43 C.F.R. § 2932 and cannot be authorized to operate on
            public lands during the event.

        iv. BRC will immediately notify the BLM ifBRC terminates any authorized vendors or air
           carrier services contract/agreement.

        v. BRC will describe the procedure for BRC and BLM coordination of authorizing vendors,
           commercial film/still photography production companies, and air carrier services in the 2018
           BRC Operations Plan.

        vi. BRC will manage commercial filming per the Commercial Filming Compliance Protocol in
           the BRC Operations Plan.

   B. During the event:

           i. BRC shall require all authorized vendors, commercial film/still photography production
           companies, and air carrier services to display identification as proof of their authorization to
           operate at the event by BRC and the BLM.

           ii. Any vendors and air carrier services must show proofoftheir SRP within a reasonable
           amount of time (no more than 8 hours) when asked by authorized BLM and BRC personnel,


                                                                                                              AR04825
    Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 258 of 362




          as required by the Closure Order(s) and BRC's OSS or Air Carrier contracts. Commercial
          film/still photography production companies must show proof of their permit or notice that
          they do not need one within a reasonable amount of time.

          iii. BRC will inform the BLM's Vendor Compliance Lead of unauthorized vendors,
          commercial film/still photography production companies and air carrier services discovered at
          the event.

          iv. Any vendors and air carrier services found operating without a contract with BRC and
          unpermitted by BLM at the event, will be found to be in noncompliance and may face
          eviction, and/or receive citations for noncompliance with 43 C.F.R. § 2932, or be required to
          obtain a BRC contract and a BLM SRP, if required.

          v. If BLM finds any commercial film/still photography production companies operating at the
          event without a BLM permit or BLM notice that one is not necessary, it will coordinate with
          BRC as outlined in the Commercial Filming Compliance Protocol in the BRC Operations
          Plan.

           vi. BRC will provide a copy of the 2018 Closure Orders to all vendors, commercial
           film/still photography production companies, and air carrier services prior to the start
           of the event.

12. BRC staffand volunteers shall comply with all applicable supplemental regulations as promulgated in
the Closure Order(s) published in the Federal Register prior to the 2018 event.

13. In regard to historical and archeological resources:

        A. All participants and support staff will be informed that collection, excavation or vandalism of
        historical and archaeological artifacts or sites is illegal on public land. If BRC learns of the
        discovery of archaeological artifacts (objects greater than 50 years old) or human remains, BRC
        shall notify the BLM immediately.

        B. BRC shall comply with 43 C.F.R. § 7 .18 and shall not make available to the public any
        information concerning the nature and location of any archaeological resource.

        C. Should BRC discover an archaeological resource, it must stop all activities in the discovery
        vicinity and protect the site until event completion or until notified otherwise by the BLM
        authorized officer.

14. BRC shall provide the appropriate identification to its authorized personnel (i.e. staff ID, decals,
designated camping areas, etc.) and will inform the B LM of the nature and appearance of such identification
prior to the event.

15. All mounted lasers on registered mutant vehicles, placed art projects and placed theme camps must be
inspected and approved by BRC.

16. The use of unmanned aircraft systems (UAS) is prohibited, unless the operator is registered through
and complies with the Remote Control BRC program (RCBRC) and operates the VAS in accordance with
Federal laws and regulations.



                                                                                                          AR04826
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 259 of 362




17. With regard to mutant vehicles and art cars:

        A. Mutant Vehicles more than 13 feet wide are issued "Playa Only" driving licenses, restricting
        operation within the city streets. BRC shall locate known "Playa Only" car camps on the outside
        streets of the city.

        B. Art cars with flame effects shall not carry additional gasoline or diesel fuel tanks when in
        operation. Propane tanks are allowed on art cars with flame effects upon inspection from the Fire
        Art Safety Team (FAST) team at the Department of Mutant Vehicles (OMV) registration.

        C. For vehicles with limited visibility as determined by BRC OMV, easily identifiable walkers
        and/or spotters are required. Examples of easily identifiable clothing include: reflective safety vests,
        brightly colored or reflective hats, bandanas or shirts.

         D. BRC shall notify BLM immediately when there is an art car related injury requiring medical
         treatment and transport to Rampart.

18. BRC's propane shall be dispensed at identified refueling stations by a licensed professional.

19. BRC shall cooperate with the BLM when requested, to assist in removing individuals from the event as
provided in 43 C.F.R. § 2932.57(a)(7). If BRC evicts anyone under BRC's internal procedures BRC will
notify the BLM of the eviction and identify the evicted individuals.

20. BRC shall develop the following policies and procedures in their Operations Plan:

  A. Must Reports - to include prompt notification to BLM when additional BRC resources are required to
  reduce the intensity of a potential conflict or developing situation involving Burning Man participants

         i. BRC will immediately report all received reports of sexual assault to law enforcement including
            the day, time, and location in the city of the reported incident. Black Rock Rangers will facilitate
            law enforcement in locating the victim unless the victim requests anonymity. Notification must
            include a Tier I notification.

  B. Evacuation Plan

  C. Sanitation, medical, fire protection, security, participant camping, traffic management, drones, lasers,
  burn perimeters, and safety.

21.    Regarding Burns:

           A. BRC shall include BLM at the 1600 briefing on the Thursday before the Man Burn.

           8. BRC shall provide BLM a "Daily Burn Sheet" that shall include information on each burn, the
           perimeter size, the FAST Lead for the burn, image and location of the perimeter.

           C. At large scale burns, participants who are stopped by BRC Rangers for repeatedly violating
           established burn perimeters shall be promptly turned over to BLM Law Enforcement.

           D. All structures to be burned must meet BRC engineering standards for burnable structures, or
           they shall not be burned.



                                                                                                         AR04827
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 260 of 362




22 . BRC shall provide forward deployment of appropriate ESD assets during large planned events including large
scale burns. BRC shall ensure BLS and ALS care, and medical transport, are available during large unplanned events,
including music events in the mobile sound zone.

23. BRC will provide the Winnemucca District a phone number to contact the Burning Man Airport during
hours of operation and a point of contact who may be reached before, during and after the event. The phone
number must be provided to the Winnemucca District no later than 24 hours before the Burning Man Airport
(88NV) opens.

24. In the event of a fire within I00 nautical miles of the Burning Man88NV airport, and with the issuance of a TFR, a
BLM Division of Fire and Aviation air space coordinator may be assigned to the Burning Man airport. The air space
coordinator will partner with 88NV management to record tail numbers of inbound and outbound flights at 88NV,
notify departing pilots of active TFRs and regulate departures of traffic to and from event.

25. Single Entry Commercial Aircraft Services, known as Singleton's, will be required to show proof of insurance to
BRC via the BXA Charter program. Carriers who do not show proof of insurance may not land.

COORDINATION
26. BRC personnel shall meet with BLM staff and representatives from the various cooperators during
the event period at such other times and places as needed. At these meetings, BRC shall provide daily
attendance figures (as required in Special Stipulation I) and exchange other information necessary to
allow all parties to effectively administer and assess the event daily. BRC and BLM will have a daily
meeting plan for the purposes of communication and exchange of information. Details will be included
in the 2018 BRC Operations Plan.

27. BRC shall make a member of its Board, or authorized representativc(s), available to the BLM prior to
the event for planning coordination. This member of its Board, or authorized representative(s) will also be
available to the BLM after the event for After Action Review coordination. BRC's Board member or
authorized representative(s) must be authorized to represent and act on BRC's behalf to coordinate as needed
with the BLM, law enforcement, and other event cooperators on issues requiring action. BRC must provide
BLM with its authorized representative(s)/point of contact(s) by07/2912018.

  The BLM's representatives are the following:
    Mark Hall - Incident Commander (AO)
     Mark Pirtle - Compliance & Support Branch Chief
    Logan Briscoe - Law Enforcement Branch Chief
  (Note: The BLM representatives may use designees to represent them for certain functions)

28. BRC and BLM, and other agencies as shall be mutually deemed appropriate, shall cooperate in the
development of a Unified Command (UC) structure, including designation of "Tier I" leadership
positions, for the management of available safety, security and infrastructure resources during an
emergency incident. UC operations will be managed from the Joint Operations Center (JOC) unless it is
deemed more appropriate by Tier 1 leadership to have an incident-specific UC location. During the
event, and during the immediate pre and post operating period, Tier 1 members will coordinate daily to
review and discuss operating procedures and outcomes. Tier I members will coordinate in the event of
an emergency threshold incident as defined in the BRC Ops Plan. BRC will ensure there is appropriate
BRC representation in the Tier I leadership, available 24 hours a day 7 days a week during the event
and will provide the name(s) of BRC representation to BLM by July 30, 2018 .

                                                                                                         AR04828
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 261 of 362




29. Meetings required with affected parties:

       a. BRC shall confer with the following entities prior to the event to address local issues and
       concerns: Washoe County Sheriffs Office, NDOT, Federal Aviation Administration, Washoe
       County Roads Department, Nevada Highway Patrol and the Gerlach Volunteer Fire Department.

       b. A representative from BRC will meet with representatives from the BLM prior to the event to
       coordinate logistics for operation of the communication compound.

       c. BRC shall meet with the Pyramid Lake Paiute Tribe to address concerns and impacts to Tribal
       reservation resources anticipated from the Burning Man event.

       d. BRC shall keep the BLM informed regarding progress on formal agreements/MO Us with
       affected Parties.

30. BRC will develop and implement a plan to address the potential for minors at the event to be exposed to
adult activities. The plan should include placement of themed camps and measures such as educating parents
and guardians that they are legally responsible for supervising the minor children in their care and advising
adult-oriented theme camps to post a gatekeeper during times when the camp's activities might not be suitable
for minors. BRC will make a diligent effort to enforce actions identified in the plan. A copy of the plan shall
be provided to the BLM and the Pershing County Sheriffs Office before or within 10 days of the BLM's
grant of the permit.

31. BRC shall develop and cooperate in the implementation of contingency plans for operations of critical
health and safety services under adverse conditions, including those that could cause cancellation or temporary
suspension of the event. Such causes may include adverse weather, natural or human caused disaster, or social
unrest. This effort shall apply to participants within the event area and en-route to and leaving the event.

     A. Prior to the event, BRC shall disseminate emergency information to participants via the Burning
        Man Website, the Burning Man Survival Guide, and any other appropriate media.

     8. During the event:

        i. Should event cancellation be necessary, critical health and safety systems must be as
        operational as reasonably possible during the duration of any temporary suspension, or until
        participants are able to leave the event site and the Gerlach/Empire area.

        ii. BRC and the BLM will monitor forecast weather conditions. If weather forecasts suggest a high
        probability of adverse weather conditions that may result in disruptions to the event, both parties in
        conjunction with other appropriate agencies and cooperators will follow response plans and maintain
        appropriate strategies and actions to deal with potential impacts on participants. In the event of natural
        disaster or civil unrest, response plans, appropriate strategies and actions will be initiated immediately
        after any disaster or unrest occurs.

        iii. BRC shall cooperate with the BLM and county law enforcement to warn participants headed into
         the event of event closure or other restrictions.

        iv. BRC shall provide participants with current and projected conditions, allowed and prohibited
        actions deemed necessary for public health and safety as well as protection of the environment, and
        other appropriate public service announcements via BMIR, flyers, or loud speaker broadcasts as needed.


                                                                                                             AR04829
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 262 of 362




        v. [f event termination is required, an appropriate time frame will be established by the Tier 1
        group and other cooperators to facilitate safe removal of people and property.

32. In cooperation with emergency services providers and law enforcement agencies, BRC shall within a
reasonable time after learning of them, notify the BLM and appropriate agencies of all accidents related to the event
that occur before, during, and after the event that result in death or personal injury requiring hospitalization.
Accident reports involving death or injury will be coordinated with the Pershing County Sheriffs Office and the
BLM.

33. BRC's medical contractor shall report daily to the BLM, and the Nevada Division of Public and Behavioral
Health, providing a numerical breakdown of patient categories and transports, including a breakdown of reasons
for transport; and no later than 60 days after the event shall provide to the BLM a written final statistical report of
such medical cases.

34. Within 12 hours upon learning of any incident that occurs before, during or after the event that could
possibly result in a liability claim, BRC shall confer with the BLM and as deemed necessary by either party,
submit a written incident report to theBLM.

35. BRC shall manage fire suppression operations in Black Rock City in accordance with their annual
Operating Plan to include operations pre, during, and post-event. BRC shall provide a minimum of two
fire suppression apparatus (Type 6) and a Special Operations Response Apparatus. All personnel staffing
apparatus shall comply with Firefighter 1 Certification from their home state, or NWCG Firefighter 2
Qualification. The fire suppression apparatus will be strategically placed within Black Rock City as
determined necessary by BRC, including one fire tender and one apparatus (Type 1) dedicated to
coverage for the airport during hours of operation.

FEE SCHEDULE
36. The BLM shall collect a commercial use fee from BRC for the use of public lands for the event. The
fee, as set by regulation 43 C.F.R. § 2930 and BLM Handbook H-2930-1 Special Recre'1lion Permits,
will be equal to 3% of the adjusted gross income derived from the use authorized under the SRP, plus
any applicable assigned site fee and/ or exc\ usive use fee, plus cost recovery, including application fees.
Through the Collections and Billing System (CBS), the BLM will invoice BRC for a payment of at least
25% of the estimated commercial use fee (i.e. 3% of estimated gross receipts). Payment must be received
by the BLM prior to the start of the event. Determination of gross income will be based on all payments
received by BRC and its employees or agents for goods or services provided in connection with
commercial activities authorized by the SRP. BRC shall provide BLM with an itemized detailed gross
revenue report, prepared by a Certified Public Accountant, including, but is not limited to, ticket sales,
authorized contractors operating under the Burning Man SRP, coffee and ice sales, revenue from filming
and photography, Plug- and-Play camps, fees associated with outside services and private donations
received by BRC for management of the event on public lands.

  The following schedule for payments will be used:


             Payment                Due Date                       Amount Due




                                                                                                             AR04830
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 263 of 362




            I.             IO days after permit is     25% of estimated
                          issued by BLM;               commercial use fees
                          generated in CBS.

            2.            January 31st, 2019 due       The remaining balance of
                          date in CBS.                 commercial use fees




37. BRC shall provide BLM with an itemized gross revenue report for all ticket sales and event entry
sales. The report will include the number of tickets sold in each category and the price per ticket for
the following categories as listed in the BRC "2018 Ticket Structure":

 • PRE-SALE
 • DIRECTED GROUP SALE
 • MAIN SALE
 • LIMITED $1,200 TICKETS
 •LOWINCOMETICKETPROGRAM
 • KID'S TIC KETS
 • OMG SALE

38. BRC is responsible for the cost recovery payment, consisting of the actual costs of administering the
Special Recreation Permit, including all direct and indirect costs, in addition to the commercial use fees.
BRC must sign a Cost Recovery Agreement (CRA) within 10 days of the issuance of the permit. 100% of
the cost recovery fee estimate shall be received prior to the start of the event as provided in the 2018 CRA.

39. Any commercial vendors supplying goods or services directly to Burning Man participants at the event
must have a permit from the BLM.

40. Per 43 CFR 5.2 and Public Law I 06-206, commercial film producers/companies and commercial still
photographers may need a permit from the BLM before they film/capture images on the playa.

SANITATION
41. BRC shall ensure there are an adequate number and suitable placement of toilets as needed throughout
Black Rock City according to BRC's Operations Plan and the Nevada Division of Public and Behavioral
Health's Mass Gathering permit requirements, in conjunction with the Nevada Revised Statute sanitation
requirements. Throughout the event, restrooms shall be placed in in strategic locations to accommodate
participant's needs. Sufficient portable toilets must be supplied at areas likely to be used after dark. BRC
shall ensure the toilets in the open playa are adequately lit and visible during nighttime activities. In
conjunction with Mutant Vehicle mass gathering producers, BRC will stage sanitation resources in the deep
playa. BRC will manage restrooms near the Temple according to the BRC Operations Plan.

42. BRC will educate participants about pumping limits, portable toilet locations, and best practices in desert
camping. BRC shall continue to educate the event participants regarding the importance of appropriate disposal
of human waste prior to the 2018 Burning Man event. BRC shall include a page on the Burning Man website that


                                                                                                          AR04831
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 264 of 362




specifies the appropriate disposal of human waste for participants using personal portable toilets and provides
information regarding the risks to human health of improperly disposed of human wastes. BRC shall inform the
event participants on the legal ramifications to the individual and to the applicant of inappropriately disposed
human waste including the possible revocation of permits, see NAC 444.5466 Disposal of sewage; plumbing (for
Camping) and NAC 444.5492 (regarding provision of toilet facilities for mass gatherings). BRC will place
portable toilets near the Temple throughout Sunday night.

TRAFFIC MANAGEMENT
43. BRC's Traffic Management Plan will include detail on Burning Man's traffic controls during ingress
and egress. This plan will be approved by the BLM authorized officer.




44. No more than 1,000 vehicles per hour shall be released from Black Rock City during the exodus period
to avoid deteriora1ion of the external roadway system to an unacceptable level of service (LOS E or F)
(Note: Transportation engineers and planners commonly use the term level of service (LOS) to measure and
describe the operational status of a roadway network. The Nevada Department of Transportation (NDOT)
strives to maintain LOS D or better on all of its roadways. LOS levels E and Fare considered unacceptable
by NDOT).

45. BRC shall allow any dispatched tow truck that is licensed to operate in the State of Nevada to access the
event through the 12-mile access vendor's gate for the purpose of removing vehicles in need of repair, amVor
to carry out minor repairs to allow inoperable vehicles to be driven away from the event.
46. BRC shall manage highway clean-up operations in accordance with their annual Operations Plan to include
litter and debris collection along the roads and highways surrounding the event. Operations shall focus on:
County Road 34 from the "12-Mile" entrance to State Road (SR) 447
SR 447 from County Road 34 to Wadsworth
Gerlach to the California state line, and
SR 446 from Nixon to SR 445 near Sutcliffe
and may include as necessary CR34 north of the event site to Jackson Lane.

Weather, traffic and other safety concerns permitting, BRC will begin this cleanup effort on Wednesday postT
event, and complete the effort by October I, 2018. BRC representatives will also meet and confer with local
entities that have reported concerns about event participants leaving trash, and BRC will work to mitigate these
issues in order to prevent a reoccurrence of complaints, and to promote Leave No Trace ethics outside of the
event.

BRC shall coordinate with NDOT and the Freeway Service Patrol to ensure that debris removal is conducted
according to NDOT standards and protocols. BRC shall coordinate with Washoe County as needed to identify
county roads impacted by event related trash and debris. BRC shall make best efforts to collect all event related
trash that can be safely collected and will notify and coordinate with the appropriate agencies for any remaining
items.
BRC shall coordinate with NDOT and the Washoe County Roads Department regarding the appropriate type of
traffic control devices and shall use such devices in accordance with both agency's requirements. A copy of all
necessary permits for encroachment within NDOT and Washoe County Roads Department right-of-ways for
temporary traffic control measures (i.e. speed limit trailers, etc.) shall be provided to the BLM and to appropriate
agencies/jurisdictions by BRC prior to the start of operations.

47. Flaggers shall be used at the intersection of SR-447 and SR-427 to provide for greater public safety within


                                                                                                             AR04832
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 265 of 362




the Pyramid Lake Paiute Reservation.

48. BRC shall cooperate with Washoe County Sheriffs Office and NDOT to request a temporary speed limit
reduction through the town of Empire. The BLM recommends a posted maximum speed limit of 25 mph. A
reduced speed limit would improve the safety of parking along SR-447 through Empire and pedestrians
crossing the roadway.

49. BRC shall provide traffic control, using traffic control devices as determined by Washoe County
Roads Department and NDOT, at County Road 34 entrances/exits to the Burning Man event, the "Y"
intersection of SR-447/County Road 34 and in the towns of Gerlach and Empire during heavy traffic
periods.

50. To reduce impacts to the Pyramid Lake Paiute reservation located along the access routes, BRC shall
coordinate with the Pyramid Lake Paiute Tribe. BRC shall work with the Pyramid Lake Tribe in developing
the applicant's plan to increase public awareness and educational campaigns about Leave No Trace® on
tribal land, including for example, signage on roads, Public Service Announcements on BMIR, blog-posts,
etc. Also, BRC shall continue to support and promote tribal enterprises that are setup to collect participant
trash and recycling for a fee, which also helps with economic benefits of the region.

51. Event speed limits shall be posted on both Gate Road and the 12-Mile/Point I Road. BRC will provide
clearly identifiable mileage markers on Gate Road to facilitate emergency response. Will-call area shall
have an organized layout including signage.

52. BRC shall delineate the perimeter edges and ends of the NV-88 runways, with visible safety cones, as
specified in the annual BRC Event Operation Plan.

COMPLIANCE INSPECTIONS
53. BRC's operation and compliance with the terms, conditions and stipulations of the Special Recreation
Permit, Form 2930-2 and BRC's Operation Plan will be evaluated through performance inspections before,
during, and following the event. All campsites, vendor operating areas, commercial film/still photography
production areas, and permittee operating areas are subject to compliance checks to monitor environmental,
vending and film/still photography compliance-related stipulations. This includes the Department of Public
Works, First Camp, Heavy Equipment Yards, and the United Site Services Operation Area, among others.

54. BRC shall coordinate with the BLM and any other relevant agency to monitor environmental protection
measures identified in these Special Stipulations, the temporary closure order, and BRC's Operations Plan. BRC
will manage operations in accordance with their annual Operations Plan. BRC will document and mitigate all
violations of environmental protection measures within 24 hours of the violation being brought to BRC's attention.
The 2018 BRC Operations Plan shall describe the monitoring, communication, and mitigation protocols for
Environmental Compliance, including but not limited to:
A. Trash fence integrity;
8. Appropriate campfire containment measures and prohibitions;
C. Protection of archaeological resources;
D. Camping within designated areas only;
E. Grey and black water dumping prohibitions;
F. Proper trash removal and cleanup;
G. Mitigation of vehicle oil dripping;
H. Hazardous materials;
I. Promotion of Leave No Trace ethics;
J. Motorized vehicle, motorcycle and ATV limitations and prohibitions as they relate to environmental

                                                                                                         AR04833
   Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 266 of 362




   compliance and possible impacts;
K. Appropriate disposal of human waste; and
L. Bum containers raised off the playa.

55. BRC shall make personnel available immediately after the end of the post-event cleanup period, and
if deemed appropriate by the BLM, during the spring following the event, to inspect the site with the
BLM to determine any latent adverse impacts, such as pit depressions, bumps, depressions from
roadways, ruts from vehicular traffic, or surfacing buried materials, to ensure that the site is returned to
pre-event condition. Inspections of the event site, in the fall post-event, will be coordinated by the BLM
using randomly placed transects on the site and a measurable cleaning standard. The inspecting party will
intensively collect debris found on the ground within each transect. A follow-up spring inspection will
be conducted only when deemed necessary by the BLM. The Post-Event Cleanup Standard shall be the
average total surface area of debris collected from either the fall or spring transects will not exceed the
equivalent of an average of I square foot per acre from identified inspection areas. BRC may make a
written request for an extension of time for the completion of the cleanup if weather or some other
c atastrophic event interferes with access to the site for cleanup purposes. The BLM authorized officer may
consider such a request. If cleanup studies indicate the Post-Event Cleanup Standard has been or is
likely to be exceeded, the permit will be suspended until the site has been cleaned up to a level not to
exceed 50% of the standard and the Operations Plan includes reasonable measures to assure that the
Post-Event Cleanup Standard will not be exceeded during the life of the permit.




Black Rock City
Authorized Officer Signature:




                                                                                                    AR04834
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 267 of 362




     BURNING MAN PLAN:
  SAFETY, HEALTH AND SECURITY
ISSUES AND CONCERNS OF THE 2014
      BURNING MAN EVENT


                                submitted to

                        Bureau of Land Management
                             Washington, D.C.

                               April 22, 2015




             Authored by Burning Man Project San Francisco, CA
  Charlie Dolman, Marnee Benson, Ray Allen, Marian Goodell, Rosalie Barnes

            For Official BLM Use Only: Not for Public Distribution




                                                                             AR06444
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 268 of 362




                            TABLE OF CONTENTS

 TABLE OF CONTENTS​    —1
 EXECUTIVE SUMMARY​    —2
 MAIN REPORT​   —5
    ISSUE 1: MEDICAL, UNIFIED COMMAND, DISPATCH​  —5
    ISSUE 2: FIRE, RESCUE, HAZMAT​— 12
    ISSUE 3: FATALITY MEDICAL RESPONSE & SCENE MANAGEMENT​ — 14
    ISSUE 4: TRAFFIC MANAGEMENT​  — 15
    ISSUE 5: ART PROJECT MANAGEMENT​   — 16
    ISSUE 6: SECURITY & SAFETY PLAN FOR SCHEDULED BURN EVENTS​
                                                             — 16
    ISSUE 7: SANITATION MANAGEMENT​   — 18
    ISSUE 8: EARLY ARRIVAL PROGRAM​  — 20
    ISSUE 9: D LOT DESIGN AND MANAGEMENT​   — 22
    ISSUE 10: FUEL STORAGE MANAGEMENT​   — 24
    ISSUE 11: DEPLOYMENT OF MEDICAL RESOURCES TO LARGE EVENTS​— 25
    ISSUE 12: EMERGENCY VEHICLES AT THE AIRPORT​  — 27
    ISSUE 13: CONDITION OF COUNTY ROAD 34​  — 27
    ISSUE 14: POPULATION TRACKING & REPORTING​   — 28
    ISSUE 15: BRC EVENT TABLE OF ORGANIZATION (TO)​ — 29
    ISSUE 16: EVENT MANUAL​  — 30
    ISSUE 17: EVACUATION PLAN​ — 30
    ISSUE 18: SIGNIFICANT INCIDENT REPORTING​ — 31
    ISSUE 19: MUTANT VEHICLE OPERATIONS​  — 32
    ISSUE 20: ILLICIT NARCOTICS​
                               — 34
 TIMELINE​ — 35




 ___________________________________________________________________________________________________________________________________
    BURNING MAN PLAN:​                                 ​
                     Safety, Health and Security Issues​
                     ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                       1
                                                                                                                                 AR06445
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 269 of 362




                            EXECUTIVE SUMMARY

The ​Bureau of Land Management​     (BLM) submitted to B​lack Rock City, LLC​(BRC)
a letter and document on March 12, 2015. The document included 20 areas of
concern related to s​
                    afety, health, and security​
                                               at the 2014 Burning Man event.
BLM Winnemucca District Office instructed BRC to prepare a report and deliver a
presentation within 40 days to address these areas of concern and to provide an
outline of improvements and proposed solutions for each.

BRC recognizes and shares the concerns of BLM and other Burning Man
cooperating agencies​    and supports the aims and goals of this process: helping to
ensure the health, safety and security of all staff, volunteers, participants and
cooperators at the Burning Man event. BRC has provided an overview of 2014
public safety, health, and security concerns in the body of the main report and
specific improvements and solutions being implemented for the 2015 event. The
last section of the report consists of a chart and timeline with deliverable dates for
all improvements and solutions listed in the main report.

Producing the ​Burning Man event​    is a year-round collaborative process that
involves eleven different federal, state and county agencies, multiple contracts,
vendor support services, operational departments and supportive administrative
services, and thousands of volunteers and additional personnel. As a result Black
Rock City operations are extremely robust. Black Rock City evolves every year by
identifying areas for improvement and expansion, and then implementing changes.
In this way the organization and the city stay nimble and responsive at the same
time they are able to look ahead and plan for the future.

Important issues and areas for improvement were identified after the 2014 event by
BLM, BRC, and Burning Man's cooperating agencies related to top-level planning
          ​nified Command​
including U                    (UC). 2014 was the first year for Unified Command at
Burning Man, and UC successfully planned and trained pre-event for a rainstorm
and barricaded participant. More work is being done in advance of the 2015 event
to ensure a greater level of preparedness, response, and cohesion amongst all
agencies.

BRC and BLM will have in place for 2015 a comprehensive ​rain response plan​  ,
fatality response plan​       ​vacuation plan​
                        , and e              . Burning Man's cooperating agencies
will be deeply involved in the development and implementation of these plans.



   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         2
                                                                                                                                   AR06446
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 270 of 362




Additionally, BLM has asked for an E ​vent Manual​   and detailed ​
                                                                  Table of
Organization​  , both of which will be delivered by July 2015.

Important concerns were voiced post event 2014 around m   ​edical service​  in Black
Rock City including scene management, dispatch, protocols, and the Advanced Life
Support (ALS)- Basic Life Support (BLS) interface. These concerns are being
addressed for 2015 including expansive improvements to Burning Man's
Emergency Services Department (ESD) and the provision of a new ALS provider
with extensive national event experience, extensive temporary mass gathering
experience, and extensive UC experience. Increased coordination pre-event and on
playa between ESD and the ALS provider and increased reporting to BLM have been
built into the annual event production process to ensure delivery of medical service
continues to improve each year and continues to exceed all federal, state, and local
requirements.

BRC and BLM have identified ways in which BRC can more fully support ​   law
enforcement​   and increase safety with stronger messaging to participants about
                 , improved reporting and escalation of s​
illicit narcotics​                                       ignificant incidents​
                                                                             , more
medical resources at large events, better pre-event planning with agencies and
departments, and more direct communications between LE and Black Rock Ranger
supervisors.

Concerns were raised by BLM and Humboldt General Hospital (HGH) regarding BRC
fire and rescue​equipment, management of fire, rescue, and hazmat, and lack of
dedicated emergency response vehicles at the airport​   . These issues have been
resolved for 2015.

In Burning Man’s 2014 Special Recreation Permit evaluation, BLM reported specific
shortcomings with Stipulations 3 and 5 regarding p   ​opulation reporting​ . For 2015
BRC is solving this problem by providing live data tracking of arrivals via web access
that will be available 24 hours per day, include a past data search function via web
access that will be available 24 hours per day, iterative updates of departures and
Black Rock City population via web access that will be available 24 per hours per
day, emailed reports, and a full report of all data post-event.

 BRC continues to work with ​  Washoe County​   and BLM regarding C  ​ounty Road 34​
                                                                                   .
This road is essential for access to the Black Rock Desert and to communities
beyond Gerlach, Nevada. Washoe County has assured BRC and BLM that the County
will respond effectively and safely to any instances of road failure or damage in
2015, and all parties recognize the importance of implementing a long-term
solution.




   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         3
                                                                                                                                   AR06447
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 271 of 362




BLM noted concerns about ​sanitation management​
                                               at the 2014 event, and
solutions will be implemented for 2015.

BLM has requested significantly more information about, participation in, and
            ​RC departments and business operations​
approval of B                                            , including art project
management, art burns, gate operations, fuel storage, and mutant vehicles. BRC will
work closely with BLM to improve understanding of management of BRC
departmental and organizational processes, trainings, and protocols for 2015 and
beyond.

BRC recognizes the time taken by BLM to ​review the 2014 event​   and appreciates
BLM's depth of concern around safety, health and security in Black Rock City as
expressed in the March 12, 2015 letter. BRC greatly appreciates BLM's partnership
as permitting entity for Burning Man and greatly appreciates Burning Man's home
in the Black Rock High Rock National Conservation Area.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        4
                                                                                                                                  AR06448
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 272 of 362




                                         MAIN REPORT
This section of the report will summarize issues that arose at the 2014 event and
BLM concerns voiced in the March 12th letter and safety document, in the same
numerical order as the safety document, and then address each of those issues with
solutions and improvements. Some of the solutions and improvements are planned
or proposed, and some have already been implemented. BRC looks forward to BLM/
Department of Interior (DOI) feedback and recommendations, and working together
to improve these systems for at the Burning Man event.

BRC is taking this opportunity to address concerns, review resources, update
protocols, and make improvements to internal systems, personnel, equipment,
training, and operational procedures.




ISSUE 1: MEDICAL, UNIFIED COMMAND, DISPATCH

After the 2014 event, BLM raised concerns around disorganized response between
Humboldt General Hospital (HGH) and BRC’s Emergency Services Department
(ESD), and problems with chain-of-command on scene. BRC shares these important
concerns. BLM further noted that miscommunication on scene did and could cause
confusion and lead to duplication of services.

BRC recognizes the need to improve ESD function and to further inform the ALS
provider regarding the structure and responsibilities of ESD and the process for
Emergency Management at the event. BRC is committed to solving these issues and
making all necessary improvements.

In 2014 HGH did not have adequate training (within HGH or by BRC) for staff
regarding ESD structure and responsibilities, and they have asked for additional
information and training, which BRC will gladly provide.

All branches of ESD — Fire, Rescue, Hazmat, Medical, CIT — receive pre-event
on-playa orientation. Training is provided by Chiefs and Supervisors at different
locations depending on branch (e.g. Fire orientation is given by the Fire Chief at
Station 5). ESD incident responders are trained by Medical Supervisors and/or the
Medical Section Chiefs. BRC is happy to provide access to BLM for these trainings.



  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        5
                                                                                                                                  AR06449
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 273 of 362




Pre-event off-playa training is required for all ESD personnel. Training includes ICS
100, the ESD Ops Manual and online BRC environment orientation materials. More
senior BRC ESD staff must also complete ICS1200 and FEMA IS-15b. BRC is happy to
provide BLM access to this training.

In addition, ESD personnel will receive improved training around incident command
including roles and responsibilities of all emergency service providers and
stakeholders. It is important for all parties to understand organizational structure
and responsibilities and to interface successfully, providing mutual support in all
cases.

ESD line level personnel must have one year experience in the event environment
prior to joining ESD, and they must meet NRS regulations. Supervisor roles are
limited to those with between 3-5 years experience in ESD. Medical Duty Chiefs
(MDC) all have 7+ years experience in ESD. Professional qualifications must also
support this role, e.g doctors cannot be Medical Duty Chiefs as their experience is
not relevant to field operations.

In order to improve c​               and c​
                      hain-of-command​    ommunication​
                                                      , BRC is taking the
following steps for 2015:

   1. Hired Emergency Operations Chief (EOC) (Rob Schnepp) as part of ESD
      leadership to ensure full alignment of all emergency function SOPs on the
      playa.
         a. The EOC will be responsible and accountable for emergency
             operations hierarchy, communications & scene management

   2. Hire a Nevada Licensed Event Medical Director to provide high level
      guidance around mass gathering medicine best practice and joint medical
      direction for ALS and BLS. BRC is currently in conversation with two
      experienced Medical Directors licensed in NV. BRC will inform BLM around
      who accepts this offer as soon as the information is available.

            ​SD​
   3. Hired E   Plans Chief (Tim Ryan) to improve coordination of documentation
      and information management processes within ESD and amongst all
      cooperators including daily event sitstat

   4. Hire Medical Duty Managers (MDM) to to separate the administrative (MDM)
      and operational aspects (MDC) of BLS aid stations increasing management
      oversight time for line staff.

   5. For 2015 event season onwards adopt industry standard nomenclature for
      UC and incident command operations


  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        6
                                                                                                                                  AR06450
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 274 of 362




 6. Change Executive Officer (XO) title to the industry standard Battalion Chief
    (BC)
       a. The BC will serve as incident commander for emergencies that expand
          past initial basic response. These events may include multi-casualty
          incidents, significant fires, and special operations situations involving
          hazardous materials releases or technical rescue.
       b. The BC will activate Unified Command in coordination with BLM
          when appropriate.
       c. The BC will ensure appropriate movement & city coverage of field
          assets including BLS, ALS and Fire response units.
       d. The BC will coordinate with internal and external response agencies
          operating on the playa. These agencies include:
                      i. Nevada Highway Patrol
                     ii. Nevada DOT
                    iii. Nevada State Health
                    iv. Pershing County
                     v. Gerlach Volunteer Fire
                    vi. Washoe County Sheriff
                   vii. Pershing County Sheriff
                  viii. Pyramid Lake Paiute Tribe

 7. Improvements to ESD personnel requirements, communications, and
    training:
        a. BRC, BLM, and ALS provider to meet as needed, but not fewer than
           once each year to ensure alignment on medical direction, reporting
           structure, protocols, orientation and training.
        b. ESD and ALS leadership will meet bi-weekly pre-event; discussion will
           align medical direction, reporting structures and protocols. BLM will
           be briefed.
        c. ESD to work closely with ALS provider pre-event to provide
           additional orientation information and improved training including
           ESD materials. BLM will be briefed.
        d. All ESD personnel to be licensed in the State of Nevada in accordance
           with the Sponsoring Organization designation. Confirmation to be
           provided to BLM by Nevada State Health.
        e. Require IS15B training for all ESD Chiefs. Confirmation to be provided
           to BLM.
        f. Require ICS 200 training to be undertaken by all ESD Shift Leads,
           Supervisors, and Branch Managers, and Duty Chiefs. Confirmation to
           be provided to BLM.




 ___________________________________________________________________________________________________________________________________
    BURNING MAN PLAN:​                                 ​
                     Safety, Health and Security Issues​
                     ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                       7
                                                                                                                                 AR06451
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 275 of 362




              g. Recommend ICS 100 refresher for all ESD personnel who have not
                 taken it within the past five years. Confirmation to be provided to
                 BLM.
              h. ESD Operations Manual to be updated as part of annual review
                 including BLS scope of practice protocols to be approved by event
                 Medical Director and more thorough treatment of incident command
                 (ESD Ops Manual to be provided to BLM).
              i. Upgraded training resources provided for all ESD personnel and
                 shared with BLM
              j. Expand ESD training on playa to include greater emphasis on incident
                 command, scope of practice, and roles and responsibilities of ESD,
                 ALS, and cooperating agencies​  .

   8. Revise ALS contract and communications, provide training, and coordinate
      more closely pre-event to improve integration of ALS roles and
      responsibilities with ESD function
         a. Require ALS provider to complete an event orientation program for
             all responders operating on the playa. Content to include
             familiarization of ESD capabilities (personnel, tools and equipment),
             operational organizational chart for BRC and ESD, ESD dispatch
             procedures, scene management algorithm, and overview of Unified
             Command. Orientation provided pre event and in groups pre event on
             playa.
         b. Require ALS personnel to wear approved uniform to eliminate
             confusion about roles and responsibilities in terms of incident
             command.

   9. Collocate ALS EMS Ops Chief at BRC dispatch center 24/7 during live event
      operations

   10. Improve ESD and ALS coordination with BLM, Pershing County and all law
       enforcement pre-event and on site

   11. Addition of four First Aid stations at 4:30, 7:30, 6:00, and deep playa

2014 was the first year for Unified Command (UC) at the Burning Man event. UC
experienced successes including running several tabletop exercises that were
applied during the event. Unified Command also identified areas for future
improvement. Key areas for improvement are nomenclature conventions and
establishing agreed upon conditions for standing up a UC. Evolving and improving
UC involves BRC, BLM, and cooperators.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        8
                                                                                                                                  AR06452
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 276 of 362




BRC and BLM have already begun planning for 2015. This planning includes risk
assessment and UC activation threshold review. This process also includes Pershing
County, and BRC expects the need for evaluating and fine-tuning UC will continue
each year as partnerships continue to mature to support the growth of the city.

During the 2014 rain event, it was noted by BLM, BRC and other cooperators that
there was a lack of clarity on process for standing up a UC, this included issues
around centralized meeting points and radio communications. It was also noted
that the ALS provider should have been included at the onset of the rain event. As a
result, while all parties worked cooperatively together and the coordinated
response was successful, BRC looks forward to improving and refining protocols
with BLM and all partners.

UC planning and training for 2015 will ​focus on protocols, nomenclature,
notification, and communication to ensure all parties understand the response
process and their roles and responsibilities in UC. ​
                                                    BRC looks forward to improving
and refining protocols with all partners.

In order to improve the ​
                        Unified Command​
                                       function, BRC is taking the following
steps for 2015:

   1. Distinguish between Unified Command and Emergency Operations Center
      (EOC) and the trigger points for each
   2. Review and improve UC activation SOP ensuring all parties, including
      Pershing County Commission availability for planning and event meetings
   3. May 2015: UC members undertake risk assessment and SOP evaluation to
      include UC development and operations, evacuation plan, rain response,
      fatality response plan, communication, and mass casualty incident plans
   4. As a UC finalize evacuation plan, rain response, communication, and mass
      casualty incident plans in June & July 2015
   5. Conduct tabletop training exercises on playa pre-event August 2015
   6. Involve ALS provider more extensively in Unified Command planning as well
      as other cooperators



BLM cites HGH concerns that ESD dispatchers were not suitably familiar with
emergency communications and were not sufficiently licensed or certified
(Emergency Medical Dispatch). BRC recognizes and appreciates the crucial
importance of the dispatch function in Black Rock City. BRC is fully committed to
addressing problems that arose in 2014 or may arise in the future with dispatch at
the Burning Man event.



  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        9
                                                                                                                                  AR06453
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 277 of 362




BRC Dispatch provides the critical link between the staff out in the city and their
emergency response help. BRC runs a custom built CAD database hardwired into the
latest digital dispatching and radio communications system. Our CAD system allows
incident management and resource allocation per incident as well as time and
location tracking. BRC Dispatch runs five dispatch positions live 24/7 for 14 days
and responds to over 1,600 calls ranging from paging requests to more serious
medical incidents.

BRC complies with all laws and regulations regarding dispatch services:
   ● (​https://www.leg.state.nv.us/NRS/NRS-450B.html​      )
   ● (​https://leg.state.nv.us/NRS/NRS-041.html​    )
BRC provides detailed, focused training for all dispatch operators; training includes
ESD departmental management structure, beat orders, event communications and
Black Rock City orientation.

As with most large events the producer manages the event using two way radio
infrastructure. In this scenario dispatchers do not communicate with the patient and
therefore legally cannot offer Medical Advice. BRC Dispatch is a resource tracking
and incident coordination center. The primary goal is to ensure resources arrive as
quickly as possible at any incident. In 2015 there will be oversight of this process by
BRC Battalion Chief and UC members including BLM.

Dispatch in Black Rock City is an extremely focused and professional working
environment. BRC ESD requires that all personnel that wish to progress from
dispatcher to dispatch supervisor must do so only by gaining understanding and
experience over multiple dispatch shifts. First-shift dispatch trainee personnel
shadow an experienced dispatch trainer while monitoring only low traffic input
channels (911-alt) which they must do for at least one shift before progressing to
busier channels. Dispatch Supervisors have successfully progressed through all of
the levels. Dispatch supervisors have over 70 hours of working in the BRC ESD
Dispatch Center. For every step progression is at the discretion of BRC Dispatch
Supervisor and/or Communications Chief

In order to improve the event emergency ​
                                        dispatch​
                                                function, BRC is taking the
following steps for 2015:

   1. Collocate in the same building all event emergency service function
      dispatchers: medical, fire, rescue and LE
   2. As part of the UC planning process review dispatch operating protocols as
      well as resource allocation and availability both internally and with all
      relevant UC partners to ensure aligned, coordinated response and mutually
      understood language.



   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         10
                                                                                                                                   AR06454
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 278 of 362




   3. Update and improve all documentation for the BRC dispatch training
      program (required for all ESD dispatch personnel)
   4. Require ICS 200 for all BRC Lead Dispatchers

NOTE: BRC ESD Communications Chief recommends BLM to apply for the
Operational Communications Assessments​       (OP-ASMT) offering from the
Department of Homeland Security’s Office of Emergency Communications
Interoperability Communications Technical Assistance Program (ICTAP) in
order to have an independent evaluation of the communications operations
at the 2015 event.
(​
 http://www.dhs.gov/office-emergency-communications-technical-assistanc
e-program​ ).



                                                                  ​mergency
BLM noted concerns about availability and efficient assignment of e
response vehicles ​  and cited the HGH AAR regarding EMS operations reaching a
“Status Zero” state and Quick Response Vehicles (QRVs) and Command Units being
utilized to answer calls.

BRC understands the critical importance of availability and efficient assignment of
emergency response vehicles to public health and safety at the event. BRC further
recognizes the need for continual evaluation and is committed to this process. BRC
is working to ensure all agencies are dispatching through a coordinated response
protocol. BRC has undertaken a full analysis of 2014 CAD data to identify trends in
minutes over time for ambulance availability.

BRC understands that there are many BLS call types where a QRV or Command Unit
is appropriate for response and welcomes the opportunity to align with BLM and
the ALS provider on these protocols.

In order to improve the availability and assignment of ​
                                                       emergency response
vehicles​, BRC is taking the following steps for 2015:

   1. BRC will provide results of the 2014 CAD analysis to the 2015 ALS provider
      and to BLM; analysis shows no time at which Status Zero was reached.
   2. Pre-event communication to enable agreement on emergency response unit
      protocols between ALS provider and BRC. BLM will be briefed.
   3. ALS to provide​ two additional ambulances during peak injury times​  such as
      Friday night / Saturday morning of the event and also as will be identified
      through CAD data analysis.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        11
                                                                                                                                  AR06455
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 279 of 362




ISSUE 2: FIRE, RESCUE, HAZMAT

BLM and HGH reported shortcomings in equipment and management of fire, rescue
and hazmat programs, citing a lack of compliance with standard extrication
capabilities. BLM also noted a disorganized response by BRC staff when cleaning up
bodily fluids at the scene of the fatal accident.

Each year BRC evaluates all equipment and management of fire, rescue, and hazmat
programs. BRC understands the need for a higher level of assessment as the event
grows. BRC also recognizes the need to better inform and consult with BLM and the
ALS provider about BRC fire, rescue, and hazmat response capabilities.

BRC meets or exceeds all standards and regulations related to fire and rescue. The
Burning Man event is held on federal land and is governed by federal OSHA
regulations including:
   ● CFR 1910.146 (confined space)
   ● CFR 1910.156 (volunteer fire brigade)
   ● CFR 1910.126-650 (trench and collapse operations)

Additionally, BRC is mindful and aware of applicable voluntary consensus standards
such as NFPA 472, NFPA 1670 and 1006. These standards (or OSHA law) do not
specify equipment that must be carried or supplied. Rather, NFPA 1670 states that
an organization undertaking rescue operations, “​must ensure that equipment
commensurate with the operational capability is provided. This shall include
training on all equipment.” To that end, BRC tools and equipment carried on the
apparatus and available through the BRC Department of Public Works meet this
requirement. BRC ensures all ESD fire and rescue personnel are properly trained on
equipment they will be using. BRC has collaborated with Nevada EMS Chief Pat
Irwin and Pershing County Fire Chief Mike Heideman to ensure compliance and fit
for purpose level of equipment.

ESD rescue personnel are recruited nationally and trained to various levels in high
angle rescue, machinery rescue, structural collapse, confined space and vehicle
extrication. ESD rescue personnel are trained to the competencies as outlined in
NFPA 1670 and certified to many of the job performance requirements of NFPA
1006. ESD rescue personnel are certified in a variety of rescue topics in accordance
with their home state and many are active members in good standing with the
FEMA Urban Search and Rescue system. Most are assigned to rescue apparatus or
truck companies with rescue responsibilities in their home agencies.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        12
                                                                                                                                  AR06456
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 280 of 362




The tools and equipment used in Black Rock City are matched with the expected
hazards anticipated during the event. In addition, the BRC Department of Public
Works maintains a vast array of heavy equipment with certified operators that are
available to ESD through special call. This equipment includes scissor lifts, large
cranes, front loaders, forklifts, cutting torches, large pry bars and heavy hand tools.

ESD personnel includes approximately 80 fire volunteers, all of whom are required
to be certified as an EMT and to have Firefighter 1 or Wildland firefighter
certification.

All BRC personnel tasked to respond to hazardous materials incidents are certified
to the level of hazardous materials technician as outlined in 29 CFR 1910.120 (q).
There are no specific tools or equipment listed in Federal OSHA. To that end, the
tools and equipment carried for hazardous materials response meet or exceed
expected level of response.

ESD Special Services includes 21 rescue and hazardous materials responders as well
as 19 certified hazardous materials technicians per CFR 1910.120 (q). Eleven
personnel are certified rescue technicians in their home state, and five are affiliated
with state or federal USAR teams. Seven personnel are certified in their home state
as rope rescue technicians, and 17 are either trained or certified as vehicle
extrication personnel. Nine members of ESD are certified as confined space rescue
personnel in accordance with CFR 1910.146, and nine are certified as collapse
rescue technicians.

BRC is committed to an exceptional level of fire, rescue, and hazmat management
and operation in Black Rock City and appreciates all of the concerns raised by BLM
and HGH.

In order to improve equipment and management of f​     ire, rescue, and hazmat
programs​  , BRC is taking the following steps for 2015:

   1. Acquire a new rescue/hazmat response vehicle and provide training to
      responders
   2. Add additional tools for fire and rescue response including two additional
      tactical tenders and 2,000 gallons of water for fire suppression (a total of
      75,000 gallons)
   3. Add a staffed fire response vehicle (foam unit) at the BRC airport
   4. Discuss fire, rescue, and hazmat equipment and management with ALS
      provider and BLM
   5. Expand ESD training on playa to include command and control, and roles and
      responsibilities of ESD, ALS, BLM and cooperating agencies



   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         13
                                                                                                                                   AR06457
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 281 of 362




ISSUE 3: FATALITY MEDICAL RESPONSE & SCENE MANAGEMENT

After the 2014 BLM noted concern regarding disorganized and unprofessional
medical response occurring on scene during a fatal accident involving an art car.
BRC recognizes the critical importance of clear understanding, agreement, and
adherence to chain-of-command, and equal importance of clear understanding,
agreement, and adherence to medical protocol on scene.

In the case of the tragic fatality, ESD and ALS personnel disagreed about protocol,
which led to confusion and strong emotions. As a result, the scene was less
controlled. To ensure smooth scene management in the future, BRC will enhance
training for ESD personnel and require improved training for ALS providers. BRC
recognizes that best practice includes compassion and respect by all responding
agencies, especially in high stress situations.

In order to improve m ​edical response and scene management​         for 2015, BRC is
taking the following steps, in addition to the steps listed above in ISSUE 1:
    1. BRC and the ALS provider will work pre-event with BLM/ Pershing County
       and all law enforcement to ensure shared understanding of protocols related
       to fatalities and/or establishing a medical scene as a crime scene. This will
       include a specific UC developed Fatality Response Plan.
    2. BRC is requiring all ESD personnel to be licensed in the state of Nevada under
       Sponsoring Organization designation requirements.




ISSUE 4: TRAFFIC MANAGEMENT

On Monday August 25, 2014, traffic into Black Rock City was stopped due to rain.
Vehicle, bicycle, and foot traffic within the city was limited to necessary functions,
response, and operations. Hundreds of vehicles were temporarily staged to the side
of the roads leading to the event, including Hwy 447 and County Road 34, and
hundreds more re-routed to Pyramid Lake for camping. Hundreds of additional
vehicles were asked to remain in place along gate road.

Cooperation among agencies was high during the 2014 rain event, which resulted in
successful multi agency response to public and participant safety needs. BLM, BRC
and cooperating agencies also gained valuable experience that will effectively


   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         14
                                                                                                                                   AR06458
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 282 of 362




inform and improve rain response planning for 2015 and beyond. BRC greatly
appreciates the success of UC planning and tabletop training in responding to public
and participant needs both on playa and off during the 2014 rain event.

BLM noted that UC members observed a lack of contingency planning for off-site
traffic to address public safety on roads and highways leading to and from the event
during this type of incident. This was indicated when BLM sought support and
leadership by BRC Gate/Exodus for traffic control on Cr 34 and BLM was told that
BRC Gate/Exodus was unable to lead this effort.

In order to improve traffic management related to possible rain events or other
events that affect Traffic Management in 2015, BRC is taking the action described in
the Unified Command section of Issue 1 of this report and the additional steps listed
below.

BRC is addressing the event UC activation processes and SOPs for 2015 with all
cooperators. This will include the continued development of the event rain response
plan and the involvement of all partners in this plan. The UC timeline is included at
the top of this document.

In order to improve t​ raffic management​   and contingency planning, BRC is taking
the following steps for 2015:
    1. As part of the UC planned Rain Contingency plan provide for more off-playa
        sanitation units and servicing, units to be placed pending location of incident
    2. Rain Plan to also include alternative camping locations for participants not
        able to get onto the playa.




ISSUE 5: ART PROJECT MANAGEMENT

In 2014 the Man included thick support beams in the legs that took longer to burn
than years past and resulted in a longer than usual time for the piece to fall to the
ground. BRC maintained the perimeter for crowd control for the duration of this
burn, with no safety violations or security breaches. BRC Rangers requested BLM
law enforcement presence toward the end of the wait time and BLM, LE responded
with assistance. See improvements listed in this section and discussion in Issue 6:
Security and Safety Plan for Scheduled Burn Events.

The Embrace art piece was not scheduled to burn. As with all Honorarium art
projects, extensive planning and coordination took place pre-event between BRC
and the Embrace team. This planning and coordination includes all stages from


   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         15
                                                                                                                                   AR06459
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 283 of 362




concept through build and burn or deconstruction. Planning includes timelines and
construction materials. The Embrace team understood the requirements for their
piece and signed a contract that included provisions for not burning the piece. They
wrote and BRC approved a plan for dismantling and removing the piece post-event.

During the course of the Burning Man event, BLM and BRC learned that some
participants might be considering or discussing burning Embrace. BRC and BLM
responded and worked with the Embrace team, and all relevant BRC and BLM
departments to manage a safe, successful, controlled burn. Even though this burn
was not planned pre-event, all design and construction aspects of the piece were
understood by BRC, which enabled BRC to plan and conduct a safe burn. Additional
measures were taken for public safety including holding the burn at 7:00 am on
Friday morning, in broad early daylight and implementing stringent post-burn
clean-up procedures. The Embrace Burn followed the BRC Burn Protocols process
including management teams, perimeter management, and communication process.

The BRC event management team including the Unified Command must always
respond actively to situations as they arise in Black Rock City. Should BRC and UC
see no other way than to demolish or remove an art piece in order to maintain
public safety, the appropriate action will be taken.

BRC Art management process specifically retain the rights of BRC to control the
contents of the city and this is clear in all communications to the artists.

In order to improve the ​              ​rocess for 2015, BRC is taking the
                        art management p
following steps:

   1. Continue annual internal review and improvement of art management
      process and artist communications.
   2. Updated artist contract. Ensure all artists are aware of details and
      requirements including acceptable materials and practices for pieces that are
      intended to burn, and BRC reserved right prevent burns or demolish /
      remove piece.
   3. Ensure the Man, when supersize, has a secondary and tertiary collapse
      mechanism incorporated into the design.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        16
                                                                                                                                  AR06460
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 284 of 362




ISSUE 6: SECURITY AND SAFETY PLAN FOR SCHEDULED BURN
EVENTS

BLM raised concerns about the Black Rock Rangers Sandman team, who do security
and perimeter control for large-scale planned burns. Specifically BLM noted that
these personnel are not insured, licensed, bonded or trained to use physical force.
Additionally BLM raised concerns around some of the SOPs of the Sandmen.

Sandmen share responsibility for public safety at scheduled burn events. The
Sandman team has very thorough selection, training and deployment protocols that
are followed meticulously. To qualify for the Sandman program a Ranger must:

   1. Be a returning Ranger in good standing with experience working at least one
      (two preferred) smaller burn perimeter (in other another team)
   2. Have prior experience with applied empty-hand defensive tactics
   3. Have no prior record of violent offense or abuse (checked by Sandmen leads
      and BRC HR)
   4. Undertake the official Sandman training and be passed by the Sandman
      Trainers and Sandman Leads. Training includes process for laying hands on,
      language for communication with participants in the fire circle

Not all Rangers who apply to be Sandmen are accepted into the training program,
and not all those who are accepted into the training program pass. From the
Sandman training manual:

        “The role of Sandman involves the highest risk of physical injury or
        death in all of Ranger practice and presents special physical, mental,
        and emotional challenges. None of these risks or challenges can be
        taken lightly, and the role requires special experience, training,
        equipment, dedication, and commitment. Finally, Sandmen are not
        heroes. No Sandman should ever take unnecessary risks in the
        performance of their duties. First and foremost, Sandmen protect
        themselves and their teammates so that they may successfully help
        others.”

BRC wishes to maintain an excellent record of safety during scheduled burns and
will work to create transparency for BLM on the comprehensive b  ​urn management
processes and plans​   including Sandmen protocols, in place through inclusion of
BLM LE in the planning process with the Fire Arts Safety Team (F.A.S.T.), Rangers
and ESD.



  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        17
                                                                                                                                  AR06461
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 285 of 362




BRC and BLM should work together during this planning process to ensure that the
BLM presence is there to retain participants ejected from the fire circle by the
Ranger teams. BLM will also ensure that ejection/evictions/L2000 are carried out
for participants ejected from the fire circle.

In order to address concerns around S  ​andmen​       ​urn perimeter safety and
                                                  and b
security​, BRC is taking the following steps for 2015:
    1. BRC will include BLM in the Burn management planning process for the
       improvement of security at the event.
    2. Ensure all Sandmen are certified and accredited security in the state of
       Nevada. Confirmation to be provided to BLM.
    3. Ensure BRC insurance covers all aspects of the Sandmen operation.
       Confirmation to be provided to BLM.




ISSUE 7: SANITATION MANAGEMENT

BLM raised several concerns about sanitation management at the 2014 event:
  ● Lack of access to portable toilets during large scale mobile music events
  ● Insufficient pumping resources dedicated to removing blackwater from
      participant campsites
  ● Uncertain schedules for daily pumping of porta potties
  ● Empty hand sanitizer containers
  ● Timing of installation of hand sanitizer at open playa banks

BRC recognizes the importance of sanitation management to public health and
safety and the concerns raised by BLM. BRC has made improvements each year as
the Burning Man event has grown.

In 2014 BRC managed 1,664 ​  portable units​
                                           placed at dozens of locations
throughout the city. The placement and management of the units, along with
accompanying hand sanitizer, is complex, well understood, and evolves as
appropriate from year to year.

Burning Man has worked with a single ​  nationally recognized vendor​ , United Site
Services (USS), to provide sanitation services and has worked with the same
management team for 15 years. The contract between the two entities lays out
performance standards which include levels of service, numbers of potty units,
numbers of trucks, staffing behavior and management accountability.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        18
                                                                                                                                  AR06462
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 286 of 362




In addition to the 1,664 portable toilets, USS provides 50 ​
                                                           pumper trucks​ , running
regular, pre-scheduled mapped routes throughout Black Rock City based upon time
of day, known gatherings and events, anticipated burns and any other intelligence
available to predict spikes in population density at any given bank. Maintenance and
cleaning of portable toilets must adhere to p​erformance standards​   (maximum
60% full) based on contractual stipulations.

Per contract, USS stages 100 standard units to be deployed if necessary in the event
of rain or other ​
                 emergency​  . In 2014, during the rain event, BRC learned the
importance of having some units available off-playa and will have units available to
deploy along County Road 34 or SR 447 more easily if they are needed in the future.
In addition, USS can bring in a significant number of potties (upward of 1,500) and
20-30 additional trucks (from Reno, Carson City, Sacramento, San Francisco), within
24 hours provided that roads are passable. Even more resources are available
within 48 hours — USS has assets in all surrounding states.

USS provides trucks labeled “RV Servicing Only” that patrol the city following
scheduled pre-determined routes. These units are for participants in need of
servicing​ . BRC works with USS to help produce effective patrol routes and
schedules. USS also provides customer service at their office at the end of the 6:30
street. USS has the resources needed to handle all of the private pumping of RVs,
trailers and holding tanks in Black Rock City in 2015, BRC has provided RV density
information to USS to assist in planning this resource. The 2015 Sanitation
Management plan will be included in the BRC Event Manual.

In order to improve s​anitation management​    , BRC is taking the following steps for
2015:
    1. Provide potty units at the newly designated large scale mobile music zone in
       deep playa
    2. Working pre-event with mobile sound camps to know schedule of events.
       BLM will be briefed
    3. Continue to encourage the Burning Man community to use placed potty
       banks
    4. Improve participant trailer and RV estimates (thus pumping) based on aerial
       images of 2014; use 2015 census data to further improve estimates. Share
       data with USS. BLM will be briefed
    5. USS to continue conducting annual review of fleet, and add vehicles and
       services as needed
    6. Through targeted email communication encourage theme camps to arrange
       pumping in advance to facilitate servicing
    7. Post publicly the price list of USS pumping services (USS has a vending SRP)
    8. Improve night-time visibility for participants around potty bank locations



   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         19
                                                                                                                                   AR06463
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 287 of 362




   9. Addition of new BRC Compliance position; will ​    ensure environmental
       standards are in compliance and all vendors are inspected by Nevada
       Department of Health and this is reported to the UC
   10. Allow access to two additional alternative sanitation service vendors; both of
       these vendors were on site in 2014 and in current good standing with BRC
   11. Alternate vendors will be inspected by the Nevada Department of Health.
       BLM will be briefed
   12. Alternate vendors will not be allowed to engage in cash sales; all servicing
       must be pre-arranged
   13. Alternative vendor trucks will be clearly labeled to distinguish them from
       USS trucks
   14. Increase to four the number of hand sanitizer units on either side of the bank
       at most main potty banks
   15. Review sanitizer placement schedule and update as needed
   16. Provide foaming sanitizer to reduce overconsumption
   17. Encourage participants, via BRC communications channels (see Issue 20
       Illicit Narcotics), to bring their own hand sanitizer and not to steal hand
       sanitizer out of the dispensers




ISSUE 8: EARLY ARRIVAL PROGRAM

BLM has expressed concern that BLM law enforcement and Civilian Operations were
understaffed pre-event due to the large number of early arrivals on the playa. BRC is
committed to improved clarity around pre event population information to assist
with better planning for all agencies including BLM.

BRC’s Early Arrival program provides entry to the event site for staff, volunteers and
other personnel who build the city prior to the main gate’s open time in order for
the city to be safely operational before the majority of the participants arrive. This
includes personnel for BLM, event cooperators including ALS provider, art pieces,
theme camps, art cars, BRC organizational infrastructure and other city services.

Approximately 23% of the Black Rock City total population arrives before the event
gates open to the general public. Because of the lack of facilities and infrastructure
in the Black Rock Desert, everything needed for the event must be transported from
other locations and built on site. This includes event infrastructure such as power
and water, staff housing, city services such as shade and portable toilets, cooperator
infrastructure such as the BLM Incident Command Post (ICP), theme camps and
elaborate vehicles — the entire city. Black Rock City is surveyed and fenced by hand;



  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        20
                                                                                                                                  AR06464
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 288 of 362




thousands of t-stakes are pounded, and thousands of meals are prepared. The city
literally emerges from the ground up.

The work and energy it takes to create Burning Man is evident in the weeks leading
up to the live event. The survey crew is first, with only a dozen people, and the
numbers slowly but steadily increase as more teams and crews arrive to do their job
in the order that makes sense and provides for the highest level of safety and
efficiency, until artists and theme camps and mutant vehicles arrive to bring the
creative heart of Black Rock City to life.

One-third of the pre-event population (~5,000) is leadership of Black Rock Rangers,
Emergency Services, art projects, mutant vehicles, theme camps and the 80
departments of BRC. Another two-thirds of the pre-event population is crew
(~13,000). BRC, Theme Camp or Artist team leadership typically arrives first to lay
the groundwork and make initial preparations, and crew members arrive next.
Every shade structure, every art piece, every camp, and every intersection takes
leadership and a crew to build and build safely. Early Arrival passes are granted to
these people.

Theme Camps use 50% of all early arrival passes to build interactive camps. The
next largest group requiring early arrival passes is the art department, requiring
some 15% of all early arrival passes. The Department of Mutant vehicles is a close
third, using another 15% of early arrivals to allow access to mutant vehicle owners
and teams operating large vehicles, some with and some without flame effects.

All mutant vehicles must be tested, operated, and fully registered with the
Department of Mutant Vehicles before driving during the event or on the open
playa. All vehicles are required to obey applicable speed limits. Mutant vehicles and
personal vehicles must be appropriately stickered. Mutant vehicles and personal
vehicles are used to transport staff and crew from installation and campsites to the
ARTery, portable toilets, BRC meetings, and other camps and sites. Crews need
constant access to tools, food, shelter, and although Black Rock City is primarily a
pedestrian and bicycle city during the live event, pre-event transportation during
the day and at night must include vehicles.

In addition to mutant vehicle functionality, art must be complete and secure, and
BRC and theme camps’ sound systems working, lights fully functional, kitchens built,
shade safe and all ready before the event goes live. Many crews work during the day,
but equally many work during the night, when temperatures are cooler. This is why,
pre-event, Black Rock City appears to be such an active, celebratory place 24 hours
per day.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        21
                                                                                                                                  AR06465
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 289 of 362




The rules of the Temporary Closure Orders/Temporary Restrictions and
Stipulations come into effect pre-event. People on site are directly constructing art,
mutant vehicles, and theme camps, or they are indirectly supporting this work by
cooking, cleaning, driving, and managing logistics.

Please refer to Issue 14: Population Tracking and Reporting, for further information
regarding pre-event population reporting.

In order to improve the BRC ​
                            early arrival program​
                                                 , BRC will undertake the
following for 2015:

   1. Work closely with BLM and ALS, and other cooperators to provide clear
      guidance on the predicted population model in order to allow all parties to
      ensure all operations are staffed appropriately to support the building of
      Black Rock City and to ensure safety, health and security are in place




ISSUE 9: D LOT DESIGN AND MANAGEMENT

Language clarification​: The parking area outside of BRC’s gate referred to as
“D-LOT” by BLM in the Safety, Health & Security Issues document is actually the
“Will Call Lot”.

D Lot​is a processing area for entrants with ticketing problems or needing further
assistance in locating their tickets, vehicle passes or Early Arrival passes. At most
there are 10-20 vehicles in D Lot at any one time. D Lot is a very small (100x100
yards) lot located behind the box office. D Lot is managed by the D Lot Supervisor,
and there are D Lot Leads working every shift and reporting to Gate Operations
Manager.

Will Call Lot​ is a parking area for entrants needing access to the Box Office, where
they pick up tickets and vehicle passes. Will Call Lot changes in size depending on
need. Will Call Lot can hold between 600-800 vehicles at one time under normal
conditions. In 2014, BRC witnessed higher than usual demand on the Box Office,
which resulted in a heavy Will Call parking lot demand. Will Call Lot is managed by
the Will Call Supervisor, who reports to the Gate Operations Manager, and at any
one time there are up to 10 Will Call Lot Leads working.

BLM raised concerns about D Lot design and management, specifically:
  ● The lack of internal organizational structure or directional markings in D Lot
  ● Uncontrolled partying, loitering, and trespassing


   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         22
                                                                                                                                   AR06466
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 290 of 362




   ● Unmanaged nature of D Lot contributing to delayed reporting and response
     to barricaded suspect
   ● People in D Lot not included in population reporting

BRC does not allow trespassing of any kind. Due to high demand and long
processing times at Box Office in 2014, there were entrants waiting in the Will Call
Lot for extended periods of time, up to 6 hours. With more processing windows and
fewer entrants needing access to Box Office in 2015, BRC expects wait times will
decrease significantly and reduce this perception. For 2015 BRC targets a wait time
of between 3 and 4 hours at peak ingress.

All entrants accessing BRC, either via D Lot or Will Call Lot, are scanned by BRC
ticket scanners before proceeding into the city. Population reporting includes all
people who have been processed at the Gate, and not people who are waiting to gain
entrance into Black Rock City.

In order to improve​ management of Will Call Lot​     , BRC is taking the following steps
for 2015:
    1. Providing postal delivery option for approx. 50% of the 2014 Will Call traffic
       to significantly ease the load on the Box Office and Will Call Lot.
    2. The Box Office is receiving a significant upgrade including:
       a. Increased staffing: From ~70 to ~120
       b. More windows: From 10 to 15
       c. Longer hours: Open two days earlier (still 24/7)
       d. Shaded queue that will efficiently provide organization and shade for at
           least 400 people
    3. The Will Call Lot is receiving a significant upgrade including:
           a. New Will Call traffic flow with emergency access lanes
           b. Increased BRC Ranger presence at key times
           c. New safety measures in 2015 include
                  i.  Additional Will Call Lot staff (local traffic management)
                 ii.  Light wands for traffic management staff
                iii.  More flagging
                iv.   More cones
                 v.   Signs for section emergency service location




ISSUE 10: FUEL STORAGE MANAGEMENT

See also ISSUE 19 Mutant Vehicle Operations



   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         23
                                                                                                                                   AR06467
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 291 of 362




BLM noted in the 2014 Safety Issues/Concerns document that Art Cars were
carrying large amounts of fuel, some in close proximity to “pyrotechnics”. Camps in
BRC were also noted to have fuel stores, in some cases large amount, and in some
cases in unapproved containers.

Language clarification​ : In the BLM Safety Health and Security letter Art Cars are
referred to as having Pyrotechnic effects on-board. No Pyrotechnics (or fireworks)
are allowed on Mutant Vehicles, only inspected flame effects.

BRC has guidelines for fuel storage for both theme camps and mutant vehicles.
Liquid petroleum fuel storage compliance is regulated by Rangers, Earth Guardians,
ESD and FAST. Mutant Vehicle Flame Effects and related fuel storage standards are
regulated by FAST and the DMV. No Flame Effect or Mutant Vehicle can operate
without registering first with FAST and DMV. Full inspection and passing of the
inspection is proven with a laminate and DMV sticker that changes each year and
must be carried at all time by the artists. FAST flame effect and fuel storage
inspections are overseen by Eric Smith the chief propane inspector for NV state
government. Mr Smith is supported by his team of FAST volunteers.

              a. For fireworks : NFPA 1123 Code for Fireworks Display
              b. For Flame Effects : NFPA 160 Flame Effects Before Audience as well as
                 NFPA 54 and 58 the LP Gas codes.
              c. For MV flame effects fuel storage we use NFPA 58 (2011): 6.23.3
                 Container Installation Requirements, DOT 172: 101/8&500

No more than 110 Gallons or two 55-gallon drums may be stored in camping areas.
This follows state and federal guidelines for public unlicensed transport of liquid
fuel.

To support theme camps arrangements can be made to have fuel delivered daily to
large generators or in drums through BRC-approved and state-licensed independent
vendors. At the event, contact may be made through the Fuel Funnel at Playa Info at
Center Camp for fuel deliveries.

Fuel must be in stored in appropriate containers per state guidelines, which include
55 fuel drums and Department of Transportation (DOT) approved 5 gallon or
smaller containers. A secondary containment device or structure capable of holding
110% of the largest single container in the containment is required. Further fuel
guidelines on BRC website address marking of fuel storage areas and fire
extinguisher locations.

In 2014 a Mutant Vehicle Fuel Station was installed on the open playa so that
Mutant Vehicles could obtain fuel at the event removing the need to store in camp.


  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        24
                                                                                                                                  AR06468
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 292 of 362




This program will continue in 2015. In 2015, FAST and DMV are revising standards
for Mutant Vehicles for fuel storage, including how much can be stored on board and
how far it needs to be from open flame effects.

To improve​  Fuel Safety ​
                         for 2015:
    1. Use targeted per user group (art cars lists, theme camp lists, artist lists)
       email communications to drive further adoption of the Mutant Vehicle fuel
       station
    2. New rule for 2015: no liquid fuel storage on your art car - return to camp to
       refuel.
    3. Use targeted communication to drive further adoption of the theme camp
       fueling service
    4. Distribute new printed materials providing guidance for theme camps
       around fuel storage and related safety. Distribute printed leaflet at all points
       of contact between theme camps and fuel operations
    5. Enhance BRC and BLM on the ground compliance at the Filling Station and
       theme camps for safety and health




ISSUE 11: DEPLOYMENT OF MEDICAL RESOURCES TO LARGE
EVENTS

BLM raised concern around inadequate proactive deployment of EMS assets to large
scale mobile music events. BRC concurs with this assessment and will achieve this in
2015. Currently ESD and Black Rock Rangers stage personnel and mobile resources
at all large scale events when those events are scheduled, but BRC recognizes the
need for improvement. Solutions are identified below.

BLM LE further noted a concern around law enforcement officers responding to
medical situations on a regular basis by providing emergency care, which draws LE
and other resources away from the law enforcement mission. BRC will fully support
the LE mission, improve information flow, and coordinate with LE to provide
improved ESD dispatch of medical resources. BRC is taking several steps, outlined
below, to address this situation.

BLM also raised concern around inadequate proactive deployment of EMS assets to
large scheduled burns. BRC has well established protocols for proactive deployment
of medical resources to scheduled burns. ​
                                         ESD is fully informed pre-event about all
scheduled burns. In addition, ESD meets daily during the event with the Fire Arts
Safety Team (FAST) to discuss scheduled burns; appropriate medical resources are
then calculated and deployed. Scheduled burns are discussed at each ESD morning


   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         25
                                                                                                                                   AR06469
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 293 of 362




meeting to confirm locations, conditions, and shared understanding of deployment
strategies and resource needs.

All scheduled burns identified as needing ESD support are additionally staffed with
Rapid Intervention Teams (RITs). RITs are teams of two. There are firefighter RITs
and medical RITs. There are 16 fire and 4 medical RITs stationed at the Man burn
and Temple burn. All other supported burns have RITs appropriate to the size and
conditions of the particular burn. Steps to improve medical response at scheduled
burns are listed below.

In order to improve the availability of medical resources at l​
                                                              arge scale mobile
music events​ , BRC is taking the following steps for 2015:

   1. Established a zone in deep playa where large scale mobile events will take
      place. This zone is large enough for multiple separate event to take place
      concurrently
   2. Working with mobile sound camps to identify schedule for large scale mobile
      events and dedicate ALS, ESD and Black Rock Ranger resource teams as
      appropriate. BLM will be briefed
   3. Work pre-event with ALS provider to coordinate medical resources and
      response. BLM will be briefed

In order to improve the availability of medical resources at s​
                                                              cheduled burns​
                                                                            , BRC
is taking the following steps for 2015:

   1. Work with law enforcement to understand problems, improve
      communication, and improve support of the LE function
   2. Work pre-event with ALS provider to coordinate resources and response.
      BLM will be briefed




ISSUE 12: EMERGENCY VEHICLES AT THE AIRPORT

BLM law enforcement noticed a lack of dedicated emergency response vehicles at
the BRC airport. BRC foresees increased air traffic in future years at the BRC airport,
as has been the trend in recent years, and will be staging emergency response
resources 24/7 for the duration of airport operations.

In order to improve e​mergency preparedness at the BRC airport​
                                                              , BRC is taking
the following steps for 2015:



   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         26
                                                                                                                                   AR06470
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 294 of 362




   1. Stage an EMT staffed Class B foam response vehicle at the BRC airport 24/7
      for the duration of airport operations. The vehicle will be in compliance with
      all federal, state, and local requirements




ISSUE 13: CONDITION OF COUNTY ROAD 34

BLM notes that any and all drivers could encounter damaged roadways along
County Road 34, leading to accidents, delays, or people becoming stranded and
further notes if County Road 34 fails completely, it could pose a serious public safety
issue. Washoe County Community Services Department notes that in the long term
County Road 34 needs a capital reconstruction to avoid disruption for Burning Man
participants and year-round residents and visitors to the valleys north.

BRC recognizes the critical need to maintain safe roads in Washoe County and other
local adjoining counties leading to the Burning Man event and beyond. BRC also
recognizes the potential impact of event vehicles on the condition of County Road
34.

BRC understands that capital projects within Washoe County require prioritization
and funding, and BRC wishes to fully support the county and all stakeholders in this
process. BRC & BLM greatly appreciates Washoe County’s commitment to public
safety and greatly appreciates the county’s informative, thorough evaluation and
education process.

BRC is working cooperatively with Washoe County and BLM to examine practical
and political solutions for this concern and understands the importance of the road
structural integrity to the upcoming NEPA Compliance process that BRC must
undertake to allow for a new proposed SRP period post 2016.

Washoe County has assured BLM Project Manager and BLM Field Manager as to the
ability of the road to handle 2015 event traffic and also to their own ability to
respond quickly, efficiently and effectively to all road integrity issues raised.

In 2014, BRC worked cooperatively with Washoe County providing a road safety
flagging operation to assist with event time repair operations.

                                  ​ounty Road 34​
In order to improve conditions of C             , BRC is taking the following steps
for 2015:




   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         27
                                                                                                                                   AR06471
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 295 of 362




   1. BRC has met with and will continue to meet with Washoe County Roads
      Department (WCRD) and BLM to develop and understand best practices for
      road integrity, maintenance and care for both the short and long term
   2. For the 2015 event, BRC will provide flagging operations for road repairs
      required during the Burning Man event and integrate into its traffic plans a
      communications strategy for delays due to road repairs
   3. Long term, BRC will work with BLM and WCRD to explore potential
      mitigations of impacts through alternative means of ingress and egress to 8
      mile (mile marker 3 and Jungo Road) and the potential of vehicle pass limits
      (~30k) through the NEPA compliance process




ISSUE 14: POPULATION TRACKING & REPORTING

BRC did not adequately fulfill stipulation requirements for population reporting in
2014. The Burning Man Special Recreation Permit (SRP) requires accurate and
timely reporting per the event SRP stipulations. BRC recognizes the importance of
accurate and timely population counts with respect to public health and safety and
is committed to improvement and compliance in 2015.

BRC has identified the opportunity to review and fine-tune 2015 BLM SRP
stipulations related to population reporting. BRC will work with BLM to clarify
questions around the reporting process and the output result and timing.
Additionally BRC is working with the Burning Man ticket vendor to specifically
address difficulties in reporting during egress.

In May 2014, BRC provided BLM with pre and post event population predictions.
These population estimates were used by BRC to plan internally for scaling up
infrastructure, commissary meals, emergency services and Black Rock Ranger
staffing levels. BLM also used these population estimates for BLM pre-event staffing
and logistics planning.

BRC predicted the peak population of all bodies onsite (including staff and paid
participants) during the 2014 event would be 75,408. The actual peak population
matched this estimate closely with a reported 75,234 on 8/29/2014. BRC was
accurate to within 0.23% in the 2014 event peak population estimate. BRC will
provide to BLM a population prediction model for 2015 in June.

In order to improve p​opulation tracking and reporting​
                                                      , BRC is taking the
following steps for 2015:
    1. Review reporting stipulations with BLM


  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        28
                                                                                                                                  AR06472
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 296 of 362




   2. Working closely with the Burning Man ticketing vendor to deliver a new
      digital reporting system, accessible securely on the internet to BLM, that will
      provide:
          a. Live data tracking of arrivals via web access that will be available 24
              hours per day
          b. Past data search function via web access that will be available 24
              hours per day
          c. Iterative updates of departures and Black Rock City population via
              web access that will be available 24 per hours per day to BLM
          d. Emailed reports daily or hourly to BLM and cooperators
          e. A full report of all data post-event per BLM stipulation
   3. Provide monthly ticket sales reports to BLM pre-event starting May 2015
   4. Account for extended ingress and egress in population prediction models




ISSUE 15: BRC EVENT TABLE OF ORGANIZATION (TO)

BLM requires a detailed Table of Organization at least 45 days in advance of the
event. BLM has noted that the inability to quickly identify and contact BRC field
supervisor level personnel compromises public safety.

BRC will produce clear TOs for operational departments for 2015. BRC will augment
the existing BRC and Cooperators contact sheet to support the TO. BRC recognizes
the importance of Chain of Command and of understanding the reporting and
responsibility structure of all agencies and will work with BLM to ensure that chain
of command and operational integrity is maintained.

In order to improve​
                   inter-organizational awareness and operational capacity
BRC will:

   1. Provide by July 15, 2015 a BRC TO to BLM and cooperators for the principle
      BRC operating departments
   2. Work collaboratively with BLM and all cooperators to ensure all parties
      understand chain of command requirements and limitations




ISSUE 16: EVENT MANUAL

BLM noted that BRC does not have a sufficiently detailed event manual in the Plan of
Operations. The event manual should include an outline of each operational

  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        29
                                                                                                                                  AR06473
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 297 of 362




department’s mission and scope, roles and responsibilities, supervisory controls,
and training program.

For 2015 BRC will:
                         ​vent manual​
   1. Deliver a complete e               that includes an outline of each
      operational department’s mission and scope, roles and responsibilities,
      supervisory controls, and training program




ISSUE 17: EVACUATION PLAN

BLM noted that BRC currently has no formal, comprehensive participant evacuation
contingency plan. BRC is undertaking the process to create and document this plan
for 2015. This process will include BLM and all other cooperators to ensure highest
level of public safety possible. A draft plan will be ready in June 2015, and the
evacuation plan will be finalized in July 2015.

For 2015, BRC will:
   1. Create a draft ​
                     evacuation plan​by June 2015 and a final evacuation plan by
      July 2015. BLM and all cooperators will be included in this process.




ISSUE 18: SIGNIFICANT INCIDENT REPORTING

BLM raised concern around significant incidents not being reported in a timely
manner as required by BLM. BRC wishes to comply at all times with BLM reporting
requirements and understands the importance of clear, timely communications,
particularly with respect to significant incidents. Event stipulations refer to
reasonable time, and BRC ​ acknowledges there is work to be done here, including
consideration of external notification and awareness driven by social media.

Incidents can occur at any time during the closure order, in Black Rock City or off
site. Some incidents involve transport to a hospital, and some are not medical in
nature. BRC recognizes the need to work closely with BLM to more clearly define
expectations and parameters to ensure BRC compliance with requirements. This
will be achieved through clarity and removing subjectivity from the stipulations.

In order to improve s​
                     ignificant incident reporting​
                                                  , BRC is taking the following
steps for 2015:


   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         30
                                                                                                                                   AR06474
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 298 of 362




   1. Co-develop with BLM LE Escalation Training for Rangers detailing escalation
      and communication protocols
   2. BLM to provide clarity around desired reporting requirements and reporting
      time
   3. Create/distribute daily sitstat report listing all appropriate agency
      representatives and contact information
   4. Shift Battalion Chief to monitor radio traffic and escalate/notify as needed
   5. Hiring of Law Enforcement Advisor. BRC to provide clarity to BLM on this
      role




ISSUE 19: MUTANT VEHICLE OPERATIONS

In 2014 BLM observed mutant vehicles operating on crowded streets in the city and
on the open playa during dusty conditions. BLM observed vehicles with ladders and
staircases, as well as spotters who help direct large vehicles not being immediately
identifiable. BLM noted “pyrotechnic” vehicles carrying extra fuel. BRC appreciates
BLM perspective and guidance on these important issues and understands the
importance of clear safety standards for all vehicles operating in Black Rock City.

Language clarification​ : No pyrotechnics are allowed on mutant vehicles. Some
mutant vehicles have flame effects, but none have pyrotechnics. The “fuel” carried
on vehicles with flame effects is propane-LP gas, which conforms to state
regulations.

LP gas propane is safe for mutant vehicle use, provided it meets inspections, which
all mutant vehicles in Black Rock City do. The Chief Inspector for the State of Nevada
LP-Gas Board oversees Black Rock City’s flame effects operations along with BRC’s
own expert staff. This team teaches flame effects classes around the country.

The Department of Mutant Vehicles operates year round, overseeing the application,
feedback and registration programs of the over 600 mutant vehicles that serve as
art and voluntary public transportation for an otherwise bike- and pedestrian-only
city. All mutant vehicle operators must submit an application and be approved
before operating in Black Rock City during the event. All mutant vehicles in Black
Rock City are licensed directly by the BRC DMV. All vehicles must pass inspections
for day and night use; separate licenses are issued for each, and each vehicle must
pass inspection in the respective time of day/night.

Extensive safety rules, recommendations, and inspection standards exist for mutant
vehicles operating in Black Rock City, and rules are strictly enforced. Rules apply to


   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         31
                                                                                                                                   AR06475
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 299 of 362




speed, brake conditions, fire extinguishers, lights and lighting, driving protocols,
physical features, sound, and restricted driving and sound zones. Drivers must
comply with all applicable Nevada state laws. Violators, whether vehicle or operator,
will lose driving privileges. Additionally BRC DMV works with BRC Placement team
to ensure large art car camps are located in areas of the city where the car can
access the open playa without driving down city streets.

The DMV provides education workshops to potential mutant vehicle artists and
operators. These workshops define and delineate mutant vehicle standards and
operating requirements, community expectations, and all aspects of safety from
structural features to driving protocols.

Driving rules in Black Rock City:
   ● Only drive vehicles licensed or allowed to drive in Black Rock City
   ● Abide by all applicable federal and Nevada state laws, including all open
      container laws (no open containers within reach of the driver)
   ● Stop for on-boarding and off-boarding participants
   ● Obey all speed limits including 5 mph or less during the live event (less if in
      hazardous situations such as tight crowds)
   ● Give the right of way to pedestrians, bicycles, and emergency services
      vehicles
   ● All mutant vehicles are considered public conveyance and agree to give rides
      to the community as often as possible
   ● Follow reasonable and applicable vehicle laws for road safety
   ● Stop immediately upon being hailed by any law enforcement officer, BRC
      staff member, Black Rock Ranger, or emergency services personnel
   ● No driving under the influence of drugs or alcohol
   ● No driving on pedestrian-designated streets (see city map for details)
   ● No driving during whiteouts
   ● No driving on wet or freshly-watered roads
   ● Obey sound policies
   ● Any additional guidelines set forth by Burning Man

                    ​utant vehicle performance​
In order to improve m                         , BRC is taking the following
steps for 2015:

   1. All trailers / vehicle voids must be safely lit and have shields that prevent
      people from jumping into the void between tractor and trailer
   2. Reinforce communications through targeted emails to DMV user groups
      focusing on the safety content of the mutant vehicle owners manual,
      including clarifying information with respect to trailer policy, access
      mechanics (ladders), speed, fuel storage and no driving zones



  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        32
                                                                                                                                  AR06476
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 300 of 362




   3. Ensure spotters on duty are clearly visible to participants. Colored vests to
      distinguish spotter from participant
   4. Re-brief the Ranger Intercept (Mutant Vehicle rule enforcement) teams as
      part of daily shift briefing process from shift leads




ISSUE 20: ILLICIT NARCOTICS

BLM raised concerns with respect to illicit narcotics, including an increase in law
enforcement and medical in order to address participant behavior and health while
under the influence of controlled substances. BLM LE reported increased workload
due to being first on scene at large fixed and mobile gatherings in Black Rock City.
BLM also notes that the HGH AAR cites an increase in the level of synthetic drug use.

BRC supports BLM’s concern around all aspects of public safety affected by illicit
narcotics. BRC supports BLM concern around LE remaining focused on law
enforcement. Accordingly, BRC is evaluating temporary mobile medical response
capacity to ensure improved resource allocation to these areas at the relevant times.

First and foremost, BRC does not in any way condone or support the use or
trafficking of illicit narcotics. BRC actively discourages the use of illicit drugs and
will provide additional communication around the dangers of sharing drinks, date
rape drugs and personal awareness and safety. BRC will specifically target first-year
participants to increase awareness around these dangers.

Communication, education and awareness will be coordinated with BLM LE and the
Pershing County Sheriff. Key points will be integrated into BRC’s website,
e-newsletter, Survival Guide, and other print resources.

The BRC e-newsletter, Jack Rabbit Speaks (JRS), has over 200,000 subscribers. Each
year leading up to the event, the JRS covers specific topics in a given issue, including
Public Health and Safety and Law Enforcement. For 2015, the Health and Safety
issue is scheduled to go out in June, and the Law Enforcement issue will go out in
early August. Both of these newsletters will include messaging around illicit
narcotics as developed in conjunction with BLM and Pershing County LE.

BRC recognizes that best practices dealing with illicit narcotic use at large scale
events also includes harm reduction. ​
                                     Harm reduction i​    s a set of practical strategies
and ideas aimed at reducing negative consequences associated with drug use. In
conjunction with BLM and other cooperating agencies,​    BRC is developing a harm
          ​ducation program​
reduction e                    for 2015.


   ___________________________________________________________________________________________________________________________________
      BURNING MAN PLAN:​                                 ​
                       Safety, Health and Security Issues​
                       ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                         33
                                                                                                                                   AR06477
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 301 of 362




BRC notes that many large scale mobile dance events are planned in advance and
resources may be strategically staged, as has occurred in previous years. Per Issue
11 BRC is also working collaboratively with large scale mobile events to include
these mobile events in the pre-event planning process around staging resources.

In order to improve public safety affected by​
                                             illicit narcotics,​
                                                               BRC is undertaking
the following changes for 2015:

   1. Clearly state through BRC communication channels that BRC discourages use
      of illicit narcotics
   2. Clearly communicate through BRC channels the dangers of drug use focusing
      on personal safety including accepting drinks from strangers, mixing drugs
      and date rape
   3. Improve planning and deployment of temporary mobile medical resources
      for large scale events
   4. Develop clear and mutually agreed Harm Reduction program and supporting
      language in coordination with BLM and Pershing County LE and other
      recognized entities, e.g. BED and Zendo Project.




  ___________________________________________________________________________________________________________________________________
     BURNING MAN PLAN:​                                 ​
                      Safety, Health and Security Issues​
                      ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                        34
                                                                                                                                  AR06478
 Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 302 of 362




                                                   TIMELINE
The following timeline shows target delivery and completion dates for the
improvements and solutions listed in the main report. ​  This timeline applies to
2015 only​. Items listed as “Event” are deliverable at the event. BRC and BLM will
conduct progress review bi-weekly through the 2015 event. Meeting dates with
BLM and cooperators will depend on BLM and cooperator availability.


           ISSUE 1: MEDICAL, UNIFIED COMMAND,                                                                       DATE

           DISPATCH

           CHAIN OF COMMAND and COMMUNICATION


1          Hired Emergency Operations Chief (EOC) (Rob Schnepp) as part of                                                 February 2
           ESD leadership to ensure full alignment of all emergency function SOPs
           on the playa. The EOC will be responsible and accountable for
           emergency operations hierarchy, communications & scene management
2          Hire a Nevada Licensed Event Medical Director to provide high level                                                 July 1
           guidance around mass gathering medicine best practice and joint
           medical direction for ALS and BLS. BRC is currently in conversation with
           two experienced Medical Directors licensed in NV. BRC will inform BLM
           around who accepts this offer as soon as the information is available
3          Hired ESD Plans Chief (Tim Ryan) to improve coordination of                                                     February 2
           documentation and information management processes within ESD and
           amongst all cooperators including daily event sitstat
4          Hire Medical Duty Managers (MDM) to to separate the administrative                                                  July 1
           (MDM) and operational aspects (MDC) of BLS aid stations increasing
           management oversight time for line staff
5          For 2015 event season onwards adopt industry standard nomenclature                                           May 11­ July 9
           for UC and incident command operations
6          Change Executive Officer (XO) title to the industry standard Battalion                                              Feb 1
           Chief (BC)
7          Improvements to ESD personnel requirements, communications, and
           training
     a     BRC, BLM, and ALS provider to meet as needed, but not fewer than                                             May 11­July 30
           once each year to ensure alignment on medical direction, reporting
           structure, protocols, orientation and training




    ___________________________________________________________________________________________________________________________________
       BURNING MAN PLAN:​                                 ​
                        Safety, Health and Security Issues​
                        ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                          35
                                                                                                                                    AR06479
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 303 of 362




      b      ESD and ALS leadership will meet bi­weekly pre­event; discussion will                                     May 1 ­August 15
             align medical direction, reporting structures and protocols. BLM will be
             briefed
      c      ESD to work closely with ALS provider pre­event to provide additional                                     May 1 ­August 15
             orientation information and improved training including ESD materials.
             BLM will be briefed
      d      All ESD personnel to be licensed in the State of Nevada in accordance                                           August 1
             with the Sponsoring Organization designation. Confirmation to be
             provided to BLM
      e      Require IS15B training for all ESD Chiefs. Confirmation to be provided to                                  April 1 ­ August 1
             BLM
      f      Require ICS 200 training to be undertaken by all ESD Shift Leads,                                          April 1 ­ August 1
             Supervisors, and Branch Managers, and Duty Chiefs. Confirmation to be
             provided to BLM
      g      Recommend ICS 100 refresher for all ESD personnel who have not                                             April 1 ­ August 1
             taken it within the past five years. Confirmation to be provided to BLM
      h      ESD Operations Manual to be updated as part of annual review including                                           June 15
             BLS scope of practice protocols to be approved by event Medical
             Director and more thorough treatment of incident command (ESD Ops
             Manual to be provided to BLM)
      i      Upgraded training resources provided for all ESD personnel and shared                                            June 15
             with BLM
      j      Expand ESD training on playa to include greater emphasis on incident                                         August 15­ 30
             command, scope of practice, and roles and responsibilities of ESD, ALS,
             and cooperating agencies
8            Revise ALS contract and communications, provide training, and                                              April 1 ­ August 1
             coordinate more closely pre­event to improve integration of ALS roles
             and responsibilities with ESD function
      a      Require ALS provider to complete an event orientation program for all                                      May 1 ­August 1
             responders operating on the playa. Content to include familiarization of
             ESD capabilities (personnel, tools and equipment), operational
             organizational chart for BRC and ESD, ESD dispatch procedures, scene
             management algorithm, and overview of Unified Command. Orientation
             provided pre event and in groups pre event on playa
      b      Require ALS personnel to wear approved uniform to eliminate confusion                                              Event
             about roles and responsibilities in terms of incident command
9            Collocate ALS EMS Ops Chief at BRC dispatch center 24/7 during live
             event operations                                                                                                   Event
10           Improve ESD and ALS coordination with BLM, Pershing County and all                                           May 11­ Event
             law enforcement pre­event and on site
11           Addition of four First Aid stations at 4:30, 7:30, 6:00, and deep playa                                            Event


             UNIFIED COMMAND



     ___________________________________________________________________________________________________________________________________
          BURNING MAN PLAN:​                                 ​
                           Safety, Health and Security Issues​
                           ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                           36
                                                                                                                                     AR06480
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 304 of 362




1          Distinguish between Unified Command and Emergency Operations                                                 May 11­ July 9
           Center (EOC) and the trigger points for each
2          Review and improve UC activation SOP ensuring all parties, including                                         May 11­ July 9
           Pershing County Commission availability for planning and event
           meetings
3          May 2015: UC members undertake risk assessment and SOP evaluation                                                 May 11
           to include UC development and operations, evacuation plan, rain
           response, fatality response plan, communication, and mass casualty
           incident plans
4          As a UC finalize evacuation plan, rain response, communication, and                                          June 4 & July 9
           mass casualty incident plans in June & July 2015
5          Conduct tabletop training exercises on playa pre­event August 2015                                              August 26
6          Involve ALS provider more extensively in Unified Command planning as                                      May 11­ August 26
           well as other cooperators


           DISPATCH


1          Collocate in the same building all event emergency service function                                                 Event
           dispatchers: medical, fire, rescue and LE
2          As part of the UC planning process review dispatch operating protocols                                       May 11­ July 9
           as well as resource allocation and availability both internally and with all
           relevant UC partners to ensure aligned, coordinated response and
           mutually understood language
3          Update and improve all documentation for the BRC dispatch training                                           May 11­ July 9
           program (required for all ESD dispatch personnel)
4          Require ICS 200 for all BRC Lead Dispatchers                                                                April 1 ­ August 1


           EMERGENCY RESPONSE VEHICLES


1          BRC will provide results of the 2014 CAD analysis to the 2015 ALS                                                  June 1
           provider and to BLM; analysis shows no time at which Status Zero was
           reached.
2          Pre­event communication to enable agreement on emergency response                                            May 11­ July 9
           unit protocols between ALS provider and BRC. BLM will be briefed.
3          ALS to provide two additional ambulances during peak injury times such                                              Event
           as Friday night / Saturday morning of the event and also as will be
           identified through CAD data analysis.


            ISSUE 2: FIRE, RESCUE, HAZMAT


    ___________________________________________________________________________________________________________________________________
       BURNING MAN PLAN:​                                 ​
                        Safety, Health and Security Issues​
                        ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                          37
                                                                                                                                    AR06481
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 305 of 362




            Acquire a new rescue/hazmat response vehicle and provide training to                                        May 15 & Event
1           responders
            Add additional tools for fire and rescue response including two additional                                  May 15 & Event
            tactical tenders and 2,000 gallons of water for fire suppression (a total of
2           75,000 gallons)
3           Add a staffed fire response vehicle (foam unit) at the BRC airport                                                 Event
            Discuss fire, rescue, and hazmat equipment and management with ALS                                          May 11­July 30
4           provider and BLM
            Expand ESD training on playa to include command and control, and                                              August 1­30
5           roles and responsibilities of ESD, ALS, BLM and cooperating agencies


            ISSUE 3: FATALITY MEDICAL RESPONSE &
            SCENE MANAGEMENT
            BRC and the ALS provider will work pre­event with BLM/ Pershing                                          May 11­ July 9 EOC
            County and all law enforcement to ensure shared understanding of                                              Planning
            protocols related to fatalities and/or establishing a medical scene as a
            crime scene. This will include a specific UC developed Fatality
1           Response Plan
            BRC is requiring all ESD personnel to be licensed in the state of Nevada                                        August 1
2           under Sponsoring Organization designation requirements


            ISSUE 4: TRAFFIC MANAGEMENT
            As part of the UC planned Rain Contingency plan provide for more                                         May 11­July 9 EOC
            off­playa sanitation units and servicing, units to be placed pending                                         Planning
1           location of incident
            Rain Plan to also include alternative camping locations for participants                                 May 11­July 9 EOC
2           not able to get onto the playa.                                                                              Planning


            ISSUE 5: ART PROJECT MANAGEMENT
            Continue annual internal review and improvement of art management                                                March 1
1           process and artist communications.
            Updated artist contract. Ensure all artists are aware of details and                                           February 1
            requirements including acceptable materials and practices for pieces
            that are intended to burn, and BRC reserved right prevent burns or
2           demolish / remove piece.
            Ensure the Man, when supersize, has a secondary and tertiary collapse                                              July 1
4           mechanism incorporated into the design.


            ISSUE 6: SECURITY AND SAFETY PLAN FOR
            SCHEDULED BURN EVENTS

    ___________________________________________________________________________________________________________________________________
       BURNING MAN PLAN:​                                 ​
                        Safety, Health and Security Issues​
                        ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                          38
                                                                                                                                    AR06482
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 306 of 362




             BRC will include BLM in the Burn management planning process for the                                     May 11­July 9 EOC
1            improvement of security at the event.                                                                        Planning
             Ensure all Sandmen are certified and accredited security in the state of                                   April 1 ­ August 1
2            Nevada. Confirmation to be provided to BLM.
             Ensure BRC insurance covers all aspects of the Sandmen operation.                                          April 1 ­ August 1
3            Confirmation to be provided to BLM.


            ISSUE 7: SANITATION                                                                                     DATE


1           Provide potty units at the newly designated large scale mobile music                                               Event
            zone in deep playa
2           Working pre­event with mobile sound camps to know schedule of                                                   August 30
            events. BLM will be briefed.
3           Continue to encourage the Burning Man community to use placed potty                                       June 1­ August 30
            banks
4           Improve participant trailer and RV estimates (thus pumping) based on                                              April 15
            aerial images of 2014; use 2015 census data to further improve
            estimates. Share data with USS. BLM will be briefed.
5           USS to continue conducting annual review of fleet, and add vehicles                                              On­going
            and services as needed.
6           Through targeted email communication encourage theme camps to                                             June 1 ­ August 30
            arrange pumping in advance to facilitate servicing
7           Post publicly the price­list of USS pumping services (USS has a                                                  June 30
            vending SRP)
8           Improve night­time visibility for participants around potty bank locations                                         Event
9           Addition of new BRC Compliance position; will ensure environmental                                               June 30
            standards are in compliance and all vendors are inspected by Nevada
            Department of Health and this is reported to the UC
10          Allow access to two additional alternative sanitation service vendors;                                           June 30
            both of these vendors were on site in 2014 and in current good standing
            with BRC
11          Alternate vendors will be inspected by the Nevada Department of                                                 August 30
            Health. BLM will be briefed.
12          Alternate vendors will not be allowed to engage in cash sales; all                                                 Event
            servicing must be pre­arranged.
13          Alternative vendor trucks will be clearly labeled to distinguish them from                                      Pre­Event
            USS trucks
14          Increase to four the number of hand sanitizer units on either side of the                                          Event
            bank at most main potty banks
15          Review sanitizer placement schedule and update as needed                                                       June / July
16          Provide foaming sanitizer to reduce overconsumption                                                                Event



     ___________________________________________________________________________________________________________________________________
        BURNING MAN PLAN:​                                 ​
                         Safety, Health and Security Issues​
                         ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                           39
                                                                                                                                     AR06483
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 307 of 362




17            Encourage participants, via BRC communications channels (see Issue                                      June 1 ­ August 30
              20 Illicit Narcotics), to bring their own hand sanitizer and not to steal
              hand sanitizer out of the dispensers


              ISSUE 8: EARLY ARRIVAL PROGRAM
1             Work closely with BLM and ALS, and other cooperators to provide clear June 30
              guidance on the predicted population model in order to allow all parties
              to ensure all operations are staffed appropriately to support the building
              of Black Rock City and to ensure safety, health and security are in place




              ISSUE 9: D LOT DESIGN AND MANAGEMENT                                                                   DATE
1             Providing postal delivery option for approx. 50% of the 2014 Will Call                                 Event
              traffic to significantly ease the load on the Box Office and Will Call Lot
2             The Box office is receiving a significant upgrade including:
      a       Increased staffing: From ~70 to ~120                                                                   Event
      b       More windows: From 10 to 15                                                                            Event
      c       Longer hours: Open two days earlier (still 24/7)                                                       Event
      d       Shaded queue that will efficiently provide organization and shade for at                               Event
              least 400 people
3             The Will Call Lot is receiving a significant upgrade including:
      a       New Will Call traffic flow with emergency access lanes                                                 Event
      b       Increased BRC Ranger presence at key times                                                             Event
      c       New safety measures in 2015 include                                                                    Event
      i       Additional Will Call Lot staff (local traffic management)                                              Event
      ii      Light wands for traffic management staff                                                               Event
      iii     More flagging                                                                                          Event
      iv      More cones                                                                                             Event
      v       Signs for section emergency service location                                                           Event


              ISSUE 10: FUEL STORAGE MANAGEMENT
1             Use targeted per user group (art cars lists, theme camp lists, artist lists)                              May 1 ­ August 1
              email communications to drive further adoption of the Mutant Vehicle fuel
              station
2             New rule for 2015: no liquid fuel storage on your art car ­ return to camp                                May 1 ­ August 1
              to refuel
3             Use targeted communication to drive further adoption of the theme camp                                    May 1 ­ August 1
              fueling service



     ___________________________________________________________________________________________________________________________________
           BURNING MAN PLAN:​                                 ​
                            Safety, Health and Security Issues​
                            ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                           40
                                                                                                                                     AR06484
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 308 of 362




4          Distribute new printed materials providing guidance for theme camps                                          June 30 ­ Event
           around fuel storage and related safety. Distribute printed leaflet at all
           points of contact between theme camps and fuel operations
5          Enhance BRC and BLM on the ground compliance at the Filling Station                                                 Event
           and theme camps for safety and health


           ISSUE 11: DEPLOYMENT OF MEDICAL
           RESOURCES TO LARGE EVENTS
           Large Scale Mobile Music Events
1          Established a zone in deep playa where large scale mobile events will                                              March 1
           take place. This zone is large enough for multiple separate event to take
           place concurrently
2          Working with mobile sound camps to identify schedule for large scale                                          May 1 ­ Event
           mobile events and dedicate ALS, ESD and Black Rock Ranger resource
           teams as appropriate. BLM will be briefed
3          Work pre­event with ALS provider to coordinate medical resources and                                          May 1 ­ Event
           response. BLM will be briefed


           Scheduled Burns
1          Work with law enforcement to understand problems, improve                                                     May 11­ July 9
           communication, and improve support of the LE function
2          Work pre­event with ALS provider to coordinate resources and response.                                      May 1­August 30
           BLM will be briefed


           ISSUE 12: EMERGENCY VEHICLES AT THE
           AIRPORT
1          Stage an EMT staffed Class B foam response vehicle at the BRC airport Event
           24/7 for the duration of airport operations. The vehicle will be in
           compliance with all federal, state, and local requirements


           ISSUE 13: CONDITION OF COUNTY ROAD 34                                                                       DATE
           BRC has met with and will continue to meet with Washoe County Roads                                               April 13 and
           Department (WCRD) and BLM to develop and understand best practices                                                 ongoing
1          for road integrity, maintenance and care for both the short and long term
           For the 2015 event, BRC will provide flagging operations for road repairs                                             Event
           required during the Burning Man event and integrate into its traffic plans a
2          communications strategy for delays due to road repairs
           Long term, BRC will work with BLM and WCRD to explore potential                                                   2016­ 2017
           mitigations of impacts through alternative means of ingress and egress to
           8 mile (mile marker 3 and Jungo Road) and the potential of vehicle pass
3          limits (~30k) through the NEPA compliance process


    ___________________________________________________________________________________________________________________________________
       BURNING MAN PLAN:​                                 ​
                        Safety, Health and Security Issues​
                        ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                          41
                                                                                                                                    AR06485
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 309 of 362




           ISSUE 14: POPULATION TRACKING &
           REPORTING
1          Review reporting stipulations with BLM                                                                          Awaiting Draft
           Working closely with the Burning Man ticketing vendor to deliver a new                                              August 1
           digital reporting system, accessible securely on the internet to BLM, that
2          will provide:
           Live data tracking of arrivals via web access that will be available 24 hours                                         Event
     a     per day
           Past data search function via web access that will be available 24 hours                                              Event
     b     per day
           Iterative updates of departures and Black Rock City population via web                                                Event
     c     access that will be available 24 per hours per day to BLM
     d     Emailed reports daily or hourly to BLM and cooperators                                                                Event
     e     A full report of all data post­event per BLM stipulation                                                          Post­Event
3          Provide monthly ticket sales reports to BLM pre­event starting May 2015                                      May 1 ­ Post Event
4          Account for extended ingress and egress in population prediction models                                             June 30


           ISSUE 15: BRC EVENT TABLE OF
           ORGANIZATION (TO)
           Provide TO to BLM and cooperators for the principle BRC operating                                                     July 9
1          departments
           Work collaboratively with BLM and all cooperators to ensure all parties                                         May 11­July 9
2          understand chain of command requirements and limitations


           ISSUE 16: EVENT MANUAL
           For 2015 BRC will deliver an event manual that includes an outline of each                                          August 1
           operational department’s mission and scope, roles and responsibilities,
           supervisory controls, and training program


           ISSUE 17: EVACUATION PLAN
           A draft participant evacuation plan will be ready in June 2015, and the plan
           will be finalized in July 2015                                               May 11 ­ July 9


           ISSUE 18: SIGNIFICANT INCIDENT REPORTING                                                                    DATE
           Co­develop with BLM LE Escalation Training for Rangers detailing                                            May 11­ July 9
1          escalation and communication protocols




    ___________________________________________________________________________________________________________________________________
       BURNING MAN PLAN:​                                 ​
                        Safety, Health and Security Issues​
                        ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                          42
                                                                                                                                    AR06486
Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 310 of 362




           BLM to provide clarity around desired reporting requirements and reporting May 15
2          time
           Create/distribute daily sitstat report listing all appropriate agency                                       Event
3          representatives and contact information
4          Shift Battalion Chief to monitor radio traffic and escalate/notify as needed                                Event
           Hiring of Law Enforcement Advisor. BRC to provide clarity to BLM on this                                    February 1
5          role


           ISSUE 19: MUTANT VEHICLE OPERATIONS
           All trailers / vehicle voids must be safely lit and have shields that prevent                               Event
1          people from jumping into the void between tractor and trailer
           Reinforce communications through targeted emails to DMV user groups                                         June 1 ­ August 15
           focusing on the safety content of the mutant vehicle owners manual,
           including clarifying information with respect to trailer policy, access
2          mechanics (ladders), speed, fuel storage and no driving zones
           Ensure spotters on duty are clearly visible to participants. Colored vests to Event
3          distinguish spotter from participant
           Re­brief the Ranger Intercept (Mutant Vehicle rule enforcement) teams as                                    Event
4          part of daily shift briefing process from shift leads


           ISSUE 20: ILLICIT NARCOTICS
           Clearly state through BRC communication channels that BRC discourages June 1­ August 30
1          use of illicit narcotics
           Clearly communicate through BRC channels the dangers of drug use                                            June 1­ August 30
           focusing on personal safety including accepting drinks from strangers,
2          mixing drugs and date rape.
           Improve planning and deployment of temporary mobile medical resources                                       Present­ Event
3          for large scale events
           Develop clear and mutually agreed Harm Reduction program and                                                Present­Event
4          supporting language in coordination with BLM and Pershing County LE




    ___________________________________________________________________________________________________________________________________
       BURNING MAN PLAN:​                                 ​
                        Safety, Health and Security Issues​
                        ​                                 a nd Concerns of the 2014 Burning Man Event
                                                                                                                                          43
                                                                                                                                    AR06487
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 311 of 362


                     United States Department of the Interior
                                BUREAU OF LAND MANAGEMENT
                                      Winnemucca District Office
                                  5100 East Winnemucca Boulevard
                                     Winnemucca, Nevada 89445
                              Phone: (775) 623-1500 Fax: (775) 623-1503
                                       Email: wfoweb@blm.gov
                                 www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:                        MAR O 8 2016
LLNVW03500-15-0 l
2930 ( NV020.00)

CERTIFIED MAIL 7014 2870 0001 4871 4705 - RETURN RECEIPT REQUESTED

RosalieBarnes
Government Relations Manager                                          Burning Man 2015 Event
Black Rock City, LLC                                                  Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008


Dear Ms. Barnes:


On March 12, 2015 BLM shared withBlack Rock City LLC a letter describing 20 safety health
and security concerns identified byBLM during the 2014 Burning Man event.BRC prepared an
April 22 written response, titled "Burning Man Plan: Safety, Health and Security Concerns of the
2014Burning Man Event" and delivered a presentation in Washington DC addressing those
concerns. BRC then prepared another final written response, dated August ?1\ 2015, titled
"BRC's Response toBLM's Safety Concerns", which documented in detailBRC's efforts to
date to implement changes addressing the identified 20 Issues and Concerns. During the 2015
event, BRC's Daniel Torpey led three individual " Safety Tours" to provide on-the-ground
demonstrations and examples ofBRC's safety improvements.

BLM would like to thank BRC for all of the hard work, creativity and effort that went into
finding workable solutions to address the identified 20 issues and concerns. BLM recognizes that
it was a monumental task to accomplish these changes in the timeframes that were offered. BLM
views this effort as a success. In this letterBLM has addressed each of the identified 20 issues.
Observations contained in this letter were made byBLM staff during the 2015 event, through
BRC-provided safety tours during the 2015 event and through the evaluation ofBRC's
presentation and documentation of changes made to improve safety during the 2015 event.

The most recent written document fromBRC that addresses the 20 Issues and concerns is
"BRC's Response to BLM's Safety Concerns" dated August t\ 2015 (BRC's August ?'h
response). This report will referenceBRC's solutions to the identified 20 issues, as they are




                                                                                           AR04291
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 312 of 362




presented in that document. This report also discusses BLM's observations and evaluations
collected during the successful 2015 Burning Man Event.

This letter should not be construed to imply that all safety issues of an event of this scale have
been addressed. Absolute event safety is an ongoing goal that should be improved upon
whenever possible. Rather, the information in this letter is designed to specifically address BRC
responses to the 20 safety issues and concerns identified by BLM during the 2014 event. BLM
and BRC should work together to continue to improve event safety, including identifying new
issues as well as working to improve safety for issues previously identified.

BLM is required to do its best to ensure the safety, health and security of the American public as
a condition of issuing a Special Recreation Permit (SRP), including the Burning Man SRP. BLM
is confident that BRC has made an appropriate and satisfactory effort to address BLM's 2014
identified safety issues and concerns. BLM looks forward to continuing to work together to
ensure that future Burning Man events are as safe as possible.

Additionally, BLM acknowledges and accepts BRC's response and efforts to address all 20 of
the identified safety issues as described in the August 7'h letter to BLM, and as observed by BLM
during the 2015 Burning Man event. In addition, BLM provides the following observation and
comments:

Issue 1: BRC Medical Program. BLM observed a noted improvement in BRC's medical
response and chain of command. BLM observed medical assets being dispatched promptly and
appropriately during the 2015 event. BRC also developed and provided to BLM an appropriate
Rain Contingency Plan for 2015, as requested by BLM. BLM also observed that BRC's medical
assets, including ambulances and Quick Response Vehicles (QRV's), were appropriately
available and properly stationed.

Issue #2: BRC Fire, Rescue, Hazmat Programs. BLM observed technical extrication
equipment satisfactorily upgraded to a modem standard, and improved Hazardous Materials
response including a quick and thorough Hazmat cleanup of bodily fluids following an incident
at BLM Headquarters. BLM observed two additional fire-fighting water tenders, and an
emergency firefighting vehicle stationed near the airport.

Issue #3: Fatality Medical Response and On-Scene Management. BLM observed a
professional and organized response to all serious medical incidents. While there were no event
fatalities (there was a pre-event death from natural causes, which was handled professionally and
appropriately), BRC demonstrated their ability to handle serious medical incidents appropriately
and provided BLM with a Fatality Response protocol prior to the 2015 event, as requested.

Issue #4: Transportation Management. While there were no serious rain events during the
2015 Burning Man Event, BRC did provide BLM with an appropriate Rain Contingency Plan.

Issue #5: Art Project Management. BLM observed that BRC held art project creators to a high
standard of safety, at times insisting on art project modifications for safety purposes. BLM was
provided with Bum Contingency Plans as agreed, and the Man structure took significantly less



                                                                                           AR04292
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 313 of 362




time to fall in 2015 than 2014. BRC did implement secondary and tertiary collapse mechanisms
in 2015, which appeared to fail. However due to the shorter amount of time it took the structure
to fall, they were not necessary.

Issue #6: Security and Safety Plan for Scheduled Bum Events.BLM andBRC coordinated
appropriately and as agreed to provide safety and security for major burn events during the 2015
Event. During the Man Burn, one participant chose to run into the prohibited area and was
detained byBRC, then turned over toBLM Law Enforcement as agreed, and then released after
a short interview. Legal authority forBRC's " Sandman" operations was properly researched and
appropriately used during the 2015 event.

Issue #7: Sanitation Management. BLM noted an increase in portable toilets throughout the
city, particularly on the open playa, and hand sanitizer stations were appropriately available.
New concerns related to blackwater and greywater were identified during the 2015 event due to
an apparent increase in the number of recreational vehicle used by participants. However, despite
this increase,BLM observed that pumping services were readily available in most cases, and
opportunities existed for participants to schedule services on playa. Portable toilets stationed on
the open playa to service mobile raves were appropriately placed where they were needed and in
cases where they were not effectiveBRC responded promptly to either encourage the rave to
move closer to the portable toilets, or move the portable toilets. This resulted in better sanitation
associated with mobile raves.

Issue #8: Early Arrival Program. BLM again observed a large number of people on the playa
during the 2015 pre event and early arrival periods, but not beyond whatBRC expected,
according to pre-event population estimates provided toBLM. BLM noted that while pre-event
staffing may require adjustments in planning and BLM staffing levels to appropriately provide
safety and security, there were no significant identified issues or problems in 2015 attributable to
early arrival numbers.

Issue #9: D-Lot Design and Management. The D-lot area was misidentified in 2014 as " D­
Lot" when it should have been described as " Will-Call". BLM observed in 2015 that the Will­
Call area was organized, easily accessible to emergency services, and had a dramatically lower
population during the 2015 event. Traffic and people appeared to flow smoothly and easily
through the Will Call parking and ticketing area.

Issue #10: Fuel Storage Management. BLM observed an apparent decrease in the number of
art cars and mutant vehicles carrying stored fuel, other than propane for permitted flame-effects.
In cases where fuel was identified as being stored on moving art cars and mutant vehicles,
participants were immediately willing to remove it in order to solve the problem. BLM observed
that betweenBRC's outreach and education efforts, as well as DMV inspection and messaging,
there was greater understanding among participants for fuel storage requirements inBlack Rock
City in 2015. While BLM Compliance Teams did note a number of cases of inappropriately
stored fuel in camps throughout the city, the willingness of participants to comply with storage
requirements was high. BLM and BRC should coordinate to ensure this issue continues to be
appropriately addressed during future events.




                                                                                            AR04293
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 314 of 362




Issue #11: Deployment of Medical Resources. BLM observed appropriate forward deployment
of medical resources to large gatherings, raves and burns during the 2015 event. BLM observed
that this improved forward deployment approach helped speed emergency response times, as
well as alleviated the need to law enforcement assets to be present for extended periods during
routine medical responses.

Issue #12: Placement of Emergency Vehicles at the Airport. BLM observed a staffed
emergency firefighting vehicle placed in close proximity to the airport in 2015. During the first
several days of the event this vehicle was not stationed at the airport, but nearby. To fulfill the
requirement of the Burning Man permit stipulations, BRC moved the vehicle to the airport upon
BLM request. It was noted that BRC did conduct an unannounced airport fire drill during the
event that demonstrated an acceptable response time for airport emergencies. BLM and BRC
should work together in future years to ensure the stipulations agree with appropriate placement
of the emergency airport firefighting staff and vehicle.

Issue #13: Highway 34 Road Conditions. BLM observed an apparent significant reduction in
event-associated deterioration of Highway 34 during and after the 2015 event. At the time of this
report's writing, The Washoe County Roads Department has not yet submitted an After Action
Review, so further comment on this issue is premature.

Issue #14: Population Tracking and Reporting Program. BLM was provided with daily and
on-demand population reports as required by the Burning Man permit stipulations 1-4, with some
notable exceptions. Several technical malfunctions related to population reporting occurred in
2015, temporarily resulting in confusing or incorrect population reports. Each of these issues
were addressed and resolved in a reasonable amount of time. BRC has assured BLM that they
will work toward preventing these technical issues in the future.

Issue #15: BRC Event Table of Organization. BLM was provided with a table of organization
as requested prior to the 2015 event.

Issue #16: Event Management Program Description. BLM noted that BRC provided an Event
Management Program Description as agreed in 2015, which included each operational division's
mission and scope, roles and responsibilities, supervisory controls and training program.

Issue #17: Participant Evacuation Contingency Plan. BRC provided BLM with an appropriate
comprehensive Event Evacuation Contingency Plan as agreed.

Issue #18: Significant Incident Reporting. In 2015 all significant incidents were reported to
BLM appropriately, and according to the agreed upon Burning Man event permit stipulations.

Issue #19: Art Car Operations. BLM observed that BRC rules prohibiting large art cars, and
art cars using flame effects were not permitted to operate on the city streets in 2015. BLM
observed a few occasions where "spotters", used to safely guide large art cars, were not readily
visible or not present, but for the most part these rules were observed. Ladders and stairwells
used for ingress and egress to large art cars were in large part safely located. Barrier used to
prevent participants from coming between art cars and their trailers were widely used, with a few



                                                                                            AR04294
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 315 of 362




identified exceptions where the barriers appeared to be inadequate or functioning improperly.
BRC and BLM should work together in future years to ensure an improved and continuing high
level of compliance with these safety procedures.

Issue #20: Illicit Narcotics. BLM observed an apparent decrease in the number of serious
medical events related to illicit narcotics which required large amounts of officer's time,
compared to the 2014 event. However, there was also a noted increase in the number of citations
and arrests related to the possession or use of illicit narcotics. The use of illicit narcotics
continues to be an issue of serious concem for the health, safety and security of the Buming Man
Event. BLM and BRC should continue to work together to implement and improve solutions to
this ongoing issue.

For any questions regarding this letter, please contact David Freiberg at (208) 732-7271.




                                                            Sincerely,



                                                                         /

                                                            William Mack, Jr.
                                                            Field Manager
                                                            Black Rock Field Office
                                                            5100 E. Winnemucca Blvd
                                                            Winnemucca, NV 89455




                                                                                            AR04295
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 316 of 362
                                                                                                                            Page 1 of 44

                                    U.S. Department of the Interior
                                      Bureau of Land Management

                                            BRIEFING PAPER
                                            INTERNAL WORKING DOCUMENT

                                        2014 Burning Man Event
                                       OPERATIONAL ASSESSMENT

                                      SECTIONS                                                      PG.
                                   1. Introduction                                                   2
                                   2. Significant Incidents                                          3
                                   3. Unified Command                                                5
                                   4. Event Planning                                                 7
                                   5. Ingress / Egress Extension                                     11
                                   6. Law Enforcement Operations                                     12
                                   7. BLM Medical                                                    20
                                   8. Communications Center                                          22
                                   9. Evictions                                                      24
                                   10.Reporting Writing                                              26
                                   11.Statistics                                                     27
                                   12.Civilian Operations                                            28
                                   13.Gate                                                           30
                                   14.Vending                                                        32
                                   15.Logistics                                                      34
                                   16.Environmental Compliance                                       36
                                   17.Communications                                                 38
                                   18.Public Information Officer                                     39
                                   19.Contracting                                                    40
                                   20.Business Practices                                             42
                                   21.Conclusion                                                     44

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07110
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 317 of 362
                                                                                                                            Page 2 of 44


                                                     1. INTRODUCTION

The Burning Man Event is a Bureau of Land Management (BLM) permitted gathering of
participants who engage in an “experiment in temporary community dedicated to radical
self-expression and self-reliance”. Burning Man is the largest special recreation event on
BLM administered lands.

Since 1990, the event has been held annually in the Black Rock Desert – High Rock Canyon –
Emigrant Trails National Conservation Area within the Winnemucca District Office. The Black
Rock Desert is a remote rural area approximately two hours from the nearest city with law
enforcement and emergency medical services. During the week preceding Labor Day,
participants convene to create Black Rock City. During the event, the city becomes the fifth
largest city in Nevada. In 2014, the event reached a participant/volunteer population of
75,234. Event gates opened at 10:00 a.m. on Sunday, August 24, 2014 and closed at 12:00
p.m. on Tuesday, September 2, 2014.

This document serves as the post event operational assessment of the management of the
event by BLM. BLM anticipates further discussions with BRC to pursue changes in their
management operation that will lead to a healthier, safer and more secure event.

2014 BURNING MAN EVENT
At the 2014 event, a Unified Command (UC) organization was implemented to manage the
multi-jurisdictional and multi-agency interests of the 2014 event. The UC approach resulted
in a single integrated management organization. The event included many areas of
improvement such as an Incident Command Post (ICP) expansion which provided the
necessary space for dining, law enforcement interviewing and report writing, dispatching,
radio communications, environmental and vending compliance, and other important
functions.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07111
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 318 of 362
                                                                                                                            Page 3 of 44


                                              2. SIGNIFICANT INCIDENTS

During the 2014 event, a series of significant incidents occurred. Some of these incidents
required UC activation to effectively communicate, acquire resources, and provide an
integrated media campaign.

                                                         WEATHER EVENT

In the early morning hours on August 25, during participant ingress, a rain storm occurred in
the event area which caused a Level 1 closure of the city by Black Rock City, LLC (BRC). As a
result of the city closure during ingress, thousands of event participants were stranded with
their vehicles along the entrance road, HWY 34, and HWY 447. The UC was activated to
manage this incident. A strategy was implemented to clear the highways and find safe places
for participants to wait for the city to reopen and ingress to resume. For approximately 15
hours, participants were staged along the side of the road on HWY 34 between the 8 Mile
entrance and Gerlach. Some were staged in the town of Gerlach and the town of Empire, and
some were directed to the Pyramid Lake Paiute Tribe Camping areas, while Nevada Highway
Patrol (NHP) kept HWY 447 closed to participant ingress traffic from Interstate 80. The
highways were reopened to ingress traffic at approximately 1 a.m., after BRC lifted the Level
1 closure. Participants staged on HWY 34 were released first, followed by Gerlach and
Empire. Once this traffic was alleviated HWY 447 was reopened.

                                                     BARRICADED SUBJECT

The Pershing County Sheriff’s Office (PCSO) and BLM law enforcement received a call for
service to assist Black Rock Rangers (BRR) with a mentally disturbed/barricaded subject at
approximately 4:30 p.m. This incident occurred the same day as the significant weather
event, which closed access to incoming participants. The subject was inside of a bus in an
area known as “D” Lot, which is located near the main entrance. The UC was activated to
manage this event. A large crowd of participants gathered around the incident and observed
law enforcement interacting with the subject. The subject repeatedly stated he was not
coming out of the bus and threatened various people with harm. The PCSO and BLM officers
were eventually able to convince the subject to retrieve his identification. The subject held
both of his hands out of the open window, reached into his wallet, and produced his driver’s
license. The subject then retrieved his Burning Man ticket from inside the bus and returned
to the window. When the subject placed his hands outside the open window, a BLM and
PCSO officer grabbed the subject, pulled him out of the window, and secured him in
handcuffs. The subject was transported to Reno for a mental evaluation.

                                                              FATALITY

On August 28, 2014 at approximately 12:15 a.m., a participant at the 2014 event was fatally


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07112
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 319 of 362
                                                                                                                            Page 4 of 44

injured when she was run over by the wheels of a trailer pulled by an art car. BRC’s
Emergency Services department (ESD), Humboldt General Hospital (HGH), PCSO, United
States Park Police (USPP) and BLM Rangers and Agents responded to the scene. The UC was
activated to manage this incident. ESD and HGH arrived on scene at approximately the same
time. The incident commander for HGH was one of the first medics on scene and assumed
the role of incident commander. The incident commander conducted an initial assessment of
the victim and noted she sustained massive traumatic injuries to the abdomen, torso and
head. Due to the nature of the injuries, and the incident commander’s extensive experience
responding to accidents involving trauma, he knew there were no life-saving measures that
could be taken and confirmed the victim could not be resuscitated.

                                                    “EMBRACE” ART BURN

 The burning of the “Embrace” structure required multiple last minute meetings and
preparations by the BLM and BRC to ensure a safe environment. Initially, this structure was
not scheduled to burn due to the thin veneer type of wood used in its construction, and the
potential for a dangerous ember cast. However, BRC gave permission to the artist who
created “Embrace” to burn the structure on Friday morning, August 29 at 7:00 a.m. This was
a historic burn because of the time of the burn and size of the structure. The burn took place
as scheduled with a large participant audience.

                                                USE OF DANGEROUS DRUGS

During the 2014 event, officers responded to numerous medical calls involving participants
who had overdosed on controlled substances such as Ketamine, GHB, LSD, mushrooms and
other dangerous drugs. In some incidents reported to PCSO, victims of sexual assaults
reported being dosed with date rape drugs such as GHB, Ketamine, and rohypnol.
Additionally, the use of dangerous drugs resulted in violent participant behavior. The use of
dangerous drugs compromises the safety, health and security of everyone at the event.
Response to these calls consumes patrol resources, which can be tied up for over an hour
dealing with a combative subject. This has the potential to leave sections of the city without
adequate law enforcement resources.

                                           SIGNIFICANT INCIDENT SUMMARY

BLM and BLM LE communicated and managed all significant incidents with a professional
presence and leadership along with other members of the UC. As the permitter, BLM had a
critical leadership presence, communicating and implementing decisions and resolutions to
significant incidents while advocating and implementing strong public health, safety and
security measures. BLM will continue to learn from these significant incidents and plan and
implement accordingly.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07113
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 320 of 362
                                                                                                                            Page 5 of 44


                                                 3. UNIFIED COMMAND

Designated representatives from the BLM Office of Law Enforcement and Security (OLES),
BLM Winnemucca District, PCSO, BRC, Washoe County, Pershing County, and Humboldt
General Hospital (the primary medical service provider for the event), were a part of the UC
structure.

The UC collocated at the ICP on the outer edge of BRC (near 7:00 and L). The UC used one set
of incident objectives and a single planning process. The UC held daily meetings at 3:00 p.m.
at the ICP to discuss daily statistics, significant incidents, and overall event management.

At the 2014 event, the UC team oversaw both the law enforcement and civilian components
of event management. This involved multiple jurisdictions and agencies. Yet, it enabled all
partners to effectively manage legal, geographic, and functional responsibilities as well as
coordinate, plan, integrate, and interact effectively. The agency administrators within the UC
made collaborative decisions and were able to coordinate incident management, resource
protection, public information, and law enforcement resources. The UC organization
overcame much of the inefficiency and duplication of effort that previously occurred.

TRAINING
In preparation for the 2014 event, a multi-agency UC training was hosted at the Washoe
County Emergency Operations Center on June 23 and 24. The training was facilitated by two
BRC volunteers who possess a background in the Incident Command System. The training
was attended by representatives from the PCSO, BLM civilian and law enforcement staff,
Humboldt General Hospital, Washoe County, and multiple BRC division leaders.
The goal of the training was to familiarize each agency with the UC model and understand
roles and responsibilities. In addition, it provided a venue to meet other cooperators face to
face and to initiate or enhance relationships. The training incorporated Incident Command
System nomenclature as well as scenario discussions such as weather events, active shooter,
and other potential significant incidents. The scenario discussions allowed each agency to
discuss their role, available resources, and cooperatively plan a template should an incident
occur. The training was a positive step forward in advancing partner agency cooperation and
collaboration. The Pershing County Commission was invited to attend the training, but did
not have representation.

On August 20 during the 2014 pre-event, a UC table-top training was hosted at the ICP. The
table-top training was attended by representatives from the BLM, BLM law enforcement,
BRC, Humboldt General Hospital, and the PCSO. The Pershing County Commission was
invited to attend but did not have representation.

The UC table-top exercises focused on two potential events including a weather event and an
active shooter barricaded in an RV. The weather event scenario depicted significant rainfall
during the event exodus which caused the main gate road to shut down and participants


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07114
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 321 of 362
                                                                                                                            Page 6 of 44

were left to find shelter within BRC. The UC team discussed alternative modes of departure,
sanitation concerns, access to medical care, and cooperative media releases. The UC team
also discussed and identified BRC as the primary UC agency responsible for managing a
weather event.

The active shooter scenario detailed a participant who shot his girlfriend and numerous other
participants in the immediate area. The shooter fled and barricaded himself in an RV and
announced a bomb threat. The UC team identified the PCSO as the primary agency with
jurisdiction. PCSO would work collaboratively with BLM law enforcement and leverage their
law enforcement resources on mitigating the incident. HGH would be the lead medical
resource and begin triaging injured participants. The UC stated they would make
notifications to other LE agencies to provide support and nearby medical facilities on the
incident. The UC would assemble a joint information center to communicate with external
media outlets. The training was approximately two hours in duration and provided valuable
communication, knowledge, and situational awareness in advance of the main event.

                                     UNIFIED COMMAND RECOMMENDATIONS

There should be one comprehensive daily update report with input from all cooperators to
discuss during the 3:00 p.m. cooperators meeting.

It is recommended that all respective agencies (BLM, BLM LE, BRC, HGH, Washoe County,
Pershing County/Pershing County Sheriff, and State Agencies) at the Burning Man event
continue to operate under a UC System for 2015 and beyond.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07115
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 322 of 362
                                                                                                                            Page 7 of 44


                                                   4. EVENT PLANNING

Planning and coordinating for the Burning Man event is a year round workload. The staffing,
coordination, and planning process for 2014 began at the conclusion of the 2013 event. BRC
and the BLM recognized the need for a full time, year round position to assist in the planning
of the event. In 2014, the BLM Winnemucca District, with assistance from BRC, hired a
Project manager (PM) to work full time on the Burning Man event. The PM played an
integral role with planning and coordinated directly with the Winnemucca District, BRC, and
OLES to implement numerous changes to the planning and execution of Burning Man. The
PM’s involvement in the planning process increased the continuity of operations and
alleviated some of the planning burden placed on the Winnemucca District Manager, Region
3 Special Agent In-Charge, and Nevada State Chief Ranger.

The 2014 event relied on support from employees across the BLM. Support in the way of
both law enforcement and civilian operations was received from BLM offices across the west,
including Alaska. Law enforcement operations were supported by a larger cadre of civilian
personnel than in previous years. Two civilian operation chiefs were detailed to the event
and were beneficial to the planning and management of 2014 event. Their assistance in the
planning process was invaluable and their participation on conference calls and in meetings
leading up to the event was helpful and necessary for the execution of a successful
operation. The civilian operation chiefs provided oversight, leadership and accountability to
the vending, compliance, logistics, gate, public affairs, and communications teams. This
allowed law enforcement personnel to focus on public safety and enforcement of Federal
laws and regulations.

Law enforcement staffing for 2014 relied primarily on the BLM’s national detail list in order
to assign rangers and agents to the Burning Man detail. This list of names was compiled
approximately ten months prior to the start of the event. Staffing relied heavily upon this list
for the majority of the 72 rangers and agents assigned to law enforcement operations
(command staff, patrol officers, integrated units and investigations). Most if not all of the
officers at the 2014 were volunteers taken from this list resulting in positive attitudes, a
willingness to work and constructive interaction with event participants and staff.
Planning for staffing and drafting of the table of organization (TO) was an ongoing process
and continued up until two days prior to the beginning of pre patrol. Rangers and agents
who were initially on the TO found they had other commitments or were assigned to other
incidents as dictated by their field office or district managers. Names on the alternate list
were exhausted by the time a final TO was completed on August 17, just prior to the
beginning of pre patrol.

The Burning Man event is the most complex permitted activity on public land managed by
the BLM. There is a tremendous amount of information which needs to be disseminated to
officers who patrol the event for two to three weeks each year. Even though most of the
patrol officers are veterans of the event, it is still necessary to provide refresher training on


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07116
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 323 of 362
                                                                                                                            Page 8 of 44

best practices, protocols and expectations in order for a successful and safe event to take
place. In planning for 2014, command staff provided two WebEx briefings for rangers and
agents assigned to the event. These briefings were designed to give an overview of Burning
Man, define roles and responsibilities, and discuss expectations. One of these briefings was
provided for supervisors assigned to the event and the other was for patrol officers and
civilian operations personnel. These were provided and designed to decrease the amount of
time required during the main event briefing and training day which occurred on Saturday,
August 23. The second WebEx training had approximately 100 participants. With this many
individuals on the call, there were multiple distractions to include dropped calls and various
types of background noise.

On Saturday, August 23, command staff provided training to all law enforcement personnel
assigned to the event. This began with a main operational briefing to all law enforcement
and civilian personnel. The Winnemucca District Manager, Region 3 Special Agent in Charge
and the Pershing County Sheriff addressed the group as a whole. Following this briefing, law
enforcement personnel divided into four groups according to their respective shifts (days,
swings, nights, and investigations). These groups participated in eight training modules
which were provided in 45 minute increments and consisted of the following:

      1.   Procedures, Protocols, ICP Tour, Finance
      2.   Main Shift Briefing, Expectations, Report Writing
      3.   Radio Protocols
      4.   Medical
      5.   Crowd Control
      6.   IMARS and Evidence
      7.   Vending and Environmental Compliance.
      8.   BRC acculturation training.

Officers found the training to be beneficial and necessary; however, there was room for
improvement. Many of the training modules did not run for the allotted time frame of 45
minutes which led to officers having down time in between sessions. Additionally, these
training sessions were designed to provide the same material to all officers. However,
different questions were asked by some of the groups throughout the training modules
which brought up additional information that needed to be relayed to all officers.

                                       EVENT PLANNING RECOMMENDATIONS

Planning for the Burning Man event continues to improve. In 2014, most planning was
completed well before the event took place. The TO was constantly changing up until the
event began but this is to be expected with a detail this large. The national detail list is
helpful in determining which rangers and agents to detail to the event but it should not be a
requirement for officers to work the detail. The Burning Man detail is highly sought after by


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07117
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 324 of 362
                                                                                                                            Page 9 of 44

rangers and agents alike.

If officers do not want to assist in the detail they should not be forced to do so as their initial
attitude upon arrival to the event is often poor and can easily affect the attitude and
perception of those who are at the event voluntarily and are willing to work.

The WebEx training sessions are valuable and decrease the amount of time spent in briefing
on-playa. These trainings should continue but should be split up between law enforcement
and civilian operations. “Burning Man 101” needs to return for all personnel assisting in the
event who either have not been there before or have not worked the event in three
years. Some of the training modules presented on the training day could be delivered in
smaller WebEx training sessions (procedures, protocols, expectations, vending, compliance)
and provided to law enforcement personnel prior to arriving at the event. The other training
modules would need to be provided on-playa to include the main law enforcement
briefing. In 2014, law enforcement personnel were split into two separate groups for the law
enforcement briefing at the ICP. The information provided to each group was the same,
however, as with the training modules listed above, one group asked different questions
than the other which resulted in more information being provided to some groups.

The concept of having seven different training modules on the day prior to the beginning of
main patrol operations failed. In order for the training/briefing day to succeed, there should
be one training session for all officers which would run for seven to eight hours. This would
consist of the main shift briefing, procedures, protocols, finance, report writing, radio
communications, IMARS, evidence, vending and compliance. Some of these could be
covered in WebEx training sessions. Following this briefing, groups could break out into their
respective shifts and receive the medical and crowd control training. This would provide for
consistent messaging and ensure all officers receive the same information stemming from
questions and answers. It would also allow for more time to be dedicated to medical and
crowd control. After the training is completed, officers would be provided the opportunity to
familiarize themselves with the city and the layout of various art installations which is helpful
when responding to calls for service.

As part of the planning process for the 2015 event, shift commanders should be identified no
later than March 1st and should be more involved in the planning process and assignment of
shift personnel.

In the future, civilian operations should have a WebEx training that is separate from law
enforcement. Additionally, in previous years, command staff had provided a basic “Burning
Man 101” training to law enforcement officers who had not worked the event in the past or
who had not worked the event for several years. This would be beneficial to newcomers at
the event and reduce the amount of time spent by seasoned law enforcement officers on the
basics of the detail.

The draft 2015 Table of Organization will be in place by March 2015.


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07118
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 325 of 362
                                                                                                                          Page 10 of 44


The UC structure worked well in 2014 however, there is room for improvement. UC team
training in Reno should be held again prior to the 2015 event. Successes and failures could
be identified and the team could continue to learn and grow.

Command staff needs to ensure the number of officers on patrol is consistent with the
population of the city during the pre patrol, to include the day of the main event training.

The US Attorney’s Office and Pershing County District Attorney’s Office were unavailable to
deliver a legal update during the main event briefing due to limited staffing available on
weekends. OLES will communicate well in advance of the 2015 event to ensure officers
patrolling the event are given a legal update and review from the US Attorney’s Office and
Pershing County District Attorney’s Office.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07119
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 326 of 362
                                                                                                                          Page 11 of 44


                                        5. INGRESS / EGRESS EXTENSION

INGRESS / EGRESS EXTENSION
BRC proposed that BLM complete a Determination of NEPA Adequacy (DNA) to evaluate the
possibility of opening the gates to participant ingress early and leaving the gates open later
for participant egress. BRC stated the main reason for doing this was to alleviate traffic
congestion and related public safety issues on HWY 34 and 447, and to maximize use of
daylight hours for driving. BLM agreed and completed a DNA which made it possible to open
the main gate early in 2014, starting at 10:00 a.m. on Sunday, August 24 and stay open until
12:00 p.m. on Tuesday, September 2. Even though these extended entry and exit times were
allowed, BRC was told that no event activities would take place during these extended
periods. During these extended ingress and egress hours BRC was to require participants to
focus their activities on camp location, setup, and breakdown.

                              INGRESS / EGRESS EXTENSION RECOMMENDATIONS

INGRESS / EGRESS EXTENSION
Extending ingress and egress to the event, as described in stipulation 10, was a success in
2014 and helped alleviate traffic congestion and associated safety issues. It is recommended
BLM allow similar ingress and egress extensions for future events.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07120
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 327 of 362
                                                                                                                          Page 12 of 44


                                     6. LAW ENFORCEMENT OPERATIONS
                                                           INTEGRATION

Following the 2012 event, the BLM identified the critical importance of a fully integrated law
enforcement operation with the PCSO. In previous years, both agencies had separate
dispatch centers, worked independently under different operational plans, and did not
communicate effectively. The 2013 event included full law enforcement integration for the
first time. The integrated model proved to be the most efficient way to provide for public
safety, the protection of natural resources, and enforcement of laws and event regulations.
Integration allowed each agency access to a common dispatch center, joint management of
law enforcement resources, and the ability to effectively manage the enforcement of state
and federal laws.

Building on the 2013 event, adjustments were made in planning the 2014 event which
improved the law enforcement integration with Pershing County. The BLM Region 3 SAC and
the Pershing County Sheriff were members of the UC. Both agencies utilized a common
dispatch center and worked collaboratively on investigations and patrol functions.
During the 2014 event, each shift (day, swing, night) consisted of three integrated patrol
units. Each unit was staffed by a BLM Ranger and a Pershing County Deputy in a marked BLM
patrol vehicle. These units reported directly to a Pershing County Shift Supervisor. When a
law enforcement contact resulted in a violation of state law falling under the jurisdiction of
Pershing County, a Pershing County Deputy served as the primary case officer. The deputies
responded to person-on-person crimes, issued trespass notices in support of BLM’s closure
order, and responded to incidents to determine whether state charges were more
appropriate than federal charges. When a law enforcement contact involved violation of
federal law, the BLM Ranger served as the primary case officer. Integrated units also staffed
the mobile command trailer stationed in BRC and provided for prisoner transports to the
appropriate holding facility. In certain situations, the integrated units utilized resources from
the investigative division to fulfill investigative needs or as force-multiplying assets.

Procedurally, when a federal officer encountered a situation which developed into a
potential state case, the officer requested an integrated unit through dispatch. The
integrated patrol unit responded to the federal officer’s location and the Pershing County
Deputy determined if the incident met thresholds for state prosecution. If the integrated unit
adopted the case for state prosecution, the Pershing County Deputy became the case agent.
If the Pershing County Deputy declined the case on the merits, the federal officer determined
whether to proceed federally.

BLM officers, U.S. Park Police Detectives, U.S. Park Police Identification Technicians (ID
Techs), and Pershing County Deputies were also assigned to major crimes teams to
investigate complex cases, sexual assaults, and other crimes falling under Nevada state law.
The major crimes units responded to 30 incidents involving sexual assault, narcotic violations,
domestic violence, a fatal motor vehicle accident, public disturbance, trespass, assault, and

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07121
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 328 of 362
                                                                                                                          Page 13 of 44

stalking. The major crimes teams charged one individual with sexual assault, four individuals
with narcotic violations, one individual for domestic violence, and two individuals with
trespassing.

Throughout the event, threshold levels of drug possession for adoption of a case for
prosecution by PCSO were unclear and inconsistent. Early in the event it was clearly
established any cases involving the possession of marijuana would not be adopted by PCSO
for prosecution. For all other controlled substances, the thresholds changed throughout the
event. Conversely, threshold levels for federal prosecution were established well in advance
of the event and provided in writing by the U.S. Attorney’s Office.

Procedurally, when a federal officer discovered a large amount of controlled substances in a
vehicle, an integrated unit was called to the scene for assessment and determination on
whether or not the county would accept the case for prosecution. Once on scene, the PCSO
Deputy would gather information and place a call to the PCSO supervisor on duty. At times,
the supervisor would respond to the scene and assess the facts of the case before making a
determination on prosecution.

                                                    COMMUNITY POLICING

In 2014 the BLM enhanced community policing measures which increased positive feedback
from participants. The community policing approach assisted in changing the general
attitude and temperament of participants to be more trustful of law enforcement, as
illustrated by the overwhelming majority of positive BRC law enforcement feedback
forms. This paradigm shift is a direct result of community policing within the city and is
recognized as a central tenet to ensuring the success of the BLM mission during the event.

The objective of community policing during the event is to build collaborative relationships
between law enforcement, Burning Man staff, and participants to develop common solutions
to problems and increase trust in law enforcement. During the 2014 event, BLM law
enforcement met daily with Black Rock Ranger supervisors to identify ways in which law
enforcement and the BRR could collaboratively solve problems. One goal of law
enforcement at Burning Man is compliance with regulations and stipulations. BRR were able
to assist law enforcement with this goal by resolving issues in the city that did not require the
attention of BLM law enforcement. Examples include unauthorized parking, disputes over
theme camp boundaries, and notifying participants of required event driving stickers. This
collaboration illustrates the ability of law enforcement to partner with BRC to collaborate
and execute common solutions.

One of the best tools available for law enforcement to convey a message to a community is
through the media. In an effort to demonstrate the willingness of BLM law enforcement to
establish an open and honest dialogue with participants, members of the BLM law
enforcement command staff conducted a live radio show with Burning Man Information
Radio (BMIR) for the third year in a row. The intent behind the show was to present the

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07122
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 329 of 362
                                                                                                                          Page 14 of 44

mission and goals of law enforcement during the event in an unbiased, personable
manner. Transparency and open dialogue with community members is a key component to
the community policing model and was emphasized during the radio show. This included a
general discussion of the laws and regulations that participants must abide by, which are
important considering a large percentage of participants were attending the event for the
first time. The intent behind participation in the BMIR show is to provide facts, dispel
rumors, encourage and promote participant interaction with law enforcement, and educate
participants to achieve compliance at the lowest possible level.

Law enforcement officers assigned to the event initiated numerous public contacts in the
city. Officers received high praise from participants this year for creating a safe environment
for participants. This praise was echoed by the BRR. Public interactions are the most
common method through which BLM law enforcement builds relationships with participants.
These positive interactions are important in building trust and creating an environment of
respect amongst the participants.

By assigning officers to specific patrol areas during the 2014 event, the reliability of a law
enforcement presence throughout all areas of the city ensured an equitable level of
protection. A combination of foot, vehicle, and UTV patrols were utilized in an effort to
connect with neighborhoods in the community. In addition to the thousands of daily
interactions with participants, a total of 334 documented public assists were made with
members of the public during this year’s event. Documented public assists ranged from
medical aid to providing directions or escorting lost individuals to their campsites. The
following examples illustrate the value BLM law enforcement placed on providing for public
safety during the 2014 event:

      ● A BLM Ranger patrolling the playa near the boundary fence encountered two elderly
        females in their 80’s that were lost, and without water, during an intense afternoon
        dust storm. The BLM Ranger gave the participants a ride back to the campsite,
        keeping a dangerous situation from turning into a tragic one.
      ● A BLM Ranger assigned to perimeter patrol observed an individual walking away from
        the event. Upon contact, the ranger determined the participant to be very upset over
        a recent break-up with his girlfriend. The ranger spent an hour with the participant,
        talking through his problems, ultimately convincing the participant to return to the
        city and his camp. During this contact, the ranger learned the distraught participant
        was walking into the desert with no plan to return. The law enforcement presence
        and willingness to spend the necessary time with the distraught person kept a
        dangerous situation from turning tragic.

                                                MOBILE COMMAND TRAILER

A key component to the community policing model at the event is the mobile command
trailer. The law enforcement mobile command trailer was staged at “5:15 and Esplanade”
next to the Humboldt General Hospital and near the Black Rock Ranger Station. The trailer

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07123
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 330 of 362
                                                                                                                          Page 15 of 44

was staffed by the integrated patrol units. The integrated units worked at the mobile
command trailer and provided a non-confrontational and educational venue for participants
to meet with law enforcement officers. The mobile command trailer provided an
opportunity for participants to have positive interactions with law enforcement and learn
about the mission of law enforcement.

In addition, the mobile command trailer served as a central location for participants to report
criminal activity. When participants presented information that required immediate law
enforcement action, the integrated unit staffing the trailer contacted dispatch for assignment
of law enforcement resources. If a response unit was not available, the integrated unit
locked up the mobile command trailer and responded to the reported incident. The mobile
command trailer also served as a location for interviewing suspects/witnesses and report
writing.

                                                              STAFFING

PATROL
During the pre-event detail (August 19-August 23), a total of 15 patrol officers worked
overlapping 12-hr shifts (day, swing, night). The estimated population on August 19 was
2,649 and grew to an estimated 18,000 by August 23, nearly 1/4th of the peak
population. While some of these participants were actively engaged in construction of the
city, the majority were pursuing recreational interests. This unexpected increase in
population caused law enforcement to adjust shift hours for greater shift overlap on August
23. This change was necessary for officer safety and to provide for an appropriate level of
law enforcement services.

During the main detail (August 23-September 1), the total number of federal patrol officers
was 53. Similar to the 2013 event, each shift consisted of a shift commander and two patrol
supervisors. This model provided direct oversight and command of field operations and
personnel assignments. Patrol officers were assigned to one of three overlapping 12-hour
shifts (day, swing, night). Each shift had three integrated units (BLM and PCSO deputies)
that were responsible for staffing the mobile command post, delivering trespass notices, and
investigating crimes in which Pershing County had jurisdiction. In addition, each shift had
one unit specifically assigned to perimeter security. These units were responsible for
coordinating with the Burning Man gate and perimeter shift leads and served as a liaison
between BLM law enforcement and the Burning Man perimeter function.

Shift commanders and patrol supervisors conducted daily briefings at the beginning of each
shift and held a debrief at the end of each shift. The briefings allowed patrol supervisors to
emphasize areas of concern, address daily goals, assign specific duties, provide sensitive
intelligence, and pass pertinent information to the next shift. Law enforcement operation
chiefs attended these briefings to provide direction from agency administrators and the UC.

Patrol supervisors and shift commanders assigned each patrol unit to a designated part of


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07124
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 331 of 362
                                                                                                                          Page 16 of 44

the city for their shift. These areas consisted of Gate Road, 3 o’clock, 9 o’clock, and perimeter
locations. Officers were expected to stay in their assigned patrol area, respond to calls for
service, and proactively conduct vehicle and foot patrols. Specific patrol areas were assigned
to provide law enforcement services throughout the city and allow for immediate response
to calls for service. This model worked well in 2014 and should be followed for future events.

For the post event (September 2-5), a total of 15 patrol officers worked overlapping 13-hr
shifts (day/night). The command staff structure was demobilized on Wednesday, September
3. In direct response to the decline of the city population, the total number of officers was
reduced to five on Thursday, September 4. By Friday, September 5th, the number of patrol
officers was further reduced to one.

INVESTIGATIONS
The investigative division consisted of 30 total officers including 14 BLM Special Agents, 3
BLM Rangers, 1 USFS Officer, 3 U.S. Park Police detectives/officers, 3 U.S. Park Police ID
Techs, and 6 Pershing County Deputies. Investigators supported the uniformed patrol
component by supplementing patrol activities and assuming control of complex
investigations. Investigative team leaders developed a plan to coordinate vending and
environmental compliance investigations with BLM civilian employees at the event. They also
acted as the primary intelligence gathering unit throughout the event.

                                          INTEGRATION RECOMMENDATIONS

Every effort should be made to build upon the foundation created during the 2014 event.
The success of BLM and Pershing County integration is largely attributed to PCSO Sheriff Rich
Machado’s vision and leadership which was exemplified by PCSO supervisors Bob McDonald
and Mary McDonald. Sheriff Machado understood the value and efficiency of law
enforcement integration and worked closely with OLES leadership to make integration a
reality and success. Sheriff Machado will retire in January 2015 which means the level of
integration at future events will be largely dictated by a new administration. BLM-OLES
leadership will engage the Pershing County Sheriff Elect, the Pershing County District
Attorney Elect, the Pershing County Commission, and other political entities to highlight the
benefits of law enforcement integration.

Planning for law enforcement integration must include joint training, especially with
integrated units and major crime teams. This would allow personnel familiarization prior to
the start of the 2015 event and alleviate indecision when considering avenues of criminal
prosecution. Prior to the 2014 event, PCSO deputies were unable to participate in joint
training with the BLM because they were required to complete state training for the Sheriff
and were not scheduled to begin working until the event gates opened.

The inherent nature of person on person crimes such as sexual assault, rape, and battery
requires a Pershing County deputy be heavily involved. These cases will be exclusively


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07125
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 332 of 362
                                                                                                                          Page 17 of 44

prosecuted through the Pershing County District Attorney’s Office. Therefore, Pershing
County deputies must be part of the investigation or a federal officer must be deputized to
carry the burden of state prosecution and liaison with the District Attorney.

If the lack of available jail cells at the Pershing County Jail is a limiting factor in accepting
cases for prosecution, there are several recommendations that should be considered to
alleviate the problem. One possible solution would be contracting with either Washoe
County or the Lovelock Correctional Center for temporary housing of inmates. This would
create a financial burden on Pershing County, who would have to pay to house inmates in
these alternate facilities. This money could be recouped through cost recovery or by
contractual modification. A second alternative would be establishing a VTC connection with
the county courts in Lovelock, coupled with creating a larger detention facility at the ICP. By
increasing the detention facility capacity to several holding cells, individuals arrested on state
charges could be held until a VTC link could be established for initial appearance before the
county judge. If the ICP detention facility was full, transport to Lovelock would be used as a
secondary option. A third alternative would be the issuance of a summons by PCSO in lieu of
an arrest. While this may not be possible for all cases, it should be considered as an
alternative tool for prosecuting controlled substance cases.

The second and third alternatives would also prevent the loss of an integrated unit to
transporting prisoners to Lovelock, which can take up to five hours round-trip. In 2014, the
integrated units were solely responsible for transporting prisoners to Lovelock. This reduced
the number of available integrated resources in the field. It is recommended that non-
integrated PCSO units be utilized for prisoner transport in future events.

                                   COMMUNITY POLICING RECOMMENDATIONS

It is recommended that use of the mobile command trailer continue for future events. It is
also recommended all patrol officers assigned to main event spend time at the mobile
command trailer. This would prevent closing of the trailer during increased workloads for
the integrated patrol units. The BLM should also continue purchasing public land educational
items. These items are shared with the participants for education on leave no trace and law
enforcement. This will highlight the importance of providing outreach and public relations
within the community. Similar to the BLM interpretive camp, it would prove helpful to have
a BLM law enforcement kiosk for display at the mobile command trailer.

It is also recommended officers at the mobile command trailer provide feedback forms for
participants to comment on their interactions with law enforcement. One idea is to use a
touch screen mobile device for participants to provide instantaneous feedback. Officers
could also provide instructions to participants for completing online feedback forms to
capture participant feedback. In addition, a tracking system needs to be established to
document the number and type of contacts made at the mobile command post.



 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07126
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 333 of 362
                                                                                                                          Page 18 of 44

During the 2014 event, the Black Rock Ranger Headquarters received feedback on ranger
activities and reported on feedback received during the BRR meeting every morning. In the
future, it is recommended that BRC provide BLM law enforcement with copies of all written
feedback they receive throughout the event. This will allow command staff the opportunity
to track and analyze participant interaction with law enforcement during the event.

It is also important that law enforcement continue to develop a partnership with the BRR to
improve reporting procedures and establish protocol for BRR interactions. Numerous times
during this year’s event, BRRs were requested to assist BLM law enforcement and were
either non-responsive or they had lengthy response times. BLM shift commanders do not
currently have any means of speaking directly with the BRR Officer of the Day (OOD). To
increase effectiveness of communication, it is recommended that patrol commanders have
access to a BRC radio so they can communicate directly with the OOD. This will provide shift
commanders a direct line of communication with BRR, allowing for more effective and
efficient communication of on-the-ground needs.

It is recommended that more officers bring UTVs from their home units to increase the
number of UTV patrols for the 2015 event. In 2014, UTV patrol proved to be a useful tool for
interacting with participants and navigating the event site.

To increase outreach and promote transparency of the BLM law enforcement function during
the event, BLM public affairs could be utilized to create a short video highlighting the
concepts of community policing. This video would help cast a positive image on BLM’s law
enforcement mission and its integration with BRC and PCSO to provide for public safety and
enjoyment at the event. Additionally, BLM could prepare public service announcements to
air on BMIR throughout the event.

                                              STAFFING RECOMMENDATIONS

UNIFORMED PATROL
On several occasions, it was necessary to hold over two to four officers from the swing shift
to assist the night shift officers with patrol duties. This occurred when there was a high
volume of calls and/or multiple units were assigned prisoner transports. This amounted to
one to two hours and was authorized by the BLM Law Enforcement Night Operations Chief.
Rather than assign more officers to the event, this practice should continue in the future.

The assignment of patrol sectors should continue in the future. This mechanism allowed for
law enforcement resources to be deployed throughout the event site and provided flexibility
for increasing coverage in high use areas.

STAFFING
No additional LE staffing is anticipated. However, for the pre-patrol program, more officers
could be brought on duty early in direct relation to the growing population. As an example,


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07127
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 334 of 362
                                                                                                                          Page 19 of 44

BLM could increase the number of officers to 20 on Thursday and 25 on Friday in incremental
response to the growing city population. A second alternative would be to have the main-
event briefing on a Thursday or Friday (population 6,500+ or 11,000+) and begin the first shift
on Friday or Saturday (population 11,000+ or 18,000+). Either of these options could be used
to increase adequate patrol coverage in the city. Alternatively, the BLM and BRC could
tightly control and limit the number of participants who are allowed to enter the event prior
to the official opening and keep law enforcement pre-event staffing at a similar level as
2014.

During the 2014 event, the operations chief was integrated with the UC structure. As a
result, operation chiefs attended numerous meetings throughout the day, to include the
internal meetings, UC meetings, the Black Rock Ranger meetings, and various other
coordination meetings between BRC and BLM. The position was often times unavailable for
meeting the operational needs of the patrol branch. As a recommendation for future events,
the table of organization should have a law enforcement branch chief (part of UC), a day
operations and night operations chief, supported by shift commanders and patrol
supervisors.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07128
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 335 of 362
                                                                                                                          Page 20 of 44


                                                      7. BLM MEDICAL

For the past three years, the BLM OLES partnered with the U.S. Department of Health and
Human Services (DHHS) Center for Tactical Medicine (CTM) to provide premier medical care
for federal employees working at Burning Man. The primary DHHS tactical medics have a
strong working relationship with the BLM.

Tactical medicine is the subspecialty of emergency medicine that focuses on the
incorporation of force protection principles to provide medical support to law enforcement
missions. Often referred to as Tactical Emergency Medical Support (TEMS), the fundamental
goal of tactical medicine is to “protect the protectors” by providing a full spectrum of
medical support to special response teams along the pre-incident, incident, and post incident
continuum.

The mission of the CTM is to provide the highest quality medical oversight, training, and
operational support to federal law enforcement in the course of their duties. This is
accomplished with specially trained medical personnel who are dually trained in law
enforcement. Due to the unique working relationship between the BLM OLES and DHHS,
medical care is extended to all federal employees working at Burning Man, not just law
enforcement personnel. The intent is to provide 24-hour professional on site medical care to
federal employees so they remain healthy and fully engaged.

The Burning Man event poses a daunting task for the DHHS tactical medics. They must plan
for every conceivable scenario; from routine health care such as illness and minor abrasions
to catastrophic mass casualty. They set up a fully functioning medical clinic at the ICP
capable of treating any condition within that spectrum. Federal employees work long,
strenuous shifts at Burning Man and rely on the tactical medics to keep them healthy.
Four tactical medics were assigned to the 2014 event. These medics represented the DHHS
and BLM law enforcement program. They were supplemented in the field by several BLM
Rangers and Special Agents who have collateral duties as EMTs. However, those rangers and
agents were not part of the medical unit under the UC structure in 2014. Under the UC
structure, a designated medical unit leader reported directly to the law enforcement
operations chiefs.

The medical unit was operational only during the main event. During that time, they logged
approximately 217 patient visits and 41 law enforcement K-9 treatments. An overwhelming
majority of those patients were seen for routine medical care such as eye wash, minor
wound care, over the counter pain relief, and over the counter medicine. It became readily
apparent the medical unit should be fully operational during pre-patrol and post patrol at
future Burning Man events. The need for medical care during that time was evident and
federal employees volunteering to work during those periods should not be without quality
medical care. Much like during the main event, there should be access to on site 24-hour
medical care when federal employees are working at Burning Man, regardless of whether


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07129
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 336 of 362
                                                                                                                          Page 21 of 44

the gates to the event are open. This can be accomplished by using BLM medics who are
part of the newly established national law enforcement medical program to staff the medical
unit outside of the main event.

                                          BLM MEDICAL RECOMMENDATIONS

The tactical medics from DHHS must adhere to the UC structure and be accountable to the
law enforcement operations chief or designated supervisor. There were times during the
2014 event when the medics were not responsive to the operations chief and spent
significant amounts of time patrolling BRC instead of staffing the medical trailer at the
ICP. The medical unit functioned more like an independent entity than as an integral part of
the UC structure. The medical unit must work for and with the law enforcement operations
chief, not as an independent branch. The primary mission of the medics is to provide for the
safety and health of federal employees working the event, not to patrol the city or spend an
inordinate amount of time at rave locations. At a minimum, the medical trailer should be
staffed by one DHHS tactical medic and one BLM EMT at all times. There were periods
during the 2014 event where all of the medics were deployed inside BRC even though they
were not responding to a medical emergency. For example, a law enforcement operations
chief cited three separate instances where he went to the medical trailer for treatment and
found it unstaffed.

Future planning should consider using BLM law enforcement EMTs to supplement the
medical unit as a collateral duty to assigned shift work. This would accomplish two
goals: adequately staffing uniformed patrol shifts and supplementing the medical staff with
trained BLM law enforcement personnel who could patrol the city and quickly respond to
medical needs if necessary. It would also justify assigning additional medical resources to
the pre, main, and post event detail because certain BLM law enforcement personnel could
fulfill dual roles. Ultimately, the medical unit leader must be responsible for managing assets
and ensuring 24-hour medical coverage at the ICP and in the field while being fully integrated
in the UC structure.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07130
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 337 of 362
                                                                                                                          Page 22 of 44


                                          8. COMMUNICATIONS CENTER

The 2014 event included an onsite law enforcement and civilian communication center. The
law enforcement communication center was staffed by federal dispatchers and managed by
a lead mission support technician from the Federal Law Enforcement Communication Center
(FLECC). The communication center was located at the ICP and operated out of a single wide
60 foot trailer. The communication center provided 24 hour dispatch services to
approximately 150 law enforcement and civilian employees during the 2014 event.

In order to have a fully functional law enforcement communication center (dispatch) with
criminal history capabilities required a tremendous amount of pre-planning and multiagency
coordination. The Nevada Criminal Justice Information System (NCJIS) is the primary link for
providing criminal history information. NCJIS is managed by the Nevada Department of
Public Safety. To link into NCJIS requires a justice link test server, firewall, internet
connection, cisco connection, and computer aided design (CAD) database server. NCJIS is
required to ensure that each dispatch connection is adequately protected. Each of the above
connection links requires NCJIS coordination and approval. Due to the law enforcement
communication center being operated at a temporary location, NCJIS conducted an onsite
audit during the 2014 event.

The technical expertise required a specialized skillset and months of pre-planning. The pre-
planning team consisted of a lead mission support technician, Arizona State Chief Ranger,
two Burning Man project managers, supervisory telecommunications specialist, Nevada State
Office telecommunications specialist, Las Vegas special agent, and the Nevada Assistant
Special Agent in Charge. This workload required the above specialists to mitigate their 2014
workload measures and spend months of planning to meet the dispatching needs of the
2014 event. Because of the technical expertise and skillset required for these positions, the
loss of any one has the potential to weaken the effectiveness and functionality of the
communication center unless a competent back-up has been identified.

                               COMMUNICATIONS CENTER RECOMMENDATIONS

For the 2015 event, if approved, the BLM should explore one of two options early in the
planning process.

      1. Hire a third party company to provide the law enforcement dispatch services to work
         at the ICP. NCJIS will require a background investigation for each dispatcher.
      2. Use radio over internet protocol (ROIP) technology and work with an off-site federal
         communication center to provide dispatch services for the 2015 event. This would
         include detailing additional dispatchers to that center to account for the increased
         workload. This communication center would need to be NCJIS compliant or an
         equivalent system, a CAD database server, and other requirements specific to running


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07131
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 338 of 362
                                                                                                                          Page 23 of 44

           a fully functional law enforcement dispatch center.

The ESD dispatching console should be co-located in the same building as the BLM
communication center. This would ensure adequate resources can be dispatched in
response to emergency service calls, and would eliminate the inefficient and unnecessary
need to relay requests between dispatchers located in different buildings.

A mutual aid channel should be established for future events. This channel would be vital in
a serious law enforcement event, such as an active shooter or mass casualty event, which
would require a response from multiple external law enforcement agencies.

The CAD database continues to improve each year. In order to seek excellence and maintain
quality service the BLM should consider a year-round contract. This service would allow the
BLM to facilitate year-round meetings, provide realistic timeframes, and develop objectives.
This contract would further allow the DOI/BLM IMARS team and CAD vendor to
communicate and increase productivity during implementation at the event.

It is recommended BLM take steps to build capacity within the technical positions of the
communications center. This would ensure its functionality and effectiveness continues in
the instance key personnel cannot return or are forced to leave the event early. This can be
done through cross-training and development or recruitment of capable dispatchers.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07132
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 339 of 362
                                                                                                                          Page 24 of 44


                                                         9. EVICTIONS

The BLM evicted seven participants from the 2014 event based on authority granted within
Title 43 of the Code of Federal Regulations. All evicted persons were issued trespass notices
and forfeited all privileges to be present within the public closure area. Reasons for evictions
included possession of controlled substances, possession of dangerous weapons, creating a
hazard or nuisance, and disorderly conduct. BLM officers working the event who requested
an eviction for “just cause” received concurrence of the law enforcement operations chief
and/or the investigations chief prior to each eviction. In support of the eviction, the BLM
officer requesting the eviction submitted a probable cause statement or incident report
documenting the circumstances leading up to the eviction request. Because BLM coordinates
with PCSO to complete each eviction, BLM and PCSO should dialogue to develop standard
eviction protocols

Evicted persons received a formal trespass notice from the PCSO, informing them they had
been evicted from the Burning Man event and were not allowed to re-enter. Once the
decision to evict was made, the evicting officer requested assistance from the BRR through
BLM dispatch. The response for assistance with an eviction was inconsistent throughout the
event. Several times, the BRR provided BLM assistance in ensuring evicted persons were
escorted outside of the closure area.

Other times, evicting officers were advised BRC had no BRR available to assist with a BLM
eviction. This service is very helpful as it allows BLM to continue providing critical law
enforcement services throughout the city. As such, the BLM should communicate the
importance of this relationship early on in the event and work closely with Black Rock Ranger
supervisors to ensure success.

                                             EVICTION RECOMMENDATIONS

BLM will adhere to new standard operating procedures (SOPs) for evictions that will clearly
identify the steps and procedures for all evictions such as:

      ● Request for eviction is made to shift commander or investigations supervisor who
        then seeks concurrence with the operations chief.
      ● If a decision to evict is made, a PCSO unit will be called to the scene.
      ● The participant’s ticket will be seized by the evicting officer and a receipt for property
        will be issued.
      ● If the participant is not in possession of a ticket (e.g. ticket is waiting at will call)
        follow-up will be made with BRC staff at will call to locate and seize the ticket.
      ● BLM and PSCO coordinate to develop standard eviction protocols, which then lead to
        consistent standard operating procedures.


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07133
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 340 of 362
                                                                                                                          Page 25 of 44

      ● Pershing County will issue the evicted person a trespass notice advising them of the
        consequences should they return to the event.
      ● The evicted person will be photographed, and the photos will be provided to dispatch
        for use in an eviction log that will be updated each shift.
      ● In conjunction with BRR, the evicted person will be escorted from the event. If the
        evicted person cannot be transported by BRC, a pre-identified drop point outside of
        the closure area will be identified for use by law enforcement officers.
      ● Once the eviction is complete, a copy of the trespass notice will be provided to the
        shift commander or investigations supervisor.
      ● All evictions must be entered into IMARS and tracked through CAD.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07134
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 341 of 362
                                                                                                                          Page 26 of 44


                                                  10. REPORT WRITING

In 2013, incident data captured through the CAD system was transferred into IMARS upon
completion of the detail. Officers were required to complete their IMARS reports while back
at their home duty stations. As a result, some officers failed to complete these reports in a
timely manner. In 2013, the data conversion was problematic and led to incomplete data
transfer and incorrect assignment of officers. As a result, changes were implemented for the
2014 event. DOI provided an IMARS database administrator and IMARS system
administrator on site. Once network communications were established, DOI personnel
automated the process so CAD events were imported into IMARS within 10 minutes of the
event being closed in the CAD. This real-time import allowed officers to complete their
IMARS reports prior to the end of their respective shifts. Unlike the 2013 event, the data
transfer from CAD to IMARS in 2014 was much more accurate. This saved officers from
having to manually enter incident times, addresses, suspect, or vehicle information. Many
officers had positive comments on the requirement they complete all paperwork at the end
of each shift as it allowed them to return to their home units without the need to complete
paperwork.

                                       REPORT WRITING RECOMMENDATIONS

For the 2015 event, it is recommended DOI personnel be available onsite as they are
essential to contributing to the success of IMARS and report writing. These DOI personnel
provide onsite technical support for field officers which leads to greater efficiency and
accuracy of reporting. For the 2015 event, there will likely be a newer version of IMARS
software. Additionally, if the BLM is successful in deploying driver’s license readers and a
disconnected mode support prior to the event, DOI IMARS personnel will be critical to
ensuring the success of reporting during the event.

Continue to use the violation notice processing method developed in 2014.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07135
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 342 of 362
                                                                                                                          Page 27 of 44


                                                        11. STATISTICS

During the 2014 event, there were a total of 1,902 incidents reported by law enforcement.
The following is a breakdown of these incidents:

      ●    334 Public Assists
      ●    860 Traffic Stops
      ●    520 Verbal Warnings
      ●    230 Written Warnings
      ●    392 Citations
              o 104 issued on entrance road
              o 205 for possession of a controlled substance
                       ▪ 117 Marijuana
                       ▪ 30 Ecstasy
                       ▪ 18 Cocaine
                       ▪ 40 Other
              o 52 of the PCS citations were for multiple drug types
              o 50 for motor vehicle violations

According to BRC’s count, the peak population of Black Rock City was 75,234 (participants
and staffs/volunteers). Using this number, only 0.5% of participants at the event received a
citation. Only 1.4% of the city’s population was contacted for a law enforcement incident.
BLM Rangers and Agents exercised a great deal of discretion when issuing citations and
education was the preferred method in which they dealt with most violations.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07136
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 343 of 362
                                                                                                                          Page 28 of 44


                                              12. CIVILIAN OPERATIONS

During the 2014 event, the BLM planned for and deployed 40 positions in the civilian
operation section of the event management program. The civilian operation section
included a UC position, three management programs, and six civilian event functions which
included supervisory positions (operations chiefs), two event support positions, and three
event operational positions. The support functions included the logistic team and the
communication team. The operational positions included vending compliance,
environmental compliance, and the gate team. (Note: the dispatch and medical functions
were managed by the law enforcement operation section) All of the civilian functions
reported to the BLM UC position, through the civilian operations chiefs. The civilian
management programs included the PM, contracting, finance, and the PIO/statistics tracking,
which reported directly to the BLM UC position. The civilian operations section worked very
well during the 2014 event however there are a few recommended changes to the section.
Individual functions recommended changes are also addressed.

For another year, the working knowledge and subject matter expertise from Mark Pirtle
greatly assisted pre planning, planning, and implementation. Mark was also able to mentor
the permanent PM for Winnemucca District and this shadowing assignment was needed and
allowed.

Another success within the civilian operations was the two operations chiefs. The operations
chiefs and their ability to plan, schedule and track provided a much needed presence during
the planning stages of the event. Without the operation chiefs this workload would have
been on the PM/DM and some tasks may not have been completed. During the event the
operation chiefs provided the DM/AA/PM and others the eyes, ears and boots on the ground
on all facets of the SRP. Their personalities, critical thinking skills and problem solving
occurred hourly and daily and were a true asset to the civilian operations and to the AA.

In past years BLM, thru the Great Basin Institute (GBI), has planned and implemented the
Interp Camp in the city. The current assistance agreement with GBI has been modified to
include the Interpretation Camp. Each year the theme of the camp has varied, and the
theme is agreed upon in the early calendar year so that planning, ordering, and
implementation can be successful. For the past two years, there has been an enhanced
desire from the Washington Office, BRC, and the friends of High Rock Black Rock to have BRC
play an active role in leading and implementing of BLM’s Interp Camp. These active roles
have been discussed and discouraged by the Winnemucca District. Thus, BLM Winnemucca
District will continue to be the lead.

                                    CIVILIAN OPERATIONS RECOMMENDATIONS

Create new position of facility manager for the planning and implementation of the lodging


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07137
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 344 of 362
                                                                                                                          Page 29 of 44

program (Bruno’s or man camp), the planning and execution of the food vending program,
the planning and execution of the BRC ICP facility build out program, (COR of BRC contracts),
the planning and execution of the logistics team, the planning and execution of the gate
team, and the planning and execution of the communication team (repeaters/radio
network). During the event, this position would report to the civilian operations chief. During
planning, this position would be part of the BLM planning team and report to the PM.

In turn, only one operations chief will be part of the 2015 planning and implementation and
the second position may be approved with the recommended facility manager.

Also during the pre-planning stages for 2015, the AA, PM, and operations chief will further
define and finalize roles and responsibilities for the operations chief and facility manager.
In the spirit of integration and teamwork, in 2015, the Interp Camp staffing and operations
will be placed on the table of organization under the supervision of the civilian operations
chief.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07138
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 345 of 362
                                                                                                                          Page 30 of 44


                                                             13. GATE

During the 2014 event management operation, BLM planned for and deployed five BLM
civilian employees from the BLM fire program as the BLM gate team during the main event.
The gate team was supervised by the civilian operations chief. A new section to BLM’s IAP
was added to outline the protocols/duties of the gate team. A duty station within BRC’s gate
operation center was dedicated to the BLM gate team. The BLM gate team had a lead and
two teams of two for 24 hour coverage at the gate. A marked BLM workstation trailer was
provided to the gate team at their duty station. The intent of BLM event management was
for the BLM gate team to engage and integrate with BRC’s gate operations as much as
possible, to develop a good working relationship with BRC gate supervision, observe and
learn BRC gate procedures, engage with and assist incoming participants when appropriate,
report perceived, developing or potential problems at the gate involving BRC’s population
reporting/tracking system and any health and safety issues, including the reporting of
sovereign citizen or militia markings by incoming participants and to actively participate and
assist BRC in any gate closure operations resulting from lost child events, weather events and
SRP compliance (participant population cap) events. The deployment of the BLM gate team
was successful and should continue in future events with the idea of more integration with
BRC and more responsibilities for the combined management of gate operations by the BLM
gate team.

                                                 GATE RECOMMENDATIONS

Continue discussions between BLM planning team and BRC on the event management intent
of the BLM’s deployment of a gate team in 2015 for more integration and responsibilities.

Review BLM gate team protocols and update with agreed upon increase of duties and
responsibilities.

Review BLM gate team staffing levels to reflect any increase in duties and responsibilities.

Based on the diverse activities at the gate, BLM will recommend additional staffing at the
gate in 2015.

In 2015 the BLM gate team will be more interactive and integrated into BRC’s team and also
with the participants.

It is also recommended that the gate team have educational trinkets and other “gifting”
items related to BLM and/or BLM law enforcement to hand out.

Provide an appropriately marked BLM workstation trailer to the gate team.

Provide a light tower at BLM workstation gate location.

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07139
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 346 of 362
                                                                                                                          Page 31 of 44


Provide a burn barrel at BLM workstation gate location for night operations, due to cold
temperatures.

Provide BLM gate team with BRC radios.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07140
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 347 of 362
                                                                                                                          Page 32 of 44


                                                         14. VENDING

BRC and BLM also developed a vending protocol which required mutual agreement and
information sharing for all permits issued before and during the event. In 2014, the Black
Rock Field Office issued 76 SRPs for vending in association with the Burning Man event,
roughly a 100% increase over the previous year. The vending team also works closely with
BRC in order to ensure both entities are aware of all known vending operations within the
city and airport.

BLM collects a 3% fee for gross receipts on each SRP processed in order to obtain fair value
for the private commercial use of public lands. The fees collected from vendors at Burning
Man can be used to further the mission of the NCA and other public lands within the
Winnemucca District.

The vending compliance team consisted of three civilian BLM employees including a team
lead and two field-going staff. The original team had four members but one was unable to
attend in 2014. The team’s workload was supervised by the civilian operations chief, and
advised by the PM. A BRC liaison was designated as the point of contact for communications
between BLM and BRC. One BLM vending team member was stationed at the airport and
another at the Point 1 vendor gate near the 12 Mile entrance. The goal of the vending
program is to monitor and conduct compliance checks on vendors who hold special SRP as
part of the Burning Man event, and to ensure that those vendors who may need SRPs are
identified and processed appropriately. The team member stationed at the airport did
compliance monitoring on existing SRPs, and look for other air carriers who may require an
SRP. The team member stationed at the point 1 vendor gate does compliance monitoring for
commercial vendors and seeks out those vendors who may require a permit. Due to the
inability of one team member to work the event in 2014, the team lead also functioned as a
rover, seeking out and monitoring SRPs on an ongoing basis and looking for non-permitted
vending operations. All three team members served as rovers within BRC as needed. In
2014, a full-time outdoor recreation planner was detailed to the Winnemucca District for the
sole purpose of handling business related to event vending SRPs, the Burning Man SRP,
associated NEPA issues, and to plan and implement the vending compliance.

In 2014 BLM was equipped to issue SRPs on-playa during the event. Previously the only
option for vendors found operating illegally was ceasing operations, citations, evictions, or a
combination of the three. The ability to issue SRPs on-playa provided another option for
well-intentioned vendors, or those who did not realize their operations would be classified as
vending.

Because the BLM had the ability to issue SRPs on-playa in 2014, the vending team was able to
make several positive contacts with individuals and theme camps who technically needed an
SRP, but were not aware of it. This allowed BLM to bring them into compliance while
developing a good relationship with the vendor.

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07141
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 348 of 362
                                                                                                                          Page 33 of 44


The vending protocol and SRP process led to a smooth flow of information between BLM and
BRC. It also made it clear how individual situations would be handled both before the event
and on-playa. This led to upfront coordination and effective working relationships between
Winnemucca BLM, BRC, and vendors in 2014.

                                              VENDING RECOMMENDATIONS

Continue with the upfront coordination between Winnemucca BLM and BRC on the
process/protocol for vending SRPs.

BLM should continue to maintain the ability to issue SRPs on-playa during the event.

Recommend BLM continue to use and update vending protocol for 2015.

Bring vending team in during pre-event. This would allow the vending team to interact with
vendors and camps that are issued SRPs, identify problems early, and establish good working
relationships with vendors and BRC. This would also allow the vending team to process and
issue new SRPs to vendors who may need one in a more timely fashion.

When issuing SRPs, vendors should be required to identify their location in BRC. This would
allow the vending team to quickly find the vendors.

Continue to hold a daily meeting with BRC.

Obtain a summary of BLM permitted air carrier traffic in advance.

The staffing for the vending team will remain at four positions (team lead, airport team
member, point 1 team member and rover).




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07142
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 349 of 362
                                                                                                                          Page 34 of 44


                                                         15. LOGISTICS

During the 2014 event the logistics team consisted of six civilian BLM employees including a
team lead. The team was supervised by the civilian operations chief. The team was divided
into a three person day shift and a two person night shift with the team lead overlapping
during the pre, main and post events for 24 hour coverage. A subset of the team was
deployed during the set-up and breakdown weeks. This was the first year BRC assumed the
responsibilities for the ICP build-out and ICP servicing, as per the BRC contracting MOU. The
BLM logistic team worked well with the BRC Department of Public Waste (DPW) assigned
personnel at the ICP; however there was initial confusion on the division of labor between
the logistic team and DPW because many of the previous duties of the logistic team were
assumed by DPW. This was true during the set-up and breakdown weeks.

The logistics team assumed all responsibilities that required work inside the BLM modular
buildings or escorted DPW personnel during any responsibilities that required their presence
inside the modular building. The logistics team also assumed the responsibilities of assigning
and maintaining the UTV program and running/maintaining the BRS lodging program, which
resulted in improvements over previous years. The BLM event management team
considered the logistics team a major success due their outstanding attitudes, efficiency,
timeliness, and excellent personal communication skills.

Black Rock Station continues to be a valuable resource for BLM during the pre-event, event
and post event. The barracks and trailers continue to serve the purpose and need of those
who lodge and use the barracks or interp center.

                                             LOGISTICS RECOMMENDATIONS

With the success of the BRC contracting program for the ICP build-out and servicing, the BLM
can reduce the staffing of the logistics team by one position. BLM would retain a team lead,
a two person day shift, and a two person night shift. The type of detailer that will be
recruited for these logistics positions should be mix of Winnemucca district employees and
off-district federal employees with maintenance backgrounds. The logistics team will begin
work during setup week and continue through breakdown week, a period of approximately
five to six weeks.

The event UTV program supported the management, law enforcement, compliance, vending,
gate, communications, and PIO teams for transportation within the event. In 2014 20 UTVs
were rented under a government contract. This proved to be too few to support event
operations. It is recommended that during planning, each team be asked to provide the
number and type of UTVs required to carry out their missions and the total rentals be
increased to meet that need. Each team can be assigned specific UTVs, based on their need,
to control throughout the event.


 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07143
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 350 of 362
                                                                                                                          Page 35 of 44


During the 2014 event approximately 20 detailers were lodged at BRS, in a combination of
dorm rooms and camping trailers. With only two restrooms with showers in the dorm
building and given that some of the camping trailers had non-functioning restrooms and
showers; there was a overcrowding of the restrooms and showers. It is recommended that
BLM rent a commercial shower and restroom trailer, either contract directly or add to BRC
contracting, to be stationed at BRS. BLM WD will be excessing two camp trailers and will
purchase two new ones. In addition, initial discussions are occurring to plan for and
implement additional gravel RV pads for additional trailers for this event.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07144
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 351 of 362
                                                                                                                          Page 36 of 44


                                      16. ENVIRONMENTAL COMPLIANCE

The Burning Man SRP is for an event that occurs within the Black Rock - High Rock Emigrant
Trails National Conservation Area, which is managed under the NCA Resource Management
Plan (RMP) of 2004. The RMP allows for special recreation events such as the Burning Man
event. Significant biological, historical, cultural, geological, and botanical resources are
identified in the RMP.

The Burning Man SRP is the largest SRP issued by the BLM and requires hundreds of staff to
administer. This SRP is the only one of its kind among land management resource agencies.
The Burning Man SRP requires, in addition to the 13 standard stipulations, 55 additional
special stipulations to effectively administer the permit, protect health and human safety,
and to protect and conserve the natural and cultural resources of the NCA.

The BLM and BRC planning teams developed environmental processes and protocols to guide
the environmental compliance teams during the event to ensure that stipulation violations
leading to environmental issues are mitigated quickly.

During the 2014 event, the BLM environmental compliance team, with assistance from BLM
law enforcement and BRC Earth Guardians, shared Leave No Trace information with 9,859
participants. They adjudicated 306 identified environmental issues. BLM law enforcement
did not issue any environmental compliance related citations.

During the 2014 event the environmental compliance team consisted of an environmental
compliance lead and ten field-going employees who monitored the closure area and city for
environmental compliance and temporary closure order violations and then process the
violations according to an established protocol. The primary goal of the environmental
compliance team was to ensure compliance with Burning Man SRP stipulations, temporary
closure orders and protect public lands from adverse environmental impacts. The
environmental compliance team was under the supervision of the civilian operations chief.

The environmental compliance team seeks out environmental compliance issues, and then
educates participants on how to avoid potential problems, helps solve simple problems,
reports problems to law enforcement for additional action, and follows up on previous
actions. The team works closely with BLM’s GIS team to spatially document and follow up on
identified environmental compliance issues. The team integrates with members of BRC’s
Earth Guardians staff to ensure a unified and integrated approach, and to provide a positive
Leave No Trace message from both BRC and the BLM. The team also acts as the non-law
enforcement BLM interface with participants and others to provide information about BLM
involvement, operations, and public lands.

Advanced planning and integration with law enforcement was a key component of knowing
in advance who the law enforcement representative would be for possible citations and/or
follow up.

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07145
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 352 of 362
                                                                                                                          Page 37 of 44

                             ENVIRONMENTAL COMPLIANCE RECOMMENDATIONS

Due to the increasing population of first-time participants that require more educational
contacts, and the overall increased complexity of BRC’s sanitation program, the BLM civilian
operations will initiate discussions with OLES and BRC on the appropriate size of future BLM
and BRC environmental compliance teams.

Continue partnership and integration with BRC's Earth Guardians staff. Begin compliance
team work during pre-event period due to the potential for environmental issues related to
the significant presence of early arrivals and the complexity of the large theme camps and art
projects construction. In addition, for post event, ensure environmental compliance staffing
is in place on the playa until dispatch is closed.

Add Leave No Trace information dissemination during exodus and coordinate this in advance
with BRC and other cooperators. Work with BRC to develop and distribute
outreach/education materials describing the most common environmental issues to be
included in ticket information packets and/or permits.

For 2015, BLM law enforcement investigations will be involved in the pre-planning of the
environmental compliance program. During the event it is recommended that more law
enforcement detailers be assigned to the environmental compliance program.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07146
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 353 of 362
                                                                                                                          Page 38 of 44


                                                17. COMMUNICATIONS

The communications lead was an integral member of the planning team with responsibilities
for developing the communications network, i.e. repeaters, and the procurement and
programming of individual radios.

During the 2014 event the communications team consisted of six civilian BLM employees
including a team lead and an IT specialist. The team was supervised by the civilian operations
chief. The team was divided into a three person day shift and a two person night shift with
the team lead overlapping during the pre, main and post events for 24 hour coverage. A
subset of the team was deployed during the set-up and break-down weeks. The
communication team worked well in 2014 however several recommendations for
improvement were put forward by the team for the 2015 event.

                                      COMMUNICATIONS RECOMMENDATIONS

The communications lead should be more involved in the planning effort earlier in the
process and interact with the PM on approved changes to the communication network and
equipment.

In addition, the communications lead will be part of the planning team communication sub-
group.

Rent six radio consoles with matching headsets (an increase of one). Purchase of one
additional radio base station.

Purchase of ICP mobile radio tower by NSO for use at BM event.

Purchase of Cross-band switches for two frequencies to allow for cross communications
between BLM and BRC radios.

Reduce communications team by one, only have one communications tech for night shift.
Add IT event specialist to planning team and assign as call-manager during planning and
event operations.

Complete the permanent transfer of the Department of Defense handheld encrypted radios
to BLM (radios used on loan during 2014 event). If not possible, explore the use of NIFC non-
encrypted radios for civilian operations.

Review Winnemucca Communication Plan for possible installation of new repeater site
(Selenite Range) for use during Burning Man event. This will improve the BLM
communication network along Gate Road and HWY 34.



 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07147
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 354 of 362
                                                                                                                          Page 39 of 44


                                      18. PUBLIC INFORMATION OFFICER

The 2014 event public information officer (PIO) team consisted of one lead PIO and one
events statistician/PIO assistant. The PIO was supervised by the agency administrator and
the civilian operations chief. The PIO team created press releases, responded to media and
public inquiries, posted real-time information including photos, video vignettes, and social
media postings, provided ongoing press release information for events occurring at Burning
Man, and coordinated with BRC Media Mecca staff as needed to prove integrated
information to the public as well as internally. The PIO was also responsible for coordinating
the creation and dissemination of internal and external agency information, as well as
integrated information during emergency events and situations. The PIO helps establish
plans and protocols in advance of likely significant events in order to be prepared to provide
information quickly when needed. The statistician/PIO assistant kept track of event statistics
and assisted the lead PIO in capturing photos, video, compiling information, creating press
releases and completing real-time social media posts to sites such as Twitter and Facebook.

                             PUBLIC INFORMATION OFFICER RECOMMENDATIONS

Staff the PIO team during the pre-planning process and add to planning team in order to
better develop communication plans and protocols. In concert with BRC and other
cooperators, enhance the integration and interaction with all event PIOs. Deploy PIO team to
the playa during pre-event. Document event statistics position responsibilities in IAP to serve
additional duty as assistant PIO to provide for more complete event coverage. Utilize staff
assistance from National Training Center to provide on-site technical expertise for video
production. Integrate with BRC media team to produce a video to illustrate major Leave No
Trace activities related to playa restoration during the post use site inspection as well as
highway and byway road cleanup efforts.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07148
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 355 of 362
                                                                                                                          Page 40 of 44


                                                     19. CONTRACTING

BLM CONTRACTING
During the 2014 event, five logistical support areas were either determined to be inherently
governmental or were not adopted by BRC through the MOU process. Therefore these
required assets and services were retained by the BLM to be procured through the
government contracting process. These logistical support areas included the CAD, the
microwave internet services, the rental of UTVs, the rental of dispatch consoles and the
procurement of loaner handheld AES encryption radios.

BRC CONTRACTING
During the 2014 event a new trial program was developed concerning the procurement of
required assets and services for the BLM’s event operation. Based on a best business
practices concept BLM and BRC entered into a MOU which allowed BRC to adopt the
procurement of designated logistical support assets and services needed by BLM during the
event. Six separate logistical support areas were agreed upon by BRC, which were based on
statements of work provided by the BLM. These logistical support areas included the ICP
build-out and servicing, the meal service at ICP, the fueling service at ICP, the lodging service
at Bruno’s, the IT equipment rentals and the ice, water, sport drink purchase. These logistical
support assets and services were provided to BLM through BRC contractors and BRC
operated or owned services. Throughout the event, BRC’s performance in the six logistical
support areas was monitored by the PM and when required, adjustments were made by BRC
based upon BLM requests.

Overall the trial program was determined, by the BLM to be a huge success. In addition,
based on statements by the BRC event management team during the post event assessment,
BRC deemed the program as a success for BRC.

One problem was documented by BLM law enforcement. Many DPW crew workers from
different DPW divisions were assigned to the ICP construction and servicing project. This
required many DPW crew members to go back and forth from the ICP. BLM law enforcement
could not track who from the DPW organization was authorized to be at the ICP which
became a security issue. BRC instituted a wrist band system but this was deemed inadequate
by BLM law enforcement.

                                          CONTRACTING RECOMMENDATIONS

Continue to operate under the contracting MOU with BRC for future events. For the 2015
event, review all BLM required assets and services and request BRC to procure or provide the
appropriate logistical support. Continue and enhance the coordination with BRC on
planning, scheduling and tracking all BRC contracted items and services.



 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07149
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 356 of 362
                                                                                                                          Page 41 of 44

BLM would retain the following contracts:
    ● CAD
    ● Rental of Dispatch Consoles
    ● Rental of UTVs
    ● Retain rental of handheld encrypted radios as a government contract (if needed).
Research the use of a BLM agreement with UNR for secure internet communications at the
event. University of Nevada at Reno is developing a new statewide microwave internet
system in Nevada. In addition, research the use of the Burning Man microwave network for
non-secure internet needs. This will allow for redundancy on two separate paths.

Continue to use BRC contractor for ICP food and meals provider. Continue to require a
double-wide modular building for the ICP cafeteria.

Develop with BRC better credentials for authorized DPW crew members assigned to the ICP
construction and servicing project. The credentials must be visible from a distance. It is
recommended a sign in and out program should be established.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07150
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 357 of 362
                                                                                                                          Page 42 of 44


                                               20. BUSINESS PRACTICES

OLES Budget and Finance Officer and OLES Contract/Acquisitions - The past and current
presence and leadership of Cassie Sandberg and AJ Ramos have brought the budget and
contracting to a professional and effective level regarding accuracy and compliance. Their
leadership and presence has greatly assisted the Winnemucca District by having these
responsibilities within their purview.

COST RECOVERY
The cost recovery (CR) estimate was developed as accurately as possible, including projected
expenses for issuing and administering the Burning Man SRP. There is always some variance
in the exact cost for each year’s event based on a variety of factors, which include the
number of BLM staff assigned, vehicle expenses (e.g., mileage, fuel costs, etc.), the grade and
step of staff assigned, and the cost of contracts and services required to issue and implement
the permit. Therefore, it is expected BLM’s expenses associated with administering the
permit will also change

CHECK IN
Based on a review of the 2013 event, the check in process was modified for efficiency. Check
in took place at the Black Rock Station. Employees were given specific times to check in and
asked to complete several tasks such as radio programming and detailer information sheets
before arriving. Supervisors and officers participating in pre-patrol followed a separate check
in procedure. However, a majority of the ICS staff and BLM employees arrived at the
designated check in times and the process moved quickly.

CHECK OUT
Check out took place at the Black Rock Station. Similar to the check in procedure, employees
were assigned specific check out times based on their last scheduled shift. Prior to check out,
personnel were given the appropriate amount of sleep. Employees were required to bring all
event issued equipment and pertinent paperwork to check out.

TIMEKEEPING
Event personnel were required to turn in crew time reports (CTRs). It was beneficial for the
finance unit to track time daily. If issues arose with hours submitted, those issues were
immediately resolved with the shift commanders and patrol supervisors.

PURCHASING
Purchasing was consolidated to only a few people on the command and logistics staff. This
allowed for better tracking of expenditures, documentation, and cost effective bundling of
items purchased. All purchases had to be approved in advance by the district manager, SAC,
or law enforcement operations chief. An inventory of supplies and items remaining was
taken at the end of the main event to ensure duplicate and/or additional items currently in
storage are not purchased again.

 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07151
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 358 of 362
                                                                                                                          Page 43 of 44

                                     BUSINESS PRACTICES RECOMMENDATIONS

Budget/Contracts – Continue to have Cassie Sandberg and AJ Ramos actively lead and
participate in the cost recovery estimate, budget/finance and contracts/purchasing.

COST RECOVERY
The CR agreement should be established as early as possible. However, it should not be
established later than the end of February 2015. Consideration should be given to increasing
the amount of pre-event labor required from the management staff and other key personnel.

CHECK IN / CHECK OUT
Check in and check out procedures should continue to be distributed to employees attending
the event at least one week prior to the event. This will ensure all requisite documentation is
complete and allow employees attending the event for the first time to become familiar with
the process. Employees should continue to be assigned designated check in/check out times
for future events

TIMEKEEPING
It is recommended to continue to track time daily for monitoring of the costs and projections
during the event.

PURCHASING
It is recommended to continue to consolidate purchasing and have prior approval from
management before the purchase is made.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07152
      Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 359 of 362
                                                                                                                          Page 44 of 44


                                                      21. CONCLUSION

The Region 3 OLES and Winnemucca District achieved success in coordinating and conducting
a safe and enjoyable event for BLM employees and BLM law enforcement officers, Pershing
County law enforcement officers, and other federal employees. This success would not have
been possible without the dedication and resilience demonstrated by the Region 3 OLES
management staff, the dedication of the BLM employees assigned to the event, and the
support of the Washington Office, Nevada State Office and the Winnemucca District.

Throughout the 2014 planning and implementation process, numerous new intra and inter-
agency relationships were established and will continue to grow. These relationships will be
instrumental in seeking excellence in public safety and management.

This assessment will serve as a guide toward continuing to adjust to changing participant
behavior and demographics, monitoring law enforcement trends, managing personnel, and
adopting new techniques as change dictates.

On the playa and after the event, the DM and BRC PM had several discussions and meetings
in regard to the 2014 event and one frequently discussed topic was the need to ensure the
planning and implementation for enhanced safety by BRC is at the forefront. This includes
BRC’s and all cooperator’s management of the event. BLM anticipates further discussions
with BRC to pursue changes in their management operation that will lead to a healthier, safer
and more secure event. Safety is a priority, a commitment and a must.




 This report is the property of the BLM, Office of Law Enforcement and Security and is loaned to your agency. It and its contents may not be
reproduced without written permission. The report is for OFFICIAL USE ONLY and its disclosure to unauthorized persons is prohibited. Public
                                                  availability to be determined by 5 U.S.C. 552.
                                                                                                                                AR07153
12/13/2018         Case 1:19-cv-03729-DLF   Document
                                      DEPARTMENT         35-15 Mail
                                                 OF THE INTERIOR Filed  07/12/21
                                                                    - Gate Rd into event Page
                                                                                         closed 360 of 362



                                                                                                    Hall, Mark <mehall@blm.gov>



  Gate Rd into event closed
  3 messages

  Hall, Mark <mehall@blm.gov>                                                            Sun, Aug 26, 2018 at 3:56 PM
  To: "McCullough, Ester" <emccullo@blm.gov>, Marci Todd <m1todd@blm.gov>, Michael Courtney <mcourtney@blm.gov>
  Cc: "Walker, Donovan" <d1walker@blm.gov>, Kyle Hendrix <khendrix@blm.gov>, Fernando Pitones <fpitones@blm.gov>

    Hi Ester, Mike, and Marci,

    Due to high winds and poor visibility on Gate Rd. into the event, the gate into Black
    Rock City is being closed. While BRC is outreaching to NHP and others, this means
    traffic will be backing up on Highway 34 and 447 and in Gerlach. The windstorm is
    predicted to last through 8 PM or so this evening.

    Best, MEH

    Mark E. Hall, PhD
    Field Manager
    Black Rock Field Office
    Winnemucca District Office
    775-623-1529.


  Walker, Donovan <d1walker@blm.gov>                                                    Sun, Aug 26, 2018 at 4:22 PM
  To: Jared Rosoff <jrosoff@blm.gov>, Alan Dabash <adabash@blm.gov>
  Cc: Mark Hall <mehall@blm.gov>, Ester McCullough <emccullo@blm.gov>, CNIDC Lisa Walker <l2walker@blm.gov>,
  Jonathan Palma <jjpalma@blm.gov>, Bradley Milam <bmilam@blm.gov>, Dennis Strange <dstrange@blm.gov>, "Petersen,
  Paul A" <ppeterse@blm.gov>

    Jared, Alan,

    Please plan on staffing until 21:00 this evening. for Fernley and Gerlach for Engines
    1342 and 5342. In the event the traffic jam results in a fire. Charge to Severity.

    LLNVW00240 LF2100000.HT0000 LFSRD9NG0000.

    All other WD resources are already extended until 2000. Thank you!

    Donovan Walker
    Interagency Fire Management Officer
    Winnemucca District - BLM
    Santa Rosa Ranger District - USFS NV-HTF
    775-623-1526 office
    775-304-1001 cell
    [Quoted text hidden]



  Pitones, Fernando <fpitones@blm.gov>                                                 Sun, Aug 26, 2018 at 6:07 PM
  To: Mark Hall <mehall@blm.gov>
  Cc: Ester McCullough <emccullo@blm.gov>, Marci Todd <m1todd@blm.gov>, Michael Courtney <mcourtney@blm.gov>,
  Donovan Walker <d1walker@blm.gov>, "Hendrix, Kyle" <khendrix@blm.gov>
                                                                                                                  AR00009
https://mail.google.com/mail/u/0?ik=733e1c69c9&view=pt&search=all&permthid=thread-a%3Ammiai-r8139902882075950418&simpl=msg-a%3As%3A… 1/2
12/13/2018           Case 1:19-cv-03729-DLF   Document
                                        DEPARTMENT         35-15 Mail
                                                   OF THE INTERIOR Filed  07/12/21
                                                                      - Gate Rd into event Page
                                                                                           closed 361 of 362

    Ester, Mike, and Marci,
    Just to update you on the situation regarding the Gate Rd closure: BRC will be maximizing vehicle staging on Gate rd and
    providing additional Black Rock Rangers to assist participants and to mitigate any public unrest. Once that area is filled,
    BRC will be using upper and lower Blue Pit (gravel pit.) BRC plans to stage additional portable restrooms in Blue Pit. In
    the event that both Gate Rd and upper and lower Blue Pit fills up, BRC is prepared to stage additional portable restrooms
    and vehicle on the playa as a last resort. Any flights that were scheduled to arrive at Black Rock City airport, will not be
    allowed to land during this weather event. According to Pershing County Sheriff, there are no plans to have any road
    closures at this point. BLM Law Enforcement will continue as normal and be prepared for any situation that arises. The
    extreme wind conditions are supposed to continue until 8pm tonight, with clear skies projected this evening. If the
    situation changes, I will keep all informed.

    Respectfully,


    Fernando J. Pitones Sr.
    Public Affairs Officer
    Winnemucca District Office
    Winnemucca, NV 89445
    Office- 775-623-1502
    Cell- 775-304-1559
    fpitones@blm.gov

    :::::::::::::::::::::::::::::::::::::::::::::::::::::::::

    Follow BLM Nevada Winnemucca District on Social Media
    Twitter | Facebook | YouTube | Flickr



    [Quoted text hidden]




                                                                                                                  AR00010
https://mail.google.com/mail/u/0?ik=733e1c69c9&view=pt&search=all&permthid=thread-a%3Ammiai-r8139902882075950418&simpl=msg-a%3As%3A… 2/2
                                Case 1:19-cv-03729-DLF Document 35-15 Filed 07/12/21 Page 362 of 362

                                                                                                                                            Attachment 1

                                                        National Law Enforcement Details
                                                                    FY2015

    Detail Location                 CA                 CA                 CA                 CA                  AZ                   NV
    Hosting Office                El Centro         El Centro          El Centro          El Centro             AZSO              Winnemucca
    Detail Name
                                   ISDRA             ISDRA              ISDRA              ISDRA                ROAM              Burning Man
                                Halloween          Thanksoivino       New Year's        Presidents Dav       Border Details          Event
                                  Oct30-            Nov26-30           Dec26-             Feb 13-17                                 Aug 16-
    Dates                                                                                                       Various
                                Nov2,2014             2014            Jan4,2015             2015                                  Sept12,2015
    No. of Detailed
                                    30 1              35 1               35 1               30 1                  96
                                                                                                                       2
                                                                                                                                     53 3
    LEOs Needed
                                State Quota        State Quota        State Quota        State Quota         State Quota          State Quota
               AZ                    5                  5                  5                  5                  14                    8
               CA                    10                12                 12                 10                  31                   18
               co                   2                   2                  2                  2                   6                    3
               ID                   1                   2                  2                  1                   5                    3
               MT                   1                   1                  1                  1                   4                    2
               NM                   2                   2                  2                  2                   5                    3
               NV                   3                   4                  4                  3                  11                    6
               OR                   3                   4                  4                  3                   10                   5
               UT                   2                   2                  2                  2                   6                    3
              WY                    1                   1                  1                  1                   4                    2
I             Total         I       30         I       35         I       35        I        30          I        96          I       53          I
    1
        ISDRA Special Resource Needs for each event:
          • Four Police Canine Teams
          • Five Supervisory Rangers to serve as shift supervisors
          • One Supervisory LEO or State Chief Ranger to serve as Operations Chief

    2
        LEOs may be assigned to Phoenix or Gila Districts
    3
        Burning Man Special Resource Needs:
          • Six LEOs with cage-equipped vehicles for prisoner transport
          • Three female LEOs
          • Six LEOs to serve as Patrol Supervisors
          • Ten K9 Teams
          • Personnel changes may be necessary due to mission objectives

                                                                                                                                       AR012038
